          Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 1 of 251



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION                                                          ENTERED
                                                                                                                 08/26/2019
                                                               )
In re:                                                         )   Chapter 11
                                                               )
BRISTOW GROUP INC., et al.,1                                   )   Case No. 19-32713 (DRJ)
                                                               )
                                     Debtors.                  )   Jointly Administered
                                                               )

                     ORDER (I) CONDITIONALLY APPROVING
                THE ADEQUACY OF THE DISCLOSURE STATEMENT,
         (II) APPROVING THE SOLICITATION AND NOTICE PROCEDURES
       WITH RESPECT TO CONFIRMATION OF THE PLAN, (III) APPROVING
        THE FORM OF VARIOUS BALLOTS AND NOTICES IN CONNECTION
    THEREWITH, (IV) APPROVING THE RIGHTS OFFERING PROCEDURES, AND (V)
                   APPROVING THE SCHEDULING OF CERTAIN
           DATES IN CONNECTION WITH CONFIRMATION OF THE PLAN (Docket No. 590)

           Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (together, the “Debtors”) for entry of an order (this “Order”), (a) conditionally

approving the adequacy of the Amended Disclosure Statement for the Amended Joint Chapter 11

Plan of Reorganization of Bristow Group Inc. and Its Affiliated Debtors, As Modified [Docket

     590 (the “Disclosure Statement”) for solicitation of votes on the Amended Joint Chapter
No. _____]

11 Plan of Reorganization of Bristow Group Inc. and Its Affiliated Debtors, As Modified [Docket

     589 (as it may be further amended and/or modified in accordance with the terms thereof
No. ____]

and the Restructuring Support Agreement, the “Plan”), (b) approving the Combined Hearing

Notice, substantially in the form attached as Exhibit 1 hereto, (c) approving the solicitation and

notice procedures with respect to confirmation of the Plan, (d) approving the form of ballots and


1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd.
    (9764), and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the
    Debtors listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.

                                                           1
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 2 of 251



notices in connection therewith, (e) approving the Rights Offering Procedures and related

documents, and (f) approving the scheduling of certain dates with respect to solicitation and

confirmation of the Plan, all as more fully set forth in the Motion; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order; and

this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this

Court having found that it may enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

other parties-in-interest; and this Court having found that the Debtors’ notice of the Motion and

opportunity for a hearing on the Motion were appropriate and no other notice need be provided;

and this Court having reviewed the Motion and having heard the statements in support of the

relief requested therein at a hearing before this Court (the “Hearing”); and the proceedings before

the Court and the record of the Hearing (including, without limitation, any reservations of rights

read into the record and agreed upon by the Court and/or the applicable parties at the Hearing)

hereby being incorporated into this Order; and this Court having determined that the legal and

factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

herein; and upon all of the proceedings had before this Court; and after due deliberation and

sufficient cause appearing therefor

       IT IS HEREBY ORDERED THAT

      1.       The Disclosure Statement is conditionally approved.

      2.       The Debtors’ request for a Combined Hearing on the approval of the Disclosure

Statement and confirmation of the Plan, and the following Plan Confirmation Schedule is

approved:

                                                 2
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 3 of 251




                 EVENT                                           DATE

            Voting Record Date                              August 21, 2019

           Solicitation Deadline                            August 29, 2019

  Assumption and Rejection Notice
                                                           September 9, 2019
            Deadline

  Commencement of Solicitation of
                                                          September 10, 2019
      the Rights Offering

           Plan Supplement Date                           September 16, 2019

       Cure Objection Deadline            September 23, 2019, at 4:00 p.m. (prevailing Central
                                                                Time)

    Plan and Disclosure Statement         September 23, 2019, at 4:00 p.m. (prevailing Central
         Objection Deadline                                     Time)

                                          September 30, 2019, at 4:00 p.m. (prevailing Central
    Deadline to File Voting Report
                                                                Time)

 Deadline to File Confirmation Brief
and/or Omnibus Reply to Any Plan or                       September 30, 2019
   Disclosure Statement Objection

  Combined Hearing on Disclosure            October 3, 2019, at 1:00 p.m. (prevailing Central
       Statement and Plan                                        Time)

   Deadline to Return Subscription         October 10, 2019, at 4:00 p.m. (prevailing Central
    Forms for the Rights Offering                                Time)

                      The Combined Hearing Notice and Related Matters

      3.        The Combined Hearing Notice, substantially in the form attached hereto as

Exhibit 1, complies with the requirements of Bankruptcy Rules 2002(b), 2002(d), and 3017(d)

and is approved. The Combined Hearing Notice shall be filed by the Debtors and served upon

all parties required pursuant to Bankruptcy Rule 2002 as of the Voting Record Date on or before

August 21, 2019. The Debtors shall publish the Combined Hearing Notice not later than

August 28, 2019, in the Wall Street Journal and the Houston Chronicle. The publication of the



                                              3
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 4 of 251



Combined Hearing Notice, together with the mailing of the Combined Hearing Notice as

described above, is deemed to be sufficient and appropriate under the circumstances.

      4.        Pursuant to Bankruptcy Rule 3018(a), the date that is five (5) business days after

entry of this Order is established as the Voting Record Date for determining which Holders of

Claims are entitled to vote on the Plan and whether Claims have been properly transferred to an

assignee pursuant to Bankruptcy Rule 3001(e) such that the assignee can vote as the Holder of

the Claim.

      5.        The Plan Objection Deadline is September 23, 2019, at 4:00 p.m. (prevailing

Central Time). Any objection to the Plan or the adequacy of the Disclosure Statement on a final

basis must be filed by the Plan Objection Deadline and must: (a) be in writing; (b) conform to

the Bankruptcy Rules; (c) state the name and address of the objecting party and the amount and

nature of the Claim or Interest; (d) state with particularity the basis and nature of any objection to

the Plan; (e) propose a modification to the Plan that would resolve such objection (if applicable);

and (f) be filed, contemporaneously with a proof of service, with the Court and served so that it

is actually received by on the following parties: (i) co-counsel to the Debtors, Baker Botts

L.L.P., 2001 Ross Avenue, Suite 900, Dallas, Texas 75201, Attn: James R. Prince & Omar J.

Alaniz; (ii) co-counsel to the Debtors, Wachtell Lipton Rosen & Katz, 51 West 52nd Street, New

York, New York 10019, Attn: Richard G. Mason; and (iii) each of the entities listed on the

Master       Service   List    (available    on        the     Solicitation   Agent’s      website   at

https://cases.primeclerk.com/Bristow          or             the       Court’s          website      at

http://www.txs.uscourts.gov/bankruptcy).

                       Approval of the Solicitation Procedures and Ballots

      6.        The Solicitation Procedures, substantially in the form attached as Exhibit 2, are

approved in their entirety.

                                                   4
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 5 of 251



      7.       The procedures for distributing the Solicitation Packages as set forth in the

Motion satisfy the requirements of the Bankruptcy Code and the Bankruptcy Rules. The Debtors

shall distribute or cause to be distributed Solicitation Packages to all entities entitled to vote to

accept or reject the Plan on or before a date that is five (5) business days after entry of Disclosure

Statement Order. Each Nominee through which one or more Beneficial Holders holds securities

as of the Voting Record Date must distribute a Solicitation Package to the Beneficial Holder for

which they hold the securities and obtain the vote of such Beneficial Holders consistent with the

Solicitation Procedures.

      8.       The Debtors are authorized, but not directed or required, to distribute the

Combined Hearing Notice as a separate mailing from the remaining documents included in the

Solicitation Package. If the Debtors mail the Combined Hearing Notice separately, the Debtors

are not required to include an additional copy of the Combined Hearing Notice in the Solicitation

Package.

      9.       The Debtors are authorized, but not directed or required, to distribute the Plan, the

Disclosure Statement, and this Order to Holders of Claims or Interests entitled to vote on the

Plan in electronic format (i.e., on a CD-ROM or flash drive). Only the Ballots, the Solicitation

Procedures, the Debtor Cover Letter, the Committee Cover Letter, and the Combined Hearing

Notice will be provided in paper form. On or before the Solicitation Deadline, the Debtors shall

provide (a) complete Solicitation Packages (other than Ballots) to the U.S. Trustee and (b) the

Order (in electronic format) and the Combined Hearing Notice to all parties on the 2002 List as

of the Voting Record Date. Any party that receives materials in electronic format, but would

prefer to receive materials in paper format, may contact the Solicitation Agent and request paper

copies of the corresponding materials previously received in electronic format (to be provided at

the Debtors’ expense).

                                                  5
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 6 of 251



      10.      The Debtors are authorized, in consultation with the Supporting Noteholders and

the Creditors’ Committee, to make non-substantive or immaterial changes to the Disclosure

Statement, the Plan, the Solicitation Package, and related documents without further order of the

Court, including changes to correct typographical and grammatical errors, and to make

conforming changes among the Disclosure Statement, the Plan, and related documents (including

the appendices thereto) where, in the Debtors’ reasonable discretion, doing so would better

facilitate the solicitation process. Subject to the foregoing, the Debtors are authorized to solicit,

receive, and tabulate votes to accept or reject the Plan in accordance with this Order, without

further order of the Court.

      11.      The Disclosure Statement, the Plan, the Combined Hearing Notice, the Ballots,

the Presumed to Accept Notice and the Presumed to Reject Notice provide all parties-in-interest

with sufficient notice regarding the settlement, release, exculpation, and injunction provisions

contained in the Plan in compliance with Bankruptcy Rule 3016(c).

      12.      The Ballots (including the voting instructions), substantially in the forms attached

as Exhibit 3(a) – (f), are approved.

      13.      The Solicitation Agent is authorized to accept Ballots via electronic online

transmission through a customized online balloting portal on the Debtors’ case website. The

encrypted ballot data and audit trail created by such electronic submission shall become part of

the record of any Ballot submitted in this manner and the creditor’s electronic signature will be

deemed to be immediately legally valid and effective.

      14.      The Debtors shall not be required to solicit votes from the non-Voting Classes,

and Holders of Class 13 Intercompany Claims or Class 14 Intercompany Interests. In lieu of

distributing a Solicitation Package to Holders of Claims or Interests in the non-Voting Classes

and Holders of Class 13 Intercompany Claims or Class 14 Intercompany Interests, the Debtors

                                                 6
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 7 of 251



shall cause the Combined Hearing Notice and the Presumed to Accept Notice or Presumed to

Reject Notice, as applicable, to be served on Holders of Claims in the non-Voting Classes, and

the Debtors shall not be required to provide Holders of Class 13 Intercompany Claims or Class

14 Intercompany Interests with a Solicitation Package or any other type of notice in connection

with solicitation.

      15.       The Debtors’ rights pursuant to § 1126(e) of the Bankruptcy Code to request that

the Court designate any Ballot or Ballots as not being cast in good faith are expressly preserved.

            Approval of the Rights Offering Procedures and Subscription Forms

      16.       The Rights Offering Procedures and the Subscription Forms, substantially in the

form attached as Exhibits 8(a) and 8(b), are approved.

      17.       The Debtors may, with the consent of the Required Backstop Parties, and after

consulting with the Creditors’ Committee, modify the Rights Offering Procedures or adopt any

additional detailed procedures, consistent with the provisions of the Rights Offering Procedures,

to effectuate the Rights Offering and to issue the New Stock.

                                  Approval of Certain Notices

      18.       The Presumed to Accept Notice, substantially in the form attached as Exhibit 4, is

approved.

      19.       The Presumed to Reject Notice, substantially in the form attached as Exhibit 5, is

approved.

      20.       The Debtors shall cause the Presumed to Reject Notice and the Presumed to

Accept Notice to be served as set forth in the Motion.

      21.       The Debtors shall mail an Assumption Notice or Rejection Notice of any

Executory Contracts or Unexpired Leases (and any corresponding Cure Costs), substantially in

the forms attached hereto as Exhibit 6(a) and Exhibit 6(b), to the applicable counterparties to the


                                                 7
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 8 of 251



Executory Contracts and Unexpired Leases that will be assumed or rejected pursuant to the Plan

(as the case may be), by no later than September 9, 2019. The deadline for any non-Debtor

party to an Executory Contract or Unexpired Lease to object to assumption or the proposed Cure

Costs set forth on Schedule 1 to the Contract and Lease Notice shall be 4:00 p.m. (prevailing

Central Time) on September 23, 2019 (the “Cure Objection Deadline”). If no objection to the

Cure Costs or the proposed assumption and assignment of any Executory Contract or Unexpired

Lease is filed by the Cure Objection Deadline, then such party will be deemed to have stipulated

that the Cure Costs as determined by the Debtors is correct and such party will be forever barred,

estopped, and enjoined from asserting any additional cure amount under the proposed assigned

Executory Contract or Unexpired Lease or from objecting to the proposed assumption and

assignment thereof; provided that the foregoing shall not relieve any such counterparty to an

Executory Contract or Unexpired Lease of its obligation to file a proof of claim to the extent that

its Executory Contract or Unexpired Lease is rejected pursuant to the Plan.

      22.      The Disputed Claims Notice, substantially in the form attached as Exhibit 7, is

approved. The Debtors shall cause the Disputed Claims Notice to be served on Holders of

Claims that are subject to a pending objection by the Debtors as set forth in the Solicitation

Procedures.

      23.      The Debtor Cover Letter and the Committee Cover Letter, substantially in the

forms attached as Exhibits 9(a) and 9(b), are approved. The Debtors shall cause the Debtor

Cover Letter and the Committee Cover Letter to be served on Holders of Claims in the Voting

Classes.

      24.      The Debtors are excused from mailing Solicitation Packages to those Entities to

whom the Debtors caused a notice regarding the Combined Hearing to be mailed and received a

notice from the United States Postal Service or other carrier that such notice was undeliverable

                                                8
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 9 of 251



unless such Entity provides the Debtors an accurate address not less than ten (10) business days

prior to the Solicitation Date. If an Entity has changed its mailing address after the Petition Date,

the burden is on such Entity, not the Debtors, to advise the Debtors of the new address.

      25.      The Debtors are authorized to serve any notices described herein through

electronic mail service, which service constitutes adequate notice under the Bankruptcy Rules.

      26.      Prime Clerk LLC, as the Debtors’ Solicitation Agent, is authorized to assist the

Debtors in (a) distributing the Solicitation Package, (b) receiving, tabulating, and reporting on

Ballots cast to accept or reject the Plan by Holders of Claims or Interests, (c) responding to

inquiries from Holders of Claims or Interests and other parties-in-interest relating to the

Disclosure Statement, the Plan, the Ballots, the Solicitation Packages, and all other related

documents and matters related thereto, including the procedures and requirements for voting to

accept or reject the Plan and for objecting to the Plan, (d) soliciting votes on the Plan, and (e) if

necessary, contacting creditors and equity holders regarding the Plan. The Solicitation Agent

shall be entitled to indemnification to the extent provided pursuant to the Prime Clerk

Engagement Agreement, dated as of April 26, 2019, between the Debtors and Prime Clerk LLC,

with respect to any such services rendered in connection with the implementation of this Order.

                                          Miscellaneous

      27.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion without further order of the Court.

      28.      The Debtors’ rights are reserved to modify the Plan, in accordance with the terms

thereof, without further order of the Court in accordance with Article XI of the Plan and

paragraph 9 of this Order, including the right to withdraw the Plan as to an individual Debtor at

any time before the Confirmation Date.




                                                 9
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 10 of 251



        29.    Nothing in this Order shall be construed as a waiver of the right of the Debtors or

any other party in interest, as applicable, to object to a proof of claim after the Voting Record

Date.

        30.    All time periods in this Order shall be calculated in accordance with Bankruptcy

Rule 9006.

        31.    Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a).

        32.    Notwithstanding the provisions of Bankruptcy Rule 6004(h), the terms and

conditions of this Order shall be immediately effective and enforceable upon its entry.

        33.    The Debtors are authorized to take all steps necessary or appropriate to carry out

the relief granted pursuant to this Order in accordance with the Motion.

        34.    The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation of this Order.


     Signed: August 23, 2019
Dated:                                , 2019.
Houston, Texas                                    ____________________________________
                                                 DAVID
                                                  DAVIDR.
                                                        R.JONES
                                                           JONES
                                                 UNITED
                                                  UNITEDSTATES
                                                          STATESBANKRUPTCY     JUDGE
                                                                 BANKRUPTCY JUDGE




                                                10
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 11 of 251



                             Exhibit 1

                      Combined Hearing Notice




                                11
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 12 of 251



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                               )
In re:                                                         )   Chapter 11
                                                               )
BRISTOW GROUP INC., et al.,1                                   )   Case No. 19-32713 (DRJ)
                                                               )
                                     Debtors.                  )   Jointly Administered
                                                               )

    NOTICE OF (A) DEADLINE TO CAST VOTES TO ACCEPT OR REJECT AMENDED
     JOINT CHAPTER 11 PLAN FOR THE DEBTORS, AS MODIFIED, (B) COMBINED
    HEARING TO CONSIDER APPROVAL OF DISCLOSURE STATEMENT RELATED
          THERETO, (C) DEADLINE TO OBJECT TO CONFIRMATION, AND
                    (D) RELATED MATTERS AND PROCEDURES

           Court Approval of the Disclosure Statement and the Solicitation Procedures

        On August [ ], 2019, the United States Bankruptcy Court for the Southern District of
Texas (the “Court”) entered an order [Docket No. ] (the “Disclosure Statement Order”) that
conditionally approved the Amended Disclosure Statement for the Amended Joint Chapter 11
Plan of Reorganization of Bristow Group Inc. and Its Affiliated Debtors, As Modified [Docket
No. ___] (as may be amended from time to time and including all exhibits and supplements
thereto, the “Disclosure Statement”), as containing adequate information, as required under §
1125(a) of title 11 of the United States Code (the “Bankruptcy Code”), for the purposes of
solicitation, and authorized the Debtors to solicit votes with regard to the acceptance or rejection
of the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and Its Affiliated
Debtors, As Modified [Docket No. ___] (as may be amended from time to time and including all
exhibits and supplements thereto, the “Plan”).2

                                               Voting Record Date

        The Voting Record Date for purposes of determining (a) which Holders of Claims are
entitled to vote on the Plan and (b) whether Claims have been properly transferred to an assignee
pursuant to Bankruptcy Rule 3001(e) such that the assignee can vote as the Holder of the Claim
is August 21, 2019.



1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd.
    (9764), and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the
    Debtors listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Disclosure
    Statement Order, the Disclosure Statement, or the Plan, as applicable.

                                                           1
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 13 of 251



                                       Voting Deadline

        If you held a Claim against the Debtors as of the Voting Record Date, and are entitled to
vote on the Plan, you have received a Ballot and voting instructions appropriate for your
Claim(s). For your vote to be counted in connection with Confirmation of the Plan, you must
follow the appropriate voting instructions, complete all required information on the Ballot, as
applicable, and execute and return the completed Ballot so that it is actually received by the
Solicitation Agent in accordance with the voting instructions by September 23 2019, at 4:00
p.m. (prevailing Central Time) (the “Voting Deadline”). Any failure to follow the voting
instructions included with the Ballot may disqualify your Ballot and your vote on the Plan.

  Objections to Plan Confirmation and the Final Approval of Disclosure Statement Plan

        The Court has established September 23, 2019, at 4:00 p.m. (prevailing Central
Time), as the deadline for filing and serving objections to the Confirmation of the Plan and the
adequacy of information in the Disclosure Statement (the “Plan Objection Deadline”). Any
objection to the Plan must: (a) be in writing; (b) conform to the Bankruptcy Rules; (c) state the
name and address of the objecting party and the amount and nature of the Claim or Interest; (d)
state with particularity the basis and nature of any objection to the Plan, (e) propose a
modification to the Plan that would resolve such objection (if applicable); and (f) be filed,
contemporaneously with a proof of service, with the Court and served, so that it is actually
received no later than the Plan Objection Deadline, on (i) co-counsel to the Debtors, Baker
Botts L.L.P., 2001 Ross Avenue, Suite 900, Dallas, Texas 75201, Attn: James R. Prince & Omar
J. Alaniz; (ii) co-counsel to the Debtors, Wachtell Lipton Rosen & Katz, 51 West 52nd Street,
New York, New York 10019, Attn: Richard G. Mason; and (iii) each of the entities listed on the
Master      Service    List    (available   on     the   Solicitation    Agent’s    website    at
https://cases.primeclerk.com/Bristow         or        the        Court’s        website       at
http://www.txs.uscourts.gov/bankruptcy).

                                      Combined Hearing

        A hearing to approve the adequacy of the Disclosure Statement and confirm the Plan
(the “Combined Hearing”) will commence on October 3, 2019, at 1:00 p.m. (prevailing
Central Time), before the United States Bankruptcy Judge, in the United States Bankruptcy
Court for the Southern District of Texas before the Honorable David R. Jones, Chief Judge, at
515 Rusk Street, Houston, Texas 77002. Please be advised that the Combined Hearing may be
continued from time to time by the Court or the Debtors without further notice other than by
such continuance being announced in open court or by a notice of continuance or reset being
filed with the Court and served on parties entitled to notice under Bankruptcy Rule 2002 or
otherwise. In accordance with the Plan, the Plan may be modified, if necessary, before, during,
or as a result of the Combined Hearing without further action by the Debtors and without further
notice to or action, order, or approval of the Court or any other Entity.

                  Assumption and Rejection Notices and Plan Supplement

       The Debtors intend to file on or before September 9, 2019 the list of Executory
Contracts and Unexpired Leases to be assumed and rejected consistent with Art. V of the Plan.

                                               2
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 14 of 251



The Debtors do not intend to serve copies of the list of Executory Contracts and Unexpired
Leases to be assumed and rejected on all parties-in-interest in these Chapter 11 Cases; the list,
however, may be obtained from the Solicitation Agent. The Debtors will send a separate notice
advising applicable counterparties to Executory Contracts and Unexpired Leases that their
respective contracts or leases are being assumed, assumed and assigned, or rejected under the
Plan, and if assumed or assumed and assigned, the proposed amount of Cure Costs. Any
objection by a counterparty to an Executory Contract or Unexpired Lease to a proposed
assumption and assignment, or the related amount of the Cure Costs, must be Filed, served, and
actually received by the Debtors (1) 4:00 p.m. (prevailing Central Time) on or before
September 23, 2019 (the “Cure Objection Deadline”); and (7) seven days after receiving notice
of any amendment, modification or supplement to the Cure Notice.

       The Debtors intend to file a Plan Supplement on or before September 16, 2019. The
Debtors do not intend to serve copies of the Plan Supplement on all parties-in-interest in these
Chapter 11 Cases; the Plan Supplement, however, may be obtained from the Solicitation Agent.

                                                       Inquiries

        Holders of Claims that are entitled to vote on the Plan shall receive a Solicitation
Package. Further copies of the Solicitation Package may be obtained by (a) accessing the
Solicitation Agent’s website at https://cases.primeclerk.com/Bristow, (b) writing to the
Solicitation Agent at Prime Clerk, Bristow Group Inc. Ballot Processing, c/o Prime Clerk LLC,
One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165, (c) emailing
bristowballots@primeclerk.com, (d) calling the Solicitation Agent’s toll-free information line
with respect to the Debtors at (844) 627-6967 (U.S. and Canada) or (347) 292-3534
(International), and/or (e) visiting the website maintained by the Court at
http://www.txs.uscourts.gov/bankruptcy.

                       Release, Exculpation, and Injunction Language in the Plan

      Please be advised that Article VIII of the Plan contains the following release,
exculpation, and injunction provisions:

       RELEASES BY THE DEBTORS. Pursuant to section 1123(b) of the Bankruptcy
Code, for good and valuable consideration, on and after the Effective Date, each Released
Party3 is deemed fully, conclusively, absolutely, unconditionally, irrevocably, and forever
released and discharged by the Debtors, the Reorganized Debtors, their Estates, and any
person seeking to exercise the rights of the Estates, including any successors to the Debtors

3
    Under the Plan, “Released Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors;
    (b) the Reorganized Debtors; (c) the DIP Facility Agent; (d) the DIP Facility Lenders; (e) the Backstop
    Commitment Parties; (f) the Holders of 2019 Term Loan Facility Claims; (g) the 2019 Term Loan Facility Agent;
    (h) the Amended and Restated 2019 Term Loan Facility Lenders; (i) the Amended and Restated 2019 Term Loan
    Facility Agent; (j) the Supporting Noteholders; (k) the Indenture Trustees; (l) the Exit Facility Lenders; (m) the
    Exit Facility Agent; (n) the Milestone Parties; (o) the Creditors’ Committee and each of its current and former
    members; (p) each current and former Affiliate of each Entity in clause (a) through (o); and (q) each Related Party
    of each Entity in clause (a) through (p); provided that any holder of a Claim or Interest that (x) validly opts out of
    the releases contained in the Plan or (y) files an objection to the releases contained in the Plan shall not be a
    “Released Party.”

                                                             3
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 15 of 251



or any Estates representative appointed or selected pursuant to section 1123(b)(3) of the
Bankruptcy Code from any and all Causes of Action, including any derivative claims
asserted on behalf of the Debtors, that the Debtors, the Reorganized Debtors, or their
Estates, including any successors to the Debtors or any Estates representative appointed or
selected pursuant to section 1123(b)(3) of the Bankruptcy Code, would have been legally
entitled to assert in their own right (whether individually or collectively) or on behalf of the
Holder of any Claim or Interest, or that any Holder of any Claim or Interest could have
asserted on behalf of the Debtors, based on or relating to, or in any manner arising from, in
whole or in part:

       1.      the Debtors, the business or contractual arrangement between the Debtors
and any Released Party, any Securities issued by the Debtors and the ownership thereof,
the Debtors’ in- or out-of-court restructuring efforts, the 2019 Term Loan Facility, the
Compensation and Benefit Programs, intercompany transactions, or the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement,
the Plan, the Disclosure Statement, Rights Offering Procedures, or any other Restructuring
Documents;

       2.     any Restructuring Transaction, contract, instrument, release, or other
agreement or document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in connection with
the Restructuring Support Agreement, the Original RSA, the Original DIP Commitment
Letter, the Initial Amended RSA, the Disclosure Statement, or the Plan, including the
Rights Offering, the Backstop Commitment Agreement, the DIP Facility, the Exit Facility,
the Amended and Restated 2019 Term Loan Facility, or any other Restructuring
Documents;

        3.      the Chapter 11 Cases, the Disclosure Statement, the Plan, the Filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
solicitation of votes with respect to the Plan, the administration and implementation of the
Plan, including the issuance or distribution of Securities pursuant to the Plan or the Rights
Offering, or the distribution of property under the Plan or any other related agreement
with respect to the foregoing; or

       4.      any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, including all Avoidance Actions or
other relief obtained by the Debtors in the Chapter 11 Cases.

       Notwithstanding anything to the contrary in the foregoing, the releases set forth
above do not release (i) any claims related to any act or omission that is determined in a
Final Order to have constituted willful misconduct, gross negligence, or actual fraud, (ii)
the rights of any current employee of the Debtors under any employment agreement or
plan, (iii) the rights of the Debtors with respect to any confidentiality provisions or
covenants restricting competition in favor of the Debtors under any employment
agreement with a current or former employee of the Debtors, (iv) any post-Effective Date

                                               4
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 16 of 251



obligations of any party or Entity under the Plan, any Restructuring Transaction, or any
document, instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan, (v) the rights of Holders of Allowed Claims to receive
distributions under the Plan, (vi) any Cause of Action the Debtors may have against
Columbia Helicopters, Inc. and its Related Parties, or (vii) any Cause of Action the Debtors
may have against any of their former officers or directors as of the Petition Date in respect
of payments made and referenced under any separation, retirement, consulting agreement,
employment agreement or plan.

       Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing release, which includes by reference
each of the related provisions and definitions contained herein, and further, will constitute
the Bankruptcy Court’s finding that the foregoing release is: (i) in exchange for the good
and valuable consideration provided by the Released Parties; (ii) a good faith settlement
and compromise of the Claims released; (iii) in the best interest of the Debtors and their
Estates; (iv) fair, equitable, and reasonable; and (v) given and made after due notice and
opportunity for hearing.

       RELEASES BY HOLDERS OF CLAIMS AND INTERESTS. As of the Effective
Date, except as otherwise provided herein, each Releasing Party4 is deemed to have fully,
conclusively, absolutely, unconditionally, irrevocably, and forever released and discharged
each Debtor, Reorganized Debtor, and Released Party from any and all Causes of Action,
including any derivative claims asserted on behalf of the Debtors, that such Entity would
have been legally entitled to assert (whether individually or collectively), based on or
relating to, or in any manner arising from, in whole or in part:

       1.      the Debtors, the business or contractual arrangement between the Debtors
and any Releasing Party, any Securities issued by the Debtors and the ownership thereof,
the Debtors’ in- or out-of-court restructuring efforts, the 2019 Term Loan Facility, the
Compensation and Benefit Programs, intercompany transactions, or the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement,
the Plan, the Disclosure Statement, Rights Offering Procedures, or any other Restructuring
Documents;

      2.    any Restructuring Transaction, contract, instrument, release, or other
agreement or document (including providing any legal opinion requested by any Entity

4
    Under the Plan, “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors;
    (b) the Reorganized Debtors; (c) the DIP Facility Agent; (d) the DIP Facility Lenders; (e) the Backstop
    Commitment Parties; (f) the Holders of 2019 Term Loan Facility Claims; (g) the 2019 Term Loan Facility Agent;
    (h) the Amended and Restated 2019 Term Loan Facility Lenders; (i) the Amended and Restated 2019 Term Loan
    Facility Agent; (j) the Supporting Noteholders; (k) the Indenture Trustees; (l) the Exit Facility Lenders; (m) the
    Exit Facility Agent; (n) all Holders of Claims; (o) all Holders of Interests; (p) the Milestone Parties; (q) the
    Creditors’ Committee and each of its current and former members; (r) each current and former Affiliate of each
    Entity in clause (a) through (q); and (s) each Related Party of each Entity in clause (a) through (r); provided that
    any holder of a Claim or Interest that (x) validly opts out of the releases contained in the Plan or (y) files an
    objection to the releases contained in the Plan shall not be a “Releasing Party”; provided, further, that for the
    avoidance of doubt, no Holder of a Claim that is party to or has otherwise signed the Restructuring Support
    Agreement may opt out of the releases.

                                                            5
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 17 of 251



regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in connection
with the Restructuring Support Agreement, the Original RSA, the Original DIP
Commitment Letter, the Initial Amended RSA, the Disclosure Statement, or the Plan,
including the Rights Offering, the Backstop Commitment Agreement, the DIP Facility, the
Exit Facility, the Amended and Restated 2019 Term Loan Facility, or any other
Restructuring Documents;

        3.      the Chapter 11 Cases, the Disclosure Statement, the Plan, the Filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
solicitation of votes with respect to the Plan, the administration and implementation of the
Plan, including the issuance or distribution of Securities pursuant to the Plan or the Rights
Offering, or the distribution of property under the Plan or any other related agreement
with respect to the foregoing; or

       4.      any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, including all Avoidance Actions or
other relief obtained by the Debtors in the Chapter 11 Cases.

       Notwithstanding anything to the contrary in the foregoing, the releases set forth
above do not release (i) any claims related to any act or omission that is determined in a
Final Order to have constituted willful misconduct, gross negligence, or actual fraud, (ii)
the rights of any current employee of the Debtors under any employment agreement or
plan, (iii) the rights of the Debtors with respect to any confidentiality provisions or
covenants restricting competition in favor of the Debtors under any employment
agreement with a current or former employee of the Debtors, (iv) any post-Effective Date
obligations of any party or Entity under the Plan, any Restructuring Transaction, or any
document, instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan, (v) the rights of Holders of Allowed Claims to receive
distributions under the Plan, (vi) any Cause of Action the Debtors may have against
Columbia Helicopters, Inc. and its Related Parties, or (vii) any Cause of Action the Debtors
may have against any of their former officers or directors as of the Petition Date in respect
of payments made and referenced under any separation, retirement, consulting agreement,
employment agreement or plan.

       Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing release, which includes by reference
each of the related provisions and definitions contained herein, and further, will constitute
the Bankruptcy Court’s finding that the foregoing release is: (i) in exchange for the good
and valuable consideration provided by the Released Parties; (ii) a good faith settlement
and compromise of the Claims released; (iii) in the best interest of the Debtors and their
Estates; (iv) fair, equitable, and reasonable; and (v) given and made after due notice and
opportunity for hearing.




                                             6
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 18 of 251



        EXCULPATION. Except as otherwise specifically provided in the Plan, no
Exculpated Party5 shall have or incur, and each Exculpated Party is hereby released and
exculpated from any Cause of Action for any claim related to any act or omission in
connection with, relating to, or arising out of, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, Filing, or termination of the Restructuring
Support Agreement and related prepetition transactions (including the 2019 Term Loan
Facility Credit Agreement), the Original RSA, the Original DIP Commitment Letter, the
Initial Amended RSA, the Disclosure Statement, the Plan, the Rights Offering, the Rights
Offering Procedures, the Backstop Commitment Agreement, the DIP Facility, the Exit
Facility, the Amended and Restated 2019 Term Loan Facility, any other Restructuring
Documents, or any Restructuring Transaction, contract, instrument, release or other
agreement or document created or entered into in connection with the Disclosure
Statement or the Plan, the Filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan, including
the issuance of Securities pursuant to the Plan or the Rights Offering, or the distribution of
property under the Plan or any other related agreement with respect to the foregoing,
except for claims related to any act or omission that is determined in a Final Order to have
constituted actual fraud, willful misconduct, or gross negligence, but in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel with respect to their
duties and responsibilities pursuant to the Plan. The Exculpated Parties have, and upon
completion of the Plan shall be deemed to have, participated in good faith and in
compliance with the applicable laws with regard to the solicitation of, and distribution of,
consideration pursuant to the Plan and, therefore, are not, and on account of such
distributions shall not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan or such
distributions made pursuant to the Plan.

       INJUNCTION. Except as otherwise expressly provided in the Plan or for
obligations or distributions issued or required to be paid pursuant to the Plan or the
Confirmation Order, all Entities that have held, hold, or may hold Claims or Interests that
have been released pursuant to the Plan, discharged pursuant to the Plan, or are subject to
exculpation pursuant to the Plan, are permanently enjoined, from and after the Effective
Date, from taking any of the following actions against, as applicable, the Debtors, the
Reorganized Debtors, or the Released Parties or the Exculpated Parties: (i) commencing

5
    Under the Plan, “Exculpated Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors
    and the Reorganized Debtors; (b) the DIP Facility Agent; (c) the DIP Facility Lenders; (d) the Backstop
    Commitment Parties; (e) the Holders of 2019 Term Loan Facility Claims; (f) the 2019 Term Loan Facility Agent;
    (g) the Supporting Noteholders; (h) the Indenture Trustees; (i) the Milestone Parties, (j) the Creditors’ Committee
    and each of its current and former members; (k) with respect to each of the foregoing entities in clauses (a)
    through (j), each such Entity’s current and former predecessors, successors, Affiliates (regardless of whether such
    interests are held directly or indirectly), subsidiaries, direct and indirect equity holders, funds, portfolio
    companies, and management companies; and (l) with respect to each of the foregoing Entities in clauses (a)
    through (k), each of their respective current and former directors, officers, members, employees, partners,
    managers, independent contractors, agents, representatives, principals, professionals, consultants, financial
    advisors, attorneys, accountants, investment bankers, and other professional advisors, each in their capacity as
    such; provided that no current or former Holder of Existing Interests, each in their capacity as such, is an
    Exculpated Party unless such Holder is also a Supporting Noteholder or current director, officer or employee of a
    Debtor or an Affiliate of a Debtor.

                                                           7
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 19 of 251



or continuing in any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any such Claims or Interests; (ii) enforcing, attaching,
collecting, or recovering by any manner or means any judgment, award, decree, or order
against such Entities on account of or in connection with or with respect to any such
Claims or Interests; (iii) creating, perfecting, or enforcing any lien or encumbrance of any
kind against such Entities or the property or the estates of such Entities on account of or in
connection with or with respect to any such Claims or Interests; (iv) asserting any right of
setoff, subrogation, or recoupment of any kind against any obligation due from such
Entities or against the property of such Entities on account of or in connection with or with
respect to any such Claims or Interests unless such Entity has timely asserted such setoff
right in a document Filed with the Bankruptcy Court explicitly preserving such setoff, and
notwithstanding an indication of a claim or interest or otherwise that such Entity asserts,
has, or intends to preserve any right of setoff pursuant to applicable law or otherwise; and
(v) commencing or continuing in any manner any action or other proceeding of any kind
on account of or in connection with or with respect to any such Claims or Interests released
or settled pursuant to the Plan.

        RELEASE OF LIENS. Except as otherwise specifically provided in the Plan, the
Milestone Settlement Agreement, the Exit Facility Credit Agreement or the Amended and
Restated 2019 Term Loan Credit Agreement, as applicable, the Amended PK Air Credit
Facility Agreement or in any contract, instrument, release, or other agreement or
document created pursuant to the Plan, on the Effective Date and concurrently with the
applicable distributions made pursuant to the Plan and, in the case of a Secured Claim,
satisfaction in full of the portion of the Secured Claim that is Allowed as of the Effective
Date, all mortgages, deeds of trust, Liens, pledges, or other security interests against any
property of the Estates shall be fully released and discharged, and all of the right, title, and
interest of any holder of such mortgages, deeds of trust, Liens, pledges, or other security
interests shall revert to the Reorganized Debtors and their successors and assigns, in each
case, without any further approval or order of the Bankruptcy Court and without any
action or Filing being required to be made by the Debtors or the Reorganized Debtors, or
any other Holder of a Secured Claim. In addition, at the sole expense of the Debtors or the
Reorganized Debtors, the Holders of Secured Claims shall execute and deliver all
documents reasonably requested by the Debtors, Reorganized Debtors or administrative
agent for the Exit Facility to evidence the release of such mortgages, deeds of trust, Liens,
pledges, and other security interests and shall authorize the Reorganized Debtors and their
designees to file UCC-3 termination statements and other release documentation (to the
extent applicable) with respect thereto. Notwithstanding the foregoing paragraph, Article
VIII.G shall not apply to any Secured Claims that are Reinstated pursuant to the terms of
this Plan.

   YOU ARE ADVISED TO CAREFULLY REVIEW AND CONSIDER THE PLAN,
INCLUDING THE RELEASE, EXCULPATION, AND INJUNCTION PROVISIONS, AS
                 YOUR RIGHTS MIGHT BE AFFECTED.

ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT FILE AN OBJECTION
WITH THE BANKRUPTCY COURT IN THE CHAPTER 11 CASES THAT
EXPRESSLY OBJECTS TO THE INCLUSION OF SUCH HOLDER AS A RELEASING

                                               8
    Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 20 of 251



PARTY UNDER THE PROVISIONS CONTAINED IN ARTICLE VIII.C OF THE PLAN
OR DO NOT ELECT TO OPT OUT OF THE PROVISIONS CONTAINED IN
ARTICLE VIII.C OF THE PLAN IN A BALLOT OR FORM DISTRIBUTED BY THE
DEBTORS WILL BE DEEMED TO HAVE EXPRESSLY, UNCONDITIONALLY,
GENERALLY, INDIVIDUALLY, AND COLLECTIVELY CONSENTED TO THE
RELEASE AND DISCHARGE OF ALL CLAIMS AND CAUSES OF ACTION AGAINST
THE DEBTORS AND THE RELEASED PARTIES.          BY OBJECTING TO OR
ELECTING TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.C OF
THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES
SET FORTH IN ARTICLE VIII.C OF THE PLAN IF YOU ARE A RELEASED PARTY
IN CONNECTION THEREWITH.

                    [remainder of page intentionally left blank]




                                         9
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 21 of 251



Houston, Texas
Dated: [•], 2019

BAKER BOTTS L.L.P.                              WACHTELL, LIPTON, ROSEN & KATZ

/s/
James R. Prince, State Bar No. 00784791         Richard G. Mason (pro hac vice)
Omar J. Alaniz, State Bar No. 24040402          Amy R. Wolf (pro hac vice)
Kevin Chiu, State Bar No. 24109723              WACHTELL, LIPTON, ROSEN & KATZ
BAKER BOTTS L.L.P.                              51 West 52nd Street
2001 Ross Avenue, Suite 900                     New York, New York 10019
Dallas, Texas 75201-2980                        Telephone: (212) 403-1000
Telephone: (214) 953-6500                       Facsimile: (212) 403-2000
Facsimile: (214) 953-6503                       Email: rgmason@wlrk.com
Email: jim.prince@bakerbotts.com                       arwolf@wlrk.com
        omar.alaniz@bakerbotts.com
        kevin.chiu@bakerbotts.com
                                                Co-Counsel to the Debtors and Debtors in
                                                Possession
-and-
Emanuel C. Grillo (pro hac vice)
Chris Newcomb (pro hac vice)
BAKER BOTTS L.L.P.
30 Rockefeller Plaza
New York, New York 10112-4498
Telephone: (212) 408-2500
Facsimile: (212) 408-2501
Email: emanuel.grillo@bakerbotts.com
           chris.newcomb@bakerbotts.com


Co-Counsel to the Debtors and Debtors in
Possession




                                           10
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 22 of 251



                             Exhibit 2

                       Solicitation Procedures




                                 11
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 23 of 251



                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                               )
In re:                                                         )    Chapter 11
                                                               )
BRISTOW GROUP INC., et al.,1                                   )    Case No. 19-32713 (DRJ)
                                                               )
                                      Debtors.                 )    Jointly Administered
                                                               )

                                       SOLICITATION PROCEDURES

        On [           ], 2019, the United States Bankruptcy Court for the Southern District of
Texas (the “Court”) entered an order [Docket No. ] (the “Disclosure Statement Order”) that,
among other things: (a) conditionally approved the adequacy of the Amended Disclosure
Statement for the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and
Its Affiliated Debtors, As Modified [Docket No. ____] (as may be amended or supplemented
from time to time and including all exhibits and supplements thereto, the “Disclosure
Statement”) filed in support of the Amended Joint Chapter 11 Plan of Reorganization of Bristow
Group Inc. and Its Affiliated Debtors, As Modified [Docket No. ____] (as may be amended or
supplemented from time to time and including all exhibits and supplements thereto, the “Plan”);2
and (b) authorized the Debtors to solicit acceptances or rejections of the Plan from Holders of
Impaired Claims (as defined herein) who are (or may be) entitled to receive distributions under
the Plan.

I.         The Voting Record Date.

       The Court has approved August 21, 2019, as the voting record date (the “Voting Record
Date”) for purposes of determining: (a) which Holders of Claims are entitled to vote on the Plan;
and (b) whether Claims have been properly transferred to an assignee pursuant to Bankruptcy
Rule 3001(e) such that the assignee can vote as the Holder of the Claim.

II.        The Voting Deadline.

       The Court has approved September 23, 2019, at 4:00 p.m. (prevailing Central Time),
as the Voting Deadline for the delivery of Ballots voting to accept or reject the Plan. The
Debtors may extend the Voting Deadline, in their discretion, without further order of the Court.
To be counted as votes to accept or reject the Plan, all ballots (collectively, the “Ballots”, which

1
     The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
     number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
     Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd.
     (9764), and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the
     Debtors listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
2
     Capitalized terms not otherwise defined herein shall have the meaning given to them in the Disclosure Statement
     Order, the Disclosure Statement or the Plan, applicable.
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 24 of 251



for the avoidance of doubt includes Master Ballots (as defined herein)) must be properly
executed, completed, and delivered pursuant to the instructions set forth on the applicable Ballot,
so that they are actually received, in any case, no later than the Voting Deadline by the Debtors’
Solicitation Agent, Prime Clerk LLC.

        Delivery of a Ballot to the Solicitation Agent by facsimile shall not be valid. To have
their votes to accept or reject the Plan counted, Beneficial Holders3 must properly submit their
vote to the appropriate broker, bank, other nominee, or their agent (each of the foregoing, a
“Nominee”) or otherwise follow the instructions of such Nominee, in sufficient time so that such
Nominee can verify, tabulate, and include such Ballots in a master ballot and timely return such
master ballot, so that it is actually received no later than the Voting Deadline by the Solicitation
Agent. In the case of the Beneficial Holders of the Secured Notes Claims and Unsecured Notes
Claims who hold their position through a Nominee, such Beneficial Holders will be instructed to
comply with the return instructions provided by such Nominee. For the avoidance of doubt,
Nominees are authorized to distribute materials to and solicit votes from underlying Beneficial
Holders in accordance with their customary procedures therewith (including, but not limited to,
the use of electronic methods and “voter instruction forms” in lieu of a Ballot).

III.      Form, Content and Manner of Notices

       1.          The Solicitation Package: The Solicitation Package shall contain copies of the
following:

          a.       the Disclosure Statement, as conditionally approved by the Court (with all
                   exhibits thereto, including the Plan);

          b.       the Disclosure Statement Order (without exhibits);

          c.       these Solicitation Procedures;

          d.       the Combined Hearing Notice;

          e.       the applicable form of Ballot for each Voting Class in which such Holder or
                   Nominee holds a Claim, in substantially the forms of the Ballots annexed as
                   Exhibits 3(a)-(f) to the Disclosure Statement Order, as applicable;

          f.       a pre-addressed, postage pre-paid reply envelope;

          g.       a cover letter from the Debtors and the Creditors’ Committee; and

          h.       any supplemental documents that the Debtors may file with the Court or that the
                   Court orders to be made available.




3
    A “Beneficial Holder” means a beneficial owner of publicly-traded securities whose Claims have not been
    satisfied prior to the Voting Record Date pursuant to Bankruptcy Court order or otherwise, as reflected in the
    records maintained by the Nominees.

                                                         2
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 25 of 251



       2.      Distribution of the Solicitation Packages:

        The Solicitation Package shall provide the Plan, the Disclosure Statement, and the
Disclosure Statement Order (without exhibits) in electronic format (i.e., CD-ROM or flash drive
format), and all other contents of the Solicitation Package, including Ballots and the Solicitation
Procedures, shall be provided in paper format. Any party that receives the materials in electronic
format but would prefer paper format may contact the Solicitation Agent by: (i) accessing the
Debtors’ restructuring website at https://cases.primeclerk.com/bristow; (ii) writing to Bristow
Group Inc. Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd
Street, Suite 1440, New York, NY 10165; (iii) emailing bristowballots@primeclerk.com; or (iv)
calling the Solicitation Agent’s information line with respect to the Debtors at (844) 627-6967
(U.S. and Canada) or (347) 292-3534.

        The Debtors shall serve, or cause to be served, (a) all of the materials in the Solicitation
Package (excluding the Ballots) on the U.S. Trustee and (b) the Disclosure Statement Order (in
electronic format) and the Combined Hearing Notice to all parties required to be notified under
Bankruptcy Rule 2002 and Bankruptcy Local Rule 2002-1 (the “2002 List”) as of the Voting
Record Date. In addition, the Debtors shall, on or before the date that is five (5) business days
after entry of this Order, mail, or cause to be mailed, the Solicitation Package to all Holders of
Claims or Interests in the Voting Classes that are entitled to vote. To avoid duplication and
reduce expenses, the Debtors will use commercially reasonable efforts to ensure that any Holder
of a Claim or Interest who has filed duplicative Claims or Interests against a Debtor (whether
against the same or multiple Debtors) that are classified under the Plan in the same Voting Class
receives no more than one Solicitation Package (and, therefore, one Ballot) on account of such
Claim or Interest and with respect to that Class as against that Debtor.

       3.      Resolution of Disputed Claims for Voting Purposes; Resolution Event

       a.      Absent a further order of the Court, the holder of a Claim that is in a Voting Class
               and is the subject of a pending objection on a “reduce and allow” basis shall be
               entitled to vote such Claim in the reduced amount contained in such objection.

       b.      If a Claim is subject to an objection other than a “reduce and allow” objection that
               is filed with the Court on or prior to seven (7) days before the Voting Deadline:
               (i) the Debtors shall cause the applicable Holder to be served with a Disputed
               Claim Notice (which notice shall be served together with such objection); and (ii)
               the applicable Holder shall not be entitled to vote to accept or reject the Plan on
               account of such Claim unless a Resolution Event occurs as provided herein or the
               Court orders otherwise.

       c.      If a Claim in a Voting Class is subject to an objection other than a “reduce and
               allow” objection that is filed with the Court less than seven (7) days prior to the
               Voting Deadline, the applicable Claim shall be deemed temporarily allowed for
               voting purposes only, without further action by the Holder of such Claim and
               without further order of the Court, unless the Court orders otherwise.




                                                 3
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 26 of 251



       d.     A “Resolution Event” means the occurrence of one or more of the following
              events no later than two Business Days prior to the Voting Deadline:

                      (1)    an order of the Court is entered allowing such Claim pursuant to
                             section 502(b) of the Bankruptcy Code, after notice and a hearing;

                      (2)    an order of the Court is entered temporarily allowing such Claim
                             for voting purposes only pursuant to Bankruptcy Rule 3018(a),
                             after notice and a hearing;

                      (3)    a stipulation or other agreement is executed between the Holder of
                             such Claim and the Debtors resolving the objection and allowing
                             such Claim in an agreed upon amount and such agreement (or
                             notice of such agreement) is conveyed by the Debtors to the
                             Solicitation Agent by electronic mail or otherwise; or

                      (4)    the pending objection is voluntarily withdrawn by the objecting
                             party.

       e.     No later than one (1) Business Day following the occurrence of a Resolution
              Event, the Debtors shall cause the Solicitation Agent to distribute via email, hand
              delivery, or overnight courier service a Solicitation Package and a pre-addressed,
              postage pre-paid envelope to the relevant Holder to the extent such Holder has not
              already received a Solicitation Package.

        4.     Non-Voting Status Notices for Unimpaired Classes and Classes Deemed to
Reject the Plan. Certain Holders of Claims that are not classified in accordance with section
1123(a)(1) of the Bankruptcy Code, or who are not entitled to vote because they are Unimpaired
or otherwise presumed to accept the Plan under section 1126(f) of the Bankruptcy Code, will
receive only the Non-Voting Status Notice with Respect to Unimpaired Classes Presumed to
Accept the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and Its
Affiliated Debtors, As Modified, substantially in the form annexed as Exhibit 4 to the Disclosure
Statement Order. Certain Holders of Claims or Interests who are not entitled to vote because
they are deemed to reject the Plan under section 1126(g) of the Bankruptcy Code will receive the
Non-Voting Status Notice with Respect to Impaired Classes Presumed to Reject the Amended
Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and Its Affiliated Debtors, As
Modified, substantially in the form annexed as Exhibit 5 to the Disclosure Statement Order.
Such notice will instruct these Holders as to how they may obtain copies of the documents
contained in the Solicitation Package (excluding Ballots).

       5.     Notices in Respect of Executory Contracts and Unexpired Leases.
Counterparties to Executory Contracts and Unexpired Leases that receive an Assumption Notice
or a Rejection Notice, substantially in the forms attached as Exhibit 6(a) and 6(b) to the
Disclosure Statement Order, respectively, may file an objection to the Debtors’ proposed
assumption, rejection, and/or cure amount, as applicable. Such objections must be filed with the
Court (contemporaneously with a proof of service) and served upon the applicable notice parties



                                               4
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 27 of 251



(as set forth in the Assumption Notice and Rejection Notice) so as to be actually received by
September 23, 2019, at 4:00 p.m., prevailing Central Time.

IV.    Voting and General Tabulation Procedures.

       1.     Holders of Claims Entitled to Vote. Only the following Holders of Claims in the
Voting Class shall be entitled to vote with regard to such Claims:

       a.     Holders of Claims who, on or before the Voting Record Date, have timely filed a
              Proof of Claim that (i) has not been expunged, disallowed, disqualified,
              withdrawn, or superseded prior to the Voting Record Date; and (ii) is not the
              subject of a pending objection, other than a “reduce and allow” objection, filed
              with the Court at least 7 days prior to the Voting Deadline, pending a Resolution
              Event as provided herein; provided, that a Holder of a Claim that is the subject of
              a pending objection on a “reduce and allow” basis shall receive a Solicitation
              Package and be entitled to vote such Claim in the reduced amount contained in
              such objection pending the occurrence of a Resolution Event as provided herein
              or further order of the Court;

       b.     Holders of Claims who, pursuant to the Bar Date Order, are exempt from any
              requirement to file a Proof(s) of Claim on or before the applicable Bar Date or
              have filed a single, master proof of claim by the relevant Bar Date with respect to
              all claims under an applicable facility, loan document, or indenture; provided
              however, that although the applicable Indenture Trustees filed master proofs of
              claim on behalf of the holders of the Secured and Unsecured Notes, the Beneficial
              Holders of those Notes (not the Indenture Trustees) will submit the votes on
              account of the Notes;

       c.     Holders of Claims that are listed in the Schedules, which are not listed as
              contingent, unliquidated or disputed, or in a $0 amount; provided, that if the
              applicable Claims Bar Date has not expired prior to the Voting Record Deadline,
              a Claim listed on the Schedules as contingent, disputed, or unliquidated shall be
              allowed to vote only in the amount of $1.00;

       d.     Holders of Claims that arise (i) pursuant to an agreement or settlement with the
              Debtors, as reflected in a document filed with the Court or otherwise, (ii) in an
              order entered by the Court, or (iii) in a document executed by the Debtors
              pursuant to authority granted by the Court, in each case regardless of whether a
              Proof of Claim has been filed;

       e.     Holders of Disputed Claims that have been temporarily allowed to vote on the
              Plan pursuant to Bankruptcy Rule 3018; and

       f.     the assignee of any Claim that was properly transferred on or before the Voting
              Record Date by any Entity described in subparagraphs (a) through (d) above;
              provided, that such transfer or assignment has been fully effectuated pursuant to
              the procedures set forth in Bankruptcy Rule 3001(e) and such transfer is reflected
              on the Claims Register on the Voting Record Date.
                                               5
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 28 of 251



       2.      Establishing Claim Amounts.

        Class 3 2019 Term Loan Facility Claims, Class 4 Secured Notes Claims and Class 8
Unsecured Notes Claims. The Claims amount of 2019 Term Loan Facility Claims, Secured
Notes Claims and Unsecured Notes Claims for voting purposes only will be established by
reference to (a) the Debtors’ applicable books and records and (b) the list of record holders
maintained by the applicable agent, indenture trustee, or Nominee as reflected in the securities
position report(s) from DTC or other applicable depository firm, dated as of the Voting Record
Date, which shall be provided by the applicable agent, indenture trustee, or Nominee to the
Debtors or the Solicitation Agent no later than one (1) Business Day following the Voting
Record Date.

        Filed and Scheduled Claims. The Claim amount established herein shall control for
voting purposes only and shall not constitute the Allowed amount of any Claim. Moreover, any
amounts filled in on Ballots by the Debtors through the Solicitation Agent, as applicable, are not
binding for purposes of allowance and distribution. In tabulating votes, the following hierarchy
shall be used to determine the amount of the Claim associated with each claimant’s vote:

       a.      the Claim amount (i) settled and/or agreed upon by the Debtors, as reflected in a
               document filed with the Court or otherwise, (ii) set forth in an order of the Court,
               and (iii) set forth in a document executed by the Debtors pursuant to authority
               granted by the Court;

       b.      the Claim amount Allowed (temporarily or otherwise) pursuant to a Resolution
               Event under these Solicitation Procedures;

       c.      the Claim amount contained in a Proof of Claim that has been timely filed by the
               applicable Claims Bar Date (or deemed timely filed by the Court under applicable
               law) provided that the Claims Bar Date has expired before the Voting Record
               Date, except for any amounts asserted on account of any interest accrued after the
               Petition Date; provided, that any Ballot cast by a Holder of a Claim who timely
               files a Proof of Claim in respect of (a) a contingent Claim or a Claim in a wholly
               unliquidated or unknown amount (based on a reasonable review by the Debtors
               and/or the Solicitation Agent) that is not the subject of an objection will count
               toward satisfying the numerosity requirement of section 1126(c) of the
               Bankruptcy Code and will count as a Ballot for a Claim in the amount of $1.00
               solely for the purposes of satisfying the dollar amount provisions of section
               1126(c) of the Bankruptcy Code, and (b) a partially liquidated and partially
               unliquidated Claim, such Claim will be Allowed for voting purposes only in the
               liquidated amount; provided, further, that to the extent the Claim amount
               contained in the Proof of Claim is different from the Claim amount set forth in a
               document filed with the Court as referenced in subparagraph (a) above, the Claim
               amount in the document filed with the Court shall supersede the Claim amount set
               forth on the respective Proof of Claim for voting purposes;

       d.      the Claim amount listed in the Schedules (to the extent such Claim is not
               superseded by a timely filed Proof of Claim); provided that such Claim is not

                                                6
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 29 of 251



               scheduled as contingent, disputed, or unliquidated and/or has not been paid;
               provided, further, that if the applicable Claims Bar Date has not expired prior to
               the Voting Record Date, a Claim listed in the Schedules as contingent, disputed,
               or unliquidated shall be allowed to vote in the amount of $1.00; and

       e.      in the absence of any of the foregoing, such Claim shall be disallowed for voting
               purposes unless otherwise ordered by the Court.

       3.      General Ballot Tabulation. The following voting procedures and standard
assumptions shall be used in tabulating Ballots, subject to the Debtors’ right to waive any of the
below specified requirements for completion and submission of Ballots so long as such
requirement is not otherwise required by the Bankruptcy Code, Bankruptcy Rules, or Bankruptcy
Local Rules:

       a.      except as otherwise provided in the Solicitation Procedures, unless the Ballot
               being furnished is timely submitted on or prior to the Voting Deadline (as the
               same may be extended by the Debtors), the Debtors, in their sole discretion, shall
               be entitled to reject such Ballot as invalid and, therefore, not count it in
               connection with Confirmation of the Plan;

       b.      the Debtors will file with the Court by no later than September 30, 2019, at 4:00
               p.m. (prevailing Central Time) a voting report (the “Voting Report”). The Voting
               Report shall, among other things, delineate every Ballot that does not conform to
               the voting instructions or that contains any form of irregularity including, but not
               limited to, those Ballots that are late or (in whole or in material part) illegible,
               unidentifiable, lacking signatures, or lacking necessary information, received via
               facsimile, or damaged (collectively, in each case, the “Irregular Ballots”). The
               Voting Report shall indicate the Debtors’ intentions with regard to each Irregular
               Ballot;

       c.      the method of delivery of Ballots to be sent to the Solicitation Agent is at the
               election and risk of each Holder. Except as otherwise provided, a Ballot will be
               deemed delivered only when the Solicitation Agent actually receives the properly
               executed Ballot;

       d.      an executed Ballot is required to be submitted by the Entity submitting such
               Ballot. Subject to the other procedures and requirements herein, completed,
               executed Ballots (except Beneficial Holders’ Ballots) may be submitted via the
               online “E-Balloting” portal maintained by the Solicitation Agent;

       e.      Ballots should not be submitted by electronic mail or facsimile—any Ballots
               submitted by electronic mail or facsimile will not be valid; provided, however,
               that only Nominees may return master ballots via electronic mail to
               bristowballots@primeclerk.com;

       f.      no Ballot should be sent to the Debtors, the Debtors’ agents (other than the
               Solicitation Agent), or the Debtors’ financial or legal advisors, and if so sent will
               not be counted;
                                                 7
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 30 of 251



 g.    if multiple Ballots are received from the same Holder with respect to the same
       Claim prior to the Voting Deadline, the last properly executed Ballot received will
       be counted and all prior received Ballots will be disregarded;

 h.    Holders must vote all of their Claims or Interests within a particular Class either
       to accept or reject the Plan and may not split any votes. Accordingly, a Ballot
       (other than a master ballot) that partially rejects and partially accepts the Plan will
       not be counted. Further, to the extent there are multiple Claims or Interests held
       by the same Holder within the same Class, the applicable Debtor may, in its
       discretion, seek to aggregate the Claims or Interests of any particular Holder
       within a Class for the purpose of counting votes. The Debtors shall identify any
       such aggregation of multiple Claims or Interests in the Voting Report, and any
       party in interest may contest such aggregation at the Confirmation Hearing
       including, without limitation, on the basis that the Debtors have not satisfied
       Bankruptcy Code section 1129(a)(8)(A) for failure to meet the numerosity
       requirement of Bankruptcy Code section 1126(c).

 i.    A Holder of a Claim that may be asserted against multiple Debtors must vote all
       such Claims in the same way (i.e., either all to accept the Plan at each Debtor
       against whom they have Claims or all to reject the Plan at each Debtor against
       whom they have Claims and may not vote any such Claim to accept at one Debtor
       and reject at another Debtor). Accordingly, a Ballot (other than a master ballot)
       that rejects the Plan for a Claim at one Debtor and accepts the Plan for the same
       Claim at another Debtor will not be counted;

 j.    a person signing a Ballot in its capacity as a trustee, executor, administrator,
       guardian, attorney in fact, officer of a corporation, or otherwise acting in a
       fiduciary or representative capacity of a Holder of Claims or Interests must
       indicate such capacity when signing;

 k.    the Debtors, unless subject to a contrary order of the Court, may waive any
       defects or irregularities as to any particular Irregular Ballot at any time, either
       before or after the close of voting, and any such waivers will be documented in
       the Voting Report;

 l.    neither the Debtors, nor any other Entity, will be under any duty to provide
       notification of defects or irregularities with respect to delivered Ballots other than
       as provided in the Voting Report, nor will any of them incur any liability for
       failure to provide such notification;

 m.    unless waived or as ordered by the Court, any defects or irregularities in
       connection with deliveries of Ballots must be cured prior to the Voting Deadline
       or such Ballots will not be counted;

 n.    in the event a designation of lack of good faith is requested by a party in interest
       under section 1126(e) of the Bankruptcy Code, the Court will determine whether
       any vote to accept and/or reject the Plan cast with respect to that Claim or Interest

                                         8
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 31 of 251



       will be counted for purposes of determining whether the Plan has been accepted
       and/or rejected;

 o.    subject to any order of the Court, the Debtors reserve the right to reject any and
       all Ballots not in proper form, the acceptance of which, in the opinion of the
       Debtors, would not be in accordance with the provisions of the Bankruptcy Code
       or the Bankruptcy Rules; provided that any such rejections will be documented in
       the Voting Report;

 p.    if a Claim has been estimated or a Claim has otherwise been Allowed only for
       voting purposes by order of the Court, such Claim shall be temporarily Allowed
       in the amount so estimated or Allowed by the Court for voting purposes only, and
       not for purposes of allowance or distribution;

 q.    if an objection to a Claim is filed, such Claim shall be treated in accordance with
       the procedures set forth herein;

 r.    the following Ballots shall not be counted in determining the acceptance or
       rejection of the Plan: (i) any Ballot that is illegible or contains insufficient
       information to permit the identification of the Holder of such Claim; (ii) any
       Ballot cast by an Entity that does not hold a Claim or Interest in a Voting Class;
       (iii) any Ballot cast for a Claim scheduled as unliquidated, contingent, or disputed
       for which no Proof of Claim was timely filed by the Voting Record Date (unless
       the applicable bar date has not yet passed, in which case such Claim shall be
       entitled to vote in the amount of $1.00); (iv) any unsigned Ballot or Ballot lacking
       an original signature (for the avoidance of doubt, Ballots submitted through the
       online “E-Balloting” portal or a Master Ballot sent by a Nominee via electronic
       mail shall be deemed to include an original signature); (v) any Ballot not marked
       to accept or reject the Plan or marked both to accept and reject the Plan; and (vi)
       any Ballot submitted by an Entity not entitled to vote pursuant to the procedures
       described herein;

 s.    after the Voting Deadline, and subject to the requirements of Bankruptcy Rule
       3018(a), no Ballot may be withdrawn or modified without the prior written
       consent of the Debtors and order of the Court;

 t.    the Debtors are authorized to enter into stipulations with the Holder of any Claim
       agreeing to the amount of a Claim for voting purposes;

 u.    where any portion of a single Claim has been transferred to a transferee, all
       Holders of any portion of such single Claim will be (i) treated as a single creditor
       for purposes of the numerosity requirements in section 1126(c) of the Bankruptcy
       Code (and for the other voting and solicitation procedures set forth herein), and
       (ii) required to vote every portion of such Claim collectively to accept or reject
       the Plan. In the event that (i) a Ballot, (ii) a group of Ballots within a Voting Class
       received from a single creditor, or (iii) a group of Ballots received from the



                                         9
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 32 of 251



             various Holders of multiple portions of a single Claim partially reject and partially
             accept the Plan, such Ballots shall not be counted; and

      v.     for purposes of the numerosity requirement of section 1126(c) of the Bankruptcy
             Code, separate Claims held by a single creditor in a particular Class may be
             aggregated and treated as if such creditor held one Claim in such Class, in which
             case all votes related to such Claim will be treated as a single vote to accept or
             reject the Plan; provided, however, that if separate affiliated entities, including
             any funds or accounts that are advised or managed by the same entity or by
             affiliated entities, hold Claims in a particular Class, these Claims will not be
             aggregated and will not be treated as if such creditor held one Claim in such
             Class, and the vote of each affiliated entity or managed fund or account will be
             counted separately as a vote to accept or reject the Plan.

        4.    Master Ballot Voting Procedures. These rules will apply with respect to the
tabulation of master ballots cast by Nominees for Beneficial Holders of certain Claims
(the “Master Ballots”):

      a.     votes cast by Beneficial Holders through Nominees will be applied to the
             applicable positions held by such Nominees of certain Claims, as applicable, as of
             the Voting Record Date, as evidenced by the applicable records. Votes submitted
             by a Nominee will not be counted in excess of the amount of such Claims held by
             such Nominee as of the Voting Record Date;

      b.      if conflicting votes or “over-votes” are submitted by a Nominee, the Debtors will
             use reasonable efforts to reconcile discrepancies with the Nominee;

      c.     if over-votes on a Master Ballot are not reconciled prior to the preparation of the
             Voting Report, the Debtors shall apply the votes to accept and to reject the Plan in
             the same proportion as the votes to accept and to reject the Plan submitted on the
             Master Ballot that contained the over-vote, but only to the extent of the
             Nominee’s position, as of the Voting Record Date, of certain Claims;

      d.     for the purposes of tabulating votes, each Beneficial Holder shall be deemed
             (regardless of whether such Holder includes interest in the amount counted on its
             Ballot) to have voted only the principal amount of its position in the applicable
             Secured Notes or Unsecured Notes Claims; provided, however that the
             Solicitation Agent (in coordination with the Debtors) may adjust the principal
             amount to reflect the amount higher of the Claim actually voted, including
             prepetition interest; and

      e.     a single Nominee may complete and deliver to the Solicitation Agent multiple
             Master Ballots. Votes reflected on multiple Master Ballots will be counted,
             except to the extent that they are duplicative of other Master Ballots. If two or
             more Master Ballots are inconsistent, the last-dated valid Master Ballot received
             prior to the Voting Deadline will, to the extent of such inconsistency, supersede
             and revoke any prior dated Master Ballot.

                                              10
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 33 of 251



V.     Amendments to the Plan and the Solicitation Procedures.

        The Debtors, in consultation with the Supporting Noteholders and the Creditors’
Committee, reserve the right to make non-substantive or immaterial changes to the Disclosure
Statement, Plan (including, for the avoidance of doubt, the Plan Supplement), Ballots, Combined
Hearing Notice, and related documents without further order of the Court, including, without
limitation, changes to correct typographical and grammatical errors, if any, and to make
conforming changes among the Disclosure Statement, the Plan, and any other materials in the
Solicitation Package before their distribution.

VI.    Release, Exculpation, and Injunction Language in the Plan

       The release, exculpation, and injunction provisions contained in Article VIII of the
Plan are included in the Disclosure Statement and the Combined Hearing Notice, and the
release by Holders of Claims or Interests are included in the Ballots. Entities are advised
to carefully review and consider the Plan, including the release, exculpation, and injunction
provisions set forth in Article VIII of the Plan, as their rights may be affected.


ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT FILE AN OBJECTION
WITH THE BANKRUPTCY COURT IN THE CHAPTER 11 CASES THAT
EXPRESSLY OBJECTS TO THE INCLUSION OF SUCH HOLDER AS A RELEASING
PARTY UNDER THE PROVISIONS CONTAINED IN ARTICLE VIII.C OF THE PLAN
OR DO NOT ELECT TO OPT OUT OF THE PROVISIONS CONTAINED IN ARTICLE
VIII.C OF THE PLAN IN A BALLOT OR FORM DISTRIBUTED BY THE DEBTORS
WILL BE DEEMED TO HAVE EXPRESSLY, UNCONDITIONALLY, GENERALLY,
INDIVIDUALLY, AND COLLECTIVELY CONSENTED TO THE RELEASE AND
DISCHARGE OF ALL CLAIMS AND CAUSES OF ACTION AGAINST THE DEBTORS
AND THE RELEASED PARTIES. BY OBJECTING TO OR ELECTING TO OPT OUT
OF THE RELEASES SET FORTH IN ARTICLE VIII.C OF THE PLAN, YOU WILL
FOREGO THE BENEFIT OF OBTAINING THE RELEASES SET FORTH IN
ARTICLE VIII.C OF THE PLAN IF YOU ARE A RELEASED PARTY IN
CONNECTION THEREWITH.




                                              11
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 34 of 251



                              Exhibit 3(a)

                             Form of Ballot for
             Holders of 2019 Term Loan Credit Facility Claims
                                     and
      PK Air Credit Facility Claims and MAG Lease Obligation Claims
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 35 of 251



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                              )
    In re:                                                    )    Chapter 11
                                                              )
    BRISTOW GROUP INC., et al.,1                              )    Case No. 19-32713 (DRJ)
                                                              )
                                      Debtors.                )    Jointly Administered
                                                              )

                   BALLOT FOR VOTING TO ACCEPT OR REJECT THE
               AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
             BRISTOW GROUP, INC. AND ITS DEBTOR AFFILIATES, AS MODIFIED
                   BALLOT FOR HOLDERS OF CLASS [__] [____] CLAIMS
PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
COMPLETING BALLOTS CAREFULLY BEFORE COMPLETING THIS BALLOT.

IN ORDER FOR YOUR VOTE TO BE COUNTED, THIS BALLOT MUST BE
COMPLETED, EXECUTED, AND RETURNED SO AS TO BE ACTUALLY RECEIVED
BY THE SOLICITATION AGENT BY SEPTEMBER 23, 2019, AT 4:00 P.M.,
PREVAILING CENTRAL TIME (THE “VOTING DEADLINE”) IN ACCORDANCE
WITH THE FOLLOWING:

The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are soliciting
votes with respect to the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group, Inc.
and Its Debtor Affiliates, as Modified (as may be amended, supplemented, or otherwise modified
from time to time, the “Plan”) as set forth in the Amended Disclosure Statement for the Amended
Joint Chapter 11 Plan of Reorganization of Bristow Group, Inc. and Its Debtor Affiliates, as
Modified (as may be amended, supplemented, or otherwise modified from time to time, the
“Disclosure Statement”). The Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”) has conditionally approved the Disclosure Statement as containing adequate
information pursuant to section 1125 of title 11 of the United States Code (the “Bankruptcy
Code”), by entry of an order on August [_], 2019 [Docket No.___] (the “Disclosure Statement
Order”). Bankruptcy Court approval of the Disclosure Statement does not indicate approval of the
Plan by the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in the Plan.



1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
    and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the Debtors
    listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 36 of 251



You are receiving this ballot (this “Ballot”) because you are a Holder of a [________] Claim (your
“[______] Claim”) as of August 21, 2019 (the “Voting Record Date”). Accordingly, you have a
right to vote to accept or reject the Plan.

YOUR VOTE ON THIS BALLOT WILL BE APPLIED TO EACH DEBTOR AGAINST
WHOM YOU HAVE A [______] CLAIM.

Your rights are described in the Disclosure Statement, which was included in the package (the
“Solicitation Package”) you are receiving with this Ballot (as well as the Plan, Disclosure
Statement Order, and certain other materials). If you received Solicitation Package materials in
electronic format and desire paper copies, or if you need to obtain additional Solicitation Packages,
you may obtain them (a) for a fee via PACER at http://www.txs.uscourts.gov; or (b) at no charge
from Prime Clerk LLC (the “Solicitation Agent”) by: (i) accessing the Debtors’ restructuring
website at https://cases.primeclerk.com/Bristow; (ii) writing to Bristow Ballot Processing, c/o
Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165;
(iii) emailing bristowballots@primeclerk.com; or (iv) calling the Solicitation Agent at:

                                  U.S. Toll Free: (844) 627-6967
                                  International: (347) 292-3534

This Ballot may not be used for any purpose other than for casting votes to accept or reject the
Plan and making certain certifications with respect to the Plan. If you believe you have received
this Ballot in error, or if you believe you have received the wrong ballot, please contact the
Solicitation Agent immediately at the address, telephone number, or email address set forth above.

You should review the Disclosure Statement, the Plan, and the instructions contained herein before
you vote. You may wish to seek legal advice concerning the Plan and the Plan’s classification and
treatment of your Claim. Your [______] Claim has been placed in Class [__] under the Plan. If
you hold Claims or Interests in more than one Class, you will receive a Ballot for each Class in
which you are entitled to vote.

PLEASE SUBMIT YOUR BALLOT BY ONE OF THE FOLLOWING TWO METHODS:

Via Paper Ballot. Complete, sign, and date this Ballot and return it (with an original
signature) promptly via first class mail (or in the enclosed reply envelope provided),
overnight courier, or hand delivery to:

                                   Bristow Ballot Processing
                                     c/o Prime Clerk LLC
                                   One Grand Central Place
                                 60 East 42nd Street, Suite 1440
                                     New York, NY 10165
                                               OR

Via E-Ballot Portal. Submit your Ballot via the Solicitation Agent’s online portal, by visiting
https://cases.primeclerk.com/Bristow (the “E-Ballot Portal”). Click on the “Submit E-
Ballot” section of the website and follow the instructions to submit your Ballot.


                                                 2
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 37 of 251



IMPORTANT NOTE: You will need the following information to retrieve and submit your
customized electronic Ballot:

Unique E-Ballot ID#: ____________________________________

The Solicitation Agent’s E-Ballot Portal is the sole manner in which Ballots will be accepted
via electronic or online transmission. Ballots submitted by facsimile, email, or other means
of electronic transmission will not be counted.

Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot
ID# you receive, as applicable.

Creditors who cast a Ballot using the E-Ballot Portal should NOT also submit a paper Ballot.

Item 1.       Amount of Claim.

The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the
Holder of [____] Claims in the following aggregate unpaid amount:

                                       $______________

Item 2.       Vote on Plan.

The Holder of the [_____] Claims set forth in Item 1 votes to (please check only one):

 ☐ ACCEPT (vote FOR) the Plan                       ☐ REJECT (vote AGAINST) the Plan


Your vote on the Plan will be applied to each applicable Debtor in the same manner and in
the same amount as indicated in Item 1 and Item 2 above.

Item 3.       Important information regarding the Third Party Release.

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE
THE RELEASES CONTAINED IN ARTICLE VIII.C OF THE PLAN SET FORTH
BELOW.

IF YOU ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.C
OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES
SET FORTH IN ARTICLE VIII.C OF THE PLAN IF YOU ARE A RELEASED PARTY
IN CONNECTION THEREWITH.




                                                3
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 38 of 251



YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED IN ARTICLE VIII.C
OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW AND (A) SUBMIT THE
BALLOT BUT ABSTAIN FROM VOTING TO ACCEPT OR REJECT THE PLAN OR (B)
VOTE TO REJECT THE PLAN. IF YOU (A) VOTE TO ACCEPT THE PLAN, (B) FAIL
TO SUBMIT A BALLOT BY THE VOTING DEADLINE, (C) SUBMIT THE BALLOT
BUT ABSTAIN FROM VOTING TO ACCEPT OR REJECT THE PLAN WITHOUT
CHECKING THE BOX BELOW, OR (D) VOTE TO REJECT THE PLAN WITHOUT
CHECKING THE BOX BELOW, IN EACH CASE YOU WILL BE DEEMED TO
CONSENT TO THE RELEASES SET FORTH IN ARTICLE VIII.C OF THE PLAN.

The Holder of the Class [__] [_____] Claim identified in Item 1 elects to:

                          ☐ OPT OUT of the Third Party Release

Article VIII.C of the Plan contains the following provision:

        As of the Effective Date, except as otherwise provided herein, each Releasing Party is
deemed to have fully, conclusively, absolutely, unconditionally, irrevocably, and forever
released and discharged each Debtor, Reorganized Debtor, and Released Party from any
and all Causes of Action, including any derivative claims asserted on behalf of the Debtors,
that such Entity would have been legally entitled to assert (whether individually or
collectively), based on or relating to, or in any manner arising from, in whole or in part:

       1.      the Debtors, the business or contractual arrangement between the Debtors and
any Releasing Party, any Securities issued by the Debtors and the ownership thereof, the
Debtors’ in- or out-of-court restructuring efforts, the 2019 Term Loan Facility, the
Compensation and Benefit Programs, intercompany transactions, or the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement,
the Plan, the Disclosure Statement, Rights Offering Procedures, or any other Restructuring
Documents;

        2.     any Restructuring Transaction, contract, instrument, release, or other
agreement or document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in connection with
the Restructuring Support Agreement, the Original RSA, the Original DIP Commitment
Letter, the Initial Amended RSA, the Disclosure Statement, or the Plan, including the Rights
Offering, the Backstop Commitment Agreement, the DIP Facility, the Exit Facility, the
Amended and Restated 2019 Term Loan Facility, or any other Restructuring Documents;

       3.    the Chapter 11 Cases, the Disclosure Statement, the Plan, the Filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the solicitation
of votes with respect to the Plan, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan or the Rights


                                              4
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 39 of 251



Offering, or the distribution of property under the Plan or any other related agreement with
respect to the foregoing; or

       4.      any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, including all Avoidance Actions or
other relief obtained by the Debtors in the Chapter 11 Cases.

        Notwithstanding anything to the contrary in the foregoing, the releases set forth above
do not release (i) any claims related to any act or omission that is determined in a Final Order
to have constituted willful misconduct, gross negligence, or actual fraud, (ii) the rights of any
current employee of the Debtors under any employment agreement or plan, (iii) the rights
of the Debtors with respect to any confidentiality provisions or covenants restricting
competition in favor of the Debtors under any employment agreement with a current or
former employee of the Debtors, (iv) any post-Effective Date obligations of any party or
Entity under the Plan, any Restructuring Transaction, or any document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to implement the
Plan, (v) the rights of Holders of Allowed Claims to receive distributions under the Plan, (vi)
any Cause of Action the Debtors may have against Columbia Helicopters, Inc. and its Related
Parties, or (vii) any Cause of Action the Debtors may have against any of their former officers
or directors as of the Petition Date in respect of payments made and referenced under any
separation, retirement, consulting agreement, employment agreement or plan.

         Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing release, which includes by reference
each of the related provisions and definitions contained herein, and further, will constitute
the Bankruptcy Court’s finding that the foregoing release is: (i) in exchange for the good
and valuable consideration provided by the Released Parties; (ii) a good faith settlement and
compromise of the Claims released; (iii) in the best interest of the Debtors and their Estates;
(iv) fair, equitable, and reasonable; and (v) given and made after due notice and opportunity
for hearing.

                                        *      *       *

UNDER THE PLAN, “RELEASING PARTIES” MEANS, COLLECTIVELY, AND IN
EACH CASE IN ITS CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE
REORGANIZED DEBTORS; (C) THE DIP FACILITY AGENT; (D) THE DIP FACILITY
LENDERS; (E) THE BACKSTOP COMMITMENT PARTIES; (F) THE HOLDERS OF
2019 TERM LOAN FACILITY CLAIMS; (G) THE 2019 TERM LOAN FACILITY
AGENT; (H) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
LENDERS; (I) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
AGENT; (J) THE SUPPORTING NOTEHOLDERS; (K) THE INDENTURE TRUSTEES;
(L) THE EXIT FACILITY LENDERS; (M) THE EXIT FACILITY AGENT; (N) ALL
HOLDERS OF CLAIMS; (O) ALL HOLDERS OF INTERESTS; (P) THE MILESTONE
PARTIES; (Q) THE CREDITORS’ COMMITTEE AND EACH OF ITS CURRENT AND
FORMER MEMBERS; (R) EACH CURRENT AND FORMER AFFILIATE OF EACH
ENTITY IN CLAUSE (A) THROUGH (Q); AND (S) EACH RELATED PARTY OF EACH
ENTITY IN CLAUSE (A) THROUGH (R); PROVIDED THAT ANY HOLDER OF A

                                               5
    Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 40 of 251



CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT OF THE RELEASES
CONTAINED IN THE PLAN OR (Y) FILES AN OBJECTION TO THE RELEASES
CONTAINED IN THE PLAN SHALL NOT BE A “RELEASING PARTY”; PROVIDED,
FURTHER, THAT FOR THE AVOIDANCE OF DOUBT, NO HOLDER OF A CLAIM
THAT IS PARTY TO OR HAS OTHERWISE SIGNED THE RESTRUCTURING
SUPPORT AGREEMENT MAY OPT OUT OF THE RELEASES.

UNDER THE PLAN, “RELEASED PARTIES” MEANS, COLLECTIVELY, AND IN
EACH CASE IN ITS CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE
REORGANIZED DEBTORS; (C) THE DIP FACILITY AGENT; (D) THE DIP FACILITY
LENDERS; (E) THE BACKSTOP COMMITMENT PARTIES; (F) THE HOLDERS OF
2019 TERM LOAN FACILITY CLAIMS; (G) THE 2019 TERM LOAN FACILITY
AGENT; (H) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
LENDERS; (I) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
AGENT; (J) THE SUPPORTING NOTEHOLDERS; (K) THE INDENTURE TRUSTEES;
(L) THE EXIT FACILITY LENDERS; (M) THE EXIT FACILITY AGENT; (N) THE
MILESTONE PARTIES; (O) THE CREDITORS’ COMMITTEE AND EACH OF ITS
CURRENT AND FORMER MEMBERS; (P) EACH CURRENT AND FORMER
AFFILIATE OF EACH ENTITY IN CLAUSE (A) THROUGH (O); AND (Q) EACH
RELATED PARTY OF EACH ENTITY IN CLAUSE (A) THROUGH (P); PROVIDED
THAT ANY HOLDER OF A CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT
OF THE RELEASES CONTAINED IN THE PLAN OR (Y) FILES AN OBJECTION TO
THE RELEASES CONTAINED IN THE PLAN SHALL NOT BE A “RELEASED
PARTY.”




ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT FILE AN OBJECTION
WITH THE BANKRUPTCY COURT IN THE CHAPTER 11 CASES THAT EXPRESSLY
OBJECTS TO THE INCLUSION OF SUCH HOLDER AS A RELEASING PARTY
UNDER THE PROVISIONS CONTAINED IN ARTICLE VIII.C OF THE PLAN OR DO
NOT ELECT TO OPT OUT OF THE PROVISIONS CONTAINED IN ARTICLE VIII.C
OF THE PLAN AS PROVIDED IN THIS BALLOT WILL BE DEEMED TO HAVE
EXPRESSLY, UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND
COLLECTIVELY CONSENTED TO THE RELEASE AND DISCHARGE OF ALL
CLAIMS AND CAUSES OF ACTION AGAINST THE DEBTORS AND THE RELEASED
PARTIES. BY OBJECTING TO OR ELECTING TO OPT OUT OF THE RELEASES SET
FORTH IN ARTICLE VIII.C OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF
OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII.C OF THE PLAN IF YOU
ARE A RELEASED PARTY IN CONNECTION THEREWITH.




                                     6
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 41 of 251




Item 4.         Certifications.

By signing this Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors that:

          (a)   as of the Voting Record Date, either: (i) the Entity is the Holder of the [_____]
                Claims being voted; or (ii) the Entity is an authorized signatory for an Entity that is
                a Holder of the [_______] Claims being voted;

          (b)   the Entity (or in the case of an authorized signatory, the Holder) has received the
                Solicitation Package and acknowledges that the solicitation is being made pursuant
                to the terms and conditions set forth therein;

          (c)   the Entity has cast the same vote with respect to all [_____] Claims; and

          (d)   no other Ballots with respect to the amount of the [_____] Claims identified in
                Item 1 have been cast or, if any other Ballots have been cast with respect to such
                [______] Claims, then any such earlier Ballots are hereby revoked.

Name of Holder:
                                           (Print or Type)



Signature:
Name of Signatory:
                                      (If other than the Holder)

Title:
Address:



Telephone
Number:
Email:
Date Completed:


IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THIS BALLOT ON
OR BEFORE SEPTEMBER 23, 2019, AT 4:00 P.M., PREVAILING CENTRAL TIME,
AND IF THE VOTING DEADLINE IS NOT EXTENDED, YOUR VOTE TRANSMITTED
BY THIS BALLOT MAY BE COUNTED TOWARD CONFIRMATION OF THE PLAN
ONLY IN THE DISCRETION OF THE DEBTORS.

                                                  7
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 42 of 251




                 INSTRUCTIONS FOR COMPLETING THIS BALLOT

1.    The Debtors are soliciting the votes of Holders of Claims with respect to the Plan attached
      as Exhibit A to the Disclosure Statement. Capitalized terms used in the Ballot or in these
      instructions but not otherwise defined therein or herein shall have the meaning set forth in
      the Plan, a copy of which also accompanies the Ballot. PLEASE READ THE PLAN
      AND DISCLOSURE STATEMENT CAREFULLY BEFORE COMPLETING THIS
      BALLOT.

2.    The Plan can be confirmed by the Bankruptcy Court and thereby made binding upon you
      if it is accepted by the Holders of at least two-thirds in amount and more than one-half in
      number of Claims in at least one class that votes on the Plan and if the Plan otherwise
      satisfies the requirements for confirmation provided by section 1129(a) of the Bankruptcy
      Code. Please review the Disclosure Statement for more information.

3.    To ensure that your Ballot is counted, you must complete and submit this Ballot as
      instructed herein. Ballots will not be accepted by electronic mail or facsimile.

4.    Use of Ballot. To ensure that your Ballot is counted, you must: (a) complete your Ballot
      in accordance with these instructions; (b) clearly indicate your decision either to accept or
      reject the Plan in the boxes provided in Item 2 of the Ballot; and (c) clearly sign and submit
      your Ballot as instructed herein.

5.    Your Class Ballot must be returned to the Solicitation Agent so as to be actually received
      by the Solicitation Agent on or before the Voting Deadline. The Voting Deadline is
      September 23, 2019, at 4:00 p.m., prevailing Central Time.

6.    If a Ballot is received after the Voting Deadline and if the Voting Deadline is not extended,
      it may be counted only in the sole and absolute discretion of the Debtors. Additionally,
      the following Ballots will not be counted:

      (a)    any Ballot that partially rejects and partially accepts the Plan;

      (b)    Ballots sent to the Debtors, the Debtors’ agents (other than the Solicitation Agent),
             any agent, indenture trustee, or the Debtors’ financial or legal advisors;

      (c)    Ballots sent by electronic mail or facsimile;

      (d)    any Ballot that is illegible or contains insufficient information to permit the
             identification of the Holder of the Claim;

      (e)    any Ballot cast by an Entity that does not hold a [    ] Claim;

      (f)    any Ballot submitted by a Holder not entitled to vote pursuant to the Plan;




                                                8
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 43 of 251



       (g)    any unsigned Ballot (for the avoidance of doubt, Ballots validly submitted through
              the E-Ballot Portal will be deemed signed);

       (h)    any non-original Ballot (for the avoidance of doubt, Ballots validly submitted
              through the E-Ballot Portal will be deemed original); and/or

       (i)    any Ballot not marked to accept or reject the Plan or any Ballot marked both to
              accept and reject the Plan.

7.     The method of delivery of Ballots to the Solicitation Agent is at the election and risk of
       each Holder of a [____] Claim. Except as otherwise provided herein, such delivery will be
       deemed made only when the Solicitation Agent actually receives the originally executed
       Ballot. In all cases, Holders should allow sufficient time to assure timely delivery.

8.     If multiple Ballots are received from the same Holder of a Class [__] Claim with respect
       to the same Class [___] [______] Claim prior to the Voting Deadline, the latest, timely
       received, and properly completed Ballot will supersede and revoke any earlier received
       Ballots.

9.     You must vote all of your [___] Claims within Class [ ] either to accept or reject the Plan
       and may not split your vote.

10.    This Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim or
       (b) an assertion or admission of a Claim.

11.    Please be sure to sign and date your Ballot. If you are signing a Ballot in your capacity
       as a trustee, executor, administrator, guardian, attorney in fact, officer of a corporation, or
       otherwise acting in a fiduciary or representative capacity, you must indicate such capacity
       when signing and, if required or requested by the Solicitation Agent, the Debtors, or the
       Bankruptcy Court, must submit proper evidence to the requesting party to so act on behalf
       of such Holder. In addition, please provide your name and mailing address if it is different
       from that set forth on the attached mailing label or if no such mailing label is attached to
       the ballot.

12.    If you hold Claims in more than one Class under the Plan you may receive more than one
       ballot coded for each different Class. Each ballot votes only your Claims indicated on that
       ballot, so please complete and return each ballot that you receive.




                                                 9
    Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 44 of 251




                PLEASE SUBMIT YOUR BALLOT PROMPTLY

 IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT, THESE VOTING
  INSTRUCTIONS, OR THE PROCEDURES FOR VOTING, PLEASE CALL THE
                   RESTRUCTURING HOTLINE AT:
                    U.S. TOLL FREE: (844) 627-6967
                   INTERNATIONAL: (347) 292-3534

            OR EMAIL BRISTOWBALLOTS@PRIMECLERK.COM.

IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THIS BALLOT ON
OR BEFORE THE VOTING DEADLINE, WHICH IS ON SEPTEMBER 23, 2019, AT 4:00
P.M., PREVAILING CENTRAL TIME, AND IF THE VOTING DEADLINE IS NOT
EXTENDED, YOUR VOTE TRANSMITTED HEREBY MAY BE COUNTED ONLY IN
THE DISCRETION OF THE DEBTORS.



                    [Remainder of page intentionally left blank]




                                        10
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 45 of 251



                              Exhibit 3(b)

             Form of Master Ballot for Secured Notes Claims
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 46 of 251



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                              )
    In re:                                                    )    Chapter 11
                                                              )
    BRISTOW GROUP INC., et al.,1                              )    Case No. 19-32713 (DRJ)
                                                              )
                                      Debtors.                )    Jointly Administered
                                                              )

                MASTER BALLOT FOR VOTING TO ACCEPT OR REJECT THE
               AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
             BRISTOW GROUP, INC. AND ITS DEBTOR AFFILIATES, AS MODIFIED
               MASTER BALLOT FOR HOLDERS OF SECURED NOTES CLAIMS
PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
COMPLETING BALLOTS CAREFULLY BEFORE COMPLETING THIS BALLOT.

IN ORDER FOR THE VOTES ON THIS MASTER BALLOT TO BE COUNTED, THIS
MASTER BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS TO
BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY SEPTEMBER 23,
2019, AT 4:00 P.M., PREVAILING CENTRAL TIME (THE “VOTING DEADLINE”) IN
ACCORDANCE WITH THE FOLLOWING:

The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are soliciting
votes with respect to the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc.
and Its Debtor Affiliates, as Modified (as may be amended, supplemented, or otherwise modified
from time to time, the “Plan”) as set forth in the Amended Disclosure Statement for the Amended
Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and Its Debtor Affiliates, as
Modified (as may be amended, supplemented, or otherwise modified from time to time, the
“Disclosure Statement”). The Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”) has conditionally approved the Disclosure Statement as containing adequate
information pursuant to section 1125 of title 11 of the United States Code (the “Bankruptcy
Code”), by entry of an order on August [___], 2019 [Docket No. ___] (the “Disclosure Statement
Order”). Bankruptcy Court approval of the Disclosure Statement does not indicate approval of the
Plan by the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in the Plan.



1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
    and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the Debtors
    listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 47 of 251



You are receiving this master ballot (this “Master Ballot”) because you are the Nominee (as
defined below) of a Beneficial Holder2 of the Claims indicated on Exhibit A hereto as of
August 21, 2019 (the “Voting Record Date”).

This Master Ballot is to be used by you as a broker, bank, or other nominee; or as the agent
of a broker, bank, or other nominee (each of the foregoing, a “Nominee”); or as the proxy
holder of a Nominee for certain Beneficial Holders of Claims indicated on Exhibit A hereto,
to transmit to the Solicitation Agent (as defined below) the votes of such Beneficial Holders
in respect of their Claims to accept or reject the Plan.

The rights and treatment for each Class are described in the Disclosure Statement, which was
included in the package (the “Solicitation Package”) you are receiving with this Master Ballot (as
well as the Plan, Disclosure Statement Order, and certain other materials). If you received
Solicitation Package materials in electronic format and desire paper copies, or if you need to obtain
additional Solicitation Packages, you may obtain them (a) for a fee via PACER at
http://www.txs.uscourts.gov; or (b) at no charge from Prime Clerk LLC (the “Solicitation Agent”)
by: (i) accessing the Debtors’ restructuring website at https://cases.primeclerk.com/Bristow; (ii)
writing to Bristow Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd
Street, Suite 1440, New York, NY 10165; (iii) emailing bristowballots@primeclerk.com; or (iv)
calling the Solicitation Agent at:

                                      U.S. Toll Free: (844) 627-6967
                                      International: (347) 292-3534

This Master Ballot may not be used for any purpose other than for casting votes to accept or reject
the Plan and making certain certifications with respect to the Plan. If you believe you have
received this Master Ballot in error, please contact the Solicitation Agent immediately at the
address, telephone number, or email address set forth above.

The votes transmitted on this Master Ballot for certain Beneficial Holders of Claims in the
Class indicated on Exhibit A shall be applied to each Debtor against whom such Beneficial
Holders have a Claim.

You are authorized to collect votes to accept or to reject the Plan from Beneficial Holders in
accordance with your customary practices, including the use of a “voting instruction form” in lieu
of (or in addition to) a Beneficial Holder Ballot (as defined below), and collecting votes from
Beneficial Holders through online voting, by phone, facsimile, or other electronic means.

You should review the Disclosure Statement, the Plan, and the instructions contained herein before
you transmit votes. You or the Beneficial Holders of the Claims for whom you are the Nominee
may wish to seek legal advice concerning the Plan and the Plan’s classification and treatment of
such Claims.



2
    A “Beneficial Holder” means a beneficial owner of publicly-traded securities whose Claims or Interests have not
    been satisfied prior to the Voting Record Date (as defined herein) pursuant to Bankruptcy Court order or
    otherwise, as reflected in the records maintained by the Nominees.

                                                        2 [CUSIP/ISIN indicated on Exhibit A hereto]
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 48 of 251



The Bankruptcy Court may confirm the Plan and thereby bind all Holders of Claims or Interests.
To have the votes of your Beneficial Holders count as either an acceptance or rejection of the Plan,
you must complete and return this Master Ballot so that the Solicitation Agent actually receives it
on or before the Voting Deadline.

The Voting Deadline is on September 23, 2019, at 4:00 p.m., prevailing Central Time.

Item 1.        Certification of Authority to Vote.

The undersigned certifies that, as of the Voting Record Date, the undersigned (please check the
applicable box):

☐          Is a broker, bank, or other nominee for the Beneficial Holders of the aggregate principal
           amount of the Claims listed in Item 2 below, or

☐          Is acting under a power of attorney and/or agency (a copy of which will be provided
           upon request) granted by a broker, bank, or other nominee for the Beneficial Holders
           of the aggregate principal amount of Claims listed in Item 2 below, or

☐          Has been granted a proxy (an original of which is attached hereto) from a broker, bank,
           or other nominee, or a beneficial owner of the aggregate principal amount of Claims
           listed in Item 2 below,

and accordingly, has full power and authority to vote to accept or reject the Plan, on behalf of the
Beneficial Holders of the Claims described in Item 2.

Item 2.        Claims Vote on Plan:

The undersigned transmits the following votes of Beneficial Holders of Claims arising on account
of the Senior Secured Notes indicated on Exhibit A hereto and certifies that the following
Beneficial Holders of such Claims, as identified by their respective customer account numbers set
forth below, are the Beneficial Holders of such Claims as of the Voting Record Date and have
delivered to the undersigned, as Nominee, properly executed ballots (the “Beneficial Holder
Ballots”) casting such votes as indicated and containing instructions for the casting of those votes
on their behalf. For purposes of this Master Ballot, accrued or unmatured interest should not be
included.

Indicate in the appropriate column below the aggregate principal amount voted for each account
or attach such information to this Master Ballot in the form of the following table. Please note that
each Holder must vote all such Beneficial Holder’s Claims to accept or reject the Plan and may
not split such vote. Any Beneficial Holder Ballot executed by the Beneficial Holder that does not
indicate an acceptance or rejection of the Plan or that indicates both an acceptance and a rejection
of the Plan will not be counted. If the Beneficial Holder has checked the box on Item 3 of the
Beneficial Holder Ballot pertaining to releases by Holders of Claims, as detailed in Article
VIII.C of the Plan, please place an X in the Item 3 column below for each Beneficial Holder
that checked the box.



                                                 3 [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 49 of 251



 Your Customer          Principal                Item 2                        Item 3
 Account Number        Amount Held      Indicate the vote cast on     If the box in Item 3 of
    for Each           as of Voting       the Beneficial Holder       the Beneficial Holder
    Beneficial         Record Date       Ballot by checking the       Ballot was completed,
 Holder of Claims                        appropriate box below.        check the box in the
                                                                           column below
                                         Accept           Reject         OPT OUT of the
                                                    or
                                        the Plan         the Plan       Third Part Release
 1                    $
 2                    $
 3                    $
 4                    $
 5                    $
 6                    $
 TOTALS               $

Item 3.       Other Ballots Submitted by Beneficial Holders in the same Class.

The undersigned certifies that it has transcribed in the following table the information, if any,
provided by the Beneficial Holders in Item 4 of the Beneficial Holder Ballot:

    Your customer             Transcribe from Item 4 of the Beneficial Holder Ballot
  account number
  and/or Customer
    Name for each                            Name of
                                                                                   CUSIP of
  Beneficial Holder        Account          Registered      Principal Amount
                                                                                  other Class
    who completed          Number           Holder or        of Other Claims
                                                                                  Claim Votes
     Item 4 of the                           Nominee
  Beneficial Holder
        Ballot.
 1.                                                         $
 2.                                                         $
 3.                                                         $
 4.                                                         $
 5.                                                         $




                                               4 [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 50 of 251



Item 4.       Important information regarding the Third Party Release.

Article VIII.C of the Plan contains the following provision:

        As of the Effective Date, except as otherwise provided herein, each Releasing Party is
deemed to have fully, conclusively, absolutely, unconditionally, irrevocably, and forever
released and discharged each Debtor, Reorganized Debtor, and Released Party from any
and all Causes of Action, including any derivative claims asserted on behalf of the Debtors,
that such Entity would have been legally entitled to assert (whether individually or
collectively), based on or relating to, or in any manner arising from, in whole or in part:

       1.      the Debtors, the business or contractual arrangement between the Debtors and
any Releasing Party, any Securities issued by the Debtors and the ownership thereof, the
Debtors’ in- or out-of-court restructuring efforts, the 2019 Term Loan Facility, the
Compensation and Benefit Programs, intercompany transactions, or the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement,
the Plan, the Disclosure Statement, Rights Offering Procedures, or any other Restructuring
Documents;

        2.     any Restructuring Transaction, contract, instrument, release, or other
agreement or document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in connection with
the Restructuring Support Agreement, the Original RSA, the Original DIP Commitment
Letter, the Initial Amended RSA, the Disclosure Statement, or the Plan, including the Rights
Offering, the Backstop Commitment Agreement, the DIP Facility, the Exit Facility, the
Amended and Restated 2019 Term Loan Facility, or any other Restructuring Documents;

       3.      the Chapter 11 Cases, the Disclosure Statement, the Plan, the Filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the solicitation
of votes with respect to the Plan, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan or the Rights
Offering, or the distribution of property under the Plan or any other related agreement with
respect to the foregoing; or

       4.      any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, including all Avoidance Actions or
other relief obtained by the Debtors in the Chapter 11 Cases.

       Notwithstanding anything to the contrary in the foregoing, the releases set forth above
do not release (i) any claims related to any act or omission that is determined in a Final Order
to have constituted willful misconduct, gross negligence, or actual fraud, (ii) the rights of any
current employee of the Debtors under any employment agreement or plan, (iii) the rights
of the Debtors with respect to any confidentiality provisions or covenants restricting
competition in favor of the Debtors under any employment agreement with a current or
former employee of the Debtors, (iv) any post-Effective Date obligations of any party or


                                               5 [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 51 of 251



Entity under the Plan, any Restructuring Transaction, or any document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to implement the
Plan, (v) the rights of Holders of Allowed Claims to receive distributions under the Plan, (vi)
any Cause of Action the Debtors may have against Columbia Helicopters, Inc. and its Related
Parties, or (vii) any Cause of Action the Debtors may have against any of their former officers
or directors as of the Petition Date in respect of payments made and referenced under any
separation, retirement, consulting agreement, employment agreement or plan.

         Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing release, which includes by reference
each of the related provisions and definitions contained herein, and further, will constitute
the Bankruptcy Court’s finding that the foregoing release is: (i) in exchange for the good
and valuable consideration provided by the Released Parties; (ii) a good faith settlement and
compromise of the Claims released; (iii) in the best interest of the Debtors and their Estates;
(iv) fair, equitable, and reasonable; and (v) given and made after due notice and opportunity
for hearing.

                                       *      *       *

UNDER THE PLAN, “RELEASING PARTIES” MEANS, COLLECTIVELY, AND IN
EACH CASE IN ITS CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE
REORGANIZED DEBTORS; (C) THE DIP FACILITY AGENT; (D) THE DIP FACILITY
LENDERS; (E) THE BACKSTOP COMMITMENT PARTIES; (F) THE HOLDERS OF
2019 TERM LOAN FACILITY CLAIMS; (G) THE 2019 TERM LOAN FACILITY
AGENT; (H) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
LENDERS; (I) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
AGENT; (J) THE SUPPORTING NOTEHOLDERS; (K) THE INDENTURE TRUSTEES;
(L) THE EXIT FACILITY LENDERS; (M) THE EXIT FACILITY AGENT; (N) ALL
HOLDERS OF CLAIMS; (O) ALL HOLDERS OF INTERESTS; (P) THE MILESTONE
PARTIES; (Q) THE CREDITORS’ COMMITTEE AND EACH OF ITS CURRENT AND
FORMER MEMBERS; (R) EACH CURRENT AND FORMER AFFILIATE OF EACH
ENTITY IN CLAUSE (A) THROUGH (Q); AND (S) EACH RELATED PARTY OF EACH
ENTITY IN CLAUSE (A) THROUGH (R); PROVIDED THAT ANY HOLDER OF A
CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT OF THE RELEASES
CONTAINED IN THE PLAN OR (Y) FILES AN OBJECTION TO THE RELEASES
CONTAINED IN THE PLAN SHALL NOT BE A “RELEASING PARTY”; PROVIDED,
FURTHER, THAT FOR THE AVOIDANCE OF DOUBT, NO HOLDER OF A CLAIM
THAT IS PARTY TO OR HAS OTHERWISE SIGNED THE RESTRUCTURING
SUPPORT AGREEMENT MAY OPT OUT OF THE RELEASES.

UNDER THE PLAN, “RELEASED PARTIES” MEANS, COLLECTIVELY, AND IN
EACH CASE IN ITS CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE
REORGANIZED DEBTORS; (C) THE DIP FACILITY AGENT; (D) THE DIP FACILITY
LENDERS; (E) THE BACKSTOP COMMITMENT PARTIES; (F) THE HOLDERS OF
2019 TERM LOAN FACILITY CLAIMS; (G) THE 2019 TERM LOAN FACILITY
AGENT; (H) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
LENDERS; (I) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY

                                              6 [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 52 of 251



AGENT; (J) THE SUPPORTING NOTEHOLDERS; (K) THE INDENTURE TRUSTEES;
(L) THE EXIT FACILITY LENDERS; (M) THE EXIT FACILITY AGENT; (N) THE
MILESTONE PARTIES; (O) THE CREDITORS’ COMMITTEE AND EACH OF ITS
CURRENT AND FORMER MEMBERS; (P) EACH CURRENT AND FORMER
AFFILIATE OF EACH ENTITY IN CLAUSE (A) THROUGH (O); AND (Q) EACH
RELATED PARTY OF EACH ENTITY IN CLAUSE (A) THROUGH (P); PROVIDED
THAT ANY HOLDER OF A CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT
OF THE RELEASES CONTAINED IN THE PLAN OR (Y) FILES AN OBJECTION TO
THE RELEASES CONTAINED IN THE PLAN SHALL NOT BE A “RELEASED
PARTY.”



Item 5.         Certifications.

By signing this Master Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors
that:

          (a)   it has received a copy of the Disclosure Statement, the Plan, the Master Ballots, the
                Beneficial Holder Ballots, and the remainder of the Solicitation Package and has
                delivered the same to the Beneficial Holders of the Claims listed in Item 2 above;

          (b)   it has received a completed and signed Beneficial Holder Ballot (or other accepted
                and customary method of communicating a vote) from each Beneficial Holder
                listed in Item 2 of this Master Ballot;

          (c)   it is the registered Holder of all the Claims listed in Item 2 above being voted, or it
                has been authorized by each Beneficial Holder of the Claims listed in Item 2 above
                to vote on the Plan;

          (d)   no other Master Ballots with respect to the same Claims identified in Item 2 have
                been cast or, if any other Master Ballots have been cast with respect to such Claims,
                then any such earlier received Master Ballots are hereby revoked;

          (e)   it has properly disclosed: (i) the number of Beneficial Holders of Claims who
                completed the Beneficial Holder Ballots; (ii) the respective amounts of the Claims
                owned, as the case may be, by each Beneficial Holder of the Claims who completed
                a Beneficial Holder Ballot; (iii) each such Beneficial Holder of Claims’ respective
                vote concerning the Plan; (iv) each such Beneficial Holder of Claims’ certification
                as to other Claims voted in the same Class; and (v) the customer account or other
                identification number for each such Beneficial Holder of Claims; and

          (f)   it will maintain Beneficial Holder Ballots and evidence of separate transactions
                returned by Beneficial Holders of Claims (whether properly completed or
                defective) for at least one year after the Effective Date of the Plan and disclose all
                such information to the Bankruptcy Court or the Debtors, if so ordered.



                                                  7 [CUSIP/ISIN indicated on Exhibit A hereto]
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 53 of 251




Name of Nominee:
                                       (Print or Type)



Participant Number:
Name of Proxy Holder or Agent for Nominee (if applicable):


                                       (Print or Type)

Signature:
Name of
Signatory:
Title:
Address:



Date Completed:
Email Address:




     PLEASE COMPLETE, SIGN, AND DATE THIS MASTER BALLOT AND
 RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY IN THE ENVELOPE
 PROVIDED VIA FIRST CLASS MAIL, OVERNIGHT COURIER, HAND DELIVERY,
                OR VIA ELECTRONIC MAIL SERVICE TO:

                                 Bristow Ballot Processing
                                    c/o Prime Clerk LLC
                                 One Grand Central Place
                               60 East 42nd Street, Suite 1440
                                    New York, NY 10165
                              bristowballots@primeclerk.com

IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THIS MASTER
BALLOT ON OR BEFORE SEPTEMBER 23, 2019 AT 4:00 P.M., PREVAILING
CENTRAL TIME, AND IF THE VOTING DEADLINE IS NOT EXTENDED, THE VOTES
TRANSMITTED BY THIS MASTER BALLOT MAY BE COUNTED TOWARD
CONFIRMATION OF THE PLAN ONLY IN THE DISCRETION OF THE DEBTORS.



                                             8 [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 54 of 251




            INSTRUCTIONS FOR COMPLETING THIS MASTER BALLOT

1.    The Debtors are soliciting the votes of Holders of Claims with respect to the Plan attached
      as Exhibit A to the Disclosure Statement. Capitalized terms used in the Master Ballot or
      in these instructions but not otherwise defined therein or herein shall have the meaning set
      forth in the Plan, a copy of which also accompanies the Master Ballot. PLEASE READ
      THE PLAN AND DISCLOSURE STATEMENT CAREFULLY BEFORE
      COMPLETING THIS MASTER BALLOT.

2.    The Plan can be confirmed by the Bankruptcy Court and thereby made binding upon you
      if it is accepted by the Holders of at least two-thirds in amount and more than one-half in
      number of Claims in at least one class that votes on the Plan and if the Plan otherwise
      satisfies the requirements for confirmation provided by section 1129(a) of the Bankruptcy
      Code. Please review the Disclosure Statement for more information.

3.    You should immediately distribute the Beneficial Holder Ballots and the Solicitation
      Package to all Beneficial Holders of Claims and take any action required to enable each
      such Beneficial Holder to vote timely the Claims that it holds. You may distribute the
      Solicitation Packages to Beneficial Holders, as appropriate, in accordance with your
      customary practices. You are authorized to collect votes to accept or to reject the Plan from
      Beneficial Holders in accordance with your customary practices, including the use of a
      “voting instruction form” in lieu of (or in addition to) a Beneficial Holder Ballot, and
      collecting votes from Beneficial Holders through online voting, by phone, facsimile, or
      other electronic means. Any Beneficial Holder Ballot returned to you by a Beneficial
      Holder of a Claim shall not be counted for purposes of accepting or rejecting the Plan until
      you properly complete and deliver, to the Solicitation Agent, a Master Ballot that reflects
      the vote of such Beneficial Holders by September 23, 2019, at 4:00 p.m., prevailing Central
      Time or otherwise validate the Master Ballot in a manner acceptable to the Solicitation
      Agent.

4.    If you are transmitting the votes of any Beneficial Holder of Claims other than yourself,
      you may either:

      (a)    “Pre-validate” the individual Beneficial Holder Ballot contained in the Solicitation
             Package and then forward the Solicitation Package to the Beneficial Holder of the
             Claim for voting within five Business Days after the receipt by such Nominee of
             the Solicitation Package, with the Beneficial Holder then returning the individual
             Beneficial Holder Ballot directly to the Solicitation Agent in the return envelope to
             be provided in the Solicitation Package. A Nominee “pre-validates” a Beneficial
             Holder’s Ballot by signing the Beneficial Holder Ballot and including their DTC
             participant number; indicating the account number of the Beneficial Holder and the
             principal amount of Claims held by the Nominee for such Beneficial Holder; and
             then forwarding the Beneficial Holder Ballot together with the Solicitation Package
             to the Beneficial Holder. The Beneficial Holder then completes the remaining
             information requested on the Beneficial Holder Ballot and returns the Beneficial

                                               9 [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 55 of 251



             Holder Ballot directly to the Solicitation Agent. A list of the Beneficial Holders to
             whom “pre-validated” Beneficial Holder Ballots were delivered should be
             maintained by Nominees for inspection for at least one year from the Effective
             Date; or

      (b)    Within five Business Days after receipt by such Nominee of the Solicitation
             Package, forward the Solicitation Package to the Beneficial Holder of the Claim for
             voting along with a return envelope provided by and addressed to the Nominee,
             with the Beneficial Holder then returning the individual Beneficial Holder Ballot
             to the Nominee. The Nominee will tabulate the votes of its respective owners on a
             Master Ballot that will be provided to the Nominee separately by the Solicitation
             Agent, in accordance with any instructions set forth in the instructions to the Master
             Ballot, and then return the Master Ballot to the Solicitation Agent. The Nominee
             should advise the Beneficial Holder to return their individual Beneficial Holder
             Ballots (or otherwise transmit their vote) to the Nominee by a date calculated by
             the Nominee to allow it to prepare and return the Master Ballot to the Solicitation
             Agent so that the Master Ballot is actually received by the Solicitation Agent on or
             before the Voting Deadline.

5.    With regard to any Beneficial Holder Ballots returned to you by a Beneficial Holder, you
      must: (a) compile and validate the votes and other relevant information of each such
      Beneficial Holder on the Master Ballot using the customer name or account number
      assigned by you to each such Beneficial Holder; (b) execute the Master Ballot; (c) transmit
      such Master Ballot to the Solicitation Agent by the Voting Deadline; and (d) retain such
      Beneficial Holder Ballots from Beneficial Holders, whether in hard copy or by electronic
      direction, in your files for a period of one year after the Effective Date of the Plan. You
      may be ordered to produce the Beneficial Holder Ballots (or evidence of the vote
      transmitted to you) to the Debtors or the Bankruptcy Court.

      (i)    The Master Ballot must be returned to the Solicitation Agent so as to be actually
             received by the Solicitation Agent on or before the Voting Deadline. The Voting
             Deadline is September 23, 2019, at 4:00 p.m., prevailing Central Time.

      (ii)   If a Master Ballot is received after the Voting Deadline and if the Voting Deadline
             is not extended, it may be counted only in the discretion of the Debtors.
             Additionally, the following Master Ballots will not be counted:

             (a)     any Master Ballot that is illegible or contains insufficient information to
                     permit the identification of the Holder of the Claim;

             (b)     any Master Ballot cast by a Party that does not hold a Claim in a Class that
                     is entitled to vote on the Plan;

             (c)     any Master Ballot sent by facsimile or any electronic means other than
                     electronic mail;

             (d)     any unsigned Master Ballot (for the avoidance of doubt, Master Ballots
                     validly submitted via electronic mail will be deemed signed);

                                              10 [CUSIP/ISIN indicated on Exhibit A hereto]
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 56 of 251



              (e)     any Master Ballot that does not contain an original signature; provided,
                      however, that any Master Ballot submitted via electronic mail shall be
                      deemed to contain an original signature;

              (f)     any Master Ballot not marked to accept or reject the Plan; and/or

              (g)     any Master Ballot submitted by any party not entitled to cast a vote with
                      respect to the Plan.

8.     The method of delivery of Master Ballots to the Solicitation Agent is at the election and
       risk of each Nominee. Except as otherwise provided herein, such delivery will be deemed
       made only when the Solicitation Agent actually receives the executed Master Ballot. In
       all cases, Beneficial Holders and Nominees should allow sufficient time to assure timely
       delivery.

9.     If a Beneficial Holder or Nominee holds a Claim in a Voting Class against multiple
       Debtors, a vote on their Beneficial Holder Ballot will apply to all applicable Classes and
       Debtors against whom such Beneficial Holder or Nominee has such Claim, as applicable,
       in that Voting Class.

10.    If multiple Master Ballots are received from the same Nominee with respect to the same
       Claims voted on a Beneficial Holder Ballot prior to the Voting Deadline, the latest, timely
       received, and properly completed Master Ballot will supersede and revoke any earlier
       received Master Ballots.

11.    The Master Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim
       or (b) an assertion or admission of a Claim.

12.    Please be sure to sign and date the Master Ballot. You should indicate that you are
       signing the Master Ballot in your capacity as a trustee, executor, administrator, guardian,
       attorney in fact, officer of a corporation, or otherwise acting in a fiduciary or representative
       capacity and, if required or requested by the Solicitation Agent, the Debtors, or the
       Bankruptcy Court, submit proper evidence to the requesting party to so act on behalf of
       such Beneficial Holder. In addition, please provide your name and mailing address if it is
       different from that set forth on the attached mailing label or if no such mailing label is
       attached to the Master Ballot.

13.    If you are both the Nominee and the Beneficial Holder of any of the Claims indicated on
       Exhibit A of the Master Ballot or Beneficial Holder Ballot, as applicable, and you wish to
       vote such Claims, you may vote such Claims where indicated on the Master Ballot for such
       Claims and you must vote your entire Claims in the same Class to either accept or reject
       the Plan and may not split your vote.

14.    For purposes of the numerosity requirement of section 1126(c) of the Bankruptcy Code,
       separate Claims held by a single creditor in a particular Class may be aggregated and
       treated as if such creditor held one Claim in such Class, in which case all votes related to
       such Claim will be treated as a single vote to accept or reject the Plan; provided, however,
       that if separate affiliated entities hold Claims in a particular Class, these Claims will not be

                                                 11 [CUSIP/ISIN indicated on Exhibit A hereto]
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 57 of 251



       aggregated and will not be treated as if such creditor held one Claim in such Class, and the
       vote of each affiliated entity may be counted separately as a vote to accept or reject the
       Plan. Any party in interest may contest any such aggregation of multiple Claims at the
       Confirmation Hearing.

15.    The following additional rules shall apply to Master Ballots:

       (a)    Votes cast by Beneficial Holders through a Nominee will be applied against the
              positions held by such entities in the Claims as of the Record Voting Date, as
              evidenced by the record and depository listings.

       (b)    Votes submitted by a Nominee, whether pursuant to a Master Ballot or pre-
              validated Beneficial Holder Ballots, will not be counted in excess of the record
              amount of the Claims held by such Nominee;

       (c)    To the extent that conflicting votes or “over-votes” are submitted by a Nominee,
              whether pursuant to a Master Ballot or pre-validated Beneficial Holder Ballots, the
              Solicitation Agent will attempt to reconcile discrepancies with the Nominee;

       (d)    To the extent that over-votes on a Master Ballot or pre-validated Beneficial Holder
              Ballots are not reconcilable prior to the preparation of the vote certification, the
              Solicitation Agent will apply the votes to accept and reject the Plan in the same
              proportion as the votes to accept and reject the Plan submitted on the Master Ballot
              or pre-validated Beneficial Holder Ballots that contained the over-vote, but only to
              the extent of the Nominee’s position in the Claims; and

       (e)    For purposes of tabulating votes, each Holder holding through a particular account
              will be deemed to have voted the principal amount relating its holding in that
              particular account, although the Solicitation Agent may be asked to adjust such
              principal amount to reflect the Claim amount.

PLEASE MAIL YOUR MASTER BALLOT PROMPTLY

  IF YOU HAVE ANY QUESTIONS REGARDING THIS MASTER BALLOT, THESE
  VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING, PLEASE CALL
                  THE RESTRUCTURING HOTLINE AT:

                                U.S. Toll Free: (844) 627-6967
                                International: (347) 292-3534

                OR EMAIL BRISTOWBALLOTS@PRIMECLERK.COM.

IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THIS MASTER BALLOT
ON OR BEFORE THE VOTING DEADLINE, WHICH IS SEPTEMBER 23, 2019, AT 4:00 P.M.,
PREVAILING CENTRAL TIME, AND IF THE VOTING DEADLINE IS NOT EXTENDED, THE
VOTES TRANSMITTED HEREBY MAY BE COUNTED ONLY IN THE DISCRETION OF THE
DEBTORS.



                                               12 [CUSIP/ISIN indicated on Exhibit A hereto]
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 58 of 251



                                              Exhibit A

    Please check one (and only one) box below to indicate the Plan Class and CUSIP/ISIN to
    which this Master Ballot pertains (or clearly indicate such information directly on the Master
    Ballot or on an exhibit thereto). If you check more than one box, you risk having all votes
    submitted through this Master Ballot invalidated.



                                  Class 4 (Secured Notes Claims)

☐        8.75% Senior Secured Notes due 2023        CUSIP 110394AG8 / ISIN US110394AG86

☐        8.75% Senior Secured Notes due 2023        CUSIP U1104MAB7 / ISIN USU1104MAB73




                                                 13 [CUSIP/ISIN indicated on Exhibit A hereto]
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 59 of 251



                              Exhibit 3(c)

        Form of Beneficial Holder Ballot for Secured Notes Claims
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 60 of 251



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                              )
    In re:                                                    )    Chapter 11
                                                              )
    BRISTOW GROUP INC., et al.,1                              )    Case No. 19-32713 (DRJ)
                                                              )
                                      Debtors.                )    Jointly Administered
                                                              )

      BENEFICIAL HOLDER BALLOT FOR VOTING TO ACCEPT OR REJECT THE
          AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
        BRISTOW GROUP, INC. AND ITS DEBTOR AFFILIATES, AS MODIFIED
     BENEFICIAL HOLDER BALLOT FOR HOLDERS OF SECURED NOTES CLAIMS
PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
COMPLETING BALLOTS CAREFULLY BEFORE COMPLETING THIS BALLOT.

IF YOU RECEIVED A RETURN ENVELOPE ADDRESSED TO YOUR NOMINEE, IN
ORDER FOR YOUR VOTE TO BE COUNTED, YOU MUST FOLLOW THE
DIRECTIONS OF YOUR NOMINEE AND ALLOW SUFFICIENT TIME FOR YOUR
NOMINEE TO RECEIVE YOUR VOTE AND TRANSMIT SUCH VOTE ON A MASTER
BALLOT, WHICH MASTER BALLOT MUST BE RETURNED TO THE
SOLICITATION AGENT BY SEPTEMBER 23, 2019, AT 4:00 P.M., PREVAILING
CENTRAL TIME (THE “VOTING DEADLINE”).

IF, HOWEVER, YOU RECEIVED A “PRE-VALIDATED” BALLOT FROM YOUR
NOMINEE WITH INSTRUCTIONS TO SUBMIT SUCH BALLOT DIRECTLY TO THE
SOLICITATION AGENT, IN ORDER FOR YOUR VOTE TO BE COUNTED, YOU
MUST COMPLETE, EXECUTE, AND RETURN THE “PRE-VALIDATED” BALLOT,
SO AS TO BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY THE
VOTING DEADLINE.

The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are soliciting
votes with respect to the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc.
and Its Debtor Affiliates, as Modified (as may be amended, supplemented, or otherwise modified
from time to time, the “Plan”) as set forth in the Amended Disclosure Statement for the Amended
Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and its Debtor Affiliates, as


1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
    and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the Debtors
    listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 61 of 251



Modified (as may be amended, supplemented, or otherwise modified from time to time, the
“Disclosure Statement”). The Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”) has conditionally approved the Disclosure Statement as containing adequate
information pursuant to section 1125 of title 11 of the United States Code (the “Bankruptcy
Code”), by entry of an order on August [__], 2019 [Docket No. ____] (the “Disclosure Statement
Order”). Bankruptcy Court approval of the Disclosure Statement does not indicate approval of the
Plan by the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in the Plan.

You are receiving this Ballot for Beneficial Holders2 (the “Beneficial Holder Ballot”) because you
are a Beneficial Holder of a Claim arising on account of the Senior Secured Notes indicated on
Exhibit A hereto as of August 21, 2019 (the “Voting Record Date”). Accordingly, you have a right
to vote to accept or reject the Plan. You can cast your vote through this Beneficial Holder Ballot
and return it to your broker, bank, or other nominee, or the agent of a broker, bank, or other
nominee (each of the foregoing, a “Nominee”), in accordance with the instructions provided by
your Nominee, who will then submit a master ballot (the “Master Ballot”) on behalf of the
Beneficial Holders of the Class of Claims indicated on Exhibit A hereto.

Your rights are described in the Disclosure Statement, which was included in the package (the
“Solicitation Package”) you are receiving with this Beneficial Holder Ballot (as well as the Plan,
Disclosure Statement Order, and certain other materials). If you received Solicitation Package
materials in electronic format and desire paper copies, or if you need to obtain additional
Solicitation Packages, you may obtain them (a) for a fee via PACER at
http://www.txs.uscourts.gov; or (b) at no charge from Prime Clerk LLC (the “Solicitation Agent”)
by: (i) accessing the Debtors’ restructuring website at https://cases.primeclerk.com/Bristow; (ii)
writing to Bristow Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd
Street, Suite 1440, New York, NY 10165; (iii) emailing bristowballots@primeclerk.com; or (iv)
calling the Solicitation Agent at:

                                      U.S. Toll Free: (844) 627-6967
                                      International: (347) 292-3534

This Beneficial Holder Ballot may not be used for any purpose other than for casting votes to
accept or reject the Plan and making certain certifications with respect to the Plan. If you believe
you have received this Beneficial Holder Ballot in error, or if you believe that you have received
the wrong ballot, please contact your Nominee immediately.

You should review the Disclosure Statement, the Plan, and the instructions contained herein before
you vote. You may wish to seek legal advice concerning the Plan and the Plan’s classification and
treatment of your Claim. Your Claim has been placed in the Class of Claims indicated on
Exhibit A hereto, under the Plan. If you hold Claims or Interests in more than one Class, you will
receive a ballot for each Class in which you are entitled to vote.



2
    A “Beneficial Holder” means a beneficial owner of publicly-traded securities whose Claims or Interests have not
    been satisfied prior to the Voting Record Date (as defined herein) pursuant to Bankruptcy Court order or
    otherwise, as reflected in the records maintained by the Nominees.

                                                        2     [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 62 of 251



In order for your vote to count, your Nominee must receive this Beneficial Holder Ballot in
sufficient time for your Nominee to include your vote on a Master Ballot that must be received by
the Solicitation Agent on or before the Voting Deadline, which is September 23, 2019, at 4:00
p.m., prevailing Central Time. Please allow sufficient time for your vote to be included on the
Master Ballot completed by your Nominee. If a Master Ballot recording your vote is not received
by the Voting Deadline, and if the Voting Deadline is not extended, your vote will not count.

Item 1.        Amount of Claim.

The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the
Beneficial Holder of Claims in the Class indicated on Exhibit A hereto in the following aggregate
unpaid principal amount (insert amount in box below, unless otherwise completed by your
Nominee):

                                       $______________

Item 2.        Vote on Plan.

The Beneficial Holder of the Claim, the aggregate amount of which is set forth in Item 1, votes to
(please check only one):

 ☐ ACCEPT (vote FOR) the Plan                       ☐ REJECT (vote AGAINST) the Plan


Your vote on the Plan will be applied to each applicable Debtor in the same manner and in
the same amount as indicated in Item 1 and Item 2 above.

Item 3.        Important information regarding the Third Party Release.

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE
THE RELEASES CONTAINED IN ARTICLE VIII.C OF THE PLAN SET FORTH
BELOW.

IF YOU ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.C
OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES
SET FORTH IN ARTICLE VIII.C OF THE PLAN IF YOU ARE A RELEASED PARTY
IN CONNECTION THEREWITH.

YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED IN ARTICLE VIII.C
OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW AND (A) SUBMIT THE
BALLOT BUT ABSTAIN FROM VOTING TO ACCEPT OR REJECT THE PLAN OR
(B) VOTE TO REJECT THE PLAN. IF YOU (A) VOTE TO ACCEPT THE PLAN,
(B) FAIL TO SUBMIT A BALLOT BY THE VOTING DEADLINE, (C) SUBMIT THE
BALLOT BUT ABSTAIN FROM VOTING TO ACCEPT OR REJECT THE PLAN
WITHOUT CHECKING THE BOX BELOW, OR (D) VOTE TO REJECT THE PLAN



                                                3     [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 63 of 251



WITHOUT CHECKING THE BOX BELOW, IN EACH CASE YOU WILL BE DEEMED
TO CONSENT TO THE RELEASES SET FORTH IN ARTICLE VIII.C OF THE PLAN.

The Beneficial Holder of the Claims identified in Item 1 elects to:

                          ☐ OPT OUT of the Third Party Release

Article VIII.C of the Plan contains the following provision:

        As of the Effective Date, except as otherwise provided herein, each Releasing Party is
deemed to have fully, conclusively, absolutely, unconditionally, irrevocably, and forever
released and discharged each Debtor, Reorganized Debtor, and Released Party from any
and all Causes of Action, including any derivative claims asserted on behalf of the Debtors,
that such Entity would have been legally entitled to assert (whether individually or
collectively), based on or relating to, or in any manner arising from, in whole or in part:

       1.      the Debtors, the business or contractual arrangement between the Debtors and
any Releasing Party, any Securities issued by the Debtors and the ownership thereof, the
Debtors’ in- or out-of-court restructuring efforts, the 2019 Term Loan Facility, the
Compensation and Benefit Programs, intercompany transactions, or the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement,
the Plan, the Disclosure Statement, Rights Offering Procedures, or any other Restructuring
Documents;

        2.     any Restructuring Transaction, contract, instrument, release, or other
agreement or document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in connection with
the Restructuring Support Agreement, the Original RSA, the Original DIP Commitment
Letter, the Initial Amended RSA, the Disclosure Statement, or the Plan, including the Rights
Offering, the Backstop Commitment Agreement, the DIP Facility, the Exit Facility, the
Amended and Restated 2019 Term Loan Facility, or any other Restructuring Documents;

       3.      the Chapter 11 Cases, the Disclosure Statement, the Plan, the Filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the solicitation
of votes with respect to the Plan, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan or the Rights
Offering, or the distribution of property under the Plan or any other related agreement with
respect to the foregoing; or

       4.      any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, including all Avoidance Actions or
other relief obtained by the Debtors in the Chapter 11 Cases.




                                              4    [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 64 of 251



        Notwithstanding anything to the contrary in the foregoing, the releases set forth above
do not release (i) any claims related to any act or omission that is determined in a Final Order
to have constituted willful misconduct, gross negligence, or actual fraud, (ii) the rights of any
current employee of the Debtors under any employment agreement or plan, (iii) the rights
of the Debtors with respect to any confidentiality provisions or covenants restricting
competition in favor of the Debtors under any employment agreement with a current or
former employee of the Debtors, (iv) any post-Effective Date obligations of any party or
Entity under the Plan, any Restructuring Transaction, or any document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to implement the
Plan, (v) the rights of Holders of Allowed Claims to receive distributions under the Plan, (vi)
any Cause of Action the Debtors may have against Columbia Helicopters, Inc. and its Related
Parties, or (vii) any Cause of Action the Debtors may have against any of their former officers
or directors as of the Petition Date in respect of payments made and referenced under any
separation, retirement, consulting agreement, employment agreement or plan.

         Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing release, which includes by reference
each of the related provisions and definitions contained herein, and further, will constitute
the Bankruptcy Court’s finding that the foregoing release is: (i) in exchange for the good
and valuable consideration provided by the Released Parties; (ii) a good faith settlement and
compromise of the Claims released; (iii) in the best interest of the Debtors and their Estates;
(iv) fair, equitable, and reasonable; and (v) given and made after due notice and opportunity
for hearing.



                                        *      *       *

UNDER THE PLAN, “RELEASING PARTIES” MEANS, COLLECTIVELY, AND IN
EACH CASE IN ITS CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE
REORGANIZED DEBTORS; (C) THE DIP FACILITY AGENT; (D) THE DIP FACILITY
LENDERS; (E) THE BACKSTOP COMMITMENT PARTIES; (F) THE HOLDERS OF
2019 TERM LOAN FACILITY CLAIMS; (G) THE 2019 TERM LOAN FACILITY
AGENT; (H) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
LENDERS; (I) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
AGENT; (J) THE SUPPORTING NOTEHOLDERS; (K) THE INDENTURE TRUSTEES;
(L) THE EXIT FACILITY LENDERS; (M) THE EXIT FACILITY AGENT; (N) ALL
HOLDERS OF CLAIMS; (O) ALL HOLDERS OF INTERESTS; (P) THE MILESTONE
PARTIES; (Q) THE CREDITORS’ COMMITTEE AND EACH OF ITS CURRENT AND
FORMER MEMBERS; (R) EACH CURRENT AND FORMER AFFILIATE OF EACH
ENTITY IN CLAUSE (A) THROUGH (Q); AND (S) EACH RELATED PARTY OF EACH
ENTITY IN CLAUSE (A) THROUGH (R); PROVIDED THAT ANY HOLDER OF A
CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT OF THE RELEASES
CONTAINED IN THE PLAN OR (Y) FILES AN OBJECTION TO THE RELEASES
CONTAINED IN THE PLAN SHALL NOT BE A “RELEASING PARTY”; PROVIDED,
FURTHER, THAT FOR THE AVOIDANCE OF DOUBT, NO HOLDER OF A CLAIM


                                               5    [CUSIP/ISIN indicated on Exhibit A hereto]
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 65 of 251



THAT IS PARTY TO OR HAS OTHERWISE SIGNED THE RESTRUCTURING
SUPPORT AGREEMENT MAY OPT OUT OF THE RELEASES.

UNDER THE PLAN, “RELEASED PARTIES” MEANS, COLLECTIVELY, AND IN
EACH CASE IN ITS CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE
REORGANIZED DEBTORS; (C) THE DIP FACILITY AGENT; (D) THE DIP FACILITY
LENDERS; (E) THE BACKSTOP COMMITMENT PARTIES; (F) THE HOLDERS OF
2019 TERM LOAN FACILITY CLAIMS; (G) THE 2019 TERM LOAN FACILITY
AGENT; (H) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
LENDERS; (I) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
AGENT; (J) THE SUPPORTING NOTEHOLDERS; (K) THE INDENTURE TRUSTEES;
(L) THE EXIT FACILITY LENDERS; (M) THE EXIT FACILITY AGENT; (N) THE
MILESTONE PARTIES; (O) THE CREDITORS’ COMMITTEE AND EACH OF ITS
CURRENT AND FORMER MEMBERS; (P) EACH CURRENT AND FORMER
AFFILIATE OF EACH ENTITY IN CLAUSE (A) THROUGH (O); AND (Q) EACH
RELATED PARTY OF EACH ENTITY IN CLAUSE (A) THROUGH (P); PROVIDED
THAT ANY HOLDER OF A CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT
OF THE RELEASES CONTAINED IN THE PLAN OR (Y) FILES AN OBJECTION TO
THE RELEASES CONTAINED IN THE PLAN SHALL NOT BE A “RELEASED
PARTY.”

ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT FILE AN OBJECTION
WITH THE BANKRUPTCY COURT IN THE CHAPTER 11 CASES THAT EXPRESSLY
OBJECTS TO THE INCLUSION OF SUCH HOLDER AS A RELEASING PARTY
UNDER THE PROVISIONS CONTAINED IN ARTICLE VIII.C OF THE PLAN OR DO
NOT ELECT TO OPT OUT OF THE PROVISIONS CONTAINED IN ARTICLE VIII.C
OF THE PLAN AS PROVIDED FOR IN THIS BALLOT WILL BE DEEMED TO HAVE
EXPRESSLY, UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND
COLLECTIVELY CONSENTED TO THE RELEASE AND DISCHARGE OF ALL
CLAIMS AND CAUSES OF ACTION AGAINST THE DEBTORS AND THE RELEASED
PARTIES. BY OBJECTING TO OR ELECTING TO OPT OUT OF THE RELEASES SET
FORTH IN ARTICLE VIII.C OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF
OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII.C OF THE PLAN IF YOU
ARE A RELEASED PARTY IN CONNECTION THEREWITH.

Item 4.        Other Beneficial Holder Ballots Submitted.

By returning this Beneficial Holder Ballot, the Holder of the Claims identified in Item 1 certifies
that (a) this Beneficial Holder Ballot is the only Beneficial Holder Ballot submitted for Claims
identified in Item 1 owned by such Holder, except as identified in the following table, and (b) all
Beneficial Holder Ballots submitted by the Holder in the same Class indicate the same vote to
accept or reject the Plan that the Holder has indicated in Item 2 of this Beneficial Holder Ballot
(please use additional sheets of paper if necessary):




                                                6    [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 66 of 251



        ONLY COMPLETE THIS TABLE IF YOU HAVE VOTED OTHER
   CLAIMS IN THE SAME CLASS ON OTHER BENEFICIAL HOLDER BALLOTS

                           Name of Registered         Principal Amount of       CUSIP of Other
  Account Number
                           Holder or Nominee          Other Claims Voted         Claims Voted
                                                      $
                                                      $
                                                      $
                                                      $


Item 5.         Certifications.

By signing this Beneficial Holder Ballot, the undersigned certifies to the Bankruptcy Court and
the Debtors that:

          (a)   as of the Voting Record Date, either: (i) the Entity is the Holder of the Claims being
                voted on this Beneficial Holder Ballot; or (ii) the Entity is an authorized signatory
                for the Entity that is the Holder of the Claims being voted on this Beneficial Holder
                Ballot;

          (b)   the Entity (or in the case of an authorized signatory, the Holder) has received a copy
                of the Solicitation Package and acknowledges that the solicitation is being made
                pursuant to the terms and conditions set forth therein;

          (c)   the Entity has cast the same vote with respect to all Claims in a single Class; and

          (d)   no other Beneficial Holder Ballots with respect to the amount of the Claims
                identified in Item 1 have been cast or, if any other Beneficial Holder Ballots have
                been cast with respect to such Claims, then any such earlier received Beneficial
                Holder Ballots are hereby revoked.




                                                  7       [CUSIP/ISIN indicated on Exhibit A hereto]
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 67 of 251




Name of Holder:
                                            (Print or Type)



Signature:
Name of Signatory:
                                 (If other than the Beneficial Holder)

Title:
Address:



Telephone
Number:
Email:
Date Completed:


         PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
 RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY IN THE ENVELOPE
  PROVIDED OR OTHERWISE IN ACCORDANCE WITH THE INSTRUCTIONS
                    PROVIDED BY YOUR NOMINEE.

IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THE MASTER
BALLOT SUBMITTED ON YOUR BEHALF WHICH REFLECTS YOUR VOTE ON OR
BEFORE SEPTEMBER 23, 2019, AT 4:00 P.M., PREVAILING CENTRAL TIME, AND IF
THE VOTING DEADLINE IS NOT EXTENDED, YOUR VOTE TRANSMITTED BY
THIS BENEFICIAL HOLDER BALLOT MAY BE COUNTED TOWARD
CONFIRMATION OF THE PLAN ONLY IN THE DISCRETION OF THE DEBTORS.


     INSTRUCTIONS FOR COMPLETING THIS BENEFICIAL HOLDER BALLOT

1.        The Debtors are soliciting the votes of Holders of Claims and Interests with respect to the
          Plan attached as Exhibit A to the Disclosure Statement. Capitalized terms used in the
          Beneficial Holder Ballot or in these instructions but not otherwise defined therein or herein
          shall have the meaning set forth in the Plan, a copy of which also accompanies the
          Beneficial Holder Ballot. PLEASE READ THE PLAN AND DISCLOSURE
          STATEMENT CAREFULLY BEFORE COMPLETING THIS BENEFICIAL
          HOLDER BALLOT.

2.        The Plan can be confirmed by the Bankruptcy Court and thereby made binding upon you
          if it is accepted by the Holders of at least two-thirds in amount and more than one-half in

                                                   8    [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 68 of 251



      number of Claims or at least two-thirds in amount of Interests in at least one class that votes
      on the Plan and if the Plan otherwise satisfies the requirements for confirmation provided
      by section 1129(a) of the Bankruptcy Code. Please review the Disclosure Statement for
      more information.

3.    Unless otherwise instructed by your Nominee, to ensure that your vote is counted, you
      must submit your Beneficial Holder Ballot to your Nominee in sufficient time to allow
      your Nominee to process your vote and submit a Master Ballot so that the Master Ballot is
      actually received by the Solicitation Agent by the Voting Deadline. You may instruct your
      Nominee to vote on your behalf in the Master Ballot as follows: (a) complete the Beneficial
      Holder Ballot; (b) indicate your decision either to accept or reject the Plan in the boxes
      provided in Item 2 of the Beneficial Holder Ballot; and (c) sign and return the Beneficial
      Holder Ballot to your Nominee in accordance with the instructions provided by your
      Nominee. The Voting Deadline for the receipt of Master Ballots by the Solicitation Agent
      is September 23, 2019, at 4:00 p.m., prevailing Central Time. Your completed Beneficial
      Holder Ballot must be received by your Nominee in sufficient time to permit your Nominee
      to deliver your votes to the Solicitation Agent on or before the Voting Deadline.

4.    The following Beneficial Holder Ballots will not be counted:

      (a)    any Beneficial Holder Ballot that partially rejects and partially accepts the Plan;

      (b)    Beneficial Holder Ballot sent to the Debtors, the Debtors’ agents (other than the
             Solicitation Agent and only with respect to a pre-validated Beneficial Holder
             Ballot), any indenture trustee, or the Debtors’ financial or legal advisors;

      (c)    Beneficial Holder Ballot returned to a Nominee not in accordance with the
             Nominee’s instructions;

      (d)    any Beneficial Holder Ballot that is illegible or contains insufficient information to
             permit the identification of the Holder of the Claim;

      (e)    any Beneficial Holder Ballot cast by an Entity that does not hold a Claim in the
             Class indicated on Exhibit A hereto;

      (f)    any Beneficial Holder Ballot submitted by a Holder not entitled to vote pursuant to
             the Plan;

      (g)    any unsigned Beneficial Holder Ballot (except in accordance with the Nominee’s
             instructions);

      (h)    any non-original Beneficial Holder Ballot (except in accordance with the
             Nominee’s instructions); and/or

      (i)    any Beneficial Holder Ballot not marked to accept or reject the Plan or any
             Beneficial Holder Ballot marked both to accept and reject the Plan.



                                                9     [CUSIP/ISIN indicated on Exhibit A hereto]
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 69 of 251



5.     If your Beneficial Holder Ballot is not received by your Nominee in sufficient time to be
       included on a timely submitted Master Ballot, it will not be counted unless the Debtors
       determine otherwise. In all cases, Beneficial Holders should allow sufficient time to assure
       timely delivery of your Beneficial Holder Ballot to your Nominee. No Beneficial Holder
       Ballot should be sent to any of the Debtors, the Debtors’ agents (other than the Solicitation
       Agent and only with respect to a pre-validated Beneficial Holder Ballot), the Debtors’
       financial or legal advisors, or any indenture trustee, and if so sent will not be counted.

6.     If you deliver multiple Beneficial Holder Ballots to your Nominee with respect to the same
       Claims prior to the Voting Deadline, the last received valid Beneficial Holder Ballot timely
       received will supersede and revoke any earlier received Beneficial Holder Ballots.

7.     You must vote all of your Claims within the same Class either to accept or reject the Plan
       and may not split your vote. Further, if a Holder has multiple Claims within the same
       Class, the Debtors may, in their discretion, aggregate the Claims of any particular Holder
       with multiple Claims within the same Class for the purpose of counting votes.

8.     This Beneficial Holder Ballot does not constitute, and shall not be deemed to be, (a) a Proof
       of Claim or (b) an assertion or admission of a Claim.

9.     Please be sure to sign and date your Beneficial Holder Ballot. If you are signing a
       Beneficial Holder Ballot in your capacity as a trustee, executor, administrator, guardian,
       attorney in fact, officer of a corporation, or otherwise acting in a fiduciary or representative
       capacity, you must indicate such capacity when signing and, if required or requested by the
       Solicitation Agent, the Debtors, or the Bankruptcy Court, submit proper evidence to the
       requesting party to so act on behalf of such Holder. In addition, please provide your name
       and mailing address if it is different from that set forth on the attached mailing label or if
       no such mailing label is attached to the Beneficial Holder Ballot.

10.    If you hold Claims in more than one Class under the Plan you may receive more than one
       ballot coded for each different Class. Each ballot votes only your Claims indicated on that
       ballot, so please complete and return each ballot that you receive.

11.    The Beneficial Holder Ballot is not a letter of transmittal and may not be used for any
       purpose other than to vote to accept or reject the Plan. Accordingly, at this time, Holders
       of Claims should not surrender certificates or instruments representing or evidencing their
       Claims, and neither the Debtors nor the Solicitation Agent will accept delivery of any such
       certificates or instruments surrendered together with a ballot.




                                                 10    [CUSIP/ISIN indicated on Exhibit A hereto]
   Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 70 of 251



  PLEASE SUBMIT YOUR BENEFICIAL HOLDER BALLOT PROMPTLY IN THE
    ENVELOPE PROVIDED OR OTHERWISE IN ACCORDANCE WITH THE
            INSTRUCTIONS PROVIDED BY YOUR NOMINEE.

  IF YOU HAVE ANY QUESTIONS REGARDING THIS BENEFICIAL HOLDER
BALLOT, THESE VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING,
           PLEASE CALL THE RESTRUCTURING HOTLINE AT:

                        U.S. Toll Free: (844) 627-6967
                        International: (347) 292-3534

           OR EMAIL BRISTOWBALLOTS@PRIMECLERK.COM.

IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THE MASTER
BALLOT ON OR BEFORE SEPTEMBER 23, 2019 AT 4:00 P.M., PREVAILING
CENTRAL TIME, AND IF THE VOTING DEADLINE IS NOT EXTENDED, YOUR
VOTE TRANSMITTED BY THIS BENEFICIAL HOLDER BALLOT MAY BE
COUNTED TOWARD CONFIRMATION OF THE PLAN ONLY IN THE DISCRETION
OF THE DEBTORS.




                                     11    [CUSIP/ISIN indicated on Exhibit A hereto]
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 71 of 251



                                              Exhibit A

    Please check one (and only one) box below to indicate the Plan Class and CUSIP/ISIN to
    which this Beneficial Holder Ballot pertains (or clearly indicate such information directly on
    the Beneficial Holder Ballot or on an exhibit thereto). If you check more than one box, you
    risk having all votes submitted through this Master Ballot invalidated

                                  Class 4 (Secured Notes Claims)

☐        8.75% Senior Secured Notes due 2023          CUSIP 110394AG8 / ISIN US110394AG86

☐        8.75% Senior Secured Notes due 2023          CUSIP U1104MAB7 / ISIN USU1104MAB73




                                                 12
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 72 of 251



                              Exhibit 3(d)

            Form of Master Ballot for Unsecured Notes Claims
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 73 of 251



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                              )
    In re:                                                    )    Chapter 11
                                                              )
    BRISTOW GROUP INC., et al.,1                              )    Case No. 19-32713 (DRJ)
                                                              )
                                      Debtors.                )    Jointly Administered
                                                              )

                MASTER BALLOT FOR VOTING TO ACCEPT OR REJECT THE
               AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
             BRISTOW GROUP, INC. AND ITS DEBTOR AFFILIATES, AS MODIFIED
              MASTER BALLOT FOR HOLDERS OF UNSECURED NOTES CLAIMS
PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
COMPLETING BALLOTS CAREFULLY BEFORE COMPLETING THIS BALLOT.

IN ORDER FOR THE VOTES ON THIS MASTER BALLOT TO BE COUNTED, THIS
MASTER BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS TO
BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY SEPTEMBER 23,
2019, AT 4:00 P.M., PREVAILING CENTRAL TIME (THE “VOTING DEADLINE”) IN
ACCORDANCE WITH THE FOLLOWING:

The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are soliciting
votes with respect to the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc.
and Its Debtor Affiliates, as Modified (as may be amended, supplemented, or otherwise modified
from time to time, the “Plan”) as set forth in the Amended Disclosure Statement for the Amended
Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and Its Debtor Affiliates, as
Modified (as may be amended, supplemented, or otherwise modified from time to time, the
“Disclosure Statement”). The Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”) has conditionally approved the Disclosure Statement as containing adequate
information pursuant to section 1125 of title 11 of the United States Code (the “Bankruptcy
Code”), by entry of an order on August [__], 2019 [Docket No. ___] (the “Disclosure Statement
Order”). Bankruptcy Court approval of the Disclosure Statement does not indicate approval of the
Plan by the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in the Plan.



1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
    and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the Debtors
    listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 74 of 251



You are receiving this master ballot (this “Master Ballot”) because you are the Nominee (as
defined below) of a Beneficial Holder2 of the Claims indicated on Exhibit A hereto as of
August 21, 2019 (the “Voting Record Date”).

This Master Ballot is to be used by you as a broker, bank, or other nominee; or as the agent
of a broker, bank, or other nominee (each of the foregoing, a “Nominee”); or as the proxy
holder of a Nominee for certain Beneficial Holders of Claims indicated on Exhibit A hereto,
to transmit to the Solicitation Agent (as defined below) the votes of such Beneficial Holders
in respect of their Claims to accept or reject the Plan.

The rights and treatment for each Class are described in the Disclosure Statement, which was
included in the package (the “Solicitation Package”) you are receiving with this Master Ballot (as
well as the Plan, Disclosure Statement Order, and certain other materials). If you received
Solicitation Package materials in electronic format and desire paper copies, or if you need to obtain
additional Solicitation Packages, you may obtain them (a) for a fee via PACER at
http://www.txs.uscourts.gov; or (b) at no charge from Prime Clerk LLC (the “Solicitation Agent”)
by: (i) accessing the Debtors’ restructuring website at https://cases.primeclerk.com/Bristow; (ii)
writing to Bristow Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd
Street, Suite 1440, New York, NY 10165; (iii) emailing bristowballots@primeclerk.com; or (iv)
calling the Solicitation Agent at:

                                      U.S. Toll Free: (844) 627-6967
                                      International: (347) 292-3534

This Master Ballot may not be used for any purpose other than for casting votes to accept or reject
the Plan and making certain certifications with respect to the Plan. If you believe you have
received this Master Ballot in error, please contact the Solicitation Agent immediately at the
address, telephone number, or email address set forth above.

The votes transmitted on this Master Ballot for certain Beneficial Holders of Claims in the
Class indicated on Exhibit A shall be applied to each Debtor against whom such Beneficial
Holders have a Claim.

You are authorized to collect votes to accept or to reject the Plan from Beneficial Holders in
accordance with your customary practices, including the use of a “voting instruction form” in lieu
of (or in addition to) a Beneficial Holder Ballot (as defined below), and collecting votes from
Beneficial Holders through online voting, by phone, facsimile, or other electronic means.

You should review the Disclosure Statement, the Plan, and the instructions contained herein before
you transmit votes. You or the Beneficial Holders of the Claims for whom you are the Nominee
may wish to seek legal advice concerning the Plan and the Plan’s classification and treatment of
such Claims.



2
    A “Beneficial Holder” means a beneficial owner of publicly-traded securities whose Claims or Interests have not
    been satisfied prior to the Voting Record Date (as defined herein) pursuant to Bankruptcy Court order or
    otherwise, as reflected in the records maintained by the Nominees.

                                                        2     [CUSIP/ISIN indicated on Exhibit A hereto]
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 75 of 251



The Bankruptcy Court may confirm the Plan and thereby bind all Holders of Claims or Interests.
To have the votes of your Beneficial Holders count as either an acceptance or rejection of the Plan,
you must complete and return this Master Ballot so that the Solicitation Agent actually receives it
on or before the Voting Deadline.

The Voting Deadline is on September 23, 2019, at 4:00 p.m., prevailing Central Time.

Item 1.        Certification of Authority to Vote.

The undersigned certifies that, as of the Voting Record Date, the undersigned (please check the
applicable box):

☐          Is a broker, bank, or other nominee for the Beneficial Holders of the aggregate principal
           amount of the Claims listed in Item 2 below, or

☐          Is acting under a power of attorney and/or agency (a copy of which will be provided
           upon request) granted by a broker, bank, or other nominee for the Beneficial Holders
           of the aggregate principal amount of Claims listed in Item 2 below, or

☐          Has been granted a proxy (an original of which is attached hereto) from a broker, bank,
           or other nominee, or a beneficial owner of the aggregate principal amount of Claims
           listed in Item 2 below,

and accordingly, has full power and authority to vote to accept or reject the Plan, on behalf of the
Beneficial Holders of the Claims described in Item 2.

Item 2.        Claims Vote on Plan:

The undersigned transmits the following votes of Beneficial Holders of Claims arising on account
of the Unsecured Notes indicated on Exhibit A hereto and certifies that the following Beneficial
Holders of such Claims, as identified by their respective customer account numbers set forth
below, are the Beneficial Holders of such Claims as of the Voting Record Date and have delivered
to the undersigned, as Nominee, properly executed ballots (the “Beneficial Holder Ballots”)
casting such votes as indicated and containing instructions for the casting of those votes on their
behalf. For purposes of this Master Ballot, accrued or unmatured interest should not be included.

Indicate in the appropriate column below the aggregate principal amount voted for each account
or attach such information to this Master Ballot in the form of the following table. Please note that
each Holder must vote all such Beneficial Holder’s Claims to accept or reject the Plan and may
not split such vote. Any Beneficial Holder Ballot executed by the Beneficial Holder that does not
indicate an acceptance or rejection of the Plan or that indicates both an acceptance and a rejection
of the Plan will not be counted. If the Beneficial Holder has checked the box on Item 3 of the
Beneficial Holder Ballot pertaining to releases by Holders of Claims, as detailed in Article
VIII.C of the Plan, please place an X in the Item 3 column below for each Beneficial Holder
that checked the box.




                                                 3    [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 76 of 251



 Your Customer          Principal                Item 2                        Item 3
 Account Number        Amount Held      Indicate the vote cast on     If the box in Item 3 of
    for Each           as of Voting       the Beneficial Holder       the Beneficial Holder
    Beneficial         Record Date       Ballot by checking the       Ballot was completed,
 Holder of Claims                        appropriate box below.        check the box in the
                                                                           column below
                                         Accept           Reject         OPT OUT of the
                                                    or
                                        the Plan         the Plan       Third Part Release
 1                    $
 2                    $
 3                    $
 4                    $
 5                    $
 6                    $
 TOTALS               $

Item 3.       Other Ballots Submitted by Beneficial Holders in the same Class.

The undersigned certifies that it has transcribed in the following table the information, if any,
provided by the Beneficial Holders in Item 4 of the Beneficial Holder Ballot:

    Your customer             Transcribe from Item 4 of the Beneficial Holder Ballot
  account number
  and/or Customer
    Name for each                            Name of
                                                                                   CUSIP of
  Beneficial Holder        Account          Registered      Principal Amount
                                                                                  other Class
    who completed          Number           Holder or        of Other Claims
                                                                                  Claim Votes
     Item 4 of the                           Nominee
  Beneficial Holder
        Ballot.
 1.                                                         $
 2.                                                         $
 3.                                                         $
 4.                                                         $
 5.                                                         $




                                               4    [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 77 of 251



Item 4.       Important information regarding the Third Party Release.

Article VIII.C of the Plan contains the following provision:

        As of the Effective Date, except as otherwise provided herein, each Releasing Party is
deemed to have fully, conclusively, absolutely, unconditionally, irrevocably, and forever
released and discharged each Debtor, Reorganized Debtor, and Released Party from any
and all Causes of Action, including any derivative claims asserted on behalf of the Debtors,
that such Entity would have been legally entitled to assert (whether individually or
collectively), based on or relating to, or in any manner arising from, in whole or in part:

       1.      the Debtors, the business or contractual arrangement between the Debtors and
any Releasing Party, any Securities issued by the Debtors and the ownership thereof, the
Debtors’ in- or out-of-court restructuring efforts, the 2019 Term Loan Facility, the
Compensation and Benefit Programs, intercompany transactions, or the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement,
the Plan, the Disclosure Statement, Rights Offering Procedures, or any other Restructuring
Documents;

        2.     any Restructuring Transaction, contract, instrument, release, or other
agreement or document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in connection with
the Restructuring Support Agreement, the Original RSA, the Original DIP Commitment
Letter, the Initial Amended RSA, the Disclosure Statement, or the Plan, including the Rights
Offering, the Backstop Commitment Agreement, the DIP Facility, the Exit Facility, the
Amended and Restated 2019 Term Loan Facility, or any other Restructuring Documents;

       3.      the Chapter 11 Cases, the Disclosure Statement, the Plan, the Filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the solicitation
of votes with respect to the Plan, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan or the Rights
Offering, or the distribution of property under the Plan or any other related agreement with
respect to the foregoing; or

       4.      any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, including all Avoidance Actions or
other relief obtained by the Debtors in the Chapter 11 Cases.

       Notwithstanding anything to the contrary in the foregoing, the releases set forth above
do not release (i) any claims related to any act or omission that is determined in a Final Order
to have constituted willful misconduct, gross negligence, or actual fraud, (ii) the rights of any
current employee of the Debtors under any employment agreement or plan, (iii) the rights
of the Debtors with respect to any confidentiality provisions or covenants restricting
competition in favor of the Debtors under any employment agreement with a current or
former employee of the Debtors, (iv) any post-Effective Date obligations of any party or


                                               5    [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 78 of 251



Entity under the Plan, any Restructuring Transaction, or any document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to implement the
Plan, (v) the rights of Holders of Allowed Claims to receive distributions under the Plan, (vi)
any Cause of Action the Debtors may have against Columbia Helicopters, Inc. and its Related
Parties, or (vii) any Cause of Action the Debtors may have against any of their former officers
or directors as of the Petition Date in respect of payments made and referenced under any
separation, retirement, consulting agreement, employment agreement or plan.

         Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing release, which includes by reference
each of the related provisions and definitions contained herein, and further, will constitute
the Bankruptcy Court’s finding that the foregoing release is: (i) in exchange for the good
and valuable consideration provided by the Released Parties; (ii) a good faith settlement and
compromise of the Claims released; (iii) in the best interest of the Debtors and their Estates;
(iv) fair, equitable, and reasonable; and (v) given and made after due notice and opportunity
for hearing.



                                       *      *       *

UNDER THE PLAN, “RELEASING PARTIES” MEANS, COLLECTIVELY, AND IN
EACH CASE IN ITS CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE
REORGANIZED DEBTORS; (C) THE DIP FACILITY AGENT; (D) THE DIP FACILITY
LENDERS; (E) THE BACKSTOP COMMITMENT PARTIES; (F) THE HOLDERS OF
2019 TERM LOAN FACILITY CLAIMS; (G) THE 2019 TERM LOAN FACILITY
AGENT; (H) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
LENDERS; (I) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
AGENT; (J) THE SUPPORTING NOTEHOLDERS; (K) THE INDENTURE TRUSTEES;
(L) THE EXIT FACILITY LENDERS; (M) THE EXIT FACILITY AGENT; (N) ALL
HOLDERS OF CLAIMS; (O) ALL HOLDERS OF INTERESTS; (P) THE MILESTONE
PARTIES; (Q) THE CREDITORS’ COMMITTEE AND EACH OF ITS CURRENT AND
FORMER MEMBERS; (R) EACH CURRENT AND FORMER AFFILIATE OF EACH
ENTITY IN CLAUSE (A) THROUGH (Q); AND (S) EACH RELATED PARTY OF EACH
ENTITY IN CLAUSE (A) THROUGH (R); PROVIDED THAT ANY HOLDER OF A
CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT OF THE RELEASES
CONTAINED IN THE PLAN OR (Y) FILES AN OBJECTION TO THE RELEASES
CONTAINED IN THE PLAN SHALL NOT BE A “RELEASING PARTY”; PROVIDED,
FURTHER, THAT FOR THE AVOIDANCE OF DOUBT, NO HOLDER OF A CLAIM
THAT IS PARTY TO OR HAS OTHERWISE SIGNED THE RESTRUCTURING
SUPPORT AGREEMENT MAY OPT OUT OF THE RELEASES.

UNDER THE PLAN, “RELEASED PARTIES” MEANS, COLLECTIVELY, AND IN
EACH CASE IN ITS CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE
REORGANIZED DEBTORS; (C) THE DIP FACILITY AGENT; (D) THE DIP FACILITY
LENDERS; (E) THE BACKSTOP COMMITMENT PARTIES; (F) THE HOLDERS OF
2019 TERM LOAN FACILITY CLAIMS; (G) THE 2019 TERM LOAN FACILITY

                                              6    [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 79 of 251



AGENT; (H) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
LENDERS; (I) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
AGENT; (J) THE SUPPORTING NOTEHOLDERS; (K) THE INDENTURE TRUSTEES;
(L) THE EXIT FACILITY LENDERS; (M) THE EXIT FACILITY AGENT; (N) THE
MILESTONE PARTIES; (O) THE CREDITORS’ COMMITTEE AND EACH OF ITS
CURRENT AND FORMER MEMBERS; (P) EACH CURRENT AND FORMER
AFFILIATE OF EACH ENTITY IN CLAUSE (A) THROUGH (O); AND (Q) EACH
RELATED PARTY OF EACH ENTITY IN CLAUSE (A) THROUGH (P); PROVIDED
THAT ANY HOLDER OF A CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT
OF THE RELEASES CONTAINED IN THE PLAN OR (Y) FILES AN OBJECTION TO
THE RELEASES CONTAINED IN THE PLAN SHALL NOT BE A “RELEASED
PARTY.”

Item 5.         Certifications.

By signing this Master Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors
that:

          (a)   it has received a copy of the Disclosure Statement, the Plan, the Master Ballots, the
                Beneficial Holder Ballots, and the remainder of the Solicitation Package and has
                delivered the same to the Beneficial Holders of the Claims listed in Item 2 above;

          (b)   it has received a completed and signed Beneficial Holder Ballot (or other accepted
                and customary method of communicating a vote) from each Beneficial Holder
                listed in Item 2 of this Master Ballot;

          (c)   it is the registered Holder of all the Claims listed in Item 2 above being voted, or it
                has been authorized by each Beneficial Holder of the Claims listed in Item 2 above
                to vote on the Plan;

          (d)   no other Master Ballots with respect to the same Claims identified in Item 2 have
                been cast or, if any other Master Ballots have been cast with respect to such Claims,
                then any such earlier received Master Ballots are hereby revoked;

          (e)   it has properly disclosed: (i) the number of Beneficial Holders of Claims who
                completed the Beneficial Holder Ballots; (ii) the respective amounts of the Claims
                owned, as the case may be, by each Beneficial Holder of the Claims who completed
                a Beneficial Holder Ballot; (iii) each such Beneficial Holder of Claims’ respective
                vote concerning the Plan; (iv) each such Beneficial Holder of Claims’ certification
                as to other Claims voted in the same Class; and (v) the customer account or other
                identification number for each such Beneficial Holder of Claims; and

          (f)   it will maintain Beneficial Holder Ballots and evidence of separate transactions
                returned by Beneficial Holders of Claims (whether properly completed or
                defective) for at least one year after the Effective Date of the Plan and disclose all
                such information to the Bankruptcy Court or the Debtors, if so ordered.



                                                  7     [CUSIP/ISIN indicated on Exhibit A hereto]
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 80 of 251




Name of Nominee:
                                       (Print or Type)



Participant Number:
Name of Proxy Holder or Agent for Nominee (if applicable):


                                       (Print or Type)

Signature:
Name of
Signatory:
Title:
Address:



Date Completed:
Email Address:




                                             8    [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 81 of 251



     PLEASE COMPLETE, SIGN, AND DATE THIS MASTER BALLOT AND
 RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY IN THE ENVELOPE
 PROVIDED VIA FIRST CLASS MAIL, OVERNIGHT COURIER, HAND DELIVERY,
                OR VIA ELECTRONIC MAIL SERVICE TO:

                                 Bristow Ballot Processing
                                   c/o Prime Clerk LLC
                                 One Grand Central Place
                               60 East 42nd Street, Suite 1440
                                   New York, NY 10165

                              bristowballots@primeclerk.com

IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THIS MASTER
BALLOT ON OR BEFORE SEPTEMBER 23, 2019 AT 4:00 P.M., PREVAILING
CENTRAL TIME, AND IF THE VOTING DEADLINE IS NOT EXTENDED, THE VOTES
TRANSMITTED BY THIS MASTER BALLOT MAY BE COUNTED TOWARD
CONFIRMATION OF THE PLAN ONLY IN THE DISCRETION OF THE DEBTORS.


           INSTRUCTIONS FOR COMPLETING THIS MASTER BALLOT

1.    The Debtors are soliciting the votes of Holders of Claims with respect to the Plan attached
      as Exhibit A to the Disclosure Statement. Capitalized terms used in the Master Ballot or
      in these instructions but not otherwise defined therein or herein shall have the meaning set
      forth in the Plan, a copy of which also accompanies the Master Ballot. PLEASE READ
      THE PLAN AND DISCLOSURE STATEMENT CAREFULLY BEFORE
      COMPLETING THIS MASTER BALLOT.

2.    The Plan can be confirmed by the Bankruptcy Court and thereby made binding upon you
      if it is accepted by the Holders of at least two-thirds in amount and more than one-half in
      number of Claims in at least one class that votes on the Plan and if the Plan otherwise
      satisfies the requirements for confirmation provided by section 1129(a) of the Bankruptcy
      Code. Please review the Disclosure Statement for more information.

3.    You should immediately distribute the Beneficial Holder Ballots and the Solicitation
      Package to all Beneficial Holders of Claims and take any action required to enable each
      such Beneficial Holder to vote timely the Claims that it holds. You may distribute the
      Solicitation Packages to Beneficial Holders, as appropriate, in accordance with your
      customary practices. You are authorized to collect votes to accept or to reject the Plan from
      Beneficial Holders in accordance with your customary practices, including the use of a
      “voting instruction form” in lieu of (or in addition to) a Beneficial Holder Ballot, and
      collecting votes from Beneficial Holders through online voting, by phone, facsimile, or
      other electronic means. Any Beneficial Holder Ballot returned to you by a Beneficial
      Holder of a Claim shall not be counted for purposes of accepting or rejecting the Plan until
      you properly complete and deliver, to the Solicitation Agent, a Master Ballot that reflects
      the vote of such Beneficial Holders by September 23, 2019, at 4:00 p.m., prevailing Central

                                               9    [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 82 of 251



      Time or otherwise validate the Master Ballot in a manner acceptable to the Solicitation
      Agent.

4.    If you are transmitting the votes of any Beneficial Holder of Claims other than yourself,
      you may either:

      (a)    “Pre-validate” the individual Beneficial Holder Ballot contained in the Solicitation
             Package and then forward the Solicitation Package to the Beneficial Holder of the
             Claim for voting within five Business Days after the receipt by such Nominee of
             the Solicitation Package, with the Beneficial Holder then returning the individual
             Beneficial Holder Ballot directly to the Solicitation Agent in the return envelope to
             be provided in the Solicitation Package. A Nominee “pre-validates” a Beneficial
             Holder’s Ballot by signing the Beneficial Holder Ballot and including their DTC
             participant number; indicating the account number of the Beneficial Holder and the
             principal amount of Claims held by the Nominee for such Beneficial Holder; and
             then forwarding the Beneficial Holder Ballot together with the Solicitation Package
             to the Beneficial Holder. The Beneficial Holder then completes the remaining
             information requested on the Beneficial Holder Ballot and returns the Beneficial
             Holder Ballot directly to the Solicitation Agent. A list of the Beneficial Holders to
             whom “pre-validated” Beneficial Holder Ballots were delivered should be
             maintained by Nominees for inspection for at least one year from the Effective
             Date; or

      (b)    Within five Business Days after receipt by such Nominee of the Solicitation
             Package, forward the Solicitation Package to the Beneficial Holder of the Claim for
             voting along with a return envelope provided by and addressed to the Nominee,
             with the Beneficial Holder then returning the individual Beneficial Holder Ballot
             to the Nominee. The Nominee will tabulate the votes of its respective owners on a
             Master Ballot that will be provided to the Nominee separately by the Solicitation
             Agent, in accordance with any instructions set forth in the instructions to the Master
             Ballot, and then return the Master Ballot to the Solicitation Agent. The Nominee
             should advise the Beneficial Holder to return their individual Beneficial Holder
             Ballots (or otherwise transmit their vote) to the Nominee by a date calculated by
             the Nominee to allow it to prepare and return the Master Ballot to the Solicitation
             Agent so that the Master Ballot is actually received by the Solicitation Agent on or
             before the Voting Deadline.

5.    With regard to any Beneficial Holder Ballots returned to you by a Beneficial Holder, you
      must: (a) compile and validate the votes and other relevant information of each such
      Beneficial Holder on the Master Ballot using the customer name or account number
      assigned by you to each such Beneficial Holder; (b) execute the Master Ballot; (c) transmit
      such Master Ballot to the Solicitation Agent by the Voting Deadline; and (d) retain such
      Beneficial Holder Ballots from Beneficial Holders, whether in hard copy or by electronic
      direction, in your files for a period of one year after the Effective Date of the Plan. You
      may be ordered to produce the Beneficial Holder Ballots (or evidence of the vote
      transmitted to you) to the Debtors or the Bankruptcy Court.


                                              10    [CUSIP/ISIN indicated on Exhibit A hereto]
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 83 of 251



       (i)    The Master Ballot must be returned to the Solicitation Agent so as to be actually
              received by the Solicitation Agent on or before the Voting Deadline. The Voting
              Deadline is September 23, 2019, at 4:00 p.m., prevailing Central Time.

       (ii)   If a Master Ballot is received after the Voting Deadline and if the Voting Deadline
              is not extended, it may be counted only in the discretion of the Debtors.
              Additionally, the following Master Ballots will not be counted:

              (a)     any Master Ballot that is illegible or contains insufficient information to
                      permit the identification of the Holder of the Claim;

              (b)     any Master Ballot cast by a Party that does not hold a Claim in a Class that
                      is entitled to vote on the Plan;

              (c)     any Master Ballot sent by facsimile or any electronic means other than
                      electronic mail;

              (d)     any unsigned Master Ballot (for the avoidance of doubt, Master Ballots
                      validly submitted via electronic mail will be deemed signed);

              (e)     any Master Ballot that does not contain an original signature; provided,
                      however, that any Master Ballot submitted via electronic mail shall be
                      deemed to contain an original signature;

              (f)     any Master Ballot not marked to accept or reject the Plan; and/or

              (g)     any Master Ballot submitted by any party not entitled to cast a vote with
                      respect to the Plan.

8.     The method of delivery of Master Ballots to the Solicitation Agent is at the election and
       risk of each Nominee. Except as otherwise provided herein, such delivery will be deemed
       made only when the Solicitation Agent actually receives the executed Master Ballot. In
       all cases, Beneficial Holders and Nominees should allow sufficient time to assure timely
       delivery.

9.     If a Beneficial Holder or Nominee holds a Claim in a Voting Class against multiple
       Debtors, a vote on their Beneficial Holder Ballot will apply to all applicable Classes and
       Debtors against whom such Beneficial Holder or Nominee has such Claim, as applicable,
       in that Voting Class.

10.    If multiple Master Ballots are received from the same Nominee with respect to the same
       Claims voted on a Beneficial Holder Ballot prior to the Voting Deadline, the latest, timely
       received, and properly completed Master Ballot will supersede and revoke any earlier
       received Master Ballots.

11.    The Master Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim
       or (b) an assertion or admission of a Claim.


                                               11   [CUSIP/ISIN indicated on Exhibit A hereto]
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 84 of 251



12.    Please be sure to sign and date the Master Ballot. You should indicate that you are
       signing the Master Ballot in your capacity as a trustee, executor, administrator, guardian,
       attorney in fact, officer of a corporation, or otherwise acting in a fiduciary or representative
       capacity and, if required or requested by the Solicitation Agent, the Debtors, or the
       Bankruptcy Court, submit proper evidence to the requesting party to so act on behalf of
       such Beneficial Holder. In addition, please provide your name and mailing address if it is
       different from that set forth on the attached mailing label or if no such mailing label is
       attached to the Master Ballot.

13.    If you are both the Nominee and the Beneficial Holder of any of the Claims indicated on
       Exhibit A of the Master Ballot or Beneficial Holder Ballot, as applicable, and you wish to
       vote such Claims, you may vote such Claims where indicated on the Master Ballot for such
       Claims and you must vote your entire Claims in the same Class to either accept or reject
       the Plan and may not split your vote.

14.    For purposes of the numerosity requirement of section 1126(c) of the Bankruptcy Code,
       separate Claims held by a single creditor in a particular Class may be aggregated and
       treated as if such creditor held one Claim in such Class, in which case all votes related to
       such Claim will be treated as a single vote to accept or reject the Plan; provided, however,
       that if separate affiliated entities hold Claims in a particular Class, these Claims will not be
       aggregated and will not be treated as if such creditor held one Claim in such Class, and the
       vote of each affiliated entity may be counted separately as a vote to accept or reject the
       Plan. Any party in interest may contest any such aggregation of multiple Claims at the
       Confirmation Hearing.

15.    The following additional rules shall apply to Master Ballots:

       (a)    Votes cast by Beneficial Holders through a Nominee will be applied against the
              positions held by such entities in the Claims as of the Record Voting Date, as
              evidenced by the record and depository listings.

       (b)    Votes submitted by a Nominee, whether pursuant to a Master Ballot or pre-
              validated Beneficial Holder Ballots, will not be counted in excess of the record
              amount of the Claims held by such Nominee;

       (c)    To the extent that conflicting votes or “over-votes” are submitted by a Nominee,
              whether pursuant to a Master Ballot or pre-validated Beneficial Holder Ballots, the
              Solicitation Agent will attempt to reconcile discrepancies with the Nominee;

       (d)    To the extent that over-votes on a Master Ballot or pre-validated Beneficial Holder
              Ballots are not reconcilable prior to the preparation of the vote certification, the
              Solicitation Agent will apply the votes to accept and reject the Plan in the same
              proportion as the votes to accept and reject the Plan submitted on the Master Ballot
              or pre-validated Beneficial Holder Ballots that contained the over-vote, but only to
              the extent of the Nominee’s position in the Claims; and

       (e)    For purposes of tabulating votes, each Holder holding through a particular account
              will be deemed to have voted the principal amount relating its holding in that

                                                 12    [CUSIP/ISIN indicated on Exhibit A hereto]
    Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 85 of 251



           particular account, although the Solicitation Agent may be asked to adjust such
           principal amount to reflect the Claim amount.



             PLEASE MAIL YOUR MASTER BALLOT PROMPTLY

 IF YOU HAVE ANY QUESTIONS REGARDING THIS MASTER BALLOT, THESE
 VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING, PLEASE CALL
                 THE RESTRUCTURING HOTLINE AT:

                            U.S. Toll Free: (844) 627-6967
                            International: (347) 292-3534

            OR EMAIL BRISTOWBALLOTS@PRIMECLERK.COM.

IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THIS MASTER
BALLOT ON OR BEFORE THE VOTING DEADLINE, WHICH IS SEPTEMBER 23,
2019, AT 4:00 P.M., PREVAILING CENTRAL TIME, AND IF THE VOTING DEADLINE
IS NOT EXTENDED, THE VOTES TRANSMITTED HEREBY MAY BE COUNTED
ONLY IN THE DISCRETION OF THE DEBTORS.



                      [Remainder of page intentionally left blank]




                                          13    [CUSIP/ISIN indicated on Exhibit A hereto]
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 86 of 251



                                              Exhibit A

    Please check one (and only one) box below to indicate the Plan Class and CUSIP/ISIN to
    which this Master Ballot pertains (or clearly indicate such information directly on the Master
    Ballot or on an exhibit thereto). If you check more than one box, you risk having all votes
    submitted through this Master Ballot invalidated



                                 Class 8 (Unsecured Notes Claims)

☐             6.25% Senior Notes due 2022           CUSIP 110394AE3 / ISIN US110394AE39
☐       4.50% Convertible Senior Notes due 2023     CUSIP 110394AF0 / ISIN US110394AF04
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 87 of 251



                              Exhibit 3(e)

       Form of Beneficial Holder Ballot for Unsecured Notes Claims
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 88 of 251



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                              )
    In re:                                                    )    Chapter 11
                                                              )
    BRISTOW GROUP INC., et al.,1                              )    Case No. 19-32713 (DRJ)
                                                              )
                                      Debtors.                )    Jointly Administered
                                                              )

      BENEFICIAL HOLDER BALLOT FOR VOTING TO ACCEPT OR REJECT THE
          AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
        BRISTOW GROUP, INC. AND ITS DEBTOR AFFILIATES, AS MODIFIED
BENEFICIAL HOLDER BALLOT FOR HOLDERS OF UNSECURED NOTES CLAIMS
PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
COMPLETING BALLOTS CAREFULLY BEFORE COMPLETING THIS BALLOT.

IF YOU RECEIVED A RETURN ENVELOPE ADDRESSED TO YOUR NOMINEE, IN
ORDER FOR YOUR VOTE TO BE COUNTED, YOU MUST FOLLOW THE
DIRECTIONS OF YOUR NOMINEE AND ALLOW SUFFICIENT TIME FOR YOUR
NOMINEE TO RECEIVE YOUR VOTE AND TRANSMIT SUCH VOTE ON A MASTER
BALLOT, WHICH MASTER BALLOT MUST BE RETURNED TO THE
SOLICITATION AGENT BY SEPTEMBER 23, 2019, AT 4:00 P.M., PREVAILING
CENTRAL TIME (THE “VOTING DEADLINE”).

IF, HOWEVER, YOU RECEIVED A “PRE-VALIDATED” BALLOT FROM YOUR
NOMINEE WITH INSTRUCTIONS TO SUBMIT SUCH BALLOT DIRECTLY TO THE
SOLICITATION AGENT, IN ORDER FOR YOUR VOTE TO BE COUNTED, YOU
MUST COMPLETE, EXECUTE, AND RETURN THE “PRE-VALIDATED” BALLOT,
SO AS TO BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY THE
VOTING DEADLINE.

The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are soliciting
votes with respect to the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc.
and Its Debtor Affiliates, as Modified (as may be amended, supplemented, or otherwise modified
from time to time, the “Plan”) as set forth in the Amended Disclosure Statement for the Amended
Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and its Debtor Affiliates, as


1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
    and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the Debtors
    listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 89 of 251



Modified (as may be amended, supplemented, or otherwise modified from time to time, the
“Disclosure Statement”). The Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”) has conditionally approved the Disclosure Statement as containing adequate
information pursuant to section 1125 of title 11 of the United States Code (the “Bankruptcy
Code”), by entry of an order on August [__], 2019 [Docket No. ____] (the “Disclosure Statement
Order”). Bankruptcy Court approval of the Disclosure Statement does not indicate approval of the
Plan by the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in the Plan.

You are receiving this Ballot for Beneficial Holders2 (the “Beneficial Holder Ballot”) because you
are a Beneficial Holder of a Claim arising on account of Unsecured Notes indicated on Exhibit A
hereto as of August 21, 2019 (the “Voting Record Date”). Accordingly, you have a right to vote
to accept or reject the Plan. You can cast your vote through this Beneficial Holder Ballot and return
it to your broker, bank, or other nominee, or the agent of a broker, bank, or other nominee (each
of the foregoing, a “Nominee”), in accordance with the instructions provided by your Nominee,
who will then submit a master ballot (the “Master Ballot”) on behalf of the Beneficial Holders of
the Class of Claims indicated on Exhibit A hereto.

Your rights are described in the Disclosure Statement, which was included in the package (the
“Solicitation Package”) you are receiving with this Beneficial Holder Ballot (as well as the Plan,
Disclosure Statement Order, and certain other materials). If you received Solicitation Package
materials in electronic format and desire paper copies, or if you need to obtain additional
Solicitation Packages, you may obtain them (a) for a fee via PACER at
http://www.txs.uscourts.gov; or (b) at no charge from Prime Clerk LLC (the “Solicitation Agent”)
by: (i) accessing the Debtors’ restructuring website at https://cases.primeclerk.com/Bristow; (ii)
writing to Bristow Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd
Street, Suite 1440, New York, NY 10165; (iii) emailing bristowballots@primeclerk.com; or (iv)
calling the Solicitation Agent at:

                                      U.S. Toll Free: (844) 627-6967
                                      International: (347) 292-3534

This Beneficial Holder Ballot may not be used for any purpose other than for casting votes to
accept or reject the Plan and making certain certifications with respect to the Plan. If you believe
you have received this Beneficial Holder Ballot in error, or if you believe that you have received
the wrong ballot, please contact your Nominee immediately.

You should review the Disclosure Statement, the Plan, and the instructions contained herein before
you vote. You may wish to seek legal advice concerning the Plan and the Plan’s classification and
treatment of your Claim. Your Claim has been placed in the Class of Claims indicated on
Exhibit A hereto, under the Plan. If you hold Claims or Interests in more than one Class, you will
receive a ballot for each Class in which you are entitled to vote.



2
    A “Beneficial Holder” means a beneficial owner of publicly-traded securities whose Claims or Interests have not
    been satisfied prior to the Voting Record Date (as defined herein) pursuant to Bankruptcy Court order or
    otherwise, as reflected in the records maintained by the Nominees.

                                                        2     [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 90 of 251



In order for your vote to count, your Nominee must receive this Beneficial Holder Ballot in
sufficient time for your Nominee to include your vote on a Master Ballot that must be received by
the Solicitation Agent on or before the Voting Deadline, which is September 23, 2019, at 4:00
p.m., prevailing Central Time. Please allow sufficient time for your vote to be included on the
Master Ballot completed by your Nominee. If a Master Ballot recording your vote is not received
by the Voting Deadline, and if the Voting Deadline is not extended, your vote will not count.

IMPORTANT NOTICE REGARDING TREATMENT FOR CLASS 8. Holders of Class 8
Claims will separately receive a copy of the Rights Offering and Cash Out Procedures. The
Rights Offering and Cash Out Procedures provide instrutions for, among other things,
subscribing to the Rights Offerings provided for under the Plan. The subscription forms
provided with the Rights Offering and Cash Out Procedures also allow Holders to make the
Unsecured Cash Out Election (if applicable) and provide certifications with respect to the
Holder’s status as (1) an accredited investor or qualified institutional buyer and (2) a U.S.
citizen. The elections and certifications described in the Rights Offering and Cash Out
Procedures may affect the treatment of the Holder’s Claims. Accordingly, Holders of Class
12 Claims should read the Rights Offering and Cash Out Procedures carefully and follow
the instructions set forth therein.

Item 1.        Amount of Claim.

The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the
Beneficial Holder of Claims in the Class indicated on Exhibit A hereto in the following aggregate
unpaid principal amount (insert amount in box below, unless otherwise completed by your
Nominee):

                                       $______________

Item 2.        Vote on Plan.

The Beneficial Holder of the Claim, the aggregate amount of which is set forth in Item 1, votes to
(please check only one):

 ☐ ACCEPT (vote FOR) the Plan                       ☐ REJECT (vote AGAINST) the Plan


Your vote on the Plan will be applied to each applicable Debtor in the same manner and in
the same amount as indicated in Item 1 and Item 2 above.



Item 3.        Important information regarding the Third Party Release.

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE
THE RELEASES CONTAINED IN ARTICLE VIII.C OF THE PLAN SET FORTH
BELOW.

                                                3     [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 91 of 251



IF YOU ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.C
OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES
SET FORTH IN ARTICLE VIII.C OF THE PLAN IF YOU ARE A RELEASED PARTY
IN CONNECTION THEREWITH.

YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED IN ARTICLE VIII.C
OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW AND (A) SUBMIT THE
BALLOT BUT ABSTAIN FROM VOTING TO ACCEPT OR REJECT THE PLAN OR
(B) VOTE TO REJECT THE PLAN. IF YOU (A) VOTE TO ACCEPT THE PLAN,
(B) FAIL TO SUBMIT A BALLOT BY THE VOTING DEADLINE, (C) SUBMIT THE
BALLOT BUT ABSTAIN FROM VOTING TO ACCEPT OR REJECT THE PLAN
WITHOUT CHECKING THE BOX BELOW, OR (D) VOTE TO REJECT THE PLAN
WITHOUT CHECKING THE BOX BELOW, IN EACH CASE YOU WILL BE DEEMED
TO CONSENT TO THE RELEASES SET FORTH IN ARTICLE VIII.C OF THE PLAN.

The Beneficial Holder of the Claims identified in Item 1 elects to:

                          ☐ OPT OUT of the Third Party Release

Article VIII.C of the Plan contains the following provision:

        As of the Effective Date, except as otherwise provided herein, each Releasing Party is
deemed to have fully, conclusively, absolutely, unconditionally, irrevocably, and forever
released and discharged each Debtor, Reorganized Debtor, and Released Party from any
and all Causes of Action, including any derivative claims asserted on behalf of the Debtors,
that such Entity would have been legally entitled to assert (whether individually or
collectively), based on or relating to, or in any manner arising from, in whole or in part:

       1.      the Debtors, the business or contractual arrangement between the Debtors and
any Releasing Party, any Securities issued by the Debtors and the ownership thereof, the
Debtors’ in- or out-of-court restructuring efforts, the 2019 Term Loan Facility, the
Compensation and Benefit Programs, intercompany transactions, or the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement,
the Plan, the Disclosure Statement, Rights Offering Procedures, or any other Restructuring
Documents;

        2.     any Restructuring Transaction, contract, instrument, release, or other
agreement or document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in connection with
the Restructuring Support Agreement, the Original RSA, the Original DIP Commitment
Letter, the Initial Amended RSA, the Disclosure Statement, or the Plan, including the Rights
Offering, the Backstop Commitment Agreement, the DIP Facility, the Exit Facility, the
Amended and Restated 2019 Term Loan Facility, or any other Restructuring Documents;


                                              4    [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 92 of 251



       3.      the Chapter 11 Cases, the Disclosure Statement, the Plan, the Filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the solicitation
of votes with respect to the Plan, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan or the Rights
Offering, or the distribution of property under the Plan or any other related agreement with
respect to the foregoing; or

       4.      any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, including all Avoidance Actions or
other relief obtained by the Debtors in the Chapter 11 Cases.

        Notwithstanding anything to the contrary in the foregoing, the releases set forth above
do not release (i) any claims related to any act or omission that is determined in a Final Order
to have constituted willful misconduct, gross negligence, or actual fraud, (ii) the rights of any
current employee of the Debtors under any employment agreement or plan, (iii) the rights
of the Debtors with respect to any confidentiality provisions or covenants restricting
competition in favor of the Debtors under any employment agreement with a current or
former employee of the Debtors, (iv) any post-Effective Date obligations of any party or
Entity under the Plan, any Restructuring Transaction, or any document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to implement the
Plan, (v) the rights of Holders of Allowed Claims to receive distributions under the Plan, (vi)
any Cause of Action the Debtors may have against Columbia Helicopters, Inc. and its Related
Parties, or (vii) any Cause of Action the Debtors may have against any of their former officers
or directors as of the Petition Date in respect of payments made and referenced under any
separation, retirement, consulting agreement, employment agreement or plan.

         Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing release, which includes by reference
each of the related provisions and definitions contained herein, and further, will constitute
the Bankruptcy Court’s finding that the foregoing release is: (i) in exchange for the good
and valuable consideration provided by the Released Parties; (ii) a good faith settlement and
compromise of the Claims released; (iii) in the best interest of the Debtors and their Estates;
(iv) fair, equitable, and reasonable; and (v) given and made after due notice and opportunity
for hearing.



                                        *      *       *

UNDER THE PLAN, “RELEASING PARTIES” MEANS, COLLECTIVELY, AND IN
EACH CASE IN ITS CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE
REORGANIZED DEBTORS; (C) THE DIP FACILITY AGENT; (D) THE DIP FACILITY
LENDERS; (E) THE BACKSTOP COMMITMENT PARTIES; (F) THE HOLDERS OF
2019 TERM LOAN FACILITY CLAIMS; (G) THE 2019 TERM LOAN FACILITY
AGENT; (H) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
LENDERS; (I) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
AGENT; (J) THE SUPPORTING NOTEHOLDERS; (K) THE INDENTURE TRUSTEES;

                                               5    [CUSIP/ISIN indicated on Exhibit A hereto]
    Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 93 of 251



(L) THE EXIT FACILITY LENDERS; (M) THE EXIT FACILITY AGENT; (N) ALL
HOLDERS OF CLAIMS; (O) ALL HOLDERS OF INTERESTS; (P) THE MILESTONE
PARTIES; (Q) THE CREDITORS’ COMMITTEE AND EACH OF ITS CURRENT AND
FORMER MEMBERS; (R) EACH CURRENT AND FORMER AFFILIATE OF EACH
ENTITY IN CLAUSE (A) THROUGH (Q); AND (S) EACH RELATED PARTY OF EACH
ENTITY IN CLAUSE (A) THROUGH (R); PROVIDED THAT ANY HOLDER OF A
CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT OF THE RELEASES
CONTAINED IN THE PLAN OR (Y) FILES AN OBJECTION TO THE RELEASES
CONTAINED IN THE PLAN SHALL NOT BE A “RELEASING PARTY”; PROVIDED,
FURTHER, THAT FOR THE AVOIDANCE OF DOUBT, NO HOLDER OF A CLAIM
THAT IS PARTY TO OR HAS OTHERWISE SIGNED THE RESTRUCTURING
SUPPORT AGREEMENT MAY OPT OUT OF THE RELEASES.

UNDER THE PLAN, “RELEASED PARTIES” MEANS, COLLECTIVELY, AND IN
EACH CASE IN ITS CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE
REORGANIZED DEBTORS; (C) THE DIP FACILITY AGENT; (D) THE DIP FACILITY
LENDERS; (E) THE BACKSTOP COMMITMENT PARTIES; (F) THE HOLDERS OF
2019 TERM LOAN FACILITY CLAIMS; (G) THE 2019 TERM LOAN FACILITY
AGENT; (H) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
LENDERS; (I) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
AGENT; (J) THE SUPPORTING NOTEHOLDERS; (K) THE INDENTURE TRUSTEES;
(L) THE EXIT FACILITY LENDERS; (M) THE EXIT FACILITY AGENT; (N) THE
MILESTONE PARTIES; (O) THE CREDITORS’ COMMITTEE AND EACH OF ITS
CURRENT AND FORMER MEMBERS; (P) EACH CURRENT AND FORMER
AFFILIATE OF EACH ENTITY IN CLAUSE (A) THROUGH (O); AND (Q) EACH
RELATED PARTY OF EACH ENTITY IN CLAUSE (A) THROUGH (P); PROVIDED
THAT ANY HOLDER OF A CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT
OF THE RELEASES CONTAINED IN THE PLAN OR (Y) FILES AN OBJECTION TO
THE RELEASES CONTAINED IN THE PLAN SHALL NOT BE A “RELEASED
PARTY.”



ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT FILE AN OBJECTION
WITH THE BANKRUPTCY COURT IN THE CHAPTER 11 CASES THAT EXPRESSLY
OBJECTS TO THE INCLUSION OF SUCH HOLDER AS A RELEASING PARTY
UNDER THE PROVISIONS CONTAINED IN ARTICLE VIII.C OF THE PLAN OR DO
NOT ELECT TO OPT OUT OF THE PROVISIONS CONTAINED IN ARTICLE VIII.C
OF THE PLAN AS PROVIDED FOR IN THIS BALLOT WILL BE DEEMED TO HAVE
EXPRESSLY, UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND
COLLECTIVELY CONSENTED TO THE RELEASE AND DISCHARGE OF ALL
CLAIMS AND CAUSES OF ACTION AGAINST THE DEBTORS AND THE RELEASED
PARTIES. BY OBJECTING TO OR ELECTING TO OPT OUT OF THE RELEASES SET
FORTH IN ARTICLE VIII.C OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF
OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII.C OF THE PLAN IF YOU
ARE A RELEASED PARTY IN CONNECTION THEREWITH.


                                     6   [CUSIP/ISIN indicated on Exhibit A hereto]
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 94 of 251



Item 4.         Other Beneficial Holder Ballots Submitted.

By returning this Beneficial Holder Ballot, the Holder of the Claims identified in Item 1 certifies
that (a) this Beneficial Holder Ballot is the only Beneficial Holder Ballot submitted for Claims
identified in Item 1 owned by such Holder, except as identified in the following table, and (b) all
Beneficial Holder Ballots submitted by the Holder in the same Class indicate the same vote to
accept or reject the Plan that the Holder has indicated in Item 2 of this Beneficial Holder Ballot
(please use additional sheets of paper if necessary):

        ONLY COMPLETE THIS TABLE IF YOU HAVE VOTED OTHER
   CLAIMS IN THE SAME CLASS ON OTHER BENEFICIAL HOLDER BALLOTS

                           Name of Registered         Principal Amount of       CUSIP of Other
   Account Number
                           Holder or Nominee          Other Claims Voted         Claims Voted
                                                      $
                                                      $
                                                      $
                                                      $




Item 5.         Certifications.

By signing this Beneficial Holder Ballot, the undersigned certifies to the Bankruptcy Court and
the Debtors that:

          (a)   as of the Voting Record Date, either: (i) the Entity is the Holder of the Claims being
                voted on this Beneficial Holder Ballot; or (ii) the Entity is an authorized signatory
                for the Entity that is the Holder of the Claims being voted on this Beneficial Holder
                Ballot;

          (b)   the Entity (or in the case of an authorized signatory, the Holder) has received a copy
                of the Solicitation Package and acknowledges that the solicitation is being made
                pursuant to the terms and conditions set forth therein;


                                                  7       [CUSIP/ISIN indicated on Exhibit A hereto]
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 95 of 251



          (c)   the Entity has cast the same vote with respect to all Claims in a single Class; and

          (d)   no other Beneficial Holder Ballots with respect to the amount of the Claims
                identified in Item 1 have been cast or, if any other Beneficial Holder Ballots have
                been cast with respect to such Claims, then any such earlier received Beneficial
                Holder Ballots are hereby revoked.

Name of Holder:
                                          (Print or Type)



Signature:
Name of Signatory:
                                (If other than the Beneficial Holder)

Title:
Address:



Telephone
Number:
Email:
Date Completed:




                                                  8    [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 96 of 251



         PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
 RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY IN THE ENVELOPE
  PROVIDED OR OTHERWISE IN ACCORDANCE WITH THE INSTRUCTIONS
                    PROVIDED BY YOUR NOMINEE.

IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THE MASTER
BALLOT SUBMITTED ON YOUR BEHALF WHICH REFLECTS YOUR VOTE ON OR
BEFORE SEPTEMBER 23, 2019, AT 4:00 P.M., PREVAILING CENTRAL TIME, AND IF
THE VOTING DEADLINE IS NOT EXTENDED, YOUR VOTE TRANSMITTED BY
THIS BENEFICIAL HOLDER BALLOT MAY BE COUNTED TOWARD
CONFIRMATION OF THE PLAN ONLY IN THE DISCRETION OF THE DEBTORS.


     INSTRUCTIONS FOR COMPLETING THIS BENEFICIAL HOLDER BALLOT

1.    The Debtors are soliciting the votes of Holders of Claims and Interests with respect to the
      Plan attached as Exhibit A to the Disclosure Statement. Capitalized terms used in the
      Beneficial Holder Ballot or in these instructions but not otherwise defined therein or herein
      shall have the meaning set forth in the Plan, a copy of which also accompanies the
      Beneficial Holder Ballot. PLEASE READ THE PLAN AND DISCLOSURE
      STATEMENT CAREFULLY BEFORE COMPLETING THIS BENEFICIAL
      HOLDER BALLOT.

2.    The Plan can be confirmed by the Bankruptcy Court and thereby made binding upon you
      if it is accepted by the Holders of at least two-thirds in amount and more than one-half in
      number of Claims or at least two-thirds in amount of Interests in at least one class that votes
      on the Plan and if the Plan otherwise satisfies the requirements for confirmation provided
      by section 1129(a) of the Bankruptcy Code. Please review the Disclosure Statement for
      more information.

3.    Unless otherwise instructed by your Nominee, to ensure that your vote is counted, you
      must submit your Beneficial Holder Ballot to your Nominee in sufficient time to allow
      your Nominee to process your vote and submit a Master Ballot so that the Master Ballot is
      actually received by the Solicitation Agent by the Voting Deadline. You may instruct your
      Nominee to vote on your behalf in the Master Ballot as follows: (a) complete the Beneficial
      Holder Ballot; (b) indicate your decision either to accept or reject the Plan in the boxes
      provided in Item 2 of the Beneficial Holder Ballot; and (c) sign and return the Beneficial
      Holder Ballot to your Nominee in accordance with the instructions provided by your
      Nominee. The Voting Deadline for the receipt of Master Ballots by the Solicitation Agent
      is September 23, 2019, at 4:00 p.m., prevailing Central Time. Your completed Beneficial
      Holder Ballot must be received by your Nominee in sufficient time to permit your Nominee
      to deliver your votes to the Solicitation Agent on or before the Voting Deadline.

4.    The following Beneficial Holder Ballots will not be counted:

      (a)    any Beneficial Holder Ballot that partially rejects and partially accepts the Plan;


                                                9    [CUSIP/ISIN indicated on Exhibit A hereto]
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 97 of 251



      (b)    Beneficial Holder Ballot sent to the Debtors, the Debtors’ agents (other than the
             Solicitation Agent and only with respect to a pre-validated Beneficial Holder
             Ballot), any indenture trustee, or the Debtors’ financial or legal advisors;

      (c)    Beneficial Holder Ballot returned to a Nominee not in accordance with the
             Nominee’s instructions;

      (d)    any Beneficial Holder Ballot that is illegible or contains insufficient information to
             permit the identification of the Holder of the Claim;

      (e)    any Beneficial Holder Ballot cast by an Entity that does not hold a Claim in the
             Class indicated on Exhibit A hereto;

      (f)    any Beneficial Holder Ballot submitted by a Holder not entitled to vote pursuant to
             the Plan;

      (g)    any unsigned Beneficial Holder Ballot (except in accordance with the Nominee’s
             instructions);

      (h)    any non-original Beneficial Holder Ballot (except in accordance with the
             Nominee’s instructions); and/or

      (i)    any Beneficial Holder Ballot not marked to accept or reject the Plan or any
             Beneficial Holder Ballot marked both to accept and reject the Plan.

5.    If your Beneficial Holder Ballot is not received by your Nominee in sufficient time to be
      included on a timely submitted Master Ballot, it will not be counted unless the Debtors
      determine otherwise. In all cases, Beneficial Holders should allow sufficient time to assure
      timely delivery of your Beneficial Holder Ballot to your Nominee. No Beneficial Holder
      Ballot should be sent to any of the Debtors, the Debtors’ agents (other than the Solicitation
      Agent and only with respect to a pre-validated Beneficial Holder Ballot), the Debtors’
      financial or legal advisors, or any indenture trustee, and if so sent will not be counted.

6.    If you deliver multiple Beneficial Holder Ballots to your Nominee with respect to the same
      Claims prior to the Voting Deadline, the last received valid Beneficial Holder Ballot timely
      received will supersede and revoke any earlier received Beneficial Holder Ballots.

7.    You must vote all of your Claims within the same Class either to accept or reject the Plan
      and may not split your vote. Further, if a Holder has multiple Claims within the same
      Class, the Debtors may, in their discretion, aggregate the Claims of any particular Holder
      with multiple Claims within the same Class for the purpose of counting votes.

8.    This Beneficial Holder Ballot does not constitute, and shall not be deemed to be, (a) a Proof
      of Claim or (b) an assertion or admission of a Claim.

9.    Please be sure to sign and date your Beneficial Holder Ballot. If you are signing a
      Beneficial Holder Ballot in your capacity as a trustee, executor, administrator, guardian,
      attorney in fact, officer of a corporation, or otherwise acting in a fiduciary or representative

                                                10    [CUSIP/ISIN indicated on Exhibit A hereto]
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 98 of 251



        capacity, you must indicate such capacity when signing and, if required or requested by the
        Solicitation Agent, the Debtors, or the Bankruptcy Court, submit proper evidence to the
        requesting party to so act on behalf of such Holder. In addition, please provide your name
        and mailing address if it is different from that set forth on the attached mailing label or if
        no such mailing label is attached to the Beneficial Holder Ballot.

10.     If you hold Claims in more than one Class under the Plan you may receive more than one
        ballot coded for each different Class. Each ballot votes only your Claims indicated on that
        ballot, so please complete and return each ballot that you receive.

11.     The Beneficial Holder Ballot is not a letter of transmittal and may not be used for any
        purpose other than to vote to accept or reject the Plan. Accordingly, at this time, Holders
        of Claims should not surrender certificates or instruments representing or evidencing their
        Claims, and neither the Debtors nor the Solicitation Agent will accept delivery of any such
        certificates or instruments surrendered together with a ballot.

      PLEASE SUBMIT YOUR BENEFICIAL HOLDER BALLOT PROMPTLY IN THE
        ENVELOPE PROVIDED OR OTHERWISE IN ACCORDANCE WITH THE
                INSTRUCTIONS PROVIDED BY YOUR NOMINEE.

  IF YOU HAVE ANY QUESTIONS REGARDING THIS BENEFICIAL HOLDER
BALLOT, THESE VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING,
           PLEASE CALL THE RESTRUCTURING HOTLINE AT:

                                  U.S. Toll Free: (844) 627-6967
                                  International: (347) 292-3534

                 OR EMAIL BRISTOWBALLOTS@PRIMECLERK.COM.

IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THE MASTER
BALLOT ON OR BEFORE SEPTEMBER 23, 2019, AT 4:00 P.M., PREVAILING
CENTRAL TIME, AND IF THE VOTING DEADLINE IS NOT EXTENDED, YOUR
VOTE TRANSMITTED BY THIS BENEFICIAL HOLDER BALLOT MAY BE
COUNTED TOWARD CONFIRMATION OF THE PLAN ONLY IN THE DISCRETION
OF THE DEBTORS.



                            [Remainder of page intentionally left blank]




                                                 11    [CUSIP/ISIN indicated on Exhibit A hereto]
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 99 of 251



                                              Exhibit A

    Please check one (and only one) box below to indicate the Plan Class and CUSIP/ISIN to
    which this Beneficial Holder Ballot pertains (or clearly indicate such information directly on
    the Beneficial Holder Ballot or on an exhibit thereto). If you check more than one box, you
    risk having all votes submitted through this Master Ballot invalidated

                                 Class 8 (Unsecured Notes Claims)

☐             6.25% Senior Notes due 2022           CUSIP 110394AE3 / ISIN US110394AE39
☐       4.50% Convertible Senior Notes due 2023     CUSIP 110394AF0 / ISIN US110394AF04
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 100 of 251



                              Exhibit 3(f)

              Form of Ballot for General Unsecured Claims
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 101 of 251



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                              )
    In re:                                                    )    Chapter 11
                                                              )
    BRISTOW GROUP INC., et al.,1                              )    Case No. 19-32713 (DRJ)
                                                              )
                                      Debtors.                )    Jointly Administered
                                                              )

                   BALLOT FOR VOTING TO ACCEPT OR REJECT THE
               AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
             BRISTOW GROUP, INC. AND ITS DEBTOR AFFILIATES, AS MODIFIED
         BALLOT FOR HOLDERS OF CLASS 12 GENERAL UNSECURED CLAIMS
PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
COMPLETING BALLOTS CAREFULLY BEFORE COMPLETING THIS BALLOT.

IN ORDER FOR YOUR VOTE TO BE COUNTED, THIS BALLOT MUST BE
COMPLETED, EXECUTED, AND RETURNED SO AS TO BE ACTUALLY RECEIVED
BY THE SOLICITATION AGENT BY SEPTEMBER 23, 2019, AT 4:00 P.M.,
PREVAILING CENTRAL TIME (THE “VOTING DEADLINE”) IN ACCORDANCE
WITH THE FOLLOWING:

The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are soliciting
votes with respect to the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group, Inc.
and Its Debtor Affiliates, as Modified (as may be amended, supplemented, or otherwise modified
from time to time, the “Plan”) as set forth in the Amended Disclosure Statement for the Amended
Joint Chapter 11 Plan of Reorganization of Bristow Group, Inc. and Its Debtor Affiliates, as
Modified (as may be amended, supplemented, or otherwise modified from time to time, the
“Disclosure Statement”). The Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”) has conditionally approved the Disclosure Statement as containing adequate
information pursuant to section 1125 of title 11 of the United States Code (the “Bankruptcy
Code”), by entry of an order on August [__], 2019 [Docket No.____] (the “Disclosure Statement
Order”). Bankruptcy Court approval of the Disclosure Statement does not indicate approval of the
Plan by the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in the Plan.



1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
    and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the Debtors
    listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 102 of 251



You are receiving this ballot (this “Ballot”) because you are a Holder of a General Unsecured
Claim (your “General Unsecured Claim”) as of August 21, 2019 (the “Voting Record Date”).
Accordingly, you have a right to vote to accept or reject the Plan.

YOUR VOTE ON THIS BALLOT WILL BE APPLIED TO EACH DEBTOR AGAINST
WHOM YOU HAVE A GENERAL UNSECURED CLAIM.

Your rights are described in the Disclosure Statement, which was included in the package (the
“Solicitation Package”) you are receiving with this Ballot (as well as the Plan, Disclosure
Statement Order, and certain other materials). If you received Solicitation Package materials in
electronic format and desire paper copies, or if you need to obtain additional Solicitation Packages,
you may obtain them (a) for a fee via PACER at http://www.txs.uscourts.gov; or (b) at no charge
from Prime Clerk LLC (the “Solicitation Agent”) by: (i) accessing the Debtors’ restructuring
website at https://cases.primeclerk.com/Bristow; (ii) writing to Bristow Ballot Processing, c/o
Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165;
(iii) emailing bristowballots@primeclerk.com; or (iv) calling the Solicitation Agent at:

                                  U.S. Toll Free: (844) 627-6967
                                  International: (347) 292-3534

This Ballot may not be used for any purpose other than for casting votes to accept or reject the
Plan and making certain certifications with respect to the Plan. If you believe you have received
this Ballot in error, or if you believe you have received the wrong ballot, please contact the
Solicitation Agent immediately at the address, telephone number, or email address set forth above.

You should review the Disclosure Statement, the Plan, and the instructions contained herein before
you vote. You may wish to seek legal advice concerning the Plan and the Plan’s classification and
treatment of your Claim. Your General Unsecured Claim has been placed in Class 12 under the
Plan. If you hold Claims or Interests in more than one Class, you will receive a Ballot for each
Class in which you are entitled to vote.

PLEASE SUBMIT YOUR BALLOT BY ONE OF THE FOLLOWING TWO METHODS:

Via Paper Ballot. Complete, sign, and date this Ballot and return it (with an original
signature) promptly via first class mail (or in the enclosed reply envelope provided),
overnight courier, or hand delivery to:

                                   Bristow Ballot Processing
                                     c/o Prime Clerk LLC
                                   One Grand Central Place
                                 60 East 42nd Street, Suite 1440
                                     New York, NY 10165


                                                OR


                                                 2
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 103 of 251



Via E-Ballot Portal. Submit your Ballot via the Solicitation Agent’s online portal, by visiting
https://cases.primeclerk.com/Bristow (the “E-Ballot Portal”). Click on the “Submit E-
Ballot” section of the website and follow the instructions to submit your Ballot.

IMPORTANT NOTE: You will need the following information to retrieve and submit your
customized electronic Ballot:

Unique E-Ballot ID#: ____________________________________

The Solicitation Agent’s E-Ballot Portal is the sole manner in which Ballots will be accepted
via electronic or online transmission. Ballots submitted by facsimile, email, or other means
of electronic transmission will not be counted.

Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot
ID# you receive, as applicable.

Creditors who cast a Ballot using the E-Ballot Portal should NOT also submit a paper Ballot.

IMPORTANT NOTICE REGARDING TREATMENT FOR CLASS 12. Holders of Class
12 Claims will separately receive a copy of the Rights Offering and Cash Out Procedures.
The Rights Offering and Cash Out Procedures provide instrutions for, among other things,
subscribing to the Rights Offerings provided for under the Plan. The subscription forms
provided with the Rights Offering and Cash Out Procedures also allow Holders to make the
GUC Cash Out Election and provide certifications with respect to the Holder’s status as (1)
an accredited investor or qualified institutional buyer and (2) a U.S. citizen. The elections
and certifications described in the Rights Offering and Cash Out Procedures may affect the
treatment of the Holder’s Claims. Accordingly, Holders of Class 12 Claims should read the
Rights Offering and Cash Out Procedures carefully and follow the instructions set forth
therein.

Item 1.       Amount of Claim.

The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the
Holder of General Unsecured Claims in the following aggregate unpaid amount:

                                      $______________

Item 2.       Vote on Plan.

The Holder of the General Unsecured Claims set forth in Item 1 votes to (please check only one):

 ☐ ACCEPT (vote FOR) the Plan                      ☐ REJECT (vote AGAINST) the Plan



                                               3
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 104 of 251



Your vote on the Plan will be applied to each applicable Debtor in the same manner and in
the same amount as indicated in Item 1 and Item 2 above.

Item 3.       Important information regarding the Third Party Release.

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE
THE RELEASES CONTAINED IN ARTICLE VIII.C OF THE PLAN SET FORTH
BELOW.

IF YOU ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.C
OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES
SET FORTH IN ARTICLE VIII.C OF THE PLAN IF YOU ARE A RELEASED PARTY
IN CONNECTION THEREWITH.

YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED IN ARTICLE VIII.C
OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW AND (A) SUBMIT THE
BALLOT BUT ABSTAIN FROM VOTING TO ACCEPT OR REJECT THE PLAN OR (B)
VOTE TO REJECT THE PLAN. IF YOU (A) VOTE TO ACCEPT THE PLAN, (B) FAIL
TO SUBMIT A BALLOT BY THE VOTING DEADLINE, (C) SUBMIT THE BALLOT
BUT ABSTAIN FROM VOTING TO ACCEPT OR REJECT THE PLAN WITHOUT
CHECKING THE BOX BELOW, OR (D) VOTE TO REJECT THE PLAN WITHOUT
CHECKING THE BOX BELOW, IN EACH CASE YOU WILL BE DEEMED TO
CONSENT TO THE RELEASES SET FORTH IN ARTICLE VIII.C OF THE PLAN.

The Holder of the Class 12 General Unsecured Claim identified in Item 1 elects to:

                          ☐ OPT OUT of the Third Party Release



Article VIII.C of the Plan contains the following provision:

        As of the Effective Date, except as otherwise provided herein, each Releasing Party is
deemed to have fully, conclusively, absolutely, unconditionally, irrevocably, and forever
released and discharged each Debtor, Reorganized Debtor, and Released Party from any
and all Causes of Action, including any derivative claims asserted on behalf of the Debtors,
that such Entity would have been legally entitled to assert (whether individually or
collectively), based on or relating to, or in any manner arising from, in whole or in part:

      1.      the Debtors, the business or contractual arrangement between the Debtors and
any Releasing Party, any Securities issued by the Debtors and the ownership thereof, the
Debtors’ in- or out-of-court restructuring efforts, the 2019 Term Loan Facility, the
Compensation and Benefit Programs, intercompany transactions, or the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement,


                                              4
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 105 of 251



the Plan, the Disclosure Statement, Rights Offering Procedures, or any other Restructuring
Documents;

        2.     any Restructuring Transaction, contract, instrument, release, or other
agreement or document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in connection with
the Restructuring Support Agreement, the Original RSA, the Original DIP Commitment
Letter, the Initial Amended RSA, the Disclosure Statement, or the Plan, including the Rights
Offering, the Backstop Commitment Agreement, the DIP Facility, the Exit Facility, the
Amended and Restated 2019 Term Loan Facility, or any other Restructuring Documents;

       3.      the Chapter 11 Cases, the Disclosure Statement, the Plan, the Filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the solicitation
of votes with respect to the Plan, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan or the Rights
Offering, or the distribution of property under the Plan or any other related agreement with
respect to the foregoing; or

       4.      any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, including all Avoidance Actions or
other relief obtained by the Debtors in the Chapter 11 Cases.

        Notwithstanding anything to the contrary in the foregoing, the releases set forth above
do not release (i) any claims related to any act or omission that is determined in a Final Order
to have constituted willful misconduct, gross negligence, or actual fraud, (ii) the rights of any
current employee of the Debtors under any employment agreement or plan, (iii) the rights
of the Debtors with respect to any confidentiality provisions or covenants restricting
competition in favor of the Debtors under any employment agreement with a current or
former employee of the Debtors, (iv) any post-Effective Date obligations of any party or
Entity under the Plan, any Restructuring Transaction, or any document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to implement the
Plan, (v) the rights of Holders of Allowed Claims to receive distributions under the Plan, (vi)
any Cause of Action the Debtors may have against Columbia Helicopters, Inc. and its Related
Parties, or (vii) any Cause of Action the Debtors may have against any of their former officers
or directors as of the Petition Date in respect of payments made and referenced under any
separation, retirement, consulting agreement, employment agreement or plan.

       Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing release, which includes by reference
each of the related provisions and definitions contained herein, and further, will constitute
the Bankruptcy Court’s finding that the foregoing release is: (i) in exchange for the good
and valuable consideration provided by the Released Parties; (ii) a good faith settlement and
compromise of the Claims released; (iii) in the best interest of the Debtors and their Estates;

                                               5
    Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 106 of 251



(iv) fair, equitable, and reasonable; and (v) given and made after due notice and opportunity
for hearing.

                                      *      *       *

UNDER THE PLAN, “RELEASING PARTIES” MEANS, COLLECTIVELY, AND IN
EACH CASE IN ITS CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE
REORGANIZED DEBTORS; (C) THE DIP FACILITY AGENT; (D) THE DIP FACILITY
LENDERS; (E) THE BACKSTOP COMMITMENT PARTIES; (F) THE HOLDERS OF
2019 TERM LOAN FACILITY CLAIMS; (G) THE 2019 TERM LOAN FACILITY
AGENT; (H) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
LENDERS; (I) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
AGENT; (J) THE SUPPORTING NOTEHOLDERS; (K) THE INDENTURE TRUSTEES;
(L) THE EXIT FACILITY LENDERS; (M) THE EXIT FACILITY AGENT; (N) ALL
HOLDERS OF CLAIMS; (O) ALL HOLDERS OF INTERESTS; (P) THE MILESTONE
PARTIES; (Q) THE CREDITORS’ COMMITTEE AND EACH OF ITS CURRENT AND
FORMER MEMBERS; (R) EACH CURRENT AND FORMER AFFILIATE OF EACH
ENTITY IN CLAUSE (A) THROUGH (Q); AND (S) EACH RELATED PARTY OF EACH
ENTITY IN CLAUSE (A) THROUGH (R); PROVIDED THAT ANY HOLDER OF A
CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT OF THE RELEASES
CONTAINED IN THE PLAN OR (Y) FILES AN OBJECTION TO THE RELEASES
CONTAINED IN THE PLAN SHALL NOT BE A “RELEASING PARTY”; PROVIDED,
FURTHER, THAT FOR THE AVOIDANCE OF DOUBT, NO HOLDER OF A CLAIM
THAT IS PARTY TO OR HAS OTHERWISE SIGNED THE RESTRUCTURING
SUPPORT AGREEMENT MAY OPT OUT OF THE RELEASES.

UNDER THE PLAN, “RELEASED PARTIES” MEANS, COLLECTIVELY, AND IN
EACH CASE IN ITS CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE
REORGANIZED DEBTORS; (C) THE DIP FACILITY AGENT; (D) THE DIP FACILITY
LENDERS; (E) THE BACKSTOP COMMITMENT PARTIES; (F) THE HOLDERS OF
2019 TERM LOAN FACILITY CLAIMS; (G) THE 2019 TERM LOAN FACILITY
AGENT; (H) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
LENDERS; (I) THE AMENDED AND RESTATED 2019 TERM LOAN FACILITY
AGENT; (J) THE SUPPORTING NOTEHOLDERS; (K) THE INDENTURE TRUSTEES;
(L) THE EXIT FACILITY LENDERS; (M) THE EXIT FACILITY AGENT; (N) THE
MILESTONE PARTIES; (O) THE CREDITORS’ COMMITTEE AND EACH OF ITS
CURRENT AND FORMER MEMBERS; (P) EACH CURRENT AND FORMER
AFFILIATE OF EACH ENTITY IN CLAUSE (A) THROUGH (O); AND (Q) EACH
RELATED PARTY OF EACH ENTITY IN CLAUSE (A) THROUGH (P); PROVIDED
THAT ANY HOLDER OF A CLAIM OR INTEREST THAT (X) VALIDLY OPTS OUT
OF THE RELEASES CONTAINED IN THE PLAN OR (Y) FILES AN OBJECTION TO
THE RELEASES CONTAINED IN THE PLAN SHALL NOT BE A “RELEASED
PARTY.”



                                             6
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 107 of 251




ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT FILE AN OBJECTION
WITH THE BANKRUPTCY COURT IN THE CHAPTER 11 CASES THAT EXPRESSLY
OBJECTS TO THE INCLUSION OF SUCH HOLDER AS A RELEASING PARTY
UNDER THE PROVISIONS CONTAINED IN ARTICLE VIII.C OF THE PLAN OR DO
NOT ELECT TO OPT OUT OF THE PROVISIONS CONTAINED IN ARTICLE VIII.C
OF THE PLAN USING THE ENCLOSED OPT OUT FORM WILL BE DEEMED TO
HAVE EXPRESSLY, UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND
COLLECTIVELY CONSENTED TO THE RELEASE AND DISCHARGE OF ALL
CLAIMS AND CAUSES OF ACTION AGAINST THE DEBTORS AND THE RELEASED
PARTIES. BY OBJECTING TO OR ELECTING TO OPT OUT OF THE RELEASES SET
FORTH IN ARTICLE VIII.C OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF
OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII.C OF THE PLAN IF YOU
ARE A RELEASED PARTY IN CONNECTION THEREWITH.

Item 4.         Certifications.

By signing this Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors that:

          (a)   as of the Voting Record Date, either: (i) the Entity is the Holder of the General
                Unsecured Claims being voted; or (ii) the Entity is an authorized signatory for an
                Entity that is a Holder of the General Unsecured Claims being voted;

          (b)   the Entity (or in the case of an authorized signatory, the Holder) has received the
                Solicitation Package and acknowledges that the solicitation is being made pursuant
                to the terms and conditions set forth therein;

          (c)   the Entity has cast the same vote with respect to all General Unsecured Claims; and

          (d)   no other Ballots with respect to the amount of the General Unsecured Claims
                identified in Item 1 have been cast or, if any other Ballots have been cast with
                respect to such General Unsecured Claims, then any such earlier Ballots are hereby
                revoked.




                                                 7
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 108 of 251




Name of Holder:
                                            (Print or Type)



Signature:
Name of Signatory:
                                       (If other than the Holder)

Title:
Address:



Telephone
Number:
Email:
Date Completed:


IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THIS BALLOT ON
OR BEFORE SEPTEMBER 23, 2019, AT 4:00 P.M., PREVAILING CENTRAL TIME,
AND IF THE VOTING DEADLINE IS NOT EXTENDED, YOUR VOTE TRANSMITTED
BY THIS BALLOT MAY BE COUNTED TOWARD CONFIRMATION OF THE PLAN
ONLY IN THE DISCRETION OF THE DEBTORS.



                    INSTRUCTIONS FOR COMPLETING THIS BALLOT

1.       The Debtors are soliciting the votes of Holders of Claims or Interests with respect to the
         Plan attached as Exhibit A to the Disclosure Statement. Capitalized terms used in the Ballot
         or in these instructions but not otherwise defined therein or herein shall have the meaning
         set forth in the Plan, a copy of which also accompanies the Ballot. PLEASE READ THE
         PLAN        AND       DISCLOSURE          STATEMENT           CAREFULLY           BEFORE
         COMPLETING THIS BALLOT.

2.       The Plan can be confirmed by the Bankruptcy Court and thereby made binding upon you
         if it is accepted by the Holders of at least two-thirds in amount and more than one-half in
         number of Claims or at least two-thirds in amount of Interests in at least one class that votes
         on the Plan and if the Plan otherwise satisfies the requirements for confirmation provided

                                                   8
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 109 of 251



      by section 1129(a) of the Bankruptcy Code. Please review the Disclosure Statement for
      more information.

3.    To ensure that your Ballot is counted, you must complete and submit this Ballot as
      instructed herein. Ballots will not be accepted by electronic mail or facsimile.

4.    Use of Ballot. To ensure that your Ballot is counted, you must: (a) complete your Ballot
      in accordance with these instructions; (b) clearly indicate your decision either to accept or
      reject the Plan in the boxes provided in Item 2 of the Ballot; and (c) clearly sign and submit
      your Ballot as instructed herein.

5.    Your Class Ballot must be returned to the Solicitation Agent so as to be actually received
      by the Solicitation Agent on or before the Voting Deadline. The Voting Deadline is
      September 23, 2019, at 4:00 p.m., prevailing Central Time.

6.    If a Ballot is received after the Voting Deadline and if the Voting Deadline is not extended,
      it may be counted only in the sole and absolute discretion of the Debtors. Additionally,
      the following Ballots will not be counted:

      (a)    any Ballot that partially rejects and partially accepts the Plan;

      (b)    Ballots sent to the Debtors, the Debtors’ agents (other than the Solicitation Agent),
             any agent, indenture trustee, or the Debtors’ financial or legal advisors;

      (c)    Ballots sent by electronic mail or facsimile;

      (d)    any Ballot that is illegible or contains insufficient information to permit the
             identification of the Holder of the Claim;

      (e)    any Ballot cast by an Entity that does not hold a General Unsecured Claim;

      (f)    any Ballot submitted by a Holder not entitled to vote pursuant to the Plan;

      (g)    any unsigned Ballot (for the avoidance of doubt, Ballots validly submitted through
             the E-Ballot Portal will be deemed signed);

      (h)    any non-original Ballot (for the avoidance of doubt, Ballots validly submitted
             through the E-Ballot Portal will be deemed original); and/or

      (i)    any Ballot not marked to accept or reject the Plan or any Ballot marked both to
             accept and reject the Plan.

7.    The method of delivery of Ballots to the Solicitation Agent is at the election and risk of
      each Holder of a General Unsecured Claim. Except as otherwise provided herein, such
      delivery will be deemed made only when the Solicitation Agent actually receives the
      originally executed Ballot. In all cases, Holders should allow sufficient time to assure
      timely delivery.
                                                9
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 110 of 251



8.      If multiple Ballots are received from the same Holder of a Class 12 Claim with respect to
        the same Class 12 General Unsecured Claim prior to the Voting Deadline, the latest, timely
        received, and properly completed Ballot will supersede and revoke any earlier received
        Ballots.

9.      You must vote all of your General Unsecured Claims within Class 12 either to accept or
        reject the Plan and may not split your vote.

10.     This Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim or
        (b) an assertion or admission of a Claim.

11.     Please be sure to sign and date your Ballot. If you are signing a Ballot in your capacity
        as a trustee, executor, administrator, guardian, attorney in fact, officer of a corporation, or
        otherwise acting in a fiduciary or representative capacity, you must indicate such capacity
        when signing and, if required or requested by the Solicitation Agent, the Debtors, or the
        Bankruptcy Court, must submit proper evidence to the requesting party to so act on behalf
        of such Holder. In addition, please provide your name and mailing address if it is different
        from that set forth on the attached mailing label or if no such mailing label is attached to
        the ballot.

12.     If you hold Claims or Interests in more than one Class under the Plan you may receive
        more than one ballot coded for each different Class. Each ballot votes only your Claims
        or Interests indicated on that ballot, so please complete and return each ballot that you
        receive.

                      PLEASE SUBMIT YOUR BALLOT PROMPTLY

     IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT, THESE VOTING
      INSTRUCTIONS, OR THE PROCEDURES FOR VOTING, PLEASE CALL THE
                       RESTRUCTURING HOTLINE AT:
                        U.S. TOLL FREE: (844) 627-6967
                       INTERNATIONAL: (347) 292-3534

                 OR EMAIL BRISTOWBALLOTS@PRIMECLERK.COM.




IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THIS BALLOT ON
OR BEFORE THE VOTING DEADLINE, WHICH IS ON SEPTEMBER 23, 2019, AT 4:00
P.M., PREVAILING CENTRAL TIME, AND IF THE VOTING DEADLINE IS NOT
EXTENDED, YOUR VOTE TRANSMITTED HEREBY MAY BE COUNTED ONLY IN
THE DISCRETION OF THE DEBTORS.



                                                  10
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 111 of 251



                              Exhibit 4

                      Presumed to Accept Notice
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 112 of 251



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                              )
In re:                                                        )    Chapter 11
                                                              )
BRISTOW GROUP INC., et al.,1                                  )    Case No. 19-32713 (DRJ)
                                                              )
                                     Debtors.                 )    Jointly Administered
                                                              )

                      NON-VOTING STATUS NOTICE
             WITH RESPECT TO UNIMPAIRED CLASSES PRESUMED
    TO ACCEPT THE AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION
     OF BRISTOW GROUP INC. AND ITS AFFILIATED DEBTORS, AS MODIFIED


         PLEASE TAKE NOTICE THAT on [ ], 2019, the United States Bankruptcy Court for
the Southern District of Texas (the “Court”) entered an order [Docket No. ] (the “Disclosure
Statement Order”) that, among other things: (a) conditionally approved the Amended Disclosure
Statement for the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and
Its Affiliated Debtors, As Modified [Docket No. ___] (as may be amended or supplemented from
time to time and including all exhibits and supplements thereto, the “Disclosure Statement”) as
containing adequate information, as required under § 1125(a) of title 11 of the United States
Code (the “Bankruptcy Code”); and (b) authorized the Debtors to solicit votes with regard to the
acceptance or rejection of the Amended Joint Chapter 11 Plan of Reorganization of Bristow
Group Inc. and Its Affiliated Debtors, As Modified [Docket No. ___] (as may be amended or
supplemented from time to time and including all exhibits and supplements thereto, the “Plan”).2

        PLEASE TAKE FURTHER NOTICE THAT the Disclosure Statement, Disclosure
Statement Order, the Plan, and other documents and materials included in the Solicitation
Package may be obtained by (a) accessing the Solicitation Agent’s website at
https://cases.primeclerk.com/Bristow, (b) writing to the Solicitation Agent at Bristow Group Inc.
Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite
1440, New York, NY 10165, (c) emailing bristowballots@primeclerk.com, (d) calling the
Solicitation Agent’s toll-free information line with respect to the Debtors at (844) 627-6967
(U.S. and Canada) or (347) 292-3534 (International), and/or (e) visiting the website maintained
by the Court at http://www.txs.uscourts.gov/bankruptcy.

1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd.
    (9764), and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the
    Debtors listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan, the
    Disclosure Statement, or Disclosure Statement Order, as applicable.
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 113 of 251



        PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because,
pursuant to the terms of Article III of the Plan and the applicable provisions of the Bankruptcy
Code, your Claim(s) against the Debtors are Unimpaired and, therefore, pursuant to § 1126(f) of
the Bankruptcy Code, you are conclusively presumed to have accepted the Plan and are,
therefore, not entitled to vote on the Plan. Accordingly, this notice and the Combined Hearing
Notice are being sent to you for informational purposes only.

        PLEASE TAKE FURTHER NOTICE THAT if you have any questions about the
status of any of your Claim(s), you should contact the Debtors in accordance with the
instructions provided above.

Houston, Texas
Dated: August [•], 2019

BAKER BOTTS L.L.P.                                 WACHTELL, LIPTON, ROSEN & KATZ

/s/ Omar J. Alaniz
James R. Prince, State Bar No. 00784791            Richard G. Mason (pro hac vice)
Omar J. Alaniz, State Bar No. 24040402             Amy R. Wolf (pro hac vice)
Kevin Chiu, State Bar No. 24109723                 WACHTELL, LIPTON, ROSEN & KATZ
BAKER BOTTS L.L.P.                                 51 West 52nd Street
2001 Ross Avenue, Suite 900                        New York, New York 10019
Dallas, Texas 75201-2980                           Telephone: (212) 403-1000
Telephone: (214) 953-6500                          Facsimile: (212) 403-2000
Facsimile: (214) 953-6503                          Email: rgmason@wlrk.com
Email: jim.prince@bakerbotts.com                          arwolf@wlrk.com
        omar.alaniz@bakerbotts.com
        kevin.chiu@bakerbotts.com
                                                   Co-Counsel to the Debtors and Debtors in
                                                   Possession
-and-
Emanuel C. Grillo (pro hac vice)
Chris Newcomb (pro hac vice)
BAKER BOTTS L.L.P.
30 Rockefeller Plaza
New York, New York 10112-4498
Telephone: (212) 408-2500
Facsimile: (212) 408-2501
Email: emanuel.grillo@bakerbotts.com
           chris.newcomb@bakerbotts.com


Co-Counsel to the Debtors and Debtors in
Possession




                                               2
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 114 of 251



                              Exhibit 5

                      Presumed to Reject Notice
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 115 of 251



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                               )
In re:                                                         )   Chapter 11
                                                               )
BRISTOW GROUP INC., et al.,1                                   )   Case No. 19-32713 (DRJ)
                                                               )
                                     Debtors.                  )   Jointly Administered
                                                               )

                        NON-VOTING STATUS NOTICE
           WITH RESPECT TO IMPAIRED CLASSES PRESUMED TO REJECT
          THE AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
         BRISTOW GROUP INC. AND ITS AFFILIATED DEBTORS, AS MODIFIED


         PLEASE TAKE NOTICE THAT on [ ], 2019, the United States Bankruptcy Court for
the Southern District of Texas (the “Court”) entered an order [Docket No. ]    (the “Disclosure
Statement Order”) that, among other things: (a) conditionally approved the Amended Disclosure
Statement for the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and
Its Affiliated Debtors, As Modified [Docket No. ___] (as may be amended or supplemented from
time to time and including all exhibits and supplements thereto, the “Disclosure Statement”) as
containing adequate information, as required under § 1125(a) of title 11 of the United States
Code (the “Bankruptcy Code”); and (b) authorized the Debtors to solicit votes with regard to the
acceptance or rejection of the Amended Joint Chapter Plan of Reorganization of Bristow Group
Inc. and Its Affiliated Debtors, As Modified [Docket No. ___] (as may be amended or
supplemented from time to time and including all exhibits and supplements thereto, the “Plan”).2

        PLEASE TAKE FURTHER NOTICE THAT the Disclosure Statement, Disclosure
Statement Order, the Plan, and other documents and materials included in the Solicitation
Package may be obtained by (a) accessing the Solicitation Agent’s website at
https://cases.primeclerk.com/Bristow, (b) writing to the Solicitation Agent at Bristow Group Inc.
Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite
1440, New York, NY 10165, (c) emailing bristowballots@primeclerk.com, (d) calling the
Solicitation Agent’s toll-free information line with respect to the Debtors at (844) 627-6967
(U.S. and Canada) or (347) 292-3534 (International), and/or (e) visiting the website maintained
by the Court at http://www.txs.uscourts.gov/bankruptcy.

1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd.
    (9764), and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the
    Debtors listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan, the
    Disclosure Statement, or Disclosure Statement Order, as applicable.

                                                           1
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 116 of 251



        PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because,
under the terms of Article III of the Plan your Claim(s) against the Debtors are Impaired and you
will receive no distribution on account of such Claim(s) under the Plan. Accordingly, pursuant
to § 1126(g) of the Bankruptcy Code, you are deemed to have rejected the Plan and are,
therefore, not entitled to vote on the Plan. Accordingly, this notice and the Combined Hearing
Notice are being sent to you for informational purposes only.

ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT FILE AN OBJECTION
WITH THE BANKRUPTCY COURT IN THE CHAPTER 11 CASES THAT
EXPRESSLY OBJECTS TO THE INCLUSION OF SUCH HOLDER AS A RELEASING
PARTY3 UNDER THE PROVISIONS CONTAINED IN ARTICLE VIII.C OF THE
PLAN OR DO NOT ELECT TO OPT OUT OF THE PROVISIONS CONTAINED IN
ARTICLE VIII.C OF THE PLAN BY SUBMITTING THE ATTACHED OPT OUT
FORM AS INSTRUCTED THEREIN WILL BE DEEMED TO HAVE EXPRESSLY,
UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND COLLECTIVELY
CONSENTED TO THE RELEASE AND DISCHARGE OF ALL CLAIMS AND CAUSES
OF ACTION AGAINST THE DEBTORS AND THE RELEASED PARTIES.4 BY
OBJECTING TO OR ELECTING TO OPT OUT OF THE RELEASES SET FORTH IN
ARTICLE VIII.C OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF
OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII.C OF THE PLAN IF
YOU ARE A RELEASED PARTY IN CONNECTION THEREWITH.

                                       [remainder of page intentionally left blank]




3
    Under the Plan, “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors;
    (b) the Reorganized Debtors; (c) the DIP Facility Agent; (d) the DIP Facility Lenders; (e) the Backstop
    Commitment Parties; (f) the Holders of 2019 Term Loan Facility Claims; (g) the 2019 Term Loan Facility Agent;
    (h) the Amended and Restated 2019 Term Loan Facility Lenders; (i) the Amended and Restated 2019 Term Loan
    Facility Agent; (j) the Supporting Noteholders; (k) the Indenture Trustees; (l) the Exit Facility Lenders; (m) the
    Exit Facility Agent; (n) all Holders of Claims; (o) all Holders of Interests; (p) the Milestone Parties; (q) the
    Creditors’ Committee and each of its current and former members; (r) each current and former Affiliate of each
    Entity in clause (a) through (q); and (s) each Related Party of each Entity in clause (a) through (r); provided that
    any holder of a Claim or Interest that (x) validly opts out of the releases contained in the Plan or (y) files an
    objection to the releases contained in the Plan shall not be a “Releasing Party”; provided, further, that for the
    avoidance of doubt, no Holder of a Claim that is party to or has otherwise signed the Restructuring Support
    Agreement may opt out of the releases.
4
    Under the Plan, “Released Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors;
    (b) the Reorganized Debtors; (c) the DIP Facility Agent; (d) the DIP Facility Lenders; (e) the Backstop
    Commitment Parties; (f) the Holders of 2019 Term Loan Facility Claims; (g) the 2019 Term Loan Facility Agent;
    (h) the Amended and Restated 2019 Term Loan Facility Lenders; (i) the Amended and Restated 2019 Term Loan
    Facility Agent; (j) the Supporting Noteholders; (k) the Indenture Trustees; (l) the Exit Facility Lenders; (m) the
    Exit Facility Agent; (n) the Milestone Parties; (o) the Creditors’ Committee and each of its current and former
    members; (p) each current and former Affiliate of each Entity in clause (a) through (o); and (q) each Related Party
    of each Entity in clause (a) through (p); provided that any holder of a Claim or Interest that (x) validly opts out of
    the releases contained in the Plan or (y) files an objection to the releases contained in the Plan shall not be a
    “Released Party.”

                                                             2
    Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 117 of 251




        PLEASE TAKE FURTHER NOTICE THAT if you have any questions about the
status of any of your Claim(s), you should contact the Debtors in accordance with the
instructions provided above.

Houston, Texas
Dated: August [•], 2019

BAKER BOTTS L.L.P.                          WACHTELL, LIPTON, ROSEN & KATZ

/s/ Omar J. Alaniz
James R. Prince, State Bar No. 00784791     Richard G. Mason (pro hac vice)
Omar J. Alaniz, State Bar No. 24040402      Amy R. Wolf (pro hac vice)
Kevin Chiu, State Bar No. 24109723          WACHTELL, LIPTON, ROSEN & KATZ
BAKER BOTTS L.L.P.                          51 West 52nd Street
2001 Ross Avenue, Suite 900                 New York, New York 10019
Dallas, Texas 75201-2980                    Telephone: (212) 403-1000
Telephone: (214) 953-6500                   Facsimile: (212) 403-2000
Facsimile: (214) 953-6503                   Email: rgmason@wlrk.com
Email: jim.prince@bakerbotts.com                   arwolf@wlrk.com
        omar.alaniz@bakerbotts.com
        kevin.chiu@bakerbotts.com
                                            Co-Counsel to the Debtors and Debtors in
                                            Possession
-and-
Emanuel C. Grillo (pro hac vice)
Chris Newcomb (pro hac vice)
BAKER BOTTS L.L.P.
30 Rockefeller Plaza
New York, New York 10112-4498
Telephone: (212) 408-2500
Facsimile: (212) 408-2501
Email: emanuel.grillo@bakerbotts.com
           chris.newcomb@bakerbotts.com


Co-Counsel to the Debtors and Debtors in
Possession
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 118 of 251



                                      Third Party Release Opt Out Form

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE
THE RELEASES CONTAINED IN ARTICLE VIII.C OF THE PLAN SET FORTH
BELOW.

IF YOU ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.C
OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE
RELEASES SET FORTH IN ARTICLE VIII.C OF THE PLAN IF YOU ARE A
RELEASED PARTY IN CONNECTION THEREWITH.

YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED IN ARTICLE
VIII.C OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW AND RETURN THIS
FORM TO THE DEBTORS SOLICITATION AGENT SO THAT IT IS RECEIVED BY
SEPTEMBER 18, 2019. IF YOU FAIL TO TIMELY SUBMIT THIS FORM OR SUBMIT
THE FORM WITHOUT CHECKING THE BOX BELOW, YOU WILL BE DEEMED TO
CONSENT TO THE RELEASES SET FORTH IN ARTICLE VIII.C OF THE PLAN.

                                   ☐ OPT OUT of the Third Party Release



Article VIII.C of the Plan contains the following provision:

       RELEASES BY HOLDERS OF CLAIMS AND INTERESTS. As of the Effective
Date, except as otherwise provided herein, each Releasing Party1 is deemed to have fully,
conclusively, absolutely, unconditionally, irrevocably, and forever released and discharged
each Debtor, Reorganized Debtor, and Released Party2 from any and all Causes of Action,

1
    Under the Plan, “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors;
    (b) the Reorganized Debtors; (c) the DIP Facility Agent; (d) the DIP Facility Lenders; (e) the Backstop
    Commitment Parties; (f) the Holders of 2019 Term Loan Facility Claims; (g) the 2019 Term Loan Facility Agent;
    (h) the Amended and Restated 2019 Term Loan Facility Lenders; (i) the Amended and Restated 2019 Term Loan
    Facility Agent; (j) the Supporting Noteholders; (k) the Indenture Trustees; (l) the Exit Facility Lenders; (m) the
    Exit Facility Agent; (n) all Holders of Claims; (o) all Holders of Interests; (p) the Milestone Parties; (q) the
    Creditors’ Committee and each of its current and former members; (r) each current and former Affiliate of each
    Entity in clause (a) through (q); and (s) each Related Party of each Entity in clause (a) through (r); provided that
    any holder of a Claim or Interest that (x) validly opts out of the releases contained in the Plan or (y) files an
    objection to the releases contained in the Plan shall not be a “Releasing Party”; provided, further, that for the
    avoidance of doubt, no Holder of a Claim that is party to or has otherwise signed the Restructuring Support
    Agreement may opt out of the releases.
2
    Under the Plan, “Released Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors;
    (b) the Reorganized Debtors; (c) the DIP Facility Agent; (d) the DIP Facility Lenders; (e) the Backstop
    Commitment Parties; (f) the Holders of 2019 Term Loan Facility Claims; (g) the 2019 Term Loan Facility Agent;
    (h) the Amended and Restated 2019 Term Loan Facility Lenders; (i) the Amended and Restated 2019 Term Loan
    Facility Agent; (j) the Supporting Noteholders; (k) the Indenture Trustees; (l) the Exit Facility Lenders; (m) the
    Exit Facility Agent; (n) the Milestone Parties; (o) the Creditors’ Committee and each of its current and former
    members; (p) each current and former Affiliate of each Entity in clause (a) through (o); and (q) each Related Party
    of each Entity in clause (a) through (p); provided that any holder of a Claim or Interest that (x) validly opts out of

                                                             1
    Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 119 of 251



including any derivative claims asserted on behalf of the Debtors, that such Entity would
have been legally entitled to assert (whether individually or collectively), based on or
relating to, or in any manner arising from, in whole or in part:

       1.      the Debtors, the business or contractual arrangement between the Debtors
and any Releasing Party, any Securities issued by the Debtors and the ownership thereof,
the Debtors’ in- or out-of-court restructuring efforts, the 2019 Term Loan Facility, the
Compensation and Benefit Programs, intercompany transactions, or the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement,
the Plan, the Disclosure Statement, Rights Offering Procedures, or any other Restructuring
Documents;

       2.     any Restructuring Transaction, contract, instrument, release, or other
agreement or document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in connection
with the Restructuring Support Agreement, the Original RSA, the Original DIP
Commitment Letter, the Initial Amended RSA, the Disclosure Statement, or the Plan,
including the Rights Offering, the Backstop Commitment Agreement, the DIP Facility, the
Exit Facility, the Amended and Restated 2019 Term Loan Facility, or any other
Restructuring Documents;

        3.      the Chapter 11 Cases, the Disclosure Statement, the Plan, the Filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
solicitation of votes with respect to the Plan, the administration and implementation of the
Plan, including the issuance or distribution of Securities pursuant to the Plan or the Rights
Offering, or the distribution of property under the Plan or any other related agreement
with respect to the foregoing; or

       4.      any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, including all Avoidance Actions or
other relief obtained by the Debtors in the Chapter 11 Cases.

       Notwithstanding anything to the contrary in the foregoing, the releases set forth
above do not release (i) any claims related to any act or omission that is determined in a
Final Order to have constituted willful misconduct, gross negligence, or actual fraud, (ii)
the rights of any current employee of the Debtors under any employment agreement or
plan, (iii) the rights of the Debtors with respect to any confidentiality provisions or
covenants restricting competition in favor of the Debtors under any employment
agreement with a current or former employee of the Debtors, (iv) any post-Effective Date
obligations of any party or Entity under the Plan, any Restructuring Transaction, or any
document, instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan, (v) the rights of Holders of Allowed Claims to receive


 the releases contained in the Plan or (y) files an objection to the releases contained in the Plan shall not be a
 “Released Party.”

                                                       2
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 120 of 251



distributions under the Plan, (vi) any Cause of Action the Debtors may have against
Columbia Helicopters, Inc. and its Related Parties, or (vii) any Cause of Action the Debtors
may have against any of their former officers or directors as of the Petition Date in respect
of payments made and referenced under any separation, retirement, consulting agreement,
employment agreement or plan.

       Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing release, which includes by reference
each of the related provisions and definitions contained herein, and further, will constitute
the Bankruptcy Court’s finding that the foregoing release is: (i) in exchange for the good
and valuable consideration provided by the Released Parties; (ii) a good faith settlement
and compromise of the Claims released; (iii) in the best interest of the Debtors and their
Estates; (iv) fair, equitable, and reasonable; and (v) given and made after due notice and
opportunity for hearing.




Acknowledgments. By signing this Opt Out Form, the undersigned certifies that the undersigned
has the power and authority to elect whether to grant the releases contained in Article VIII.C of
the Plan and has elected not to be a Releasing Party under the Plan.

                                     Name of Holder _________________________________

                                     Signature_______________________________________

                                     Title (if applicable) ______________________________

                                     Name of Institution ______________________________

                                     Street Address __________________________________

                                     City, State, Zip Code _____________________________

                                     Telephone Number_______________________________

                                     Email Address___________________________________

                                     Date Completed__________________________________




                                               3
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 121 of 251




PLEASE SUBMIT YOUR OPT OUT FORM BY ONE OF THE FOLLOWING TWO
METHODS:

Via Paper Form. Complete, sign, and date this Opt Out Form and return it (with an
original signature) promptly via first class mail (or in the enclosed reply envelope
provided), overnight courier, or hand delivery to:

                                 Bristow Ballot Processing
                                   c/o Prime Clerk LLC
                                 One Grand Central Place
                               60 East 42nd Street, Suite 1440
                                   New York, NY 10165
                                             OR

Via E-Ballot Portal. Submit your Opt Out Form via the Solicitation Agent’s online portal,
by visiting https://cases.primeclerk.com/Bristow (the “E-Ballot Portal”). Click on the
“Submit E-Ballot” section of the website and follow the instructions to submit your Opt
Out Form.

IMPORTANT NOTE: You will need the following information to retrieve and submit your
customized electronic Opt-Out Form:

Unique E-Ballot ID#:__________________________________________________



The Solicitation Agent’s E-Ballot Portal is the sole manner in which Opt Out Forms will be
accepted via electronic or online transmission. Opt Out Forms submitted by facsimile,
email, or other means of electronic transmission will not be counted.

If you hold Existing Interests through a broker nominee, you cannot submit your Opt-Out
via E-Ballot; rather, you must complete and return the paper Opt-Out Form.

Parties that submit their Opt Out Form using the E-Ballot Portal should NOT also submit a paper
Opt Out Form.




                                              4
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 122 of 251



                               Exhibit 6(a)

 Form of Notice of Assumption of Executory Contracts and Unexpired Leases
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 123 of 251



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                               )
In re:                                                         )   Chapter 11
                                                               )
BRISTOW GROUP INC., et al.,1                                   )   Case No. 19-32713 (DRJ)
                                                               )
                                     Debtors.                  )   Jointly Administered
                                                               )

                     NOTICE OF (A) EXECUTORY CONTRACTS AND
                UNEXPIRED LEASES TO BE ASSUMED BY THE DEBTORS
                PURSUANT TO THE PLAN, (B) CURE AMOUNTS, IF ANY,
             AND (C) RELATED PROCEDURES IN CONNECTION THEREWITH


         PLEASE TAKE NOTICE THAT on [ ], 2019, the United States Bankruptcy Court for
the Southern District of Texas (the “Court”) entered an order [Docket No. ]    (the “Disclosure
Statement Order”) that, among other things: (a) conditionally approved the Amended Disclosure
Statement for the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and
Its Affiliated Debtors, As Modified [Docket No. ___] (as may be amended or supplemented from
time to time and including all exhibits and supplements thereto, the “Disclosure Statement”) as
containing adequate information, as required under § 1125(a) of title 11 of the United States
Code (the “Bankruptcy Code”); and (b) authorized the Debtors to solicit votes with regard to the
acceptance or rejection of the Amended Joint Chapter 11 Plan of Reorganization of Bristow
Group Inc. and Its Affiliated Debtors, As Modified [Docket No. ___] (as may be amended or
supplemented from time to time and including all exhibits and supplements thereto, the “Plan”).2

       PLEASE TAKE FURTHER NOTICE THAT the Debtors filed the Assumed Executory
Contract and Unexpired Lease List [Docket No. [●]] (the “Assumption Schedule”) with the
Court on September 9, 2019 as contemplated under the Plan. The determination to assume the
agreements identified on the Assumption Schedule is subject to revision.

       PLEASE TAKE FURTHER NOTICE that the hearing to approve the adequacy of the
Disclosure Statement and confirm the Plan (the “Combined Hearing”) will commence on
October 3, 2019, at 1:00 p.m. (prevailing Central Time).



1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd.
    (9764), and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the
    Debtors listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan, the
    Disclosure Statement, or Disclosure Statement Order, as applicable.

                                                           6
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 124 of 251



       PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because the
Debtors’ records reflect that you are a party to a contract that is listed on the Assumption
Schedule. Therefore, you are advised to review carefully the information contained in this notice
and the related provisions of the Plan, including the Assumption Schedule.

        PLEASE TAKE FURTHER NOTICE that the Debtors are proposing to assume the
Executory Contract(s) and Unexpired Lease(s) listed in Exhibit A attached hereto, to which you
are a party.3

        PLEASE TAKE FURTHER NOTICE THAT section 365(b)(1) of the Bankruptcy
Code requires a chapter 11 debtor to cure, or provide adequate assurance that it will promptly
cure, any defaults under executory contracts and unexpired leases at the time of assumption.
Accordingly, the Debtors have conducted a thorough review of their books and records and have
determined the amounts required to cure defaults, if any, under the Executory Contract(s) and
Unexpired Lease(s), which amounts are listed in the table above. Please note that if no amount is
stated for a particular Executory Contract or Unexpired Lease, the Debtors believe that there is
no cure amount outstanding for such contract or lease.

        PLEASE TAKE FURTHER NOTICE THAT absent any pending dispute, the
monetary amounts required to cure any existing defaults arising under the Executory Contract(s)
and Unexpired Lease(s) identified above will be satisfied, pursuant to section 365(b)(1) of the
Bankruptcy Code, by the Debtors in Cash on the Effective Date or as soon as reasonably
practicable thereafter. In the event of a dispute, however, payment of the cure amount would be
made following the entry of a final order(s) resolving the dispute and approving the assumption.
If an objection to the proposed assumption or related cure amount is sustained by the Court,
however, the Debtors may elect to reject such Executory Contract or Unexpired Lease in lieu of
assuming it.

        PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
Plan (including any assumption of an Executory Contract or Unexpired Lease as contemplated in
the Plan Supplement) is September 23, 2019, at 4:00 p.m. prevailing Central Time (the “Plan
Objection Deadline”). Any objection to the Plan must: (a) be in writing; (b) conform to the
Bankruptcy Rules, the Bankruptcy Local Rules and any orders of the Court; (c) state, with
particularity, the basis and nature of any objection to the Plan and, if practicable, a proposed
modification to the Plan that would resolve such objection; and (d) be filed with the Court
(contemporaneously with a proof of service) and served upon the following parties so as to be
actually received on or before the Plan Objection Deadline: (i) co-counsel to the Debtors, Baker
Botts L.L.P., 2001 Ross Avenue, Suite 900, Dallas, Texas 75201, Attn: James R. Prince & Omar

3
    Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Assumption Schedule,
    nor anything contained in the Plan or each Debtor’s schedule of assets and liabilities, shall constitute an admission
    by the Debtors that any such contract or lease is in fact an Executory Contract or Unexpired Lease capable of
    assumption, that any Reorganized Debtor(s) has any liability thereunder, or that such Executory Contract or
    Unexpired Lease is necessarily a binding and enforceable agreement. Further, the Debtors expressly reserve the
    right to: (a) remove any Executory Contract or Unexpired Lease from the Assumption Schedule and reject such
    Executory Contract or Unexpired Lease pursuant to the terms of the Plan, up until the Effective Date; and (b)
    contest any Claim (or cure amount) asserted in connection with assumption of any Executory Contract or
    Unexpired Lease.

                                                            7
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 125 of 251



J. Alaniz; (ii) co-counsel to the Debtors, Wachtell Lipton Rosen & Katz, 51 West 52nd Street,
New York, New York 10019, Attn: Richard G. Mason; and (iii) each of the entities listed on the
Master      Service    List    (available  on    the    Solicitation    Agent’s    website  at
https://cases.primeclerk.com/Bristow        or        the        Court’s        website     at
http://www.txs.uscourts.gov/bankruptcy).

       PLEASE TAKE FURTHER NOTICE THAT any objections to the Plan in connection
with the assumption of the Executory Contract(s) and Unexpired Lease(s) identified above
and/or related cure or adequate assurances proposed in connection with the Plan that remain
unresolved as of the Confirmation Hearing will be heard at the Confirmation Hearing (or such
other date as fixed by the Court).

     PLEASE TAKE FURTHER NOTICE THAT ANY COUNTERPARTY TO AN
   EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT FAILS TO OBJECT
    TIMELY TO THE PROPOSED ASSUMPTION OR CURE AMOUNT WILL BE
  DEEMED TO HAVE ASSENTED TO SUCH ASSUMPTION AND CURE AMOUNT.

     PLEASE TAKE FURTHER NOTICE THAT ASSUMPTION OF ANY
EXECUTORY CONTRACT OR UNEXPIRED LEASE PURSUANT TO THE PLAN OR
OTHERWISE SHALL RESULT IN THE FULL RELEASE AND SATISFACTION OF
ANY CLAIMS OR DEFAULTS, WHETHER MONETARY OR NONMONETARY,
INCLUDING DEFAULTS OF PROVISIONS RESTRICTING THE CHANGE IN
CONTROL OR OWNERSHIP INTEREST COMPOSITION OR OTHER
BANKRUPTCY-RELATED DEFAULTS, ARISING UNDER ANY ASSUMED
EXECUTORY CONTRACT OR UNEXPIRED LEASE AT ANY TIME BEFORE THE
DATE OF THE DEBTORS OR REORGANIZED DEBTORS ASSUME SUCH
EXECUTORY CONTRACT OR UNEXPIRED LEASE. ANY PROOFS OF CLAIM
FILED WITH RESPECT TO AN EXECUTORY CONTRACT OR UNEXPIRED LEASE
THAT HAS BEEN ASSUMED SHALL BE DEEMED DISALLOWED AND EXPUNGED,
WITHOUT FURTHER NOTICE TO OR ACTION, ORDER, OR APPROVAL OF THE
BANKRUPTCY COURT.

         PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement, the Plan, the Plan Supplement, or related documents, you should contact
Prime Clerk, LLC, the Solicitation Agent retained by the Debtors in the Chapter 11 Cases, by:
(i) accessing the Debtors’ restructuring website at https://cases.primeclerk.com/bristow;
(ii) writing to Bristow Group Inc. Ballot Processing, c/o Prime Clerk LLC, One Grand Central
Place, 60 East 42nd Street, Suite 1440, New York, NY 10165; (iii) emailing
bristowballots@primeclerk.com; or (iv) calling the Solicitation Agent’s information line with
respect to the Debtors at (844) 627-6967 (U.S. and Canada) or (347) 292-3534.

     You may also obtain copies of any pleadings filed in the Chapter 11 Cases for a fee via
PACER at: http://www.txs.uscourts.gov.




                                              8
    Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 126 of 251



THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE PLAN
 OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO OBTAIN
     ADDITIONAL INFORMATION, CONTACT THE SOLICITATION AGENT.



Houston, Texas
Dated: August [•], 2019

BAKER BOTTS L.L.P.                             WACHTELL, LIPTON, ROSEN & KATZ

/s/ Omar J. Alaniz
James R. Prince, State Bar No. 00784791        Richard G. Mason (pro hac vice)
Omar J. Alaniz, State Bar No. 24040402         Amy R. Wolf (pro hac vice)
Kevin Chiu, State Bar No. 24109723             WACHTELL, LIPTON, ROSEN & KATZ
BAKER BOTTS L.L.P.                             51 West 52nd Street
2001 Ross Avenue, Suite 900                    New York, New York 10019
Dallas, Texas 75201-2980                       Telephone: (212) 403-1000
Telephone: (214) 953-6500                      Facsimile: (212) 403-2000
Facsimile: (214) 953-6503                      Email: rgmason@wlrk.com
Email: jim.prince@bakerbotts.com                      arwolf@wlrk.com
        omar.alaniz@bakerbotts.com
        kevin.chiu@bakerbotts.com
                                               Co-Counsel to the Debtors and Debtors in
                                               Possession
-and-
Emanuel C. Grillo (pro hac vice)
Chris Newcomb (pro hac vice)
BAKER BOTTS L.L.P.
30 Rockefeller Plaza
New York, New York 10112-4498
Telephone: (212) 408-2500
Facsimile: (212) 408-2501
Email: emanuel.grillo@bakerbotts.com
           chris.newcomb@bakerbotts.com


Co-Counsel to the Debtors and Debtors in
Possession




                                           9
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 127 of 251



                               Schedule I

       Schedule of Contracts and Leases and Proposed Cure Amounts
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 128 of 251




Name of Debtor        Name of         Description of    Cure Amount
                    Counterparty   Executory Contract
                                   or Unexpired Lease
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 129 of 251



                                Exhibit 6(b)

   Form of Notice of Rejection of Executory Contracts and Unexpired Leases
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 130 of 251



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                               )
In re:                                                         )   Chapter 11
                                                               )
BRISTOW GROUP INC., et al.,1                                   )   Case No. 19-32713 (DRJ)
                                                               )
                                     Debtors.                  )   Jointly Administered
                                                               )

                 NOTICE REGARDING EXECUTORY CONTRACTS
         AND UNEXPIRED LEASES TO BE REJECTED PURSUANT TO THE PLAN

         PLEASE TAKE NOTICE THAT on [ ], 2019, the United States Bankruptcy Court for
the Southern District of Texas (the “Court”) entered an order [Docket No. ]    (the “Disclosure
Statement Order”) that, among other things: (a) conditionally approved the Amended Disclosure
Statement for the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and
Its Affiliated Debtors, As Modified [Docket No. ___] (as may be amended or supplemented from
time to time and including all exhibits and supplements thereto, the “Disclosure Statement”) as
containing adequate information, as required under § 1125(a) of title 11 of the United States
Code (the “Bankruptcy Code”); and (b) authorized the Debtors to solicit votes with regard to the
acceptance or rejection of the Amended Joint Chapter 11 Plan of Reorganization of Bristow
Group Inc. and Its Affiliated Debtors, As Modified [Docket No. ___] (as may be amended or
supplemented from time to time and including all exhibits and supplements thereto, the “Plan”).2

      PLEASE TAKE FURTHER NOTICE THAT the Debtors filed the Rejected Executory
Contract and Unexpired Lease List [Docket No. [●]] (the “Rejection Schedule”) with the Court
on September 9, 2019, as contemplated under the Plan. The determination to reject the
agreements identified on the Rejection Schedule is subject to revision.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd.
    (9764), and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the
    Debtors listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan, the
    Disclosure Statement, or Disclosure Statement Order, as applicable.

                                                           1
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 131 of 251



 PLEASE TAKE FURTHER NOTICE THAT YOU ARE RECEIVING THIS NOTICE
BECAUSE THE DEBTORS’ RECORDS REFLECT THAT YOU ARE A PARTY TO AN
 EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT WILL BE REJECTED
  PURSUANT TO THE PLAN. THEREFORE, YOU ARE ADVISED TO REVIEW
  CAREFULLY THE INFORMATION CONTAINED IN THIS NOTICE AND THE
                RELATED PROVISIONS OF THE PLAN.3


       PLEASE TAKE FURTHER NOTICE that the hearing to approve the adequacy of the
Disclosure Statement and confirm the Plan (the “Combined Hearing”) will commence on
October 3, 2019, at 1:00 p.m. (prevailing Central Time).

        PLEASE TAKE FURTHER NOTICE THAT all proofs of Claim with respect to
Claims arising from the rejection of Executory Contracts or Unexpired Leases, if any, must be
filed with the Court by the earlier of (1) 30 days after the date of entry of an order of the Court
(including the Confirmation Order) approving such rejection, and (2) 30 days after notice of any
rejection that occurs after the Effective Date. Any Claims arising from the rejection of an
Executory Contract or Unexpired Lease not filed within such time will be automatically
disallowed, forever barred from assertion, and shall not be enforceable against the Debtors or the
Reorganized Debtors, their Estates, or their property without the need for any objection by the
Reorganized Debtors or further notice to, or action, order, or approval of the Court.

        PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
Plan (including any assumption of an Executory Contract or Unexpired Lease as contemplated in
the Plan Supplement) is September 23, 2019, at 4:00 p.m. prevailing Central Time (the “Plan
Objection Deadline”). Any objection to the Plan must: (a) be in writing; (b) conform to the
Bankruptcy Rules, the Bankruptcy Local Rules and any orders of the Court; (c) state, with
particularity, the basis and nature of any objection to the Plan and, if practicable, a proposed
modification to the Plan that would resolve such objection; and (d) be filed with the Court
(contemporaneously with a proof of service) and served upon the following parties so as to be
actually received on or before the Plan Objection Deadline: (i) co-counsel to the Debtors, Baker
Botts L.L.P., 2001 Ross Avenue, Suite 900, Dallas, Texas 75201, Attn: James R. Prince & Omar
J. Alaniz; (ii) co-counsel to the Debtors, Wachtell Lipton Rosen & Katz, 51 West 52nd Street,
New York, New York 10019, Attn: Richard G. Mason; and (iii) each of the entities listed on the
Master      Service    List    (available  on     the    Solicitation    Agent’s    website    at
https://cases.primeclerk.com/Bristow        or        the         Court’s        website       at
http://www.txs.uscourts.gov/bankruptcy).

       PLEASE TAKE FURTHER NOTICE THAT any objections to Plan in connection
with the rejection of the Executory Contract(s) and Unexpired Lease(s) identified above and/or

3
    Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Rejected Executory
    Contract and Unexpired Lease List, nor anything contained in the Plan, shall constitute an admission by the
    Debtors that any such contract or lease is in fact an Executory Contract or Unexpired Lease or that any
    Reorganized Debtor has any liability thereunder. Further, the Debtors expressly reserve the right to: (a) remove
    any Executory Contract or Unexpired Lease from the Rejection Schedule and assume such Executory Contract or
    Unexpired Lease pursuant to the terms of the Plan, up until the Effective Date; and (b) contest any Claim asserted
    in connection with rejection of any Executory Contract or Unexpired Lease.

                                                           2
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 132 of 251



related rejection damages proposed in connection with the Plan that remain unresolved as of the
Confirmation Hearing will be heard at the Confirmation Hearing (or such other date as fixed by
the Court).

PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement, the Plan, the Plan Supplement, or related documents, you should contact
Prime Clerk, LLC, the Solicitation Agent retained by the Debtors in the Chapter 11 Cases, by:
(i) accessing the Debtors’ restructuring website at https://cases.primeclerk.com/bristow;
(ii) writing to Bristow Group Inc. Ballot Processing, c/o Prime Clerk LLC, One Grand Central
Place, 60 East 42nd Street, Suite 1440, New York, NY 10165; (iii) emailing
bristowballots@primeclerk.com; or (iv) calling the Solicitation Agent’s information line with
respect to the Debtors at (844) 627-6967 (U.S. and Canada) or (347) 292-3534. You may also
obtain copies of any pleadings filed in the Chapter 11 Cases for a fee via PACER at:
http://www.txs.uscourts.gov.


                          [remainder of page intentionally left blank]




                                               3
    Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 133 of 251



Houston, Texas
Dated: August [•], 2019

BAKER BOTTS L.L.P.                             WACHTELL, LIPTON, ROSEN & KATZ

/s/ Omar J. Alaniz
James R. Prince, State Bar No. 00784791        Richard G. Mason (pro hac vice)
Omar J. Alaniz, State Bar No. 24040402         Amy R. Wolf (pro hac vice)
Kevin Chiu, State Bar No. 24109723             WACHTELL, LIPTON, ROSEN & KATZ
BAKER BOTTS L.L.P.                             51 West 52nd Street
2001 Ross Avenue, Suite 900                    New York, New York 10019
Dallas, Texas 75201-2980                       Telephone: (212) 403-1000
Telephone: (214) 953-6500                      Facsimile: (212) 403-2000
Facsimile: (214) 953-6503                      Email: rgmason@wlrk.com
Email: jim.prince@bakerbotts.com                      arwolf@wlrk.com
        omar.alaniz@bakerbotts.com
        kevin.chiu@bakerbotts.com
                                               Co-Counsel to the Debtors and Debtors in
                                               Possession
-and-
Emanuel C. Grillo (pro hac vice)
Chris Newcomb (pro hac vice)
BAKER BOTTS L.L.P.
30 Rockefeller Plaza
New York, New York 10112-4498
Telephone: (212) 408-2500
Facsimile: (212) 408-2501
Email: emanuel.grillo@bakerbotts.com
           chris.newcomb@bakerbotts.com


Co-Counsel to the Debtors and Debtors in
Possession




                                           4
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 134 of 251



                              Exhibit 7

                        Disputed Claim Notice
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 135 of 251



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                               )
In re:                                                         )   Chapter 11
                                                               )
BRISTOW GROUP INC., et al.,1                                   )   Case No. 19-32713 (DRJ)
                                                               )
                                     Debtors.                  )   Jointly Administered
                                                               )

               NON-VOTING STATUS WITH RESPECT TO DISPUTED CLAIMS


         PLEASE TAKE NOTICE THAT on [ ], 2019, the United States Bankruptcy Court for
the Southern District of Texas (the “Court”) entered an order [Docket No. ](the “Disclosure
Statement Order”) that, among other things: (a) conditionally approved the Amended Disclosure
Statement for the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and
Its Affiliated Debtors, As Modified [Docket No. ___] (as may be amended or supplemented from
time to time and including all exhibits and supplements thereto, the “Disclosure Statement”) as
containing adequate information, as required under § 1125(a) of title 11 of the United States
Code (the “Bankruptcy Code”); and (b) authorized the Debtors to solicit votes with regard to the
acceptance or rejection of the Amended Joint Chapter 11 Plan of Reorganization of Bristow
Group Inc. and Its Affiliated Debtors, As Modified [Docket No. ___] (as may be amended or
supplemented from time to time and including all exhibits and supplements thereto, the “Plan”).2

        PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because
you are the Holder of a Claim that is subject to a pending objection by the Debtors. You are not
entitled to vote any disputed portion of your Claim on the Plan unless one or more of the
following events have taken place before September 21, 2019 (the date that is two Business Days
before the Voting Deadline) (each, a “Resolution Event”):




1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd.
    (9764), and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the
    Debtors listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan, the
    Disclosure Statement, or Disclosure Statement Order, as applicable.

                                                           1
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 136 of 251



       1. an order of the Court is entered allowing such Claim pursuant to section 502(b) of the
          Bankruptcy Code, after notice and a hearing;

       2. an order of the Court is entered temporarily allowing such Claim for voting purposes
          only pursuant to Bankruptcy Rule 3018(a), after notice and a hearing;

       3. a stipulation or other agreement is executed between the Holder of such Claim and
          the Debtors temporarily allowing the Holder of such Claim to vote its Claim in an
          agreed upon amount; or

       4. the pending objection to such Claim is voluntarily withdrawn by the objecting party.

Accordingly, this notice is being sent to you for informational purposes only.

        PLEASE TAKE FURTHER NOTICE THAT the Disclosure Statement, Disclosure
Statement Order, the Plan, and other documents and materials included in the Solicitation
Package may be obtained by (i) accessing the Debtors’ restructuring website at
https://cases.primeclerk.com/bristow; (ii) writing to Bristow Group Inc. Ballot Processing, c/o
Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY
10165; (iii) emailing bristowballots@primeclerk.com; (iv) calling the Solicitation Agent’s
information line with respect to the Debtors at (844) 627-6967 (U.S. and Canada) or (347) 292-
3534;      or     (v) visiting    the     website     maintained    by     the     Court     at
http://www.txs.uscourts.gov/bankruptcy.

        PLEASE TAKE FURTHER NOTICE THAT if a Resolution Event occurs, then no
later than one (1) Business Day thereafter, the Solicitation Agent shall distribute a ballot, and a
pre-addressed, postage pre-paid envelope to you, which must be returned to the Solicitation
Agent no later than the Voting Deadline, which is on September 18, 2019, at 4:00 p.m.,
prevailing Central Time.

       PLEASE TAKE FURTHER NOTICE THAT if you have questions about the status of
any of your Claims, you should contact the Solicitation Agent in accordance with the instructions
provided above.




                                                2
    Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 137 of 251




Houston, Texas
Dated: August [•], 2019

BAKER BOTTS L.L.P.                             WACHTELL, LIPTON, ROSEN & KATZ

/s/ Omar J. Alaniz
James R. Prince, State Bar No. 00784791        Richard G. Mason (pro hac vice)
Omar J. Alaniz, State Bar No. 24040402         Amy R. Wolf (pro hac vice)
Kevin Chiu, State Bar No. 24109723             WACHTELL, LIPTON, ROSEN & KATZ
BAKER BOTTS L.L.P.                             51 West 52nd Street
2001 Ross Avenue, Suite 900                    New York, New York 10019
Dallas, Texas 75201-2980                       Telephone: (212) 403-1000
Telephone: (214) 953-6500                      Facsimile: (212) 403-2000
Facsimile: (214) 953-6503                      Email: rgmason@wlrk.com
Email: jim.prince@bakerbotts.com                      arwolf@wlrk.com
        omar.alaniz@bakerbotts.com
        kevin.chiu@bakerbotts.com
                                               Co-Counsel to the Debtors and Debtors in
                                               Possession
-and-
Emanuel C. Grillo (pro hac vice)
Chris Newcomb (pro hac vice)
BAKER BOTTS L.L.P.
30 Rockefeller Plaza
New York, New York 10112-4498
Telephone: (212) 408-2500
Facsimile: (212) 408-2501
Email: emanuel.grillo@bakerbotts.com
           chris.newcomb@bakerbotts.com


Co-Counsel to the Debtors and Debtors in
Possession




                                           3
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 138 of 251



                             Exhibit 8(a)

                       Rights Offering Procedures
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 139 of 251



                     BRISTOW GROUP INC., ET AL. (THE “COMPANY”)
              1145 RIGHTS OFFERING AND UNSECURED CASH OUT ELECTION
                                   PROCEDURES1

To 1145 Eligible Holders and Nominees of 1145 Eligible Holders:

The Plan provides for the Debtors to conduct two Rights Offerings pursuant to which certain
creditors may acquire the common stock of the Company, as reorganized under the Plan (the “New
Common Stock” and, together with the preferred stock issuable under the Plan (the “New Preferred
Stock”), the “New Stock”), and for an election (the “Unsecured Cash Out Election”) to receive
cash in lieu of receiving a distribution of New Common Stock under the Plan and the opportunity
to participate in the Rights Offerings.

These 1145 Rights Offering and Unsecured Cash Out Election Procedures relate to the 1145 Rights
Offering for 1145 Rights Offering Stock of the Company, whose issuance is exempt from
registration under the Securities Act and state securities laws pursuant to section 1145 of the
Bankruptcy Code, as well as the Unsecured Cash Out Election.2 The 1145 Rights Offering Stock
acquired in this 1145 Rights Offering will generally be freely tradable, except by persons who are
affiliates of the Company.

You should read these 1145 Rights Offering and Unsecured Cash Out Election Procedures in their
entirety; key provisions are highlighted below:

    The parties entitled to participate in the 1145 Rights Offering (the “1145 Eligible Holders”)
     are Holders of the following Claims (collectively, the “1145 Eligible Claims”):

     o Secured Notes Claims with a principal amount equal to at least $1,000 (in compliance with
       the minimum denominations applicable to such Secured Notes) (Secured Notes Claims and
       Unsecured Notes Claims are collectively referred to as “Note Claims,” and the underlying
       notes are collectively referred to as the “Notes”);

     o Unsecured Notes Claims with a principal amount equal to at least $1,000 (in compliance
       with the minimum denominations applicable to such Unsecured Notes); and

     o General Unsecured Claims.

    1145 Eligible Holders shall have the right, but not the obligation, to participate in the 1145
     Rights Offering and subscribe for 1145 Rights Offering Stock (such right, the
     “1145 Subscription Rights”). If you exercise your 1145 Subscription Rights, you will have to

1
          Terms used and not defined herein shall have the meaning assigned to them in the Amended
          Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and Its Debtor Affiliates (as
          may be amended, modified or supplemented in accordance with the terms thereof, the “Plan”)
          or the Backstop Commitment Agreement.
2
          Separately, there are 4(a)(2) Rights Offering Procedures governing the 4(a)(2) Rights Offering.
          You should refer to the 4(a)(2) Rights Offering Procedures for the conditions of eligibility and the
          procedures for participation in that rights offering.


                                                       1
#92336880v2
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 140 of 251



      PAY for such exercise at the Purchase Price, as described further below, and if you are a holder
      of Notes, arrange for the underlying Notes to be tendered in accordance with the procedures
      described further below.

     In lieu of receiving a distribution of New Common Stock under the Plan and the opportunity
      to participate in the Rights Offerings, certain 1145 Eligible Holders are entitled to instead elect
      to receive a cash payment pursuant to the Unsecured Cash Out Election, as described further
      herein. Those creditors eligible to make the Unsecured Cash Out Election consist of:

      o holders of Unsecured Notes Claims that are not “accredited investors” (within the meaning
        of Rule 501(a) under the Securities Act) or “qualified institutional buyers” (within the
        meaning of Rule 144A of the Securities Act); and
      o holders of General Unsecured Claims.
     If an 1145 Eligible Holder makes the Unsecured Cash Out Election, such party is not entitled
      to receive New Common Stock under the Plan or to participate in the Rights Offerings.

     Pursuant to and in accordance with the Backstop Commitment Agreement, the Commitment
      Parties3 must exercise all of their 1145 Subscription Rights, but need not transfer the Purchase
      Price until the Subscription Escrow Funding Date.4

     Holders of Notes and General Unsecured Claims are not required to exercise any of their 1145
      Subscription Rights (unless they are party to the Backstop Commitment Agreement), but they
      may if they wish to do so and they follow the required procedures.

     Additional information regarding the 1145 Rights Offering and the Unsecured Cash Out
      Election is provided in this document and in the 1145 Subscription Form enclosed herewith.

    Important Note: Even if you choose not to participate in the Rights Offerings or to make
    the Unsecured Cash Out Election, you must deliver a Citizenship Certification (defined
    below) and, if you are the holder of Note Claims, you must electronically tender your Notes
    in accordance with the procedures described below, no later than [DATE] (the
    “Subscription Instruction Deadline”) in order to receive the New Common Stock or other
    applicable distribution to which you are entitled under the Plan. See Section 14
    “Citizenship Certification” below.




3
          Commitment Parties are the parties to the Backstop Commitment Agreement who have committed
          to purchase shares that are not purchased in the 1145 Rights Offering and the 4(a)(2) Rights
          Offering. Certain provisions of the 1145 Rights Offering and Unsecured Cash Out Election
          Procedures and the 4(a)(2) Rights Offering Procedures are separately applicable to these parties.
4
          Commitment Parties are required, however, to cause a Commitment Party Addendum (defined
          below) to be delivered to their Nominee, who will deliver such Addendum to the Subscription
          Agent (defined below) no later than the Subscription Instruction Deadline (defined below).

                                                     2
#92336880v2
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 141 of 251



Each 1145 Rights Offering Share (as defined below), other than Unsubscribed Shares
purchased by the Commitment Parties pursuant to the Backstop Commitment
Agreement, is being distributed and issued by the Company pursuant to the 1145 Rights
Offering without registration under the Securities Act of 1933, as amended (the
“Securities Act”), in reliance upon the exemption provided in Section 1145 of the
Bankruptcy Code. None of the 1145 Subscription Rights (as defined below) or the 1145
Rights Offering Shares issuable upon exercise of such 1145 Subscription Rights
distributed to 1145 Eligible Holders that are not Commitment Parties pursuant to these
1145 Rights Offering and Unsecured Cash Out Election Procedures in reliance upon the
exemption provided in Section 1145 of the Bankruptcy Code have been or will be
registered under the Securities Act, nor any state or local law requiring registration for
offer and sale of a security.

The 1145 Subscription Rights, and the right to receive cash in respect of the Unsecured
Cash Out Election, will not be detachable or transferable separately from the 1145
Eligible Claims. Rather, the 1145 Subscription Rights and the right to receive cash in
respect of the Unsecured Cash Out Election, will trade together and be evidenced by the
corresponding 1145 Eligible Claims, until the Subscription Instruction Deadline, subject
in the case of the Note Claims to such limitations, if any, that would be applicable to the
transferability of the underlying Notes.

Exercise of the 1145 Subscription Rights, or the Unsecured Cash Out Election, once
made cannot be revoked unless the 1145 Rights Offering is terminated. Notes that have
been tendered cannot be withdrawn, and therefore cannot be transferred, unless
exercise of the 1145 Subscription Rights, or the Unsecured Cash Out Election is
permitted to be revoked because the 1145 Rights Offering has been terminated.
Similarly, no transfer of General Unsecured Claims corresponding to 1145 Subscription
Rights that have been exercised, or as to which the Unsecured Cash Out Election has
been made, will be recognized, unless the 1145 Rights Offering is terminated.

The Disclosure Statement (as defined below) has been distributed in connection with the
Debtors’ solicitation of votes to accept or reject the Plan (as defined below) and that
document sets forth important information, including risk factors, that should be
carefully read and considered by each 1145 Eligible Holder (as defined below) prior to
making a decision to participate in the 1145 Rights Offering. Additional copies of the
Disclosure Statement are available upon request from Prime Clerk LLC (the
“Subscription Agent”).

The 1145 Rights Offering is being conducted by the Company in good faith and in
compliance with the Bankruptcy Code. In accordance with Section 1125(e) of the
Bankruptcy Code, a debtor or any of its agents that participate, in good faith and in
compliance with the applicable provisions of the Bankruptcy Code, in the offer,
issuance, sale, or purchase of a security offered or sold under the plan of the debtor, of
an affiliate participating in a joint plan with the debtor, or of a newly organized
successor to the debtor under the plan, is not liable, on account of such participation,
for violation of any applicable law, rule, or regulation governing the offer, issuance, sale


                                               3
#92336880v2
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 142 of 251



or purchase of securities.




                                        4
#92336880v2
              Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 143 of 251


1145 Eligible Holders should note the following times relating to the 1145 Rights Offering:

Date                    Calendar Date          Event
Subscription            [●], 2019              Commencement of the 1145 Rights Offering and the
Commencement                                   first date on which 1145 Eligible Holders are eligible
Date                                           to exercise 1145 Subscription Rights or to make the
                                               Unsecured Cash Out Election.

Subscription            4:00 p.m. prevailing   The deadline for 1145 Eligible Holders to subscribe
Instruction             Central Time on [●],   for 1145 Rights Offering Shares or to make an
Deadline                2019                   Unsecured Cash Out Election.
                                               All 1145 Eligible Holders
                                               An 1145 Eligible Holder’s applicable 1145
                                               subscription form with accompanying IRS Form W-9
                                               or appropriate IRS Form W-8, as applicable (the
                                               “1145 Subscription Form”) must be received by the
                                               Subscription Agent by the Subscription Instruction
                                               Deadline.

                                               1145 Eligible Holders that are holders of Note Claims
                                               must deliver their 1145 Subscription Forms to their
                                               Nominees in sufficient time to allow such Nominee to
                                               deliver the 1145 Subscription Form to the
                                               Subscription Agent, and to deliver the relevant Notes
                                               through ATOP (as defined below) by the Subscription
                                               Instruction Deadline. 1145 Eligible Holders who hold
                                               Notes through a Nominee are urged to consult with
                                               their Nominees to determine the necessary deadline to
                                               return their 1145 Subscription Forms to their
                                               Nominee.

                                               Non-Commitment Parties
                                               1145 Eligible Holders who are not Commitment
                                               Parties must deliver the aggregate Purchase Price by
                                               the Subscription Instruction Deadline. 1145 Eligible
                                               Holders that are holders of Note Claims should
                                               coordinate payment of the Purchase Price through
                                               their Nominees.

                                               Commitment Parties

                                               1145 Eligible Holders who are Commitment Parties
                                               must arrange for the Commitment Party Addendum to
                                               be provided to their Nominee so that the Nominee and
                                               the Subscription Agent will receive confirmation that
                                               payment does not have to be made prior to the
                                               Subscription Instruction Deadline. 1145 Eligible

#92336880v2
              Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 144 of 251


                                           Holders who are Commitment Parties shall not be
                                           required to pay their respective aggregate Purchase
                                           Price until the Subscription Escrow Funding Date in
                                           accordance with the terms of the Backstop
                                           Commitment Agreement.




                                               6
#92336880v2
              Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 145 of 251



       On [●], 2019, the Debtors filed the Amended Joint Chapter 11 Plan of Reorganization of Bristow
Group Inc. and its Debtor Affiliates (as may be amended, modified, or supplemented from time to time
in accordance with the terms thereof, the “Plan”) with the United States Bankruptcy Court for the
Southern District of Texas, Houston Division, and the Amended Disclosure Statement for the Amended
Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and its Debtor Affiliates (as may be
amended from time to time in accordance with its terms, the “Disclosure Statement”).

          The 1145 Rights Offering

          Pursuant to the Plan:

                 each Holder of a Secured Notes Claim holding a number of Secured Notes with a principal
                  amount at least equal to $1,000 (the “1145 Eligible Secured Holders”) shall be entitled to
                  exercise Secured Holder 1145 Subscription Rights pursuant to the 1145 Secured Rights
                  Offering (as defined below);

                 each holder of an Unsecured Notes Claim holding a number of Unsecured Notes with a
                  principal amount at least equal to $1,000, and each holder of a General Unsecured Claim,
                  in each case, that has not timely made an Unsecured Cash Out Election (collectively, the
                  “1145 Eligible Unsecured Holders” and together with the 1145 Eligible Secured Holders,
                  the “1145 Eligible Holders”) shall be entitled to exercise Unsecured Holder 1145
                  Subscription Rights (as defined below) pursuant to the Unsecured 1145 Rights Offering
                  (as defined below), in each case, in accordance with the terms and conditions of these 1145
                  Rights Offering and Unsecured Cash Out Election Procedures.

                 Holders of Unsecured Notes Claims that are not accredited investors or qualified
                  institutional buyers, and holders of General Unsecured Claims, may make the Unsecured
                  Cash Out Election to receive a cash payment in lieu of receiving a distribution of New
                  Common Stock under the Plan and the opportunity to participate in the Rights Offerings,
                  as described further herein.

          For the avoidance of doubt, an 1145 Eligible Holder includes anyone who meets the
 requirements set forth in the immediately preceding paragraph and holds the relevant Notes or any
 General Unsecured Claim during the Rights Exercise Period (as defined below). It is not required that
 any holder of Secured Notes Claims, Unsecured Notes Claims or General Unsecured Claims is or will
 be an accredited investor (within the meaning of Rule 501(a) under the Securities Act) or a qualified
 institutional buyer (within the meaning of Rule 144A of the Securities Act) to participate in the 1145
 Rights Offering. The Secured 1145 Rights Offering and the Unsecured 1145 Rights Offering are
 collectively referred to as the “1145 Rights Offering.”

          The 4(a)(2) Rights Offering

        Separately, pursuant to the Plan, there is also being conducted a 4(a)(2) Rights Offering. Only
holders of Secured Notes Claims, Unsecured Notes Claims or General Unsecured Claims that, in each
case, are accredited investors or qualified institutional buyers are eligible to participate in the 4(a)(2)
Rights Offering. The New Stock issuable in the 4(a)(2) Rights Offering will not be freely tradable under
applicable securities laws. Holders of Unsecured Notes Claims or General Unsecured Claims that fully
exercise their 1145 Subscription Rights but are ineligible to participate in the 4(a)(2) Rights Offering

#92336880v2
              Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 146 of 251


will receive their pro rata share of $250,000 (up to a maximum of 7.6% of their Unsecured Notes Claims
or General Unsecured Claims, as applicable) in lieu of 4(a)(2) Subscription Rights.

       Purchase Price. The purchase price per share of New Stock in both the 1145 Rights Offering
and the 4(a)(2) Rights Offering is $36.37 per share (the “Purchase Price”).


     Allocation of Rights Offering Shares

        Secured Notes Claims: Pursuant to the Plan, each holder of Secured Notes Claims will have the
right (but not the obligation) through the Rights Offerings to subscribe for its pro rata portion of a total
of New Stock with an aggregate purchase price of $37,500,000, at the Purchase Price of $36.37 per share,
calculated by multiplying the number of Secured Rights Offering Shares (as defined below) offered in
the Rights Offerings by the Purchase Price. This includes [●] shares of New Common Stock in the 1145
Rights Offering for an aggregate purchase price of $[●] (the “Secured 1145 Rights Offering,” and such
shares, the “Secured 1145 Rights Offering Shares”), and [●] shares of New Stock in the 4(a)(2) Rights
Offering for an aggregate purchase price of $[●] (the “Secured 4(a)(2) Rights Offering Shares,” and,
collectively with the Secured 1145 Rights Offering Shares, the “Secured Rights Offering Shares”),
although only accredited investors and qualified institutional buyers are eligible to subscribe for New
Stock in the 4(a)(2) Rights Offering.

         Unsecured Notes Claims and General Unsecured Claims: Pursuant to the Plan, each holder
of Unsecured Notes Claims or General Unsecured Claims that has not timely made an Unsecured Cash
Out Election will have the right (but not the obligation) through the Rights Offerings to subscribe for its
pro rata portion of a total of New Stock with an aggregate purchase price of $347,500,000, at the
Purchase Price of $36.37 per share, calculated by multiplying the number of Unsecured Rights Offering
Shares (defined below) offered in the Rights Offerings by the Purchase Price. This includes [●] shares
of New Common Stock in the 1145 Rights Offering for an aggregate purchase price of $[●] (the
“Unsecured 1145 Rights Offering,” and such shares, the “Unsecured 1145 Rights Offering Shares”), and
[●] shares of New Stock in the 4(a)(2) Rights Offering for an aggregate purchase price of $[●] (the
“Unsecured 4(a)(2) Rights Offering Shares,” and, collectively with the Unsecured 1145 Rights Offering
Shares, the “Unsecured Rights Offering Shares”), although only accredited investors and qualified
institutional buyers are eligible to subscribe for New Stock in the 4(a)(2) Rights Offering.

        1145 Eligible Holders of Note Claims wishing to subscribe in the Rights Offerings should return
their 1145 Subscription Forms only to the broker, bank, commercial bank, transfer agent, trust company,
dealer, or other agent or nominee (as applicable, the “Nominee”) for processing.

       For any 1145 Eligible Holder of Note Claims: As part of the exercise process, following
exercise of 1145 Subscription Rights, any related Notes held through DTC will be frozen from
trading, as described below. With respect to 1145 Eligible Holders who hold Notes, all 1145
Subscription Forms and/or other instructions required by their respective Nominee must be returned to
the applicable Nominee in sufficient time to allow such Nominee to process and deliver the underlying
Notes through The Depository Trust Company (“DTC”) Automated Tender Offer Program (“ATOP”),
which is how the related 1145 Subscription Rights will be exercised by those 1145 Eligible Holders of
Note Claims. By giving the instruction to its Nominee to submit the underlying Notes through ATOP,
such holder is (i) authorizing its Nominee to exercise the 1145 Subscription Rights associated with the
amount of Notes as to which the instruction pertains and corresponding to the elections evidenced on
such holder’s 1145 Subscription Form; and (ii) certifying that it understands that, once submitted, the
                                                     8
#92336880v2
              Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 147 of 251


underlying Notes will be frozen from trading until the Effective Date, at which point (a) the underlying
Notes will be cancelled pursuant to the Plan; (b) the holder will receive its pro rata share of the New
Common Stock distributed to its Class pursuant to the Plan and any other treatment afforded to such
Class pursuant to the Plan; (c) the holder will additionally receive any related 1145 Rights Offering
Shares; (d) if such holder is a 4(a)(2) Eligible Holder of Note Claims, such holder will receive any 4(a)(2)
Rights Offering shares for which it has subscribed; and (e) if such holder is a holder of Unsecured Notes
and is not a 4(a)(2) Eligible Holder (and solely if such Holder fully exercises its Unsecured Holder 1145
Subscription Rights), such holder will receive its pro rata share of the Unsecured 4(a)(2) Distribution
Cash Amount (up to a maximum of 7.6% of such holder’s Unsecured Notes Claims); provided that as
described in Section 14 “Citizenship Certification,” the Company may determine not to issue any New
Common Stock under the Plan, including pursuant to the Rights Offerings, to any person to the extent
that such person is not a U.S. citizen and such distribution would cause the Company not to be in
compliance with certain laws and regulations. The amount of time necessary for a Nominee to process
and deliver the applicable Notes through ATOP may vary. If applicable, Holders are urged to consult
with their Nominees to determine the necessary deadline to return their 1145 Subscription Forms to their
Nominee. Failure to submit such 1145 Subscription Form on a timely basis will result in forfeiture of an
1145 Eligible Holder’s 1145 Subscription Rights. None of the Company, the Subscription Agent or any
of the Commitment Parties will have any liability for any such failure.

       No 1145 Eligible Holder (except a Commitment Party) shall be entitled to participate in the Rights
Offering unless the aggregate Purchase Price (as defined below) for the 1145 Rights Offering Shares it
subscribes for is received by the Subscription Agent by the Subscription Instruction Deadline.

       Commitment Parties are party to the Backstop Commitment Agreement, have already been
designated, and are known both to the Company and to themselves.

        Special note for Commitment Parties. Commitment Parties will receive (through their counsel)
an addendum (the “Commitment Party Addendum”), and must arrange for the Commitment Party
Addendum to be provided to their Nominee, who will deliver the addendum to the Subscription Agent,
so that the Nominee and the Subscription Agent will receive confirmation that payment does not have
to be made prior to the Subscription Instruction Deadline. Commitment Parties are subject to these 1145
Rights Offering and Unsecured Cash Out Election Procedures, except that Commitment Parties are not
required to make payment of the Purchase Price by the Subscription Instruction Deadline, and instead
must provide its payment by the Subscription Escrow Funding Date to the Subscription Escrow Account
in accordance with Section 2.4(b) of the Backstop Commitment Agreement.

       The rights and obligations of the Commitment Parties in the 1145 Rights Offering shall be
governed by the Backstop Commitment Agreement to the extent the rights or obligations set forth
therein differ from the rights and obligations set forth in these 1145 Rights Offering and Unsecured
Cash Out Election Procedures or any 1145 Subscription Form.

       No interest is payable on any advanced funding of the Purchase Price. If the 1145 Rights
Offering is terminated for any reason, the aggregate Purchase Price previously received by the
Subscription Agent will be returned to 1145 Eligible Holders as provided in Section 8
“Termination/Return of Payment”. No interest will be paid on any returned Purchase Price.

     Unsecured Cash Out Election.


                                                      9
#92336880v2
              Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 148 of 251


        In lieu of receiving a distribution of New Common Stock under the Plan and the opportunity to
participate in the Rights Offering, holders of (x) Unsecured Notes Claims that are not accredited investors
or qualified institutional buyers and (y) General Unsecured Claims may elect to make the Unsecured Cash
Out Election, and instead receive a cash payment, as described in Section 5 “The Unsecured Cash Out
Election” below. Holders who make the Unsecured Cash Out Election will not have the opportunity to
participate either in the 1145 Rights Offering or the 4(a)(2) Rights Offering.

       To participate in the 1145 Rights Offering or make the Unsecured Cash Out Election, an
1145 Eligible Holder must complete all of the steps outlined below. If an 1145 Eligible Holder does
not complete all of the steps outlined below by the Subscription Instruction Deadline, such 1145
Eligible Holder shall be deemed to have forever and irrevocably relinquished and waived its right
to participate in the 1145 Rights Offering and to make the Unsecured Cash Out Election; provided
that the Commitment Parties (in their capacities as 1145 Eligible Holders) shall not be required to
submit funds in respect of the exercise of their 1145 Subscription Rights until the Subscription
Escrow Funding Date in accordance with the terms of the Backstop Commitment Agreement.

          1.      1145 Rights Offering

        1145 Eligible Secured Holders have the right, but not the obligation, to participate in the Secured
1145 Rights Offering, and 1145 Eligible Unsecured Holders have the right, but not the obligation, to
participate in the Unsecured 1145 Rights Offering; provided, however, that 1145 Eligible Holders that are
Commitment Parties must exercise their 1145 Subscription Rights pursuant to the Backstop Commitment
Agreement.

        During the Rights Exercise Period, 1145 Eligible Secured Holders are eligible to subscribe for
their pro rata portion of the Secured 1145 Rights Offering Shares, and 1145 Eligible Unsecured Holders
are eligible to subscribe for their pro rata portion of the Unsecured 1145 Rights Offering Shares.

       Only holders of Secured Notes Claims, holders of Unsecured Notes Claims that have not timely
made an Unsecured Cash Out Election (if eligible), and holders of General Unsecured Claims that have
not timely made an Unsecured Cash Out Election may participate in the 1145 Rights Offering and receive
1145 Rights Offering Shares.

       1145 Eligible Holders are not required to be an accredited investor or a qualified institutional
buyer in order to participate in the 1145 Rights Offering.

       Each 1145 Eligible Holder may only elect to participate in the 1145 Rights Offering in the
same proportion as such 1145 Eligible Holder elects to participate in the 4(a)(2) Rights Offering,
and each 1145 Eligible Holder may only elect to participate in the 4(a)(2) Rights Offering in the
same proportion as such 1145 Eligible Holder elects to participate in the 1145 Rights Offering;
provided, however, that an 1145 Eligible Holder that does not participate in the 4(a)(2) Rights
Offering because it is not an accredited investor or a qualified institutional buyer may still
participate in its pro rata portion of the 1145 Rights Offering.

        There is no record date for the 1145 Rights Offering. Any 1145 Eligible Holder that holds 1145
Eligible Claims during the period beginning on the Subscription Commencement Date and ending on the
Subscription Instruction Deadline (the “Rights Exercise Period”) may participate in the 1145 Rights
Offering, subject to timely compliance with these 1145 Rights Offering and Unsecured Cash Out Election
Procedures.

                                                    10
#92336880v2
              Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 149 of 251



         Subject to the terms and conditions set forth in the Plan and these 1145 Rights Offering and
Unsecured Cash Out Election Procedures, each Eligible Secured Holder during the Rights Exercise Period
is entitled to subscribe for its pro rata share of the Secured 1145 Rights Offering Shares at the Purchase
Price.

       Subject to the terms and conditions set forth in the Plan and these 1145 Rights Offering and
Unsecured Cash Out Election Procedures, each Eligible Unsecured Holder during the Rights Exercise
Period is entitled to subscribe for its pro rata share of the Unsecured 1145 Rights Offering Shares at the
Purchase Price.

       There will be no over-subscription privilege in the 1145 Rights Offering. Any Unsubscribed
Shares will not be offered to other 1145 Eligible Holders but will be purchased by the applicable
Commitment Parties in accordance with the Backstop Commitment Agreement.

        Any 1145 Eligible Holder that subscribes for 1145 Rights Offering Shares and is deemed to be an
“underwriter” under Section 1145(b) of the Bankruptcy Code, including affiliates of the Company, will
be subject to restrictions under the Securities Act on its ability to resell those securities. Resale restrictions
are discussed in more detail in Article XII of the Disclosure Statement, entitled “Certain Securities Law
Matters.”

     SUBJECT TO THE TERMS AND CONDITIONS OF THESE RIGHTS OFFERING AND
UNSECURED CASH OUT ELECTION PROCEDURES (AND THE BACKSTOP
COMMITMENT AGREEMENT IN THE CASE OF ANY COMMITMENT PARTY), ALL
SUBSCRIPTIONS SET FORTH IN THE SUBSCRIPTION FORM ARE IRREVOCABLE.

          2.      Rights Exercise Period

        The 1145 Rights Offering will commence and the 1145 Subscription Rights will be allocated on
the Subscription Commencement Date and will expire at the Subscription Instruction Deadline. Each
1145 Eligible Holder intending to purchase 1145 Rights Offering Shares in any 1145 Rights Offering must
affirmatively elect to exercise its 1145 Subscription Rights in the manner set forth in the 1145 Subscription
Form by the Subscription Instruction Deadline and must pay for any exercised 1145 Subscription Rights
by the applicable deadline.

        Any exercise (including payment) of the 1145 Subscription Rights to purchase Secured 1145
Rights Offering Shares (the “Secured Holder 1145 Subscription Rights”) by an Eligible Secured Holder
after the Subscription Instruction Deadline will not be allowed and any purported exercise (including
payment) received by the Subscription Agent after the Subscription Instruction Deadline, regardless of
when the documents or payment relating to such exercise were sent, will not be honored.

       Any exercise (including payment) of the 1145 Subscription Rights to purchase Unsecured 1145
Rights Offering Shares (the “Unsecured Holder 1145 Subscription Rights” and together with the Secured
Holder 1145 Subscription Rights, the “1145 Subscription Rights”) by an Eligible Unsecured Holder after
the Subscription Instruction Deadline will not be allowed and any purported exercise (including payment)
received by the Subscription Agent after the Subscription Instruction Deadline, regardless of when the
documents or payment relating to such exercise were sent, will not be honored.

          The Subscription Instruction Deadline may be extended by the Company with the prior written
                                                       11
#92336880v2
              Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 150 of 251


approval of the Requisite Commitment Parties, or as required by law.

       As more fully described below, in order for an 1145 Eligible Holder to acquire shares in the 1145
Rights Offering, no later than the Subscription Instruction Deadline:

         its 1145 Subscription Form must be received by the Subscription Agent;
         if it is a holder of Note Claims, its Notes must be electronically tendered to the Subscription Agent
          in accordance with DTC’s ATOP procedures by its Nominee; and

         if it is not a Commitment Party, the Purchase Price for its 1145 Rights Offering Shares must be
          received by the Subscription Agent by wire transfer of immediately available funds.

        Although Commitment Parties are not required to pay the Purchase Price by the Subscription
Instruction Deadline, they are required to deliver a Commitment Party Addendum to their Nominee by
such date, who must deliver such addendum along with such Commitment Party’s 1145 Subscription
Form to the Subscription Agent no later than the Subscription Instruction Deadline.

          3.      Delivery of Subscription Documents

        Each 1145 Eligible Holder may exercise all or any portion of such 1145 Eligible Holder’s 1145
Subscription Rights, subject to the terms and conditions contained herein. In order to facilitate the exercise
of the 1145 Subscription Rights, beginning on the Subscription Commencement Date, the 1145
Subscription Form and these 1145 Rights Offering and Unsecured Cash Out Election Procedures will be
sent to 1145 Eligible Holders at that time, including appropriate instructions for the proper completion,
due execution and timely delivery of the executed 1145 Subscription Form and the payment of the
applicable aggregate Purchase Price for its 1145 Rights Offering Shares.

          4.      Exercise of 1145 Subscription Rights

         In order to validly exercise its 1145 Subscription Rights, an 1145 Eligible Holder must timely take
all actions required by these 1145 Rights Offering and Unsecured Cash Out Election Procedures.

          Holders of Note Claims. 1145 Eligible Holders that hold Note Claims must—

         duly complete and execute an 1145 Subscription Form (including an accompanying IRS Form W-
          9 or appropriate IRS Form W-8, as applicable) in accordance with these 1145 Rights Offering and
          Unsecured Cash Out Election Procedures;
         direct its Nominee to electronically tender its Notes to the appropriate account of the Subscription
          Agent in accordance with DTC’s ATOP procedures prior to the Subscription Instruction Deadline;
         deliver its executed 1145 Subscription Form to its Nominee, so that the Nominee may insert the
          DTC ATOP Confirmation Number(s) reflecting the tender of the holder’s Notes and deliver the
          1145 Subscription Form to the Subscription Agent, such that the 1145 Subscription Form is
          received by the Subscription Agent no later than the Subscription Instruction Deadline; and
         as to the Purchase Price,

          o if the holder is not a Commitment Party, coordinate with its Nominee to deliver payment of
            the Purchase Price no later than the Subscription Instruction Deadline for the 1145 Rights

                                                       12
#92336880v2
              Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 151 of 251


               Offering Shares for which it has subscribed by wire transfer ONLY of immediately available
               funds to the Subscription Agent in accordance with the instructions included in the 1145
               Subscription Form, in the case of a holder that is not a Commitment Party, no later than the
               Subscription Instruction Deadline; and

          o if the holder is a Commitment Party, make payment of the Purchase Price to the Subscription
            Escrow Account by the Subscription Escrow Funding Date in accordance with the Backstop
            Commitment Agreement.

ALL BACKSTOP COMMITMENT PARTIES MUST MAKE PAYMENTS TO THE
SUBSCRIPTION ESCROW ACCOUNT IN ACCORDANCE WITH THE BACKSTOP
COMMITMENT AGREEMENT, AND SHOULD NOT PAY THEIR NOMINEE(S).

          Holders of General Unsecured Claims. 1145 Eligible Holders that hold General Unsecured Claims
must—

         duly complete and execute an 1145 Subscription Form in accordance with these 1145 Rights
          Offering and Unsecured Cash Out Election Procedures;
         deliver the executed 1145 Subscription Form to the Subscription Agent so that it is received by the
          Subscription Agent no later than the Subscription Instruction Deadline; and
         deliver payment of the Purchase Price for the 1145 Rights Offering Shares for which it has
          subscribed by wire transfer of immediately available funds to the Subscription Agent no later than
          the Subscription Instruction Deadline.


       Delivery of the 1145 Subscription Form. The 1145 Subscription Form may be delivered to the
Subscription Agent by either physical delivery or by electronic mail in accordance with the address
information for the Subscription Agent set forth below under “Rights Offering Instructions for Eligible
Holders” and on the 1145 Subscription Form. In all cases, the Subscription Form must actually be
received by the Subscription Agent no later than the Subscription Instruction Deadline.

        Holders of Note Claims must deliver their Subscription Form to their Nominee (and otherwise
follow the instructions of their Nominee), and instruct their Nominee to tender their Notes to the account
of the Subscription Agent in accordance with DTC’s ATOP procedures, in sufficient time for their
Nominee to deliver the 1145 Subscription Form and tender their Notes to the Subscription Agent no later
than the Subscription Instruction Deadline.

       Payment of the Purchase Price. Payment of the Purchase Price must be made by wire transfer of
immediately available funds to the account of the Subscription Agent indicated below under “Rights
Offering Instructions for Eligible Holders” and on the Subscription Form. Other than in the case of
Commitment Parties, the funds must be received in the account of the Subscription Agent no later than
the Subscription Instruction Deadline.

        In the event that the funds received by the Subscription Agent, as applicable, from any 1145
Eligible Holder (other than a Commitment Party) do not correspond to the Purchase Price payable for the
1145 Rights Offering Shares elected to be purchased by such 1145 Eligible Holder, the number of the
1145 Rights Offering Shares deemed to be purchased by such 1145 Eligible Holder will be the lesser of
(a) the number of the 1145 Rights Offering Shares elected to be purchased by such 1145 Eligible Holder

                                                      13
#92336880v2
              Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 152 of 251


as evidenced by the relevant 1145 Subscription Form and (b) a number of the 1145 Rights Offering Shares
determined by dividing the amount of the funds received by the Purchase Price, in each case up to such
1145 Eligible Holder’s pro rata portion of 1145 Rights Offering Shares.

       Other than with respect to the Commitment Parties, the cash paid to the Subscription Agent in
accordance with these 1145 Rights Offering and Unsecured Cash Out Election Procedures will be
deposited and held by the Subscription Agent in a segregated account until released to the Debtors in
connection with the settlement of the 1145 Rights Offering on or around the Effective Date. The
Subscription Agent may not use such cash for any other purpose prior to the Effective Date and may not
encumber or permit such cash to be encumbered with any lien or similar encumbrance. The cash held by
the Subscription Agent hereunder (or in the Subscription Escrow Account) shall not be deemed part of the
Debtors’ bankruptcy estates.

        Tender of Notes. 1145 Eligible Holders that hold Note Claims and that exercise their 1145
Subscription Rights are required to cause their Nominees to tender their Notes to an account of the
Subscription Agent in accordance with DTC’s ATOP procedures. If the holder exercises its 1145
Subscription Rights only in part, then, for purposes of participation in the 1145 Rights Offering, the holder
is only required to tender its Notes in proportion to the 1145 Subscription Rights being exercised (subject
to the considerations addressed in the next paragraph which encourage holders to tender all of their Notes).
If the holder holds Notes in more than one class or series, and is exercising its 1145 Subscription Rights,
the tender of Notes in each class or series must be in proportion to the 1145 Subscription Rights being
exercised in respect of the corresponding Note Claims.

        Although for purposes of the 1145 Rights Offering, 1145 Eligible Holders are only required to
tender their Notes in proportion to the 1145 Subscription Rights that they are exercising, for the regulatory
reasons discussed in Section 14 “Citizenship Certification,” the Company may be precluded from issuing
New Common Stock to a holder of claims, including pursuant to the Rights Offerings, unless the holder
completes a citizenship certification in the form attached as Annex A to the 1145 Subscription Form and,
in the case of holders of Note Claims, tenders all of its Notes to the account of the Subscription Agent in
accordance with DTC’s ATOP procedures. Holders of Note Claims are therefore advised to tender all of
their Notes regardless of the amount of 1145 Subscription Rights that they are exercising.

        Holders of Both Note Claims and General Unsecured Claims. If an 1145 Eligible Holder wishes
to exercise its 1145 Subscription Rights with respect to both its Note Claims and its General Unsecured
Claims, it must separately comply with these 1145 Rights Offering and Unsecured Cash Out Election
Procedures with respect to each of the Note Claims and General Unsecured Claims. In particular, the
holder should deliver, or cause to be delivered through its Nominee, to the Subscription Agent a separate
1145 Subscription Form for the Notes Claims, on the one hand, and the General Unsecured Claims, on
the other.

        Participation in the 4(a)(2) Rights Offering. 1145 Eligible Holders that are accredited investors
or qualified institutional buyers are also eligible to participate in the 4(a)(2) Rights Offering. These
holders must exercise their subscription rights in the 4(a)(2) Rights Offering in the same proportion as
they are exercising their 1145 Subscription Rights in the 1145 Rights Offering, for each type of claim, or,
in the case of Note Claims, with respect to each class or series of Notes that they hold. In the event that
an 1145 Eligible Holder exercises its subscription rights under the 1145 Rights Offering and the 4(a)(2)
Rights Offering in different proportions, with respect to any type of claim or class or series of Notes, the
Debtors and the Subscription Agent will reduce the subscription rights being exercised in the Rights


                                                     14
#92336880v2
              Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 153 of 251


Offering as to which the proportion is higher so that the proportion in each of the 1145 Rights Offering
and the 4(a)(2) Rights Offering is equal.

        For example, if an 1145 Eligible Holder exercises 75% of its 1145 Subscription Rights with respect
to a particular issue (CUSIP) of Notes, and 50% of its subscription rights in the 4(a)(2) Rights Offering
with respect to the same issue (CUSIP), the 1145 Subscription Rights deemed exercised in the 1145 Rights
Offering for that issue (CUSIP) of Notes will be reduced to the 50% level.

         The requirement that subscription rights be exercised in the same proportion in each of the two
Rights Offerings does not apply to 1145 Eligible Holders who are not accredited investors or qualified
institutional buyers, as they are not eligible to participate in the 4(a)(2) Rights Offering.

          5.       The Unsecured Cash Out Election

        Under the terms of the Plan, holders of Unsecured Notes Claims that are not accredited investors
or qualified institutional buyers, and holders of General Unsecured Claims may make an election, referred
to as the Unsecured Cash Out Election, to receive a cash payment in lieu of the distribution of New
Common Stock in respect of their claims to which they would otherwise be entitled under the Plan and
the opportunity to participate in the Rights Offerings. The cash payment, which will be paid following,
and subject to, effectiveness of the Plan, will equal such Holder’s pro rata share of the GUC Distribution
Cash Amount, which is $6.75 million (subject to increase by up to an additional $250,000 as set forth in
the Plan). The actual amount of the cash payment made to individual creditors will depend upon the
amount of Allowed claims held by creditors that make the Unsecured Cash Out Election. A holder making
the Unsecured Cash Out Election must do so with respect to all of the Unsecured Notes Claims and
General Unsecured Claims that it holds. It cannot make a partial Unsecured Cash Out Election.

      In order to make the Unsecured Cash Out Election, a holder of Unsecured Notes Claims or General
Unsecured Claims must timely take all actions required by these 1145 Rights Offering and Unsecured
Cash Out Election Procedures.

       Holders of Unsecured Notes Claims. Holders of Unsecured Notes Claims that are not accredited
 investors or qualified institutional buyers wishing to make the Unsecured Cash Out Election must—

                  certify to its Nominee that it is not an accredited investor or qualified institutional buyer,
                   and direct its Nominee to effectuate the Unsecured Cash Out Election on behalf of such
                   holder; and

                  electronically tender its Notes to the appropriate account of the Subscription Agent in
                   accordance with DTC’s ATOP procedures.

        The Subscription Agent and the Debtors reserve the right to request additional information in order
to confirm that a holder of Unsecured Notes Claims making the Unsecured Cash Out Election is not an
accredited investor or qualified institutional buyer.

       Holders of General Unsecured Claims. Holders of General Unsecured Claims wishing to make
the Unsecured Cash Out Election must—

         duly complete and execute an 1145 Subscription Form in accordance with these 1145 Rights
          Offering and Unsecured Cash Out Election Procedures indicating an intention to make the
          Unsecured Cash Out Election; and
                                                        15
#92336880v2
              Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 154 of 251


         deliver the executed 1145 Subscription Form to the Subscription Agent so that it is received by the
          Subscription Agent no later than the Subscription Instruction Deadline.

       Completion and Delivery of the 1145 Subscription Form. Holders of General Unsecured Claims
that make the Unsecured Cash Out Election must so indicate on the 1145 Subscription Form, and must
not complete any part of the Subscription Form that relates to the exercise of the 1145 Subscription Rights.
The holders must also complete the information for the bank or brokerage account that they designate to
receive the cash payable to them in accordance with the Unsecured Cash Out Election.

       The 1145 Subscription Form must be delivered to the Subscription Agent as provided in Section
4 “Exercise of 1145 Subscription Rights—Delivery of the 1145 Subscription Form” above.

       Tender of the Unsecured Notes. 1145 Eligible Holders that hold Unsecured Notes Claims and
make the Unsecured Cash Out Election are required to cause their Nominees to tender their Notes to an
account of the Subscription Agent in accordance with DTC’s ATOP procedures. The holder must tender
all Unsecured Notes that it holds, as a partial exercise of the Unsecured Cash Out Election is not permitted.

       Holders of Unsecured Notes Claims that are accredited investors or qualified institutional buyers
are not eligible to make the Unsecured Cash Out Election; however, all holders of General Unsecured
Claims, including holders that are accredited investors or qualified institutional buyers, are permitted to
make an Unsecured Cash Out Election.

          6.      Disputed General Unsecured Claims

        General Unsecured Claims may be Allowed in whole or in part, or disallowed, in accordance with
the Plan. Holders of the General Unsecured Claims will only be eligible to participate in the 1145 Rights
Offering, and will only be deemed 1145 Eligible Holders, to the extent that their claims are Allowed as of
the Subscription Commencement Date. If a General Unsecured Claim is Allowed only in part as of the
Subscription Commencement Date, the holder of the claim will be deemed to be an 1145 Eligible Holder
only as to that part, and the amount of the holder’s claim for purposes of participation in the 1145 Rights
Offering will be the Allowed amount of the claim.

        The Debtors anticipate that prior to the Subscription Commencement Date, procedures will have
been implemented to establish an Allowed amount of the disputed General Unsecured Claims for purposes
of participation in the 1145 Rights Offering. If a disputed General Unsecured Claim is Allowed
subsequent to the Subscription Commencement Date, in whole or in part, the holder of the claim will not
be entitled to exercise 1145 Subscription Rights with respect to the subsequently Allowed claim, or portion
of the claim. Instead, the holder will receive in respect of the subsequently Allowed claim, or portion of
the claim, an amount of New Common Stock and/or cash as is provided under the Plan, as applicable
based on whether the holder has made the Unsecured Cash Out Election.

          7.      Transfer Restriction; Revocation

          (a)     The 1145 Subscription Rights, and the right to receive cash in respect of the Unsecured
                  Cash Out Election, will not be detachable or transferable separately from the 1145 Eligible
                  Claims. Rather, the 1145 Subscription Rights and the right to receive cash in respect of
                  the Unsecured Cash Out Election, will trade together and be evidenced by the
                  corresponding 1145 Eligible Claims, until the Subscription Instruction Deadline, subject
                  in the case of the Note Claims to such limitations, if any, that would be applicable to the
                  transferability of the underlying Notes;
                                                      16
#92336880v2
              Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 155 of 251



          (b)     The 1145 Subscription Rights, and the right to make the Unsecured Cash Out Election, will
                  trade together as a unit and be evidenced by the corresponding 1145 Eligible Claims,
                  subject to such limitations, if any, that would be applicable to the transferability of the
                  underlying Notes; and

          (c)     Once an 1145 Eligible Holder has properly exercised its 1145 Subscription Rights or the
                  Unsecured Cash Out Election, subject to the terms and conditions contained in these 1145
                  Rights Offering and Unsecured Cash Out Election Procedures and the Backstop
                  Commitment Agreement in the case of any Commitment Party, such exercise will be
                  irrevocable unless the 1145 Rights Offering is terminated. Moreover, Notes that have been
                  tendered cannot be withdrawn, and therefore cannot be transferred, unless the 1145 Rights
                  Offering has been terminated. Similarly, no transfer of General Unsecured Claims
                  corresponding to 1145 Subscription Rights that have been exercised, or as to which the
                  Unsecured Cash Out Election has been made, will be recognized, unless the 1145 Rights
                  Offering is terminated.

          8.      Termination/Return of Payment

        Unless the Effective Date has occurred, the 1145 Rights Offering will be deemed automatically
terminated without any action of any party upon the earlier of (i) termination of the Restructuring Support
Agreement in accordance with its terms, (ii) termination of the Backstop Commitment Agreement in
accordance with its terms, (iii) the Debtors revoke or withdraw the Plan and (iv) the Outside Date (pursuant
to the terms of the Backstop Commitment Agreement as in effect on the Subscription Commencement
Date). In the event the 1145 Rights Offering is terminated, any payments of at least $25.00 received
pursuant to these 1145 Rights Offering and Unsecured Cash Out Election Procedures will be returned,
without interest, to the applicable 1145 Eligible Holder as soon as reasonably practicable, and, in the case
of payments made in respect of Notes held through a Nominee, the underlying Notes will be returned to
the Nominee that submitted them through ATOP.

          9.      Settlement of the 1145 Rights Offering and Distribution of the 1145 Rights Offering
                  Shares

      The settlement of the 1145 Rights Offering is conditioned on confirmation of the Plan by the
Bankruptcy Court and the simultaneous occurrence of the Effective Date.

          10.     Fractional Shares

        No fractional 1145 Rights Offering Shares will be issued in the 1145 Rights Offering. All share
allocations (including each 1145 Eligible Holder’s 1145 Rights Offering Shares) will be calculated in
accordance with the directions set forth in the 1145 Subscription Form and rounded down to the nearest
whole share. The total amount of 1145 Rights Offering Shares that may be purchased pursuant to the
1145 Rights Offering shall be adjusted as necessary to account for the rounding described in this Section
8. No compensation shall be paid, whether in cash or otherwise, in respect of any rounded-down amounts.

          11.     Validity of Exercise of 1145 Subscription Rights

       All questions concerning the timeliness, viability, form and eligibility of any exercise of 1145
Subscription Rights will be determined in good faith by the Debtors in consultation with the Requisite
                                                      17
#92336880v2
              Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 156 of 251


Commitment Parties, and, if necessary, subject to a final and binding determination by the Bankruptcy
Court. The Debtors, with the consent of the Requisite Commitment Parties, may waive or reject any defect
or irregularity in, or permit such defect or irregularity to be corrected within such time as they may
determine in good faith, the purported exercise of any 1145 Subscription Rights. Subscriptions will be
deemed not to have been received or accepted until all irregularities have been waived or cured within
such time as the Debtors determine in good faith in consultation with the Requisite Commitment Parties.
In addition, the Subscription Agent shall have no obligation to notify parties of or cure any defects to the
forms returned in exercising the 1145 Subscription Rights.

       Before exercising any 1145 Subscription Rights, 1145 Eligible Holders should read the
Disclosure Statement and the Plan for information relating to the Debtors and the risk factors to be
considered.

       All calculations shall be made in good faith by the Debtors in consultation with the Creditors’
Committee and with the consent of the Requisite Commitment Parties and in accordance with any claim
amounts included in the Plan, and any disputes regarding such calculations shall be subject to a final and
binding determination by the Bankruptcy Court.

          12.     Modification of Procedures

        With the prior written consent of the Requisite Commitment Parties and the Creditors’ Committee,
the Debtors reserve the right to modify these 1145 Rights Offering and Unsecured Cash Out Election
Procedures, or adopt additional procedures consistent with these 1145 Rights Offering and Unsecured
Cash Out Election Procedures to effectuate the 1145 Rights Offering and to issue the 1145 Rights Offering
Shares, provided, however, that the Debtors shall provide prompt written notice to each 1145 Eligible
Holder of any material modification to these 1145 Rights Offering and Unsecured Cash Out Election
Procedures made after the Subscription Commencement Date by posting a notice with respect to the
modified or additional procedures on the Debtors’ case website; and provided, further that any
amendments or modifications to the terms of the 1145 Rights Offering are subject to the provisions of
Section 10.7 of the Backstop Commitment Agreement. In so doing, and subject to the consent of the
Requisite Commitment Parties, the Debtors may execute and enter into agreements and take further action
that the Debtors determine in good faith is necessary and appropriate to effectuate and implement the 1145
Rights Offering and the issuance of the 1145 Rights Offering Shares.

        The Debtors may undertake reasonable procedures to confirm that any participant in the 1145
Rights Offering is in fact an 1145 Eligible Holder, requiring additional certifications by such participant
to that effect and other diligence measures as the Debtors deem reasonably necessary.

          13.     DTC

        The Notes are held in book-entry form in accordance with the practices and procedures of the
 DTC. The Debtors intend to comply with the practices and procedures of DTC for the purpose of
 conducting the 1145 Rights Offering with respect to the Notes, and, subject to compliance with the
 requirements for modifications set forth in Section 12 hereof, these 1145 Rights Offering and Unsecured
 Cash Out Election Procedures will be deemed appropriately modified to achieve such compliance.

        With respect to 1145 Rights Offering Shares issued to 1145 Eligible Holders of Note Claims,
 without limiting the foregoing, the Company intends that, to the extent practicable, such 1145 Rights
 Offering Shares will be issued in book entry form, and that DTC, or its nominee, will be the holder of
                                                    18
#92336880v2
              Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 157 of 251


 record of such 1145 Rights Offering Shares. The ownership interest of each holder of such 1145 Rights
 Offering Shares, and transfers of ownership interests therein, is expected to be recorded on the records
 of the direct and indirect participants in DTC. It is expected that all 1145 Rights Offering Shares
 exercised through DTC will be allocated to exercising holders through DTC on or as soon as practicable
 after the Effective Date.

        Holders of General Unsecured Claims that purchase 1145 Rights Offering Shares can designate
on their 1145 Subscription Form a Nominee with whom they have a securities account, and elect to receive
the shares by book-entry credit, in accordance with the practices and procedures of DTC, to a DTC
participant account of that Nominee (or that Nominee’s DTC participant). Alternatively, a holder can
indicate on the 1145 Subscription Form that it wishes to hold the shares in direct registration on the books
and records of the Company’s registrar and transfer agent. New Common Stock held in direct registration
will not be represented by a stock certificate, but the shares will be registered in the name of the holder,
and the holder will receive an account statement confirming issuance of the shares. To the extent a holder
of a General Unsecured Claim fails to provide any delivery information on the 1145 Subscription Form,
the shares will be issued in direct registration on the books and records of the Company’s registrar and
transfer agent based on the contact information maintained on the official claims register.

          14.     Citizenship Certification

        Federal laws and regulations place limitations on the ownership by persons who are not U.S.
citizens of companies, such as the Company, that are air carriers. Under these laws and regulations,
persons who are not U.S. citizens may not collectively own more than 25% of the New Stock of the
Company. In order to assure that the Company will be in compliance with these laws and regulations
following the issuance, on or after the Effective Time, of New Stock under the Plan, including pursuant
to the Rights Offerings, it is necessary for the Debtors to collect information regarding the citizenship of
the persons that will be acquiring New Stock under the Plan. The Company may determine not to issue
any New Stock under the Plan, including pursuant to the Rights Offerings, to any person to the extent that
such person is not a U.S. citizen and such distribution would cause the Company not to be in compliance
with these laws and regulations.

        Accordingly, each person who is to receive New Stock under the Plan must make a certification
to the Debtors regarding its citizenship (the “Citizenship Certification”), the form of which is attached as
Annex A to the 1145 Subcription Form. The Citizenship Certification of a person otherwise entitled to
receive New Stock under the Plan must be received by no later than the Subscription Instruction Deadline.

        The requirement that the Debtors be able to identify the citizenship of persons who will be
receiving New Stock under the Plan includes holders of Note Claims. Because the Notes underlying the
Note Claims are held in book-entry through DTC, holders of Notes Claims are required to electronically
tender all of their Notes through DTC’s ATOP system to the account of the Subscription Agent in order
for the Debtors to determine whether the holders have made the required certification.

        1145 Eligible Holders should utilize the 1145 Subscription Form to provide the Debtors with the
certification. To make the Citizenship Certification, 1145 Eligible Holders should read and execute the
Citizenship Certification attached as Annex A to the 1145 Subscription Form. The electronic tender of
Notes in accordance with DTC’s ATOP procedures to the account of the Subscription Agent in connection
with the exercise of the 1145 Subscription Rights will satisfy the requirement to tender the Notes for
purposes of citizenship certification. Even if an 1145 Eligible Holder that holds Note Claims is exercising
its 1145 Subscription Rights with respect to only a portion of its Note Claims, the holder should tender all

                                                    19
#92336880v2
              Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 158 of 251


of its Notes to the account of the Subscription Agent in order to comply with the requirements for
Citizenship Certification.

          15.     Inquiries And Transmittal of Documents; Subscription Agent

        The 1145 Rights Offering Instructions for 1145 Eligible Holders attached hereto should be
carefully read and strictly followed by the 1145 Eligible Holders.

         Questions relating to the 1145 Rights Offering should be directed to the Subscription Agent via
email to bristowoffers@primeclerk.com (please reference “Bristow Offering” in the subject line) or at the
following phone number: (844) 627-6967 (domestic toll-free) or (347) 292-3534 (international
toll). Please note that the Subscription Agent is only able to respond to procedural questions regarding
the 1145 Rights Offering, and cannot provide any information beyond that included in these 1145 Rights
Offering and Unsecured Cash Out Election Procedures and the 1145 Subscription Forms. If applicable,
an 1145 Eligible Holder must follow the directions of its Nominee with respect to providing instructions
to it in connection with the 1145 Rights Offering.

       The risk of non-delivery of any instructions, documents, and payments to any Nominee or to the
Subscription Agent or the Escrow Account is on the 1145 Eligible Holder electing to exercise its 1145
Subscription Rights or Unsecured Cash Out Election and not the Debtors, the Subscription Agent, or the
Commitment Parties.




                                                   20
#92336880v2
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 159 of 251



                             BRISTOW GROUP, INC.
              RIGHTS OFFERING INSTRUCTIONS FOR ELIGIBLE HOLDERS

Terms used and not defined herein shall have the meaning assigned to them in the Plan.

A.       To elect to participate in the 1145 Rights Offering, please follow the following
         instructions:

1.        Insert the Principal Amount of Secured Notes and/or Unsecured Notes, or the allowed
          amount of the General Unsecured Claim, as applicable, that you hold in Item 1 of your
          1145 Subscription Form (if a Nominee holds Notes on your behalf and you do not know
          the principal amount, please contact your Nominee immediately). If you are a holder of
          Secured Notes and/or Unsecured Notes, to the extent there is a discrepancy between the
          amount(s) indicated in Item 1 and the amount of Notes electronically tendered through
          ATOP, the amount of Notes tendered through ATOP shall control for purposes of
          calculating the maximum number of 1145 Rights Offering Shares available for you to
          purchase.

2.        Complete the worksheet in Item 1 of your 1145 Subscription Form, which calculates the
          maximum number of 1145 Rights Offering Shares available for you to purchase. Such
          amount must be rounded down to the nearest whole share.

3.        Complete Item 2a of your 1145 Subscription Form to indicate the number of 1145 Rights
          Offering Shares you elect to purchase and the aggregate Purchase Price for such 1145
          Rights Offering Shares.

4.        Read Item 3 of your 1145 Subscription Form.

5.        Read, complete and sign the certification in Item 4 of your 1145 Subscription Form. Such
          execution shall indicate your acceptance and approval of the terms and conditions set forth
          in these 1145 Rights Offering and Unsecured Cash Out Election Procedures.

6.        Complete Items 5 and 6 of your 1145 Subscription Form.

7.        Return your signed 1145 Subscription Form (including the IRS Substitute Form W-9) (i) if
          you are a holder of Note Claims, to your Nominee, and otherwise follow your Nominee’s
          instructions with respect to the 1145 Rights Offering, in sufficient time to allow your
          Nominee to process your instructions and deliver your underlying Notes through ATOP by
          the Subscription Instruction Deadline and (ii) if you are a holder of General Unsecured
          Claims, to the Subscription Agent such that the duly completed 1145 Subscription Form is
          actually received by the Subscription Agent by the Subscription Instruction Deadline.

          If you are a non-U.S. person, read, complete and sign an appropriate IRS Form W-8. These
          forms may be obtained from the IRS at its website: www.irs.gov. Payment instructions will
          also be included in the Subscription Form.



                                                  21
#92336880v2
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 160 of 251



          All Subscription Forms should be delivered to the Subscription Agent as follows:

          If making physical delivery of the 1145 Subscription Form:

          Bristow Group Inc. Offer Processing
          c/o Prime Clerk LLC
          One Grand Central Place
          60 East 42nd Street, Suite 1440
          New York, NY 10165

          If delivering the 1145 Subscription Form by electronic mail:

          bristowoffers@primeclerk.com


8.        Arrange for full payment of the aggregate Purchase Price by wire transfer of immediately
          available funds, calculated in accordance with Item 2 of your 1145 Subscription Form. If
          you are exercising their 1145 Subscription Rights with respect to Note Claims and you are
          not a Commitment Party, you should coordinate with your Nominee, and follow the
          instructions of your Nominee, so that payment is received by the Subscription Agent no
          later than the Subscription Instruction Deadline.

          Unless you are a Commitment Party, the Purchase Price should be wired in accordance
          with the wire instructions provided in the 1145 Subscription Form.

          If you are a Commitment Party, you must make payment of the Purchase Price to the
          Subscription Escrow Account by the Subscription Escrow Funding Date in accordance
          with the Backstop Commitment Agreement.

9.        For Commitment Parties ONLY, confirm that you are a Commitment Party by providing
          the Commitment Party Addendum to your Nominee, so that the Nominee will receive
          confirmation that payment does not have to be made prior to the Subscription Instruction
          Deadline. (This instruction is only for Commitment Parties, each of which is aware of their
          status as a Commitment Party).

B.       If you are (i) a holder of Unsecured Notes Claims and are not an accredited investor
         or a qualified institutional buyer, or (ii) a holder of General Unsecured Claims, you
         may follow the following instructions in order to make the Unsecured Cash Out
         Election:

1.        Insert the Principal Amount of Unsecured Notes, or the allowed amount of the General
          Unsecured Claim, as applicable, that you hold in Item 1 of your 1145 Subscription Form
          (if a Nominee holds Unsecured Notes on your behalf and you do not know the principal
          amount, please contact your Nominee immediately). If you are a holder of Unsecured
          Notes, to the extent there is a discrepancy between the amount(s) indicated in Item 1 and
          the amount of Unsecured Notes electronically tendered through ATOP, the amount of
          Unsecured Notes tendered through ATOP shall control for purposes of calculating the


                                                  22
#92336880v2
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 161 of 251



          maximum amount of your Unsecured Cash Out Election.


2.        Complete Item 2b of your 1145 Subscription Form to indicate the Unsecured Cash Out
          Election.

3.        Read, complete and sign the certification in Item 4 of your 1145 Subscription Form. Such
          execution shall indicate your acceptance and approval of the terms and conditions set forth
          in these 1145 Rights Offering and Unsecured Cash Out Election Procedures.

4.        Complete Item 7 of your 1145 Subscription Form.

5.        Return your signed 1145 Subscription Form (including the IRS Substitute Form W-9) (i) if
          you are a holder of Note Claims, to your Nominee, and otherwise follow your Nominee’s
          instructions with respect to the 1145 Rights Offering, in sufficient time to allow your
          Nominee to process your instructions and deliver your underlying Notes through ATOP by
          the Subscription Instruction Deadline and (ii) if you are a holder of General Unsecured
          Claims, to the Subscription Agent such that the duly completed 1145 Subscription Form is
          actually received by the Subscription Agent by the Subscription Instruction Deadline.
          If you are a non-U.S. person, read, complete and sign an appropriate IRS Form W-8. These
          forms may be obtained from the IRS at its website: www.irs.gov. Payment instructions will
          also be included in the Subscription Form.

C.       To make the Citizenship Certification, please follow the following instructions:

1.        Complete the Citizenship Certification attached as Annex A to your 1145 Subscription
          Form.


The Subscription Instruction Deadline shall be 4:00 p.m. prevailing Central Time on [●].
2019.

Exercise of Subscription Rights. In order to participate in the 1145 Rights Offering, please
note that the 1145 Subscription Form must be received (i) in the case of 1145 Eligible Holders
who hold General Unsecured Claims, by the Subscription Agent by the Subscription
Instruction Deadline, and (ii) in the case of 1145 Eligible Holders who hold Notes, by your
Nominee in sufficient time to allow such Nominee to deliver the relevant Notes through
ATOP by the Subscription Instruction Deadline, and to deliver to the Subscription Agent
the 1145 Subscription Form along with the appropriate funding (with respect to 1145 Eligible
Holders that are not Commitment Parties) or the subscription represented by your 1145
Subscription Form will not be recognized and you will be deemed forever to have
relinquished and waived your right to participate in the 1145 Rights Offering.

1145 Eligible Holders that are Commitment Parties must deliver the appropriate funding to
the Subscription Escrow Account by the Subscription Escrow Funding Date in accordance
with the Backstop Commitment Agreement.


                                                  23
#92336880v2
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 162 of 251



The Unsecured Cash Out Election. Only holders of Unsecured Notes Claims that are not
accredited investors or qualified institutional buyer or holders of General Unsecured Claims
can make an Unsecured Cash Out Election. If you are a holder of a General Unsecured
Claim, in order to make the Unsecured Cash Out Election, your 1145 Subscription Form,
duly completed for making the Unsecured Cash Out Election, must be received by the
Subscription Agent no later than the Subscription Instruction Deadline. If you are a holder
of Unsecured Notes Claims, you must also certify that you are not an accredited investor or
qualified institutional buyer by delivering your completed and executed 1145 Subscription
Form to your Nominee, and instruct your Nominee to electronically tender your Notes to the
appropriate account of the Subscription Agent through DTC’s ATOP system no later than
the Subscription Deadline. Unless you comply with these procedures with respect to making
the Unsecured Cash Out Election, your Unsecured Cash Out Election will not be recognized,
and you will be deemed forever to have relinquished and waived your right to make the
Unsecured Cash Out Election.




                                            24
#92336880v2
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 163 of 251



                     BRISTOW GROUP INC., ET AL. (THE “COMPANY”)
                         4(a)(2) RIGHTS OFFERING PROCEDURES1

To 4(a)(2) Eligible Holders and Nominees of 4(a)(2) Eligible Holders:

The Plan provides for the Debtors to conduct two Rights Offerings pursuant to which certain
creditors may acquire the common stock of the Company, as reorganized under the Plan (the
“New Common Stock” and, together with the preferred stock issuable under the Plan (the “New
Preferred Stock”), the “New Stock”), and for an election (the “Unsecured Cash Out Election”) to
receive cash in lieu of receiving a distribution of New Common Stock under the Plan and the
opportunity to participate in the Rights Offerings.

These 4(a)(2) Rights Offering relate to the 4(a)(2) Rights Offering for 4(a)(2) Rights Offering
Stock of the Company, whose issuance is exempt from registration under the Securities Act and
state securities laws pursuant to section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and/or Regulation D promulgated thereunder.2 The New Stock issuable in the
4(a)(2) Rights Offering will not be freely tradable under applicable securities laws.

You should read these 4(a)(2) Rights Offering Procedures in their entirety; key provisions are
highlighted below:

    The parties entitled to participate in the 4(a)(2) Rights Offering (the “4(a)(2) Eligible
     Holders”) are Holders of the following Claims that are “accredited investors” (within the
     meaning of Rule 501(a) under the Securities Act) or a “qualified institutional buyers” (within
     the meaning of Rule 144A of the Securities Act) and that are acquiring the 4(a)(2) Rights
     Offering Shares for their own account (collectively, the “4(a)(2) Eligible Claims”):

     o Secured Notes Claims with a principal amount equal to at least $1,000 (in compliance
       with the minimum denominations applicable to such Secured Notes) (Secured Notes
       Claims and Unsecured Notes Claims are collectively referred to as “Notes Claims,” and
       the underlying notes are collectively referred to as the “Notes”);

     o Unsecured Notes Claims with a principal amount equal to at least $1,000 (in compliance
       with the minimum denominations applicable to such Unsecured Notes); and

     o General Unsecured Claims.


1
          Terms used and not defined herein shall have the meaning assigned to them in the Amended
          Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and Its Debtor Affiliates (as
          may be amended, modified or supplemented in accordance with the terms thereof, the “Plan”)
          or the Backstop Commitment Agreement.
2
          Separately, there are 1145 Rights Offering and Unsecured Cash Out Election Procedures
          governing the 1145 Rights Offering and the Unsecured Cash Out Election. You should refer to
          the 1145 Rights Offering and Unsecured Cash Out Election Procedures for the conditions of
          eligibility and the procedures for participation in the 1145 Rights Offering and Unsecured Cash
          Out Election.
                                                    1
KL2 3143718.2
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 164 of 251



    4(a)(2) Eligible Holders shall have the right, but not the obligation, to participate in the
     4(a)(2) Rights Offering and subscribe for 4(a)(2) Rights Offering Stock (such right, the
     “4(a)(2) Subscription Rights”). If you exercise your 4(a)(2) Subscription Rights, you will
     have to PAY for such exercise at the Purchase Price, as described further below, and if you
     are a holder of Notes, arrange for the underlying Notes to be tendered in accordance with the
     procedures described further below.

    If a 4(a)(2) Eligible Holder makes the Unsecured Cash Out Election in accordance with the
     1145 Rights Offering and Unsecured Cash Out Election Procedures, such party is not entitled
     to receive New Stock under the Plan or to participate in the Rights Offerings.

    Pursuant to and in accordance with the Backstop Commitment Agreement, the Commitment
     Parties3 must exercise all of their 4(a)(2) Subscription Rights, but need not transfer the
     Purchase Price until the Subscription Escrow Funding Date.4

    Holders of Notes and General Unsecured Claims are not required to exercise any of their
     4(a)(2) Subscription Rights (unless they are party to the Backstop Commitment Agreement),
     but they may if they wish to do so and they follow the required procedures.

    Additional information regarding the 4(a)(2) Rights Offering is provided in this document
     and in the 4(a)(2) Subscription Form enclosed herewith.

    Important Note: Even if you choose not to participate in the Rights Offerings or to make
    the Unsecured Cash Out Election, you must deliver a Citizenship Certification (defined
    below) and, if you are the holder of Note Claims, you must electronically tender your
    Notes in accordance with the procedures described below, no later than [DATE] (the
    “Subscription Instruction Deadline”) in order to receive the New Common Stock or other
    applicable distribution to which you are entitled under the Plan. See Section 14
    “Citizenship Certification” below.




3
          Commitment Parties are the parties to the Backstop Commitment Agreement who have
          committed to purchase shares that are not purchased in the 4(a)(2) Rights Offering and the 1145
          Rights Offering. Certain provisions of the 1145 Rights Offering and Unsecured Cash Out
          Election Procedures and the 4(a)(2) Rights Offering Procedures are separately applicable to these
          parties.
4
          Commitment Parties are required, however, to cause a Commitment Party Addendum (defined
          below) to be delivered to their Nominee, who will deliver such Addendum to the Subscription
          Agent (defined below) no later than the Subscription Instruction Deadline (defined below).
                                                     2
KL2 3143718.2
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 165 of 251



Each 4(a)(2) Rights Offering Share (as defined below), including the Unsubscribed
Shares purchased by the Commitment Parties pursuant to the Backstop Commitment
Agreement, is being distributed and issued by the Company pursuant to the 4(a)(2)
Rights Offering without registration under the Securities Act, in reliance upon the
exemption provided in Section 4(a)(2) of the Securities Act and/or Regulation D
promulgated thereunder. None of the 4(a)(2) Subscription Rights (as defined below)
or the 4(a)(2) Rights Offering Shares issuable upon exercise of such 4(a)(2)
Subscription Rights distributed to 4(a)(2) Eligible Holders that are not Commitment
Parties pursuant to these 4(a)(2) Rights Offering Procedures in reliance upon the
exemption provided in Section 4(a)(2) of the Securities Act and/or Regulation D
promulgated thereunder have been or will be registered under the Securities Act, nor
any state or local law requiring registration for offer and sale of a security.

The 4(a)(2) Subscription Rights will not be detachable or transferable separately from
the 4(a)(2) Eligible Claims. Rather, the 4(a)(2) Subscription Rights will trade together
and be evidenced by the corresponding 4(a)(2) Eligible Claims, until the Subscription
Instruction Deadline, subject in the case of the Note Claims to such limitations, if any,
that would be applicable to the transferability of the underlying Notes.

Each share of New Common Stock or New Preferred Stock issued upon exercise of a
4(a)(2) Subscription Right in reliance upon the exemption provided by Section 4(a)(2)
of the Securities Act and/or Regulation D promulgated thereunder, and share issued in
exchange for or upon the transfer, sale or assignment of any such share of New
Common Stock or New Preferred Stock, shall be imprinted or otherwise associated
with a legend in substantially the following form:

“THE SECURITIES REPRESENTED HEREBY WERE ORIGINALLY ISSUED ON
[ISSUANCE DATE], HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM
REGISTRATION THEREUNDER.”

Exercise of the 4(a)(2) Subscription Rights once made cannot be revoked unless the
4(a)(2) Rights Offering is terminated. Notes that have been tendered cannot be
withdrawn, and therefore cannot be transferred, unless exercise of the 4(a)(2)
Subscription Rights is permitted to be revoked because the 4(a)(2) Rights Offering has
been terminated. Similarly, no transfer of General Unsecured Claims corresponding
to 4(a)(2) Subscription Rights that have been exercised will be recognized, unless the
4(a)(2) Rights Offering is terminated.

The Disclosure Statement (as defined below) has been distributed in connection with
the Debtors’ solicitation of votes to accept or reject the Plan (as defined below) and
that document sets forth important information, including risk factors, that should be
carefully read and considered by each 4(a)(2) Eligible Holder (as defined below) prior

                                              3
KL2 3143718.2
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 166 of 251



to making a decision to participate in the 4(a)(2) Rights Offering. Additional copies of
the Disclosure Statement are available upon request from Prime Clerk LLC (the
“Subscription Agent”).

The 4(a)(2) Rights Offering is being conducted by the Company in good faith and in
compliance with the Bankruptcy Code. In accordance with Section 1125(e) of the
Bankruptcy Code, a debtor or any of its agents that participate, in good faith and in
compliance with the applicable provisions of the Bankruptcy Code, in the offer,
issuance, sale, or purchase of a security offered or sold under the plan of the debtor, of
an affiliate participating in a joint plan with the debtor, or of a newly organized
successor to the debtor under the plan, is not liable, on account of such participation,
for violation of any applicable law, rule, or regulation governing the offer, issuance,
sale or purchase of securities.




                                              4
KL2 3143718.2
            Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 167 of 251


4(a)(2) Eligible Holders should note the following times relating to the 4(a)(2) Rights Offering:

Date                 Calendar Date            Event
Subscription         [●], 2019                Commencement of the 4(a)(2) Rights Offering and the
Commencement                                  first date on which 4(a)(2) Eligible Holders are
Date                                          eligible to exercise 4(a)(2) Subscription Rights.

Subscription         4:00 p.m. prevailing     The deadline for 4(a)(2) Eligible Holders to subscribe
Instruction          Central Time on [●],     for 4(a)(2) Rights Offering Shares.
Deadline             2019                     All 4(a)(2) Eligible Holders
                                              A 4(a)(2) Eligible Holder’s applicable 4(a)(2)
                                              subscription form with accompanying IRS Form W-9
                                              or appropriate IRS Form W-8, as applicable (the
                                              “4(a)(2) Subscription Form”) must be received by the
                                              Subscription Agent by the Subscription Instruction
                                              Deadline.

                                              4(a)(2) Eligible Holders that are holders of Note
                                              Claims must deliver their 4(a)(2) Subscription Forms
                                              to their Nominees in sufficient time to allow such
                                              Nominee to deliver the 4(a)(2) Subscription Form to
                                              the Subscription Agent, and to deliver the relevant
                                              Notes through ATOP (as defined below) by the
                                              Subscription Instruction Deadline. 4(a)(2) Eligible
                                              Holders who hold Notes through a Nominee are urged
                                              to consult with their Nominees to determine the
                                              necessary deadline to return their 4(a)(2) Subscription
                                              Forms to their Nominee.

                                              Non-Commitment Parties
                                              4(a)(2) Eligible Holders who are not Commitment
                                              Parties must deliver the aggregate Purchase Price by
                                              the Subscription Instruction Deadline. 4(a)(2) Eligible
                                              Holders that are holders of Note Claims should
                                              coordinate payment of the Purchase Price through
                                              their Nominees.

                                              Commitment Parties

                                              4(a)(2) Eligible Holders who are Commitment Parties
                                              must arrange for the Commitment Party Addendum to
                                              be provided to their Nominee so that the Nominee and
                                              the Subscription Agent will receive confirmation that
                                              payment does not have to be made prior to the
                                              Subscription Instruction Deadline. 4(a)(2) Eligible
                                              Holders who are Commitment Parties shall not be
                                              required to pay their respective aggregate Purchase

KL2 3143718.2
            Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 168 of 251


                                        Price until the Subscription Escrow Funding Date in
                                        accordance with the terms of the Backstop
                                        Commitment Agreement.




                                             6
KL2 3143718.2
              Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 169 of 251



        On [●], 2019, the Debtors filed the Amended Joint Chapter 11 Plan of Reorganization of
Bristow Group Inc. and its Debtor Affiliates (as may be amended, modified, or supplemented from
time to time in accordance with the terms thereof, the “Plan”) with the United States Bankruptcy Court
for the Southern District of Texas, Houston Division, and the Amended Disclosure Statement for the
Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and its Debtor Affiliates (as
may be amended from time to time in accordance with its terms, the “Disclosure Statement”).

          The 4(a)(2) Rights Offering

          Pursuant to the Plan:

                 Each Holder of a Secured Notes Claim holding a number of Secured Notes with a
                  principal amount at least equal to $1,000 that is an accredited investor or a qualified
                  institutional buyer and that is acquiring the 4(a)(2) Rights Offering Shares for its own
                  account (the “4(a)(2) Eligible Secured Holders”) shall be entitled to exercise Secured
                  Holder 4(a)(2) Subscription Rights pursuant to the 4(a)(2) Secured Rights Offering (as
                  defined below).

                 Each holder of an Unsecured Notes Claim holding a number of Unsecured Notes with a
                  principal amount at least equal to $1,000, and each holder of a General Unsecured Claim,
                  in each case, that (i) has not timely made an Unsecured Cash Out Election, (ii) is an
                  accredited investor or a qualified institutional buyer and (iii) is acquiring the 4(a)(2)
                  Rights Offering Shares for its own account (collectively, the “4(a)(2) Eligible Unsecured
                  Holders” and together with the 4(a)(2) Eligible Secured Holders, the “4(a)(2) Eligible
                  Holders”) shall be entitled to exercise Unsecured Holder 4(a)(2) Subscription Rights (as
                  defined below) pursuant to the Unsecured 4(a)(2) Rights Offering (as defined below), in
                  each case, in accordance with the terms and conditions of these 4(a)(2) Rights Offering
                  Procedures.

                 Holders of General Unsecured Claims, including holders that are accredited investors or
                  qualified institutional buyers, may make the Unsecured Cash Out Election to receive a
                  cash payment in lieu of receiving a distribution of New Common Stock under the Plan
                  and the opportunity to participate in the Rights Offerings, as described in the 1145 Rights
                  Offering and Unsecured Cash Out Election Procedures.

        For the avoidance of doubt, a 4(a)(2) Eligible Holder includes anyone who meets the
 requirements set forth in the immediately preceding paragraph and holds the relevant Notes or any
 General Unsecured Claim during the Rights Exercise Period (as defined below). The Secured 4(a)(2)
 Rights Offering and the Unsecured 4(a)(2) Rights Offering are collectively referred to as the “4(a)(2)
 Rights Offering.”

          The 1145 Rights Offering

        Separately, pursuant to the Plan, there is also being conducted an 1145 Rights Offering.
Holders of Secured Notes Claims, Unsecured Notes Claims or General Unsecured Claims are eligible
to participate in the 4(a)(2) Rights Offering.



KL2 3143718.2
            Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 170 of 251


       Purchase Price. The purchase price per share of New Stock in both the 4(a)(2) Rights Offering
and the 1145 Rights Offering is $36.37 per share (the “Purchase Price”).

     Allocation of Rights Offering Shares

        Secured Notes Claims: Pursuant to the Plan, each 4(a)(2) Eligible Holder of Secured Notes
Claims will have the right (but not the obligation) through the Rights Offerings to subscribe for its pro
rata portion of a total of New Stock with an aggregate purchase price of $37,500,000, at the Purchase
Price of $36.37 per share, calculated by multiplying the number of Secured Rights Offering Shares (as
defined below) offered in the Rights Offerings by the Purchase Price. This includes [●] shares of New
Common Stock in the 4(a)(2) Rights Offering for an aggregate purchase price of $[●] (the “Secured
4(a)(2) Rights Offering,” and such shares, the “Secured 4(a)(2) Rights Offering Shares”), and [●]
shares of New Stock in the 1145 Rights Offering for an aggregate purchase price of $[●] (the “Secured
1145 Rights Offering Shares,” and, collectively with the Secured 4(a)(2) Rights Offering Shares, the
“Secured Rights Offering Shares”).

        Unsecured Notes Claims and General Unsecured Claims: Pursuant to the Plan, each 4(a)(2)
Eligible Holder of Unsecured Notes Claims or General Unsecured Claims that has not timely made an
Unsecured Cash Out Election will have the right (but not the obligation) through the Rights Offerings
to subscribe for its pro rata portion of a total of New Stock with an aggregate purchase price of
$347,500,000, at the Purchase Price of $36.37 per share, calculated by multiplying the number of
Unsecured Rights Offering Shares (defined below) offered in the Rights Offerings by the Purchase
Price. This includes [●] shares of New Common Stock in the 4(a)(2) Rights Offering for an aggregate
purchase price of $[●] (the “Unsecured 4(a)(2) Rights Offering,” and such shares, the “Unsecured
4(a)(2) Rights Offering Shares”), and [●] shares of New Stock in the 1145 Rights Offering for an
aggregate purchase price of $[●] (the “Unsecured 1145 Rights Offering Shares,” and, collectively with
the Unsecured 4(a)(2) Rights Offering Shares, the “Unsecured Rights Offering Shares”).

        4(a)(2) Eligible Holders of Note Claims wishing to subscribe in the Rights Offerings should
return their 4(a)(2) Subscription Forms only to the broker, bank, commercial bank, transfer agent, trust
company, dealer, or other agent or nominee (as applicable, the “Nominee”) for processing.

       For any 4(a)(2) Eligible Holder of Note Claims: As part of the exercise process, following
exercise of 4(a)(2) Subscription Rights, any related Notes held through DTC will be frozen from
trading, as described below. With respect to 4(a)(2) Eligible Holders who hold Notes, all 4(a)(2)
Subscription Forms and/or other instructions required by their respective Nominee must be returned to
the applicable Nominee in sufficient time to allow such Nominee to process and deliver the underlying
Notes through The Depository Trust Company (“DTC”) Automated Tender Offer Program (“ATOP”),
which is how the related 4(a)(2) Subscription Rights will be exercised by those 4(a)(2) Eligible Holders
of Note Claims. By giving the instruction to its Nominee to submit the underlying Notes through
ATOP, such holder is (i) authorizing its Nominee to exercise the 4(a)(2) Subscription Rights associated
with the amount of Notes as to which the instruction pertains and corresponding to the elections
evidenced on such holder’s 4(a)(2) Subscription Form; and (ii) certifying that it understands that, once
submitted, the underlying Notes will be frozen from trading until the Effective Date, at which point (a)
the underlying Notes will be cancelled pursuant to the Plan; (b) the holder will receive its pro rata
share of the New Stock distributed to its Class pursuant to the Plan and any other treatment afforded to
such Class pursuant to the Plan; (c) the holder will additionally receive any related 4(a)(2) Rights
Offering Shares; (d) if such holder is an 1145 Eligible Holder of Note Claims, such holder will receive
                                                    8
KL2 3143718.2
            Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 171 of 251


any 1145 Rights Offering shares for which it has subscribed; and (e) if such holder is a holder of
Unsecured Notes and is not a 4(a)(2) Eligible Holder (and solely if such Holder fully exercises its
Unsecured Holder 1145 Subscription Rights), such holder will receive its pro rata share of the
Unsecured 4(a)(2) Distribution Cash Amount (up to a maximum of 7.6% of such holder’s Unsecured
Notes Claims); provided that as described in Section 13 “Citizenship Certification,” the Company may
determine not to issue any New Stock under the Plan, including pursuant to the Rights Offerings, to
any person to the extent that such person is not a U.S. citizen and such distribution would cause the
Company not to be in compliance with certain laws and regulations. The amount of time necessary for
a Nominee to process and deliver the applicable Notes through ATOP may vary. If applicable, Holders
are urged to consult with their Nominees to determine the necessary deadline to return their 4(a)(2)
Subscription Forms to their Nominee. Failure to submit such 4(a)(2) Subscription Form on a timely
basis will result in forfeiture of a 4(a)(2) Eligible Holder’s 4(a)(2) Subscription Rights. None of the
Company, the Subscription Agent or any of the Commitment Parties will have any liability for any
such failure.

       No 4(a)(2) Eligible Holder (except a Commitment Party) shall be entitled to participate in the
Rights Offering unless the aggregate Purchase Price (as defined below) for the 4(a)(2) Rights Offering
Shares it subscribes for is received by the Subscription Agent by the Subscription Instruction Deadline.

      Commitment Parties are party to the Backstop Commitment Agreement, have already
been designated, and are known both to the Company and to themselves.

        Special note for Commitment Parties. Commitment Parties will receive (through their counsel)
an addendum (the “Commitment Party Addendum”), and must arrange for the Commitment Party
Addendum to be provided to their Nominee, who will deliver the addendum to the Subscription Agent,
so that the Nominee and the Subscription Agent will receive confirmation that payment does not have
to be made prior to the Subscription Instruction Deadline. Commitment Parties are subject to these
4(a)(2) Rights Offering Procedures, except that Commitment Parties are not required to make payment
of the Purchase Price by the Subscription Instruction Deadline, and instead must provide its payment
by the Subscription Escrow Funding Date to the Subscription Escrow Account in accordance with
Section 2.4(b) of the Backstop Commitment Agreement.

       The rights and obligations of the Commitment Parties in the 4(a)(2) Rights Offering shall
be governed by the Backstop Commitment Agreement to the extent the rights or obligations set
forth therein differ from the rights and obligations set forth in these 4(a)(2) Rights Offering
Procedures or any 4(a)(2) Subscription Form.

       No interest is payable on any advanced funding of the Purchase Price. If the 4(a)(2) Rights
Offering is terminated for any reason, the aggregate Purchase Price previously received by the
Subscription Agent will be returned to 4(a)(2) Eligible Holders as provided in Section 8
“Termination/Return of Payment”. No interest will be paid on any returned Purchase Price.

       To participate in the 4(a)(2) Rights Offering, a 4(a)(2) Eligible Holder must complete all of
the steps outlined below. If a 4(a)(2) Eligible Holder does not complete all of the steps outlined
below by the Subscription Instruction Deadline, such 4(a)(2) Eligible Holder shall be deemed to
have forever and irrevocably relinquished and waived its right to participate in the 4(a)(2) Rights
Offering; provided that the Commitment Parties (in their capacities as 4(a)(2) Eligible Holders)
shall not be required to submit funds in respect of the exercise of their 4(a)(2) Subscription Rights
                                                   9
KL2 3143718.2
            Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 172 of 251


until the Subscription Escrow Funding Date in accordance with the terms of the Backstop
Commitment Agreement.

          1.    4(a)(2) Rights Offering

        4(a)(2) Eligible Secured Holders have the right, but not the obligation, to participate in the
Secured 4(a)(2) Rights Offering, and 4(a)(2) Eligible Unsecured Holders have the right, but not the
obligation, to participate in the Unsecured 4(a)(2) Rights Offering; provided, however, that 4(a)(2)
Eligible Holders that are Commitment Parties must exercise their 4(a)(2) Subscription Rights pursuant
to the Backstop Commitment Agreement.

        During the Rights Exercise Period, 4(a)(2) Eligible Secured Holders are eligible to subscribe for
their pro rata portion of the Secured 4(a)(2) Rights Offering Shares, and 4(a)(2) Eligible Unsecured
Holders are eligible to subscribe for their pro rata portion of the Unsecured 4(a)(2) Rights Offering
Shares.

        Only holders of Secured Notes Claims, and holders of Unsecured Notes Claims and General
Unsecured Claims that are accredited investors or qualified institutional buyers and that are acquiring
the 4(a)(2) Rights Offering Shares for their own account and have not timely made an Unsecured Cash
Out Election (if eligible), may participate in the 4(a)(2) Rights Offering and receive 4(a)(2) Rights
Offering Shares.

       Each 4(a)(2) Eligible Holder may only elect to participate in the 4(a)(2) Rights Offering in
the same proportion as such 4(a)(2) Eligible Holder elects to participate in the 1145 Rights
Offering, and each 1145 Eligible Holder may only elect to participate in the 1145 Rights Offering
in the same proportion as such 1145 Eligible Holder elects to participate in the 4(a)(2) Rights
Offering.

        There is no record date for the 4(a)(2) Rights Offering. Any 4(a)(2) Eligible Holder that holds
4(a)(2) Eligible Claims during the period beginning on the Subscription Commencement Date and
ending on the Subscription Instruction Deadline (the “Rights Exercise Period”) may participate in the
4(a)(2) Rights Offering, subject to timely compliance with these 4(a)(2) Rights Offering Procedures.

        Subject to the terms and conditions set forth in the Plan and these 4(a)(2) Rights Offering
Procedures, each Eligible Secured Holder during the Rights Exercise Period is entitled to subscribe for
its pro rata share of the Secured 4(a)(2) Rights Offering Shares at the Purchase Price.

         Subject to the terms and conditions set forth in the Plan and these 4(a)(2) Rights Offering
Procedures, each Eligible Unsecured Holder during the Rights Exercise Period is entitled to subscribe
for its pro rata share of the Unsecured 4(a)(2) Rights Offering Shares at the Purchase Price.

       There will be no over-subscription privilege in the 4(a)(2) Rights Offering. Any Unsubscribed
Shares will not be offered to other 4(a)(2) Eligible Holders but will be purchased by the applicable
Commitment Parties in accordance with the Backstop Commitment Agreement.

    SUBJECT TO THE TERMS AND CONDITIONS OF THESE 4(a)(2) RIGHTS
OFFERING PROCEDURES (AND THE BACKSTOP COMMITMENT AGREEMENT IN THE


                                                   10
KL2 3143718.2
            Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 173 of 251


CASE OF ANY COMMITMENT PARTY), ALL SUBSCRIPTIONS SET FORTH IN THE
SUBSCRIPTION FORM ARE IRREVOCABLE.

          2.     Rights Exercise Period

        The 4(a)(2) Rights Offering will commence and the 4(a)(2) Subscription Rights will be allocated
on the Subscription Commencement Date and will expire at the Subscription Instruction Deadline. Each
4(a)(2) Eligible Holder intending to purchase 4(a)(2) Rights Offering Shares in any 4(a)(2) Rights
Offering must affirmatively elect to exercise its 4(a)(2) Subscription Rights in the manner set forth in the
4(a)(2) Subscription Form by the Subscription Instruction Deadline and must pay for any exercised
4(a)(2) Subscription Rights by the applicable deadline.

        Any exercise (including payment) of the 4(a)(2) Subscription Rights to purchase Secured 4(a)(2)
Rights Offering Shares (the “Secured Holder 4(a)(2) Subscription Rights”) by an Eligible Secured
Holder after the Subscription Instruction Deadline will not be allowed and any purported exercise
(including payment) received by the Subscription Agent after the Subscription Instruction Deadline,
regardless of when the documents or payment relating to such exercise were sent, will not be honored.

        Any exercise (including payment) of the 4(a)(2) Subscription Rights to purchase Unsecured
4(a)(2) Rights Offering Shares (the “Unsecured Holder 4(a)(2) Subscription Rights” and together with
the Secured Holder 4(a)(2) Subscription Rights, the “4(a)(2) Subscription Rights”) by an Eligible
Unsecured Holder after the Subscription Instruction Deadline will not be allowed and any purported
exercise (including payment) received by the Subscription Agent after the Subscription Instruction
Deadline, regardless of when the documents or payment relating to such exercise were sent, will not be
honored.

       The Subscription Instruction Deadline may be extended by the Company with the prior written
approval of the Requisite Commitment Parties, or as required by law.

        As more fully described below, in order for a 4(a)(2) Eligible Holder to acquire shares in the
4(a)(2) Rights Offering, no later than the Subscription Instruction Deadline:

         its 4(a)(2) Subscription Form must be received by the Subscription Agent;
         if it is a holder of Note Claims, its Notes must be electronically tendered to the Subscription
          Agent in accordance with DTC’s ATOP procedures by its Nominee; and

         if it is not a Commitment Party, the Purchase Price for its 4(a)(2) Rights Offering Shares must be
          received by the Subscription Agent by wire transfer of immediately available funds.

        Although Commitment Parties are not required to pay the Purchase Price by the Subscription
Instruction Deadline, they are required to deliver a Commitment Party Addendum to their Nominee by
such date, who must deliver such addendum along with such Commitment Party’s 4(a)(2) Subscription
Form to the Subscription Agent no later than the Subscription Instruction Deadline.

          3.     Delivery of Subscription Documents

        Each 4(a)(2) Eligible Holder may exercise all or any portion of such 4(a)(2) Eligible Holder’s
4(a)(2) Subscription Rights, subject to the terms and conditions contained herein. In order to facilitate
                                                      11
KL2 3143718.2
              Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 174 of 251


the exercise of the 4(a)(2) Subscription Rights, beginning on the Subscription Commencement Date, the
4(a)(2) Subscription Form and these 4(a)(2) Rights Offering Procedures will be sent to 4(a)(2) Eligible
Holders at that time, including appropriate instructions for the proper completion, due execution and
timely delivery of the executed 4(a)(2) Subscription Form and the payment of the applicable aggregate
Purchase Price for its 4(a)(2) Rights Offering Shares.

          4.       Exercise of 4(a)(2) Subscription Rights

        In order to validly exercise its 4(a)(2) Subscription Rights, a 4(a)(2) Eligible Holder must timely
take all actions required by these 4(a)(2) Rights Offering Procedures.

          Holders of Note Claims. 4(a)(2) Eligible Holders that hold Note Claims must—

         duly complete and execute a 4(a)(2) Subscription Form (including an accompanying IRS Form
          W-9 or appropriate IRS Form W-8, as applicable) in accordance with these 4(a)(2) Rights
          Offering Procedures;
         direct its Nominee to electronically tender its Notes to the appropriate account of the
          Subscription Agent in accordance with DTC’s ATOP procedures prior to the Subscription
          Instruction Deadline;
         deliver its executed 4(a)(2) Subscription Form to its Nominee, so that the Nominee may insert
          the DTC ATOP Confirmation Number(s) reflecting the tender of the holder’s Notes and deliver
          the 4(a)(2) Subscription Form to the Subscription Agent, such that the 4(a)(2) Subscription Form
          is received by the Subscription Agent no later than the Subscription Instruction Deadline; and
         as to the Purchase Price,

               if the holder is not a Commitment Party, coordinate with its Nominee to deliver payment of
                the Purchase Price no later than the Subscription Instruction Deadline for the 4(a)(2) Rights
                Offering Shares for which it has subscribed by wire transfer ONLY of immediately available
                funds to the Subscription Agent in accordance with the instructions included in the 4(a)(2)
                Subscription Form, in the case of a holder that is not a Commitment Party, no later than the
                Subscription Instruction Deadline; and

               if the holder is a Commitment Party, make payment of the Purchase Price to the Subscription
                Escrow Account by the Subscription Escrow Funding Date in accordance with the Backstop
                Commitment Agreement.

     ALL BACKSTOP COMMITMENT PARTIES MUST MAKE PAYMENTS TO THE
SUBSCRIPTION ESCROW ACCOUNT IN ACCORDANCE WITH THE BACKSTOP
COMMITMENT AGREEMENT, AND SHOULD NOT PAY THEIR NOMINEE(S).

       Holders of General Unsecured Claims. 4(a)(2) Eligible Holders that hold General Unsecured
Claims must—

         duly complete and execute a 4(a)(2) Subscription Form in accordance with these 4(a)(2) Rights
          Offering Procedures;
         deliver the executed 4(a)(2) Subscription Form to the Subscription Agent so that it is received by
          the Subscription Agent no later than the Subscription Instruction Deadline; and
                                                       12
KL2 3143718.2
            Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 175 of 251


         deliver payment of the Purchase Price for the 4(a)(2) Rights Offering Shares for which it has
          subscribed by wire transfer of immediately available funds to the Subscription Agent no later
          than the Subscription Instruction Deadline.

       Delivery of the 4(a)(2) Subscription Form. The 4(a)(2) Subscription Form may be delivered to
the Subscription Agent by either physical delivery or by electronic mail in accordance with the address
information for the Subscription Agent set forth below under “Rights Offering Instructions for Eligible
Holders” and on the 4(a)(2) Subscription Form. In all cases, the Subscription Form must actually be
received by the Subscription Agent no later than the Subscription Instruction Deadline.

        Holders of Note Claims must deliver their Subscription Form to their Nominee (and otherwise
follow the instructions of their Nominee), and instruct their Nominee to tender their Notes to the account
of the Subscription Agent in accordance with DTC’s ATOP procedures, in sufficient time for their
Nominee to deliver the 4(a)(2) Subscription Form and tender their Notes to the Subscription Agent no
later than the Subscription Instruction Deadline.

       Payment of the Purchase Price. Payment of the Purchase Price must be made by wire transfer of
immediately available funds to the account of the Subscription Agent indicated below under “Rights
Offering Instructions for Eligible Holders” and on the Subscription Form. Other than in the case of
Commitment Parties, the funds must be received in the account of the Subscription Agent no later than
the Subscription Instruction Deadline.

        In the event that the funds received by the Subscription Agent, as applicable, from any 4(a)(2)
Eligible Holder (other than a Commitment Party) do not correspond to the Purchase Price payable for
the 4(a)(2) Rights Offering Shares elected to be purchased by such 4(a)(2) Eligible Holder, the number
of the 4(a)(2) Rights Offering Shares deemed to be purchased by such 4(a)(2) Eligible Holder will be the
lesser of (a) the number of the 4(a)(2) Rights Offering Shares elected to be purchased by such 4(a)(2)
Eligible Holder as evidenced by the relevant 4(a)(2) Subscription Form and (b) a number of the 4(a)(2)
Rights Offering Shares determined by dividing the amount of the funds received by the Purchase Price,
in each case up to such 4(a)(2) Eligible Holder’s pro rata portion of 4(a)(2) Rights Offering Shares.

         Other than with respect to the Commitment Parties, the cash paid to the Subscription Agent in
accordance with these 4(a)(2) Rights Offering Procedures will be deposited and held by the Subscription
Agent in a segregated account until released to the Debtors in connection with the settlement of the
4(a)(2) Rights Offering on or around the Effective Date. The Subscription Agent may not use such cash
for any other purpose prior to the Effective Date and may not encumber or permit such cash to be
encumbered with any lien or similar encumbrance. The cash held by the Subscription Agent hereunder
(or in the Subscription Escrow Account) shall not be deemed part of the Debtors’ bankruptcy estates.

        Tender of Notes. 4(a)(2) Eligible Holders that hold Note Claims and that exercise their 4(a)(2)
Subscription Rights are required to cause their Nominees to tender their Notes to an account of the
Subscription Agent in accordance with DTC’s ATOP procedures. If the holder exercises its 4(a)(2)
Subscription Rights only in part, then, for purposes of participation in the 4(a)(2) Rights Offering, the
holder is only required to tender its Notes in proportion to the 4(a)(2) Subscription Rights being
exercised (subject to the considerations addressed in the next paragraph which encourage holders to
tender all of their Notes). If the holder holds Notes in more than one class or series, and is exercising its
4(a)(2) Subscription Rights, the tender of Notes in each class or series must be in proportion to the
4(a)(2) Subscription Rights being exercised in respect of the corresponding Note Claims.
                                                     13
KL2 3143718.2
            Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 176 of 251


        Although for purposes of the 4(a)(2) Rights Offering, 4(a)(2) Eligible Holders are only required
to tender their Notes in proportion to the 4(a)(2) Subscription Rights that they are exercising, for the
regulatory reasons discussed in Section 13 “Citizenship Certification,” the Company may be precluded
from issuing New Common Stock to a holder of claims, including pursuant to the Rights Offerings,
unless the holder completes a citizenship certification in the form attached as Annex A to the 4(a)(2)
Subscription Form and, in the case of holders of Note Claims, tenders all of its Notes to the account of
the Subscription Agent in accordance with DTC’s ATOP procedures. Holders of Note Claims are
therefore advised to tender all of their Notes regardless of the amount of 4(a)(2) Subscription Rights
that they are exercising.

       Holders of Both Note Claims and General Unsecured Claims. If a 4(a)(2) Eligible Holder
wishes to exercise its 4(a)(2) Subscription Rights with respect to both its Note Claims and its General
Unsecured Claims, it must separately comply with these 4(a)(2) Rights Offering Procedures with respect
to each of the Note Claims and General Unsecured Claims. In particular, the holder should deliver, or
cause to be delivered through its Nominee, to the Subscription Agent a separate 4(a)(2) Subscription
Form for the Notes Claims, on the one hand, and the General Unsecured Claims, on the other.

        Participation in the 1145 Rights Offering. 4(a)(2) Eligible Holders are also eligible to participate
in the 1145 Rights Offering. These holders must exercise their subscription rights in the 1145 Rights
Offering in the same proportion as they are exercising their 4(a)(2) Subscription Rights in the 4(a)(2)
Rights Offering, for each type of claim, or, in the case of Note Claims, with respect to each class or
series of Notes that they hold. In the event that a 4(a)(2) Eligible Holder exercises its subscription rights
under the 4(a)(2) Rights Offering and the 1145 Rights Offering in different proportions, with respect to
any type of claim or class or series of Notes, the Debtors and the Subscription Agent will reduce the
subscription rights being exercised in the Rights Offering as to which the proportion is higher so that the
proportion in each of the 4(a)(2) Rights Offering and the 4(a)(2) Rights Offering is equal.

        For example, if a 4(a)(2) Eligible Holder exercises 75% of its 4(a)(2) Subscription Rights with
respect to a particular issue (CUSIP) of Notes, and 50% of its subscription rights in the 1145 Rights
Offering with respect to the same issue (CUSIP), the 4(a)(2) Subscription Rights deemed exercised in
the 4(a)(2) Rights Offering for that issue (CUSIP) of Notes will be reduced to the 50% level.

         The requirement that subscription rights be exercised in the same proportion in each of the two
Rights Offerings does not apply to 1145 Eligible Holders who are not accredited investors or qualified
institutional buyers, as they are not eligible to participate in the 4(a)(2) Rights Offering.

          5.    Disputed General Unsecured Claims

        General Unsecured Claims may be Allowed in whole or in part, or disallowed, in accordance
with the Plan. Holders of the General Unsecured Claims will only be eligible to participate in the
4(a)(2) Rights Offering, and will only be deemed 4(a)(2) Eligible Holders, to the extent that their claims
are Allowed as of the Subscription Commencement Date. If a General Unsecured Claim is Allowed
only in part as of the Subscription Commencement Date, the holder of the claim will be deemed to be a
4(a)(2) Eligible Holder only as to that part, and the amount of the holder’s claim for purposes of
participation in the 4(a)(2) Rights Offering will be the Allowed amount of the claim.

       The Debtors anticipate that prior to the Subscription Commencement Date, procedures will have
been implemented to establish an Allowed amount of the disputed General Unsecured Claims for
purposes of participation in the 4(a)(2) Rights Offering. If a disputed General Unsecured Claim is
                                                     14
KL2 3143718.2
            Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 177 of 251


Allowed subsequent to the Subscription Commencement Date, in whole or in part, the holder of the
claim will not be entitled to exercise 4(a)(2) Subscription Rights with respect to the subsequently
Allowed claim, or portion of the claim. Instead, the holder will receive in respect of the subsequently
Allowed claim, or portion of the claim, an amount of New Stock and/or cash as is provided under the
Plan, as applicable based on whether the holder has made the Unsecured Cash Out Election.

          6.    Transfer Restriction; Revocation

          (a)    The 4(a)(2) Subscription Rights will not be detachable or transferable separately from
                the 4(a)(2) Eligible Claims. Rather, the 4(a)(2) Subscription Rights will trade together
                and be evidenced by the corresponding 4(a)(2) Eligible Claims, until the Subscription
                Instruction Deadline, subject in the case of the Note Claims to such limitations, if any,
                that would be applicable to the transferability of the underlying Notes;

          (b)    The 4(a)(2) Subscription Rights will trade together as a unit and be evidenced by the
                corresponding 4(a)(2) Eligible Claims, subject to such limitations, if any, that would be
                applicable to the transferability of the underlying Notes; and

          (c)    Once a 4(a)(2) Eligible Holder has properly exercised its 4(a)(2) Subscription Rights,
                subject to the terms and conditions contained in these 4(a)(2) Rights Offering Procedures
                and the Backstop Commitment Agreement in the case of any Commitment Party, such
                exercise will be irrevocable unless the 4(a)(2) Rights Offering is terminated. Moreover,
                Notes that have been tendered cannot be withdrawn, and therefore cannot be transferred,
                unless the 4(a)(2) Rights Offering has been terminated.

          7.    Termination/Return of Payment

        Unless the Effective Date has occurred, the 4(a)(2) Rights Offering will be deemed automatically
terminated without any action of any party upon the earlier of (i) termination of the Restructuring
Support Agreement in accordance with its terms, (ii) termination of the Backstop Commitment
Agreement in accordance with its terms, (iii) the Debtors revoke or withdraw the Plan and (iv) the
Outside Date (pursuant to the terms of the Backstop Commitment Agreement as in effect on the
Subscription Commencement Date). In the event the 4(a)(2) Rights Offering is terminated, any
payments of at least $25.00 received pursuant to these 4(a)(2) Rights Offering Procedures will be
returned, without interest, to the applicable 4(a)(2) Eligible Holder as soon as reasonably practicable,
and, in the case of payments made in respect of Notes held through a Nominee, the underlying Notes
will be returned to the Nominee that submitted them through ATOP.

          8.    Settlement of the 4(a)(2) Rights Offering and Distribution of the 4(a)(2) Rights
                Offering Shares

      The settlement of the 4(a)(2) Rights Offering is conditioned on confirmation of the Plan by the
Bankruptcy Court and the simultaneous occurrence of the Effective Date.

          9.    Fractional Shares

       No fractional 4(a)(2) Rights Offering Shares will be issued in the 4(a)(2) Rights Offering. All
share allocations (including each 4(a)(2) Eligible Holder’s 4(a)(2) Rights Offering Shares) will be
                                                   15
KL2 3143718.2
            Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 178 of 251


calculated in accordance with the directions set forth in the 4(a)(2) Subscription Form and rounded
down to the nearest whole share. The total amount of 4(a)(2) Rights Offering Shares that may be
purchased pursuant to the 4(a)(2) Rights Offering shall be adjusted as necessary to account for the
rounding described in this Section 8. No compensation shall be paid, whether in cash or otherwise, in
respect of any rounded-down amounts.

          10.   Validity of Exercise of 4(a)(2) Subscription Rights

        All questions concerning the timeliness, viability, form and eligibility of any exercise of 4(a)(2)
Subscription Rights will be determined in good faith by the Debtors in consultation with the Requisite
Commitment Parties, and, if necessary, subject to a final and binding determination by the Bankruptcy
Court. The Debtors, with the consent of the Requisite Commitment Parties, may waive or reject any
defect or irregularity in, or permit such defect or irregularity to be corrected within such time as they
may determine in good faith, the purported exercise of any 4(a)(2) Subscription Rights. Subscriptions
will be deemed not to have been received or accepted until all irregularities have been waived or cured
within such time as the Debtors determine in good faith in consultation with the Requisite Commitment
Parties. In addition, the Subscription Agent shall have no obligation to notify parties of or cure any
defects to the forms returned in exercising the 4(a)(2) Subscription Rights.

       Before exercising any 4(a)(2) Subscription Rights, 4(a)(2) Eligible Holders should read the
Disclosure Statement and the Plan for information relating to the Debtors and the risk factors to
be considered.

       All calculations shall be made in good faith by the Debtors in consultation with the Creditors’
Committee and with the consent of the Requisite Commitment Parties and in accordance with any claim
amounts included in the Plan, and any disputes regarding such calculations shall be subject to a final and
binding determination by the Bankruptcy Court.

          11.   Modification of Procedures

        With the prior written consent of the Requisite Commitment Parties and the Creditors’
Committee, the Debtors reserve the right to modify these 4(a)(2) Rights Offering Procedures, or adopt
additional procedures consistent with these 4(a)(2) Rights Offering Procedures to effectuate the 4(a)(2)
Rights Offering and to issue the 4(a)(2) Rights Offering Shares, provided, however, that the Debtors
shall provide prompt written notice to each 4(a)(2) Eligible Holder of any material modification to these
4(a)(2) Rights Offering Procedures made after the Subscription Commencement Date by posting a
notice with respect to the modified or additional procedures on the Debtors’ case website; and provided,
further that any amendments or modifications to the terms of the 4(a)(2) Rights Offering are subject to
the provisions of Section 10.7 of the Backstop Commitment Agreement. In so doing, and subject to the
consent of the Requisite Commitment Parties, the Debtors may execute and enter into agreements and
take further action that the Debtors determine in good faith is necessary and appropriate to effectuate
and implement the 4(a)(2) Rights Offering and the issuance of the 4(a)(2) Rights Offering Shares.

        The Debtors may undertake reasonable procedures to confirm that any participant in the 4(a)(2)
Rights Offering is in fact a 4(a)(2) Eligible Holder, requiring additional certifications by such participant
to that effect and other diligence measures as the Debtors deem reasonably necessary.


                                                     16
KL2 3143718.2
            Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 179 of 251


          12.   DTC

         The Notes are held in book-entry form in accordance with the practices and procedures of the
 DTC. The Debtors intend to comply with the practices and procedures of DTC for the purpose of
 conducting the 4(a)(2) Rights Offering with respect to the Notes, and, subject to compliance with the
 requirements for modifications set forth in Section 12 hereof, these 4(a)(2) Rights Offering Procedures
 will be deemed appropriately modified to achieve such compliance.

         With respect to 4(a)(2) Rights Offering Shares issued to 4(a)(2) Eligible Holders of Note
 Claims, without limiting the foregoing, the Company intends that, to the extent practicable, such
 4(a)(2) Rights Offering Shares will be issued in book entry form, and that DTC, or its nominee, will be
 the holder of record of such 4(a)(2) Rights Offering Shares. The ownership interest of each holder of
 such 4(a)(2) Rights Offering Shares, and transfers of ownership interests therein, is expected to be
 recorded on the records of the direct and indirect participants in DTC. It is expected that all 4(a)(2)
 Rights Offering Shares exercised through DTC will be allocated to exercising holders through DTC on
 or as soon as practicable after the Effective Date.

        Holders of General Unsecured Claims that purchase 4(a)(2) Rights Offering Shares can designate
on their 4(a)(2) Subscription Form a Nominee with whom they have a securities account, and elect to
receive the shares by book-entry credit, in accordance with the practices and procedures of DTC, to a
DTC participant account of that Nominee (or that Nominee’s DTC participant). Alternatively, a holder
can indicate on the 4(a)(2) Subscription Form that it wishes to hold the shares in direct registration on
the books and records of the Company’s registrar and transfer agent. New Stock held in direct
registration will not be represented by a stock certificate, but the shares will be registered in the name of
the holder, and the holder will receive an account statement confirming issuance of the shares. To the
extent a holder of a General Unsecured Claim fails to provide any delivery information on the 4(a)(2)
Subscription Form, the shares will be issued in direct registration on the books and records of the
Company’s registrar and transfer agent based on the contact information maintained on the official
claims register.

          13.   Citizenship Certification

        Federal laws and regulations place limitations on the ownership by persons who are not U.S.
citizens of companies, such as the Company, that are air carriers. Under these laws and regulations,
persons who are not U.S. citizens may not collectively own more than 25% of the New Stock of the
Company. In order to assure that the Company will be in compliance with these laws and regulations
following the issuance, on or after the Effective Time, of New Stock under the Plan, including pursuant
to the Rights Offerings, it is necessary for the Debtors to collect information regarding the citizenship of
the persons that will be acquiring New Stock under the Plan. The Company may determine not to issue
any New Stock under the Plan, including pursuant to the Rights Offerings, to any person to the extent
that such person is not a U.S. citizen and such distribution would cause the Company not to be in
compliance with these laws and regulations.

        Accordingly, each person who is to receive New Stock under the Plan must make a certification
to the Debtors regarding its citizenship (the “Citizenship Certification”), the form of which is attached as
Annex A to the 4(a)(2) Subscription Form. The Citizenship Certification of a person otherwise entitled
to receive New Stock under the Plan must be received by no later than the Subscription Instruction
Deadline.
                                                     17
KL2 3143718.2
            Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 180 of 251


        The requirement that the Debtors be able to identify the citizenship of persons who will be
receiving New Stock under the Plan includes holders of Note Claims. Because the Notes underlying the
Note Claims are held in book-entry through DTC, holders of Notes Claims are required to electronically
tender all of their Notes through DTC’s ATOP system to the account of the Subscription Agent in order
for the Debtors to determine whether the holders have made the required certification.

        4(a)(2) Eligible Holders should utilize the 4(a)(2) Subscription Form to provide the Debtors with
the certification. To make the Citizenship Certification, 4(a)(2) Eligible Holders should read and
execute the Citizenship Certification attached as Annex A to the 4(a)(2) Subscription Form. The
electronic tender of Notes in accordance with DTC’s ATOP procedures to the account of the
Subscription Agent in connection with the exercise of the 4(a)(2) Subscription Rights will satisfy the
requirement to tender the Notes for purposes of the Citizenship Certification. Even if a 4(a)(2) Eligible
Holder that holds Note Claims is exercising its 4(a)(2) Subscription Rights with respect to only a portion
of its Note Claims, the holder should tender all of its Notes to the account of the Subscription Agent in
order to comply with the requirements for the Citizenship Certification.

          14.   Inquiries And Transmittal of Documents; Subscription Agent

        The 4(a)(2) Rights Offering Instructions for 4(a)(2) Eligible Holders attached hereto should be
carefully read and strictly followed by the 4(a)(2) Eligible Holders.

        Questions relating to the 4(a)(2) Rights Offering should be directed to the Subscription Agent via
email to bristowoffers@primeclerk.com (please reference “Bristow Offering” in the subject line) or at
the following phone number: (844) 627-6967 (domestic toll-free) or (347) 292-3534 (international toll).
Please note that the Subscription Agent is only able to respond to procedural questions regarding the
4(a)(2) Rights Offering, and cannot provide any information beyond that included in these 4(a)(2)
Rights Offering Procedures and the 4(a)(2) Subscription Forms. If applicable, a 4(a)(2) Eligible Holder
must follow the directions of its Nominee with respect to providing instructions to it in connection with
the 4(a)(2) Rights Offering.

       The risk of non-delivery of any instructions, documents, and payments to any Nominee or to the
Subscription Agent or the Escrow Account is on the 4(a)(2) Eligible Holder electing to exercise its
4(a)(2) Subscription Rights or Unsecured Cash Out Election and not the Debtors, the Subscription
Agent, or the Commitment Parties.




                                                   18
KL2 3143718.2
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 181 of 251



                               BRISTOW GROUP, INC.
                RIGHTS OFFERING INSTRUCTIONS FOR ELIGIBLE HOLDERS

Terms used and not defined herein shall have the meaning assigned to them in the Plan.

A.       To elect to participate in the 4(a)(2) Rights Offering, please follow the following
         instructions:

1.        Insert the Principal Amount of Secured Notes and/or Unsecured Notes, or the allowed
          amount of the General Unsecured Claim, as applicable, that you hold in Item 1 of your
          4(a)(2) Subscription Form (if a Nominee holds Notes on your behalf and you do not
          know the principal amount, please contact your Nominee immediately). If you are a
          holder of Secured Notes and/or Unsecured Notes, to the extent there is a discrepancy
          between the amount(s) indicated in Item 1 and the amount of Notes electronically
          tendered through ATOP, the amount of Notes tendered through ATOP shall control for
          purposes of calculating the maximum number of 4(a)(2) Rights Offering Shares available
          for you to purchase.

2.        Complete the worksheet in Item 1 of your 4(a)(2) Subscription Form, which calculates
          the maximum number of 4(a)(2) Rights Offering Shares available for you to purchase.
          Such amount must be rounded down to the nearest whole share.

3.        Complete Item 2(a) of your 4(a)(2) Subscription Form to indicate the number of 4(a)(2)
          Rights Offering Shares you elect to purchase and the aggregate Purchase Price for such
          4(a)(2) Rights Offering Shares.

4.        Complete Item 3 of your 4(a)(2) Subscription Form regarding payment and delivery
          instructions.

5.        Read, complete and sign the certification in Item 4 of your 4(a)(2) Subscription Form.
          Such execution shall indicate your acceptance and approval of the terms and conditions
          set forth in these 4(a)(2) Rights Offering Procedures.

6.        Read and complete Items 5 and 6 of your 4(a)(2) Subscription Form.

7.        Return your signed 4(a)(2) Subscription Form (including the IRS Substitute Form W-9)
          (i) if you are a holder of Note Claims, to your Nominee, and otherwise follow your
          Nominee’s instructions with respect to the 4(a)(2) Rights Offering, in sufficient time to
          allow your Nominee to process your instructions and deliver your underlying Notes
          through ATOP by the Subscription Instruction Deadline and (ii) if you are a holder of
          General Unsecured Claims, to the Subscription Agent such that the duly completed
          4(a)(2) Subscription Form is actually received by the Subscription Agent by the
          Subscription Instruction Deadline.

          If you are a non-U.S. person, read, complete and sign an appropriate IRS Form W-8.
          These forms may be obtained from the IRS at its website: www.irs.gov. Payment

                                                 19
KL2 3143718.2
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 182 of 251



          instructions will also be included in the Subscription Form.

          All Subscription Forms should be delivered to the Subscription Agent as follows:

          If making physical delivery of the 4(a)(2) Subscription Form:

          Bristow Group Inc. Offer Processing
          c/o Prime Clerk LLC
          One Grand Central Place
          60 East 42nd Street, Suite 1440
          New York, NY 10165

          If delivering the 4(a)(2) Subscription Form by electronic mail:

          bristowoffers@primeclerk.com


8.        Arrange for full payment of the aggregate Purchase Price by wire transfer of
          immediately available funds, calculated in accordance with Item 2 of your 4(a)(2)
          Subscription Form. If you are exercising their 4(a)(2) Subscription Rights with respect to
          Note Claims and you are not a Commitment Party, you should coordinate with your
          Nominee, and follow the instructions of your Nominee, so that payment is received by
          the Subscription Agent no later than the Subscription Instruction Deadline.

          Unless you are a Commitment Party, the Purchase Price should be wired in accordance
          with the wire instructions provided in the 4(a)(2) Subscription Form.

          If you are a Commitment Party, you must make payment of the Purchase Price to the
          Subscription Escrow Account by the Subscription Escrow Funding Date in accordance
          with the Backstop Commitment Agreement.

9.        For Commitment Parties ONLY, confirm that you are a Commitment Party by
          providing the Commitment Party Addendum to your Nominee, so that the Nominee will
          receive confirmation that payment does not have to be made prior to the Subscription
          Instruction Deadline. (This instruction is only for Commitment Parties, each of which is
          aware of their status as a Commitment Party).

B.       To make the Citizenship Certification, please follow the following instructions:

1.        Complete the Citizenship Certification attached as Annex A to your 4(a)(2) Subscription
          Form.

C.       To make the certification as to your status as an “accredited investor” or “qualified
         institutional buyer,” please follow the following instructions:

1.        Complete the Investor Certification attached as Annex B to your 4(a)(2) Subscription
          Form.

                                                  20
KL2 3143718.2
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 183 of 251




The Subscription Instruction Deadline shall be 4:00 p.m. prevailing Central Time on [●].
2019.

Exercise of Subscription Rights. In order to participate in the 4(a)(2) Rights Offering,
please note that the 4(a)(2) Subscription Form must be received (i) in the case of 4(a)(2)
Eligible Holders who hold General Unsecured Claims, by the Subscription Agent by the
Subscription Instruction Deadline, and (ii) in the case of 4(a)(2) Eligible Holders who hold
Notes, by your Nominee in sufficient time to allow such Nominee to deliver the relevant
Notes through ATOP by the Subscription Instruction Deadline, and to deliver to the
Subscription Agent the 4(a)(2) Subscription Form along with the appropriate funding (with
respect to 4(a)(2) Eligible Holders that are not Commitment Parties) or the subscription
represented by your 4(a)(2) Subscription Form will not be recognized and you will be
deemed forever to have relinquished and waived your right to participate in the 4(a)(2)
Rights Offering.

4(a)(2) Eligible Holders that are Commitment Parties must deliver the appropriate funding
to the Subscription Escrow Account by the Subscription Escrow Funding Date in
accordance with the Backstop Commitment Agreement.




                                            21
KL2 3143718.2
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 184 of 251



                             Exhibit 8(b)
                         Subscription Materials
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 185 of 251


                                        BRISTOW GROUP INC.

                               1145 SUBSCRIPTION FORM
             FOR 1145 RIGHTS OFFERING AND UNSECURED CASH OUT ELECTION

                         FOR USE BY 1145 ELIGIBLE HOLDERS OF
                   SECURED NOTE CLAIMS AND UNSECURED NOTE CLAIMS

                             IN CONNECTION WITH THE DEBTORS’
                            DISCLOSURE STATEMENT DATED [●], 2019

                             SUBSCRIPTION INSTRUCTION DEADLINE

The Subscription Instruction Deadline is 4:00 p.m. Central Time on [●], 2019.

Please note that your 1145 Subscription Form (with accompanying IRS Form W-9 or appropriate IRS
Form W-8, as applicable) must be received by Prime Clerk LLC (the “Subscription Agent”) at or prior to
the Subscription Instruction Deadline or the subscription represented by your 1145 Subscription Form will
not be recognized, and you will be deemed forever to have relinquished and waived your right to participate
in the 1145 Rights Offering or to make the Unsecured Cash Out Election (if applicable).

1145 Eligible Holders that are holders of Note Claims must deliver their 1145 Subscription Forms to their
Nominees (as defined in the 1145 Rights Offering and Cash Out Election Procedures) in sufficient time to
allow such Nominee to tender the relevant Notes to the appropriate account of the Subscription Agent
through ATOP (as defined below), and to deliver their 1145 Subscription Form to the Subscription Agent
(as applicable), by the Subscription Instruction Deadline. 1145 Eligible Holders are urged to consult with
their Nominees to determine the deadline for the delivery of their 1145 Subscription Form to their Nominee
in order for the Nominee to comply with these requirements, and to otherwise comply with their Nominee’s
instructions.

1145 Eligible Holders that are not Commitment Parties must arrange for payment of the Purchase Price
for their subscription to be received by Subscription Agent by the Subscription Instruction Deadline, and
should coordinate payment of the Purchase Price through their Nominees.

1145 Eligible Holders who are Commitment Parties must arrange for the Commitment Party Addendum
to be provided to their Nominee so that the Nominee and the Subscription Agent will receive confirmation
that payment does not have to be made prior to the Subscription Instruction Deadline. 1145 Eligible
Holders that are Commitment Parties must deliver the appropriate funding directly to the Subscription
Escrow Account by the deadline indicated in the Commitment Party Funding Notice (the “Subscription
Escrow Funding Date”).

The 1145 Rights Offering Shares, other than Unsubscribed Shares purchased by the Commitment Parties
pursuant to the Backstop Commitment Agreement, are being distributed and issued by the Debtors without
registration under the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon the
exemption provided in section 1145 of the Bankruptcy Code.

None of the 1145 Subscription Rights or the 1145 Rights Offering Shares issuable upon exercise of such
1145 Subscription Rights, distributed to 1145 Eligible Holders that are not Commitment Parties pursuant
to the 1145 Rights Offering and Unsecured Cash Out Election Procedures in reliance upon the exemption
provided in Section 1145 of the Bankruptcy Code, have been or will be registered under the Securities Act,
nor any state or local law requiring registration for the offer or sale of a security.

Please consult the Plan, the Disclosure Statement and the 1145 Rights Offering and Cash Out Election
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 186 of 251


Procedures (including the 1145 Rights Offering Instructions included herein) for additional information
with respect to this 1145 Subscription Form. Any terms capitalized but not defined herein shall have the
meaning as set forth in the Plan or the 1145 Rights Offering and Cash Out Election Procedures.

If you have any questions, please contact the Subscription Agent via email at
bristowoffers@primeclerk.com (please reference “Bristow 1145 Rights Offering” in the subject line), or at
the following applicable phone number: (844) 627-6967 (domestic toll-free) or (347) 292-3534 (international
toll).

SUBJECT TO THE TERMS AND CONDITIONS OF THE 1145 RIGHTS OFFERING AND
UNSECURED CASH OUT ELECTION PROCEDURES (AND THE BACKSTOP COMMITMENT
AGREEMENT IN THE CASE OF ANY COMMITMENT PARTY), ALL SUBSCRIPTIONS SET FORTH
IN THIS 1145 SUBSCRIPTION FORM ARE IRREVOCABLE.



To subscribe, fill out Items 1 and 2 and read and complete Items 3, 4, 5 and 6 below.

Item 1. Amount of Notes and Calculation of Maximum Number of 1145 Rights Offering Shares.1

        The undersigned, or the beneficial owner on whose behalf the undersigned is executing this form, is a
beneficial Holder of Notes in the following principal amount(s) and/or that the person executing this form is an
authorized signatory of that beneficial Holder. For purposes of this 1145 Subscription Form, do not adjust the
principal (face) amount for any accrued or unmatured interest. The amounts below must correspond to the
principal amounts of Notes that your Nominee electronically delivers via ATOP (if there is a discrepancy between
Item 1 and the amount delivered via ATOP, the principal amount of Notes electronically delivered through ATOP
shall control). (If a Nominee holds your Notes on your behalf and you do not know the principal amount, please
contact your Nominee immediately).

IMPORTANT NOTE: IF YOU HOLD YOUR NOTES THROUGH MORE THAN ONE NOMINEE, YOU
MUST COMPLETE AND RETURN A SEPARATE 1145 SUBSCRIPTION FORM TO EACH
APPLICABLE NOMINEE. YOU MAY NOT AGGREGATE POSITIONS HELD BY DIFFERENT
NOMINEES ON A SINGLE 1145 SUBSCRIPTION FORM.




1
    Assumes a Rights Offerings Amount of $385,000,000 and no DIP Surplus Conversion; to the extent of modifications
    of the Rights Offerings Amount and any DIP Surplus Conversion, the Purchase Price and amount of Rights Offerings
    Shares offered will change.
           Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 187 of 251


     [Insert principal amount of Notes electronically delivered through ATOP and calculate Maximum Number of
                                  1145 Rights Offering Shares for each CUSIP held]

       If you own the       CUSIP/ISIN            Principal Amount                                 The Maximum
      following Notes:                              delivered via                                  Number of 1145
                                                                             Rights Factor
                                                       ATOP                                        Rights Offering
                                                                                                      Shares is:



                                                                                                     ___________
       8.75% Secured        110394 AG8 /
1a                         US110394AG86            $____________       x         [TBD]         =        Item 1a
       Notes due 2023
                                                                                                    (Round down to
                                                                                                   the nearest whole
                                                                                                         share)



                                                                                                      __________
       8.75% Secured       U1104MAB7 /
1b                        USU1104MAB73            $_____________       x         [TBD]         =        Item 1b
       Notes due 2023
                                                                                                    (Round down to
                                                                                                   the nearest whole
                                                                                                         share)



                                                                                                     ___________
       6.250% Senior         110394AE3 /
1c                          US110394AE39          $_____________       x         [TBD]         =        Item 1c
       Notes due 2022
                                                                                                    (Round down to
                                                                                                   the nearest whole
                                                                                                         share)



           4.50%                                                                                     ___________
        Convertible         110394 AF0 /
1d                         US110394AF04            $____________       x         [TBD]         =        Item 1d
      Senior Notes due
                                                                                                    (Round down to
            2023
                                                                                                   the nearest whole
                                                                                                         share)

                                  Maximum 1145 Participation Amount (Total of Items 1a-1d):
                                                                                                     ___________
           Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 188 of 251


  Item 2. Purchase Price, Unsecured Cash Out Election and Unsecured 4(a)(2) Distribution Cash Amount.

          2a-2d. By filling in the following blanks in the table below, you are indicating that the undersigned 1145
  Eligible Holder is electing to purchase the number of 1145 Rights Offering Shares specified below (specify a
  number of 1145 Rights Offering Shares, which is not greater than the Maximum 1145 Participation Amount
  calculated in Item 1a-1d, respectively, above), on the terms and subject to the conditions set forth in the 1145
  Rights Offering and Unsecured Cash Out Election Procedures.



                     ________________________

      2a             (Insert number of 1145 Rights       x          $36.37           =     $_____________________
                      Offering Shares you elect to
                                                                                             Item 2a – Purchase Price
                      purchase – not to exceed the
                        amount in Item 1a above)



                     ________________________

      2b             (Insert number of 1145 Rights       x          $36.37           =     $_____________________
                      Offering Shares you elect to                                          Item 2b – Purchase Price
                      purchase – not to exceed the
                       amount in Item 1b above)



                     ________________________

      2c             (Insert number of 1145 Rights       x          $36.37           =     $_____________________
                      Offering Shares you elect to                                           Item 2c – Purchase Price
                      purchase – not to exceed the
                        amount in Item 1c above)



                     ________________________

      2d             (Insert number of 1145 Rights       x          $36.37           =     $_____________________
                      Offering Shares you elect to                                          Item 2d – Purchase Price
                      purchase – not to exceed the
                       amount in Item 1d above)



                                                                                           $______________________
  Total 1145       ___________________________
                                                             Aggregate Purchase           (Indicate aggregate Purchase
Rights Offering     (Indicate total number of 1145           Price for 1145 Rights        Price of 1145 Rights Offering
Shares Electing    Rights Offering Shares you elect            Offering Shares:          Shares you elect to purchase by
 to Purchase       to purchase by adding Items 2a-
                                                                                         adding Items 2a-2d in each row
                        2d in each row above)
                                                                                                      above)
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 189 of 251



        2e. 1145 Eligible Holders of Unsecured Notes that are not “accredited investors” (within the meaning of
Rule 501(a) under the Securities Act) or “qualified institutional buyers” (within the meaning of Rule 144A of the
Securities Act) may make the Unsecured Cash Out Election to receive their pro rata share of the GUC Distribution
Cash Amount in accordance with the Plan by checking the box below.

        You should NOT complete Item 1c-1d or Item 2c-2d if you are making the Unsecured Cash Out Election.

       If you hold your Unsecured Notes through more than one Nominee, you must make the Unsecured Cash
Out Election for the Unsecured Notes that you hold with all your Nominees. Otherwise, your Unsecured Cash
Out Election will not be valid. By checking the box below in this Item 2e, you are certifying that you have made
the Unsecured Cash Election with respect to all the Unsecured Notes that you beneficially own, including
Unsecured Notes held with other Nominees.

       If you check the box below, then, provided your Nominee tenders your corresponding Unsecured
Notes through ATOP, you will only receive a distribution of cash. You will NOT receive any 1145 Rights
Offering Shares or New Common Stock under the Plan with respect to your Unsecured Notes.

      I am an 1145 Eligible Holder of Unsecured Notes that is not an “accredited investor” (within the
       meaning of Rule 501(a) under the Securities Act) or “qualified institutional buyer” (within the
       meaning of Rule 144A of the Securities Act), and I hereby elect to receive my pro rata share of the
       GUC Distribution Cash in accordance with the Plan in lieu of New Common Stock and 1145 Rights
       Offering Shares with respect to my Unsecured Notes

      IMPORTANT NOTE FOR HOLDERS OF UNSECURED NOTES THAT CHECK THE ABOVE
BOX TO MAKE THE UNSECURED CASH OUT ELECTION: TO EFFECTUATE THIS ELECTION,
YOUR NOMINEE IS ONLY REQUIRED TO TENDER YOUR UNDERLYING NOTES THROUGH ATOP.
YOUR NOMINEE SHOULD NOT RETURN THIS 1145 SUBSCRIPTION FORM OR THE CITIZENSHIP
CERTIFICATION TO THE SUBSCRIPTION AGENT. IF YOUR NOTES ARE VALIDLY TENDERED
THROUGH ATOP, THE CASH PAYMENT IN RESPECT OF YOUR UNSECURED CASH OUT ELECTION
WILL BE PAID TO THE DTC PARTICIPANT ACCOUNT FROM WHICH YOUR NOTES WERE
DELIVERED VIA ATOP, AND SHOULD BE CREDITED TO YOUR ACCOUNT WITH YOUR NOMINEE
IN ACCORDANCE WITH YOUR NOMINEE’S PRACTICES AND PROCEDURES.

         2f.    1145 Eligible Holders of Unsecured Notes that are not “accredited investors” or “qualified
institutional buyers” that have fully exercised their 1145 Subscription Rights will receive their pro rata share of
the Unsecured 4(a)(2) Distribution Cash Amount (up to a maximum of 7.6% of such holder’s Unsecured Notes
Claims) in accordance with the Plan. By checking the box below, you certify that you are a holder of Unsecured
Notes, that you are not an “accredited investor” or a “qualified institutional buyer” and that you have exercised
your 1145 Subscription Rights with respect to ALL Unsecured Notes that you beneficially own, including any
Unsecured Notes held with other Nominees

      I am an 1145 Eligible Holder of Unsecured Notes that is not an “accredited investor” or “qualified
       institutional buyer,” and I have fully exercised my 1145 Subscription Rights with respect to all
       Unsecured Notes that I beneficially own.

Item 3. Payment Instructions and Share Delivery Information.

         For 1145 Eligible Holders that (i) did not check the box in Item 2e above and (ii) are not Commitment
Parties, payment of the aggregate Purchase Price calculated pursuant to Item 2 above shall be made by wire
transfer ONLY of immediately available funds by no later than the Subscription Instruction Deadline in
accordance with the following instructions. 1145 Eligible Holders should coordinate with their Nominees, and,
follow their Nominee’s instructions, with respect to the payment of the Purchase Price.
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 190 of 251



U.S. Wire Instructions:

  Account Name :
  Bank Account No.:
  ABA/Routing No.:
  Bank Name:
  Bank Address:
  Reference:

International Wire Instructions:

  Correspondent/Intermediary Bank SWIFT
  Correspondent/Intermediary Bank Name
  Correspondent/Intermediary Bank Address
  Beneficiary Account Number
  Beneficiary Name
  Beneficiary Address
  Memo, Special Instructions, Originator to
  Beneficiary Information, Bank to Bank
  Information

        Please note that the failure to include the claimant name or form number in the reference field of any
domestic or international wire payment may result in the rejection of the corresponding rights offering submission.
In addition, please also note that payments cannot be aggregated, and one wire should be sent per 1145
Subscription Form submission.

        1145 Eligible Holders that are Commitment Parties are required to complete and return to their Nominee
the Commitment Party Addendum, which was provided to Commitment Parties directly by their applicable
counsel. If you did not receive the Commitment Party Addendum from your counsel, please reach out to your
counsel or the Subscription Agent for assistance. For 1145 Eligible Holders that are Commitment Parties, payment
of the aggregate Purchase Price calculated pursuant to Item 2 above shall be made by wire transfer ONLY of
immediately available funds directly to an account established and maintained by a third party satisfactory to the
Commitment Parties, which account may be an escrow account pursuant to Section 2.4(b) of the Backstop
Commitment Agreement (the “Subscription Escrow Account”).

     NO NOMINEE OR BROKER SHOULD MAKE ANY PAYMENT IN RESPECT OF THE
AGGREGATE PURCHASE PRICE OF A COMMITMENT PARTY WHO RETURNED THE
COMMITMENT PARTY ADDENDUM TO THEIR NOMINEE, AND NO NOMINEE OR BROKER
SHOULD DEDUCT FUNDS FROM THE ACCOUNT OF A COMMITMENT PARTY TO MAKE ANY
SUCH PAYMENT.

      IN ADDITION, THE 1145 RIGHTS OFFERING SHARES ARE EXPECTED TO BE DTC
ELIGIBLE, AND SUCH SHARES WILL ONLY BE DELIVERED TO THE DTC PARTICIPANT
ACCOUNT FORM WHICH THE UNDERLYING NOTES WERE DELIVERED VIA ATOP.
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 191 of 251


PLEASE NOTE: NO 1145 RIGHTS OFFERING SUBMISSION WILL BE VALID UNLESS ON OR
PRIOR TO THE SUBSCRIPTION INSTRUCTION DEADLINE (I) THIS 1145 SUBSCRIPTION FORM
IS VALIDLY SUBMITTED TO THE SUBSCRIPTION AGENT BY YOUR NOMINEE, (II) YOUR
NOMINEE ELECTRONICALLY DELIVERS THE UNDERLYING NOTES CORRESPONDING TO
THIS 1145 SUBSCRIPTION FORM THROUGH ATOP AND (III) WITH RESPECT TO 1145 ELIGIBLE
HOLDERS THAT ARE NOT COMMITMENT PARTIES, THE AGGREGATE PURCHASE PRICE IS
RECEIVED BY THE SUBSCRIPTION AGENT.

1145 ELIGIBLE HOLDERS THAT ARE COMMITMENT PARTIES MUST COMPLY WITH (I) AND
(II) ABOVE ON OR PRIOR TO THE SUBSCRIPTION INSTRUCTION DEADLINE AND DELIVER
THE APPROPRIATE FUNDING DIRECTLY TO THE SUBSCRIPTION ESCROW ACCOUNT NO
LATER THAN THE BACKSTOP FUNDING DEADLINE SPECIFIED IN THE FINAL FUNDING
NOTICE.

PLEASE NOTE: NO UNSECURED CASH OUT ELECTION WILL BE VALID UNLESS ON OR PRIOR
TO THE SUBSCRIPTION INSTRUCTION DEADLINE, (I) THE HOLDER OF UNSECURED NOTES
CERTIFIES TO ITS NOMINEE THAT IT IS NOT AN ACCREDITED INVESTOR OR QUALIFIED
INSTITUTIONAL BUYER, AND DIRECTS ITS NOMINEE TO EFFECTUATE THE UNSECURED
CASH OUT ELECTION ON BEHALF OF SUCH HOLDER; AND (II) THE NOMINEE
ELECTRONICALLY TENDERS THE UNDERLYING NOTES THROUGH ATOP.

Item 4. Certification.

          The undersigned hereby certifies that (i) the undersigned is the holder of the Note Claims above (the
“Holder”), or the authorized signatory (the “Authorized Signatory”) of such holder acting on behalf of the Holder,
(ii) the Holder has received a copy of the Plan, the Disclosure Statement and the 1145 Rights Offering and
Unsecured Cash Out Election Procedures (including the 1145 Rights Offering Instructions included therein) and
(iii) the Holder understands that the exercise of the rights under the 1145 Rights Offering is subject to all the terms
and conditions set forth in the Plan, the 1145 Rights Offering and Unsecured Cash Out Election Procedures and,
if applicable, the Backstop Commitment Agreement.

        The Holder (or the Authorized Signatory on behalf of such Holder) acknowledges that, by executing
this 1145 Subscription Form, the 1145 Eligible Holder named below (x) has elected to subscribe for the
number of 1145 Rights Offering Shares designated under Item 2 above and will be bound to pay the
aggregate Purchase Price listed under Item 2 above for the 1145 Rights Offering Shares it has subscribed
for or (y) has elected to make the Unsecured Cash Out Election (as applicable).

Date: _________________________________

Name of 1145 Eligible Holder: _________________________________

U.S. Federal Tax EIN/SSN (optional): _________________________________

If non-U.S. person, check here and attach appropriate IRS Form W- 8 ☐

If U.S. person, check here and attach IRS Form W-9 ☐

Signature: _________________________________

Name of Signatory: _________________________________

Title: _________________________________
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 192 of 251



Telephone Number: _________________________________

Email: _________________________________


Item 5. Tender of Notes.

        All 1145 Eligible Holders of Notes must direct their Nominee to electronically tender their
applicable underlying Notes to an account of the Subscription Agent via DTC’s Automated Tender Offer
Program (“ATOP”) in order to participate in the 1145 Rights Offering (to the extent of such participation)
or to make the Unsecured Cash Out Election. In addition, U.S. citizens that are 1145 Eligible Holders who
do not provide the Citizenship Certification attached as Annex A, and who do not direct their Nominees to
tender all of their Notes to the Subscription Agent via ATOP, may be treated as a non-U.S. citizen and may
not be issued New Common Stock under the Plan, including pursuant to the 1145 Rights Offering, if
necessary for the Company to comply with applicable laws and regulations.

       The undersigned hereby certifies that the undersigned has electronically tendered its underlying Notes via
DTC’s ATOP system, through the identified Nominee, in the following principal amount(s). (The DTC ATOP
Confirmation Number(s) and, if applicable, Euroclear or Clearstream Reference Number required below should
be completed by the Nominee (unless the undersigned’s Nominee has directed otherwise) prior to returning this
1145 Subscription Form to the Subscription Agent):

           CUSIP/ISIN         Principal Amount             DTC ATOP                  Euroclear or
                                  Tendered            Confirmation Number            Clearstream
                                                      (only may only provide           Reference
                                                     one ATOP Confirmation              Number
                                                       Number per CUSIP)            (if applicable)
           110394 AG8 /
                              $
          US110394AG86
          U1104MAB7 /
                              $
         USU1104MAB73
           110394AE3 /
                              $
          US110394AE39
           110394 AF0 /
                              $
          US110394AF04

Nominee Information:

 Name of Nominee:                       _______________________________________
 Contact Name:                          _______________________________________
 DTC Participant       Number     (as
 applicable):                           _______________________________________
 Telephone Number:                      _______________________________________
 Email Address:                         _______________________________________

Item 6. Wire information in the event a refund is necessary.
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 193 of 251


  Account Name :
  Bank Account No.:
  ABA/Routing No.:
  SWIFT Instructions (as
  applicable)
  Bank Name:
  Bank Address:
  Reference:




Once completed, you must return this 1145 Subscription Form to your Nominee in accordance with your
Nominee’s instructions in sufficient time for your Nominee to tender your Notes to the account of the
Subscription Agent through DTC’s ATOP system, and, unless you have made the Unsecured Cash Out
Election, to deliver this 1145 Subscription Form to the Subscription Agent and Citizenship Certification,
at or before the Subscription Instruction Deadline. In addition—

      if you elected to participate in the 1145 Rights Offering and are not a Commitment Party, you
       should coordinate with your Nominee with respect to payment of Purchase Price, so that it is
       received by the Subscription Agent by wire transfer of immediately available funds by the
       Subscription Instruction Deadline;

      if you elected to participate in the 1145 Rights Offering and are a Commitment Party, your Nominee
       should return your Commitment Party Addendum to the Subscription Agent by the Subscription
       Instruction Deadline, and you should pay the Purchase Price directly to the Subscription Escrow
       Account by the Subscription Escrow Funding Deadline.

Nominees delivering the 1145 Subscription Form and other documents referenced above by mail, overnight
courier or hand delivery, should return such form to:

                                  Bristow Group Inc. Offer Processing
                                         c/o Prime Clerk LLC
                                        One Grand Central Place
                                    60 East 42nd Street, Suite 1440
                                         New York, NY 10165

Nominees delivering the 1145 Subscription Form and other documents referenced above by electronic mail
should return such form to:

                                    bristowoffers@primeclerk.com

Nominees should only use ONE method of return.
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 194 of 251


                                                      ANNEX A

                                          CITIZENSHIP CERTIFICATION

Definitions:

For the purposes of this certification:

            A U.S. Citizen Share is a share legally and beneficially owned by a U.S. citizen;

             A U.S. citizen means (a) an individual who is a citizen of the U.S.; (b) a partnership in which each
    partner is a U.S. citizen; (c) a corporation which (i) is organized under the laws of the United States, the
    District of Columbia, or one of its states or territories, (ii) has a U.S. citizen as its President, (iii) two-thirds
    or more of its board of directors and other managing officers are U.S. citizens, (iv) at least 75 percent of its
    voting stock is owned and controlled by U.S. citizens and (subject to the Open-Skies note below) at least 51
    percent of its total equity is owned and controlled by U.S. citizens, and (v) is under the actual control of U.S.
    citizens.

        In regard to (ii) above, please note:

       “Partnership” includes general partnerships, limited partnerships (LPs), and limited liability companies
(LLCs) whose internal governance is analogous to a partnership’s governance.

         “Corporation,” in addition to its usual meaning, includes LLCs whose internal governance is analogous
to a corporation’s governance.

        “Open-Skies” Ownership interests held legally and beneficially by citizens of countries with which the
U.S. does not have a liberal aviation trade agreement (known as an “open-skies” agreement) may not exceed 25%
individually or in the aggregate. A list of countries with which the U.S. has open-skies agreements is available at
www.transportation.gov/policy/aviation-policy/open-skies-agreements-being-applied.

        “Actual control” includes all forms of control, whether actual or potential and whether exercised or not
exercised.

Instructions:

        The Certification set forth below must be completed and furnished to Subscription Agent by either (i) e-
mailing: [bristowcertification@primeclerk.com] or (ii) mailing to Bristow Group Inc., c/o Prime Clerk LLC, One
Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165. To complete this Certification:

        Select one (but not more than one) of box A, box B, box C, or box D as appropriate;

        Sign this Certification in the space provided; and

         If the person signing this certification is a stockbroker, bank manager, legal representative or other agent
for the prospective transferee, complete the Certification of Agent on page 3 hereof.

            A. □ I declare that I am an individual person who is a U.S. citizen and that the shares to be registered
                    in my name will be “U.S. Citizen Shares.”

            B. □ I/We declare that I am/we are partner(s) in a partnership (as defined above) organized and
                   existing under the laws of the United States or one of its states or territories, that each partner
                   in the partnership is a U.S. citizen as defined above, and that the shares to be registered in the
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 195 of 251


                      partnership’s name will be “U.S. Citizen Shares.”

              C. □ We declare that we are a corporation (as defined above) which (i) is organized under the laws
                    of the United States, the District of Columbia, or one of its states or territories; (ii) has a U.S.
                    citizen as its President; (iii) two-thirds or more of its board of directors and other managing
                    officers are U.S. citizens; (iv) at least 75 percent of its voting stock is owned and controlled
                    by U.S. citizens and (subject to the Open-Skies note above) at least 51 percent of its total
                    equity is owned and controlled by U.S. citizens; and (v) is under the actual control of U.S.
                    citizens (all as defined and explained above); and that the shares to be registered in the
                    corporation’s name will be “U.S. Citizen Shares.”

              D. □ If I am an individual person who is not a U.S. citizen and therefore have not selected box A,
                     above, I declare that I am a citizen of the following country: _______________. If we are a
                     partnership, corporation, LLC or any other entity (other than an individual person) that is not
                     a U.S. citizen and therefore have not selected box B or box C, above, we declare that the
                     ultimate beneficial ownership of the majority of the outstanding voting interest in the
                     partnership, corporation, LLC or other entity is held by an individual citizen or citizens of the
                     following country: _______________. (If majority of such ultimate beneficial ownership is
                     not held by an individual citizen or citizens of any one country, please include a list specifying
                     percentage of total outstanding voting interest by country of citizenship corresponding to
                     individuals holding ultimate beneficial ownership.) By checking this box D, I/we understand
                     that the shares to be registered in my or the partnership’s, corporation’s, LLC’s or other
                     entity’s name will not be “U.S. Citizen Shares.”

Date:

* If the Declarant is an individual, complete the following:

 Surname:

 First Name:

 Middle Name(s):


 Address:

 No. and Street:

 Town or City:

 Post Code:

 Country:

 Citizenship:

 Signature:


*Note: If the Declarant is a corporation, partnership, LLC or any entity other than an individual person, complete
the following:
          Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 196 of 251



 Name of Entity:

 Name of Authorized Signatory:

 Title:

 Signature:

        In the case of joint shareholders, ALL must sign. A corporation should complete the form under the hand
of a duly authorized official or agent who should state his or her capacity. Shares to be held by a nominee must
be considered held by the person for whom the nominee is acting if such person is the beneficial owner of such
shares or has an interest in such shares, as described above.

         If this Certification cannot otherwise be completed within 20 calendar days of receipt, this Certification
may be made by the stockbroker, bank manager, legal representative or by any other person duly authorized by
Power of Attorney, in every case acting as the agent of the transferee(s). In such cases, however, the following
certification must also be made:

         CERTIFICATION OF AGENT: I/We, being the person(s) making the Certification set out above as
agent(s) for the person(s) named in the Certification and whose name(s) is/are set out herein, represent and warrant
that person(s) on whose behalf the Certification is made is/are known to me/us and that I/we am/are duly
authorized to make the said Certification on behalf of such person(s) and that, having made reasonable inquiry
and exercised reasonable diligence regarding the statements contained in such Certification, such statements are
correct to the best of my/our knowledge and belief.


 Signature(s):

 Date:                                          Organization:
 If signed by a stockbroker, bank manager, legal representative or other individual duly authorized by Power of
 Attorney, give the name, address and telephone number of the person signing this form:

 Name: ________________________________________

 Address: ______________________________________

 Telephone: ____________________________________
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 197 of 251


                                          BRISTOW GROUP INC.

                                4(a)(2) SUBSCRIPTION FORM
           FOR 4(a)(2) RIGHTS OFFERING FOR USE BY 4(a)(2) ELIGIBLE HOLDERS OF
                  SECURED NOTE CLAIMS AND UNSECURED NOTE CLAIMS

                               IN CONNECTION WITH THE DEBTORS’
                              DISCLOSURE STATEMENT DATED [●], 2019

                              SUBSCRIPTION INSTRUCTION DEADLINE

The Subscription Instruction Deadline is 4:00 p.m. Central Time on [●], 2019.

Please note that your 4(a)(2) Subscription Form (with accompanying IRS Form W-9 or appropriate IRS
Form W-8, as applicable) must be received by Prime Clerk LLC (the “Subscription Agent”) at or prior to
the Subscription Instruction Deadline or the subscription represented by your 4(a)(2) Subscription Form
will not be recognized, and you will be deemed forever to have relinquished and waived your right to
participate in the 4(a)(2) Rights Offering.

4(a)(2) Eligible Holders that are holders of Note Claims must deliver their 4(a)(2) Subscription Forms to
their Nominees (as defined in the 4(a)(2) Rights Offering Procedures) in sufficient time to allow such
Nominee to tender the relevant Notes to the appropriate account of the Subscription Agent through ATOP
(as defined below), and to deliver their 1145 Subscription Form to the Subscription Agent (as applicable),
by the Subscription Instruction Deadline Eligible Holders are urged to consult with their Nominees to
determine the deadline for the delivery of their 4(a)(2) Subscription Form to their Nominee in order for the
Nominee to comply with these requirements, and to otherwise comply with their Nominee’s instructions.

4(a)(2) Eligible Holders that are not Commitment Parties must arrange for payment of the Purchase Price
for their subscription to be received by Subscription Agent by the Subscription Instruction Deadline, and
should coordinate payment of the Purchase Price through their Nominees.

4(a)(2) Eligible Holders who are Commitment Parties must arrange for the Commitment Party Addendum
to be provided to their Nominee so that the Nominee and the Subscription Agent will receive confirmation
that payment does not have to be made prior to the Subscription Instruction Deadline. 4(a)(2) Eligible
Holders that are Commitment Parties must deliver the appropriate funding directly to the Subscription
Escrow Account by the deadline indicated in the Commitment Party Funding Notice (the “Subscription
Escrow Funding Date”).

The 4(a)(2) Rights Offering Shares, including Unsubscribed Shares purchased by the Commitment Parties
pursuant to the Backstop Commitment Agreement, are being distributed and issued by the Debtors without
registration under the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon the
exemption provided in section 4(a)(2) of the Securities Act or and/or Regulation D promulgated thereunder.

None of the 4(a)(2) Subscription Rights or the 4(a)(2) Rights Offering Shares issuable upon exercise of such
4(a)(2) Subscription Rights distributed to 4(a)(2) Eligible Holders that are not Commitment Parties
pursuant to these 4(a)(2) Rights Offering Procedures in reliance upon the exemption provided in Section
4(a)(2) of the Securities Act and/or Regulation D promulgated thereunder have been or will be registered
under the Securities Act, nor any state or local law requiring registration for the offer or sale of a security.

Please consult the Plan, the Disclosure Statement and the 4(a)(2) Rights Offering Procedures (including the
4(a)(2) Rights Offering Instructions included herein) for additional information with respect to this 4(a)(2)
Subscription Form. Any terms capitalized but not defined herein shall have the meaning as set forth in the
Plan or the 4(a)(2) Rights Offering Procedures.
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 198 of 251



If you have any questions, please contact the Subscription Agent via email at
bristowoffers@primeclerk.com (please reference “Bristow 4(a)(2) Rights Offering” in the subject line), or
at the following applicable phone number: (844) 627-6967 (domestic toll-free) or (347) 292-3534
(international toll).

SUBJECT TO THE TERMS AND CONDITIONS OF THE 4(a)(2) RIGHTS OFFERING PROCEDURES
(AND THE BACKSTOP COMMITMENT AGREEMENT IN THE CASE OF ANY COMMITMENT
PARTY), ALL SUBSCRIPTIONS SET FORTH IN THIS 4(a)(2) SUBSCRIPTION FORM ARE
IRREVOCABLE.



To subscribe, fill out Items 1 and 2 and read and complete Items 3, 4, 5 and 6 below.

Item 1. Amount of Notes and Calculation of Maximum Number of 4(a)(2) Rights Offering Shares.1

        The undersigned, or the beneficial owner on whose behalf the undersigned is executing this form, is a
beneficial Holder of Notes in the following principal amount(s) and/or that the person executing this form is an
authorized signatory of that beneficial Holder. For purposes of this 4(a)(2) Subscription Form, do not adjust the
principal (face) amount for any accrued or unmatured interest. The amounts below must correspond to the
principal amounts of Notes that your Nominee electronically delivers via ATOP (if there is a discrepancy between
Item 1 and the amount delivered via ATOP, the principal amount of Notes electronically delivered through ATOP
shall control). (If a Nominee holds your Notes on your behalf and you do not know the principal amount, please
contact your Nominee immediately).

IMPORTANT NOTE: IF YOU HOLD YOUR NOTES THROUGH MORE THAN ONE NOMINEE, YOU
MUST COMPLETE AND RETURN A SEPARATE 4(a)(2) SUBSCRIPTION FORM TO EACH
APPLICABLE NOMINEE. YOU MAY NOT AGGREGATE POSITIONS HELD BY DIFFERENT
NOMINEES ON A SINGLE 4(a)(2) SUBSCRIPTION FORM.




1
    Assumes a Rights Offerings Amount of $385,000,000 and no DIP Surplus Conversion; to the extent of modifications
    of the Rights Offerings Amount and any DIP Surplus Conversion, the Purchase Price and amount of Rights Offerings
    Shares offered will change.
           Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 199 of 251


     [Insert principal amount of Notes electronically delivered through ATOP and calculate Maximum Number of
                                 4(a)(2) Rights Offering Shares for each CUSIP held]

       If you own the       CUSIP/ISIN            Principal Amount                                 The Maximum
      following Notes:                              delivered via                                    Number of
                                                       ATOP                  Rights Factor          4(a)(2) Rights
                                                                                                   Offering Shares
                                                                                                          is:



                                                                                                     ___________
       8.75% Secured        110394 AG8 /
1a                         US110394AG86            $____________       x         [TBD]         =        Item 1a
       Notes due 2023
                                                                                                    (Round down to
                                                                                                   the nearest whole
                                                                                                         share)



                                                                                                      __________
       8.75% Secured       U1104MAB7 /
1b                        USU1104MAB73            $_____________       x         [TBD]         =        Item 1b
       Notes due 2023
                                                                                                    (Round down to
                                                                                                   the nearest whole
                                                                                                         share)



                                                                                                     ___________
       6.250% Senior         110394AE3 /
1c                          US110394AE39          $_____________       x         [TBD]         =        Item 1c
       Notes due 2022
                                                                                                    (Round down to
                                                                                                   the nearest whole
                                                                                                         share)



           4.50%                                                                                     ___________
        Convertible         110394 AF0 /
1d                         US110394AF04            $____________       x         [TBD]         =        Item 1d
      Senior Notes due
                                                                                                    (Round down to
            2023
                                                                                                   the nearest whole
                                                                                                         share)

                                 Maximum 4(a)(2) Participation Amount (Total of Items 1a-1d):
                                                                                                     ___________
           Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 200 of 251


  Item 2. Purchase Price.

          2a-2d. By filling in the following blanks in the table below, you are indicating that the undersigned
  4(a)(2) Eligible Holder is electing to purchase the number of 4(a)(2) Rights Offering Shares specified below
  (specify a number of 4(a)(2) Rights Offering Shares, which is not greater than the Maximum 4(a)(2) Participation
  Amount calculated in Item 1a-1d, respectively, above), on the terms and subject to the conditions set forth in the
  4(a)(2) Rights Offering Procedures.



                     ________________________

      2a            (Insert number of 4(a)(2) Rights     x        $36.37          =      $_____________________
                      Offering Shares you elect to
                                                                                          Item 2a – Purchase Price
                      purchase – not to exceed the
                       amount in Item 1a above)



                     ________________________

      2b            (Insert number of 4(a)(2) Rights     x        $36.37          =      $_____________________
                      Offering Shares you elect to                                        Item 2b – Purchase Price
                      purchase – not to exceed the
                       amount in Item 1b above)



                     ________________________

      2c            (Insert number of 4(a)(2) Rights     x        $36.37          =      $_____________________
                      Offering Shares you elect to                                        Item 2c – Purchase Price
                      purchase – not to exceed the
                       amount in Item 1c above)



                     ________________________

      2d            (Insert number of 4(a)(2) Rights     x        $36.37          =      $_____________________
                      Offering Shares you elect to                                        Item 2d – Purchase Price
                      purchase – not to exceed the
                       amount in Item 1d above)



                                                                                        $______________________
 Total 4(a)(2)     ___________________________
                                                          Aggregate Purchase           (Indicate aggregate Purchase
Rights Offering    (Indicate total number of 4(a)(2)     Price for 4(a)(2) Rights     Price of 4(a)(2) Rights Offering
Shares Electing    Rights Offering Shares you elect         Offering Shares:          Shares you elect to purchase by
 to Purchase       to purchase by adding Items 2a-
                                                                                      adding Items 2a-d in each row
                        2d in each row above)
                                                                                                   above)
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 201 of 251


2e. By checking the box below in this Item 2e, you are certifying that you have NOT made the Unsecured Cash
Out Election with respect to the General Unsecured Claims that you hold.


      I am a 4(a)(2) Eligible Holder of General Unsecured Claims, and I hereby elect to purchase the number
       of 4(a)(2) Rights Offering Shares specified in Item 1a-d below, on the terms and subject to the
       conditions set forth in the 4(a)(2) Rights Offering Procedures. I have not made the Unsecured Cash
       Out Election with respect to the General Unsecured Claims that I hold.




Item 3. Payment Instructions and Share Delivery Information.

         For 4(a)(2) Eligible Holders that are not Commitment Parties, payment of the aggregate Purchase Price
calculated pursuant to Item 2 above shall be made by wire transfer ONLY of immediately available funds by no
later than the Subscription Instruction Deadline in accordance with the following instructions. 4(a)(2) Eligible
Holders should coordinate with their Nominees, and, follow their Nominee’s instructions, with respect to the
payment of the Purchase Price.

U.S. Wire Instructions:

  Account Name :
  Bank Account No.:
  ABA/Routing No.:
  Bank Name:
  Bank Address:
  Reference:

International Wire Instructions:

  Correspondent/Intermediary Bank SWIFT
  Correspondent/Intermediary Bank Name
  Correspondent/Intermediary Bank Address
  Beneficiary Account Number
  Beneficiary Name
  Beneficiary Address
  Memo, Special Instructions, Originator to
  Beneficiary Information, Bank to Bank
  Information

        Please note that the failure to include the claimant name or form number in the reference field of any
domestic or international wire payment may result in the rejection of the corresponding rights offering submission.
In addition, please also note that payments cannot be aggregated, and one wire should be sent per 4(a)(2)
Subscription Form submission.
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 202 of 251



        4(a)(2) Eligible Holders that are Commitment Parties are required to complete and return to their Nominee
the Commitment Party Addendum, which was provided to Commitment Parties directly by their applicable
counsel. If you did not receive the Commitment Party Addendum from your counsel, please reach out to your
counsel or the Subscription Agent for assistance. For 4(a)(2) Eligible Holders that are Commitment Parties,
payment of the aggregate Purchase Price calculated pursuant to Item 2 above shall be made by wire transfer ONLY
of immediately available funds directly to an account established and maintained by a third party satisfactory to
the Commitment Parties, which account may be an escrow account pursuant to Section 2.4(b) of the Backstop
Commitment Agreement (the “Subscription Escrow Account”).

     NO NOMINEE OR BROKER MAY MAKE ANY PAYMENT IN RESPECT OF THE
AGGREGATE PURCHASE PRICE OF A COMMITMENT PARTY WHO RETURNED THE
COMMITMENT PARTY ADDENDUM TO THEIR NOMINEE AND NO NOMINEE OR BROKER
MAY DEDUCT FUNDS FROM THE ACCOUNT OF A COMMITMENT PARTY TO MAKE ANY SUCH
PAYMENT.

      IN ADDITION, THE 4(a)(2) RIGHTS OFFERING SHARES ARE EXPECTED TO BE DTC
ELIGIBLE AND SUCH SHARES WILL ONLY BE DELIVERED TO THE DTC PARTICIPANT
ACCOUNT FORM WHICH THE UNDERLYING NOTES WERE DELIVERED VIA ATOP.

PLEASE NOTE: NO 4(a)(2) RIGHTS OFFERING SUBMISSION WILL BE VALID UNLESS ON OR
PRIOR TO THE SUBSCRIPTION INSTRUCTION DEADLINE (I) THIS 4(a)(2) SUBSCRIPTION
FORM IS VALIDLY SUBMITTED TO THE SUBSCRIPTION AGENT BY YOUR NOMINEE, (II)
YOUR NOMINEE ELECTRONICALLY DELIVERS THE UNDERLYING NOTES CORRESPONDING
TO THIS 4(a)(2) SUBSCRIPTION FORM THROUGH ATOP AND (III) WITH RESPECT TO 4(a)(2)
ELIGIBLE HOLDERS THAT ARE NOT COMMITMENT PARTIES, THE AGGREGATE PURCHASE
PRICE IS RECEIVED BY THE SUBSCRIPTION AGENT.

4(a)(2) ELIGIBLE HOLDERS THAT ARE COMMITMENT PARTIES MUST COMPLY WITH (I) AND
(II) ABOVE ON OR PRIOR TO THE SUBSCRIPTION INSTRUCTION DEADLINE AND DELIVER
THE APPROPRIATE FUNDING DIRECTLY TO THE SUBSCRIPTION ESCROW ACCOUNT NO
LATER THAN THE BACKSTOP FUNDING DEADLINE SPECIFIED IN THE FINAL FUNDING
NOTICE.

Item 4. Certification.

         The undersigned hereby certifies that (i) the undersigned is the holder of the Note Claims above (the
“Holder”), or the authorized signatory (the “Authorized Signatory”) of such holder acting on behalf of the Holder,
(ii) the Holder has received a copy of the Plan, the Disclosure Statement and the 4(a)(2) Rights Offering
Procedures (including the 4(a)(2) Rights Offering Instructions included therein) and (iii) the Holder understands
that the exercise of the rights under the 4(a)(2) Rights Offering is subject to all the terms and conditions set forth
in the Plan, the 4(a)(2) Rights Offering Procedures and, if applicable, the Backstop Commitment Agreement.

        The Holder (or the Authorized Signatory on behalf of such Holder) acknowledges that, by executing
this 4(a)(2) Subscription Form, the 4(a)(2) Eligible Holder named below has elected to subscribe for the
number of 4(a)(2) Rights Offering Shares designated under Item 2 above and will be bound to pay the
aggregate Purchase Price listed under Item 2 above for the 4(a)(2) Rights Offering Shares it has subscribed
for.

Date: _________________________________

Name of 4(a)(2) Eligible Holder: _________________________________
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 203 of 251


U.S. Federal Tax EIN/SSN (optional): _________________________________

If non-U.S. person, check here and attach appropriate IRS Form W- 8 ☐

If U.S. person, check here and attach IRS Form W-9 ☐

Signature: _________________________________

Name of Signatory: _________________________________

Title: _________________________________

Telephone Number: _________________________________

Email: _________________________________


Item 5. Tender of Notes.

        All 4(a)(2) Eligible Holders of Notes must direct their Nominee to electronically tender their
applicable underlying Notes to an account of the Subscription Agent via DTC’s Automated Tender Offer
Program (“ATOP”) in order to participate in the 4(a)(2) Rights Offering. In addition, U.S. citizens that are
4(a)(2) Eligible Holders who do not provide the Citizenship Certification attached as Annex A, and who do
not direct their Nominees to tender all of their Notes to the Subscription Agent via ATOP, may be treated
as a non-U.S. citizen and may not be issued New Common Stock under the Plan, including pursuant to the
4(a)(2) Rights Offering, if necessary for the Company to comply with applicable laws and regulations.

        The undersigned hereby certifies that the undersigned has electronically tendered its underlying Notes via
DTC’s ATOP system, through the identified Nominee, in the following principal amount(s). (The DTC ATOP
Confirmation Number(s) and, if applicable, Euroclear or Clearstream Reference Number required below should
be completed by the Nominee (unless the undersigned’s Nominee has directed otherwise) prior to returning this
4(a)(2) Subscription Form to the Subscription Agent):

           CUSIP/ISIN         Principal Amount             DTC ATOP                   Euroclear or
                                  Tendered            Confirmation Number             Clearstream
                                                      (only may only provide            Reference
                                                     one ATOP Confirmation               Number
                                                       Number per CUSIP)             (if applicable)
           110394 AG8 /
                              $
          US110394AG86
          U1104MAB7 /
                              $
         USU1104MAB73
           110394AE3 /
                              $
          US110394AE39
           110394 AF0 /
                              $
          US110394AF04

Nominee Information:

 Name of Nominee:                      _______________________________________
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 204 of 251


 Name of Contact:                       _______________________________________
 DTC Participant      Number     (as
 applicable):                           _______________________________________
 Telephone Number:                      _______________________________________
 Email Address:                         _______________________________________

Item 6. Wire information in the event a refund is necessary.

  Account Name :
  Bank Account No.:
  ABA/Routing No.:
  SWIFT Instructions (as
  applicable)
  Bank Name:
  Bank Address:
  Reference:



Once completed, you must return this 4(a)(2) Subscription Form to your Nominee in accordance with your
Nominee’s instructions in sufficient time for your Nominee to tender your Notes to the account of the
Subscription Agent through DTC’s ATOP system, and, unless you have made the Unsecured Cash Out
Election, to deliver this 4(a)(2) Subscription Form to the Subscription Agent and Citizenship Certification,
at or before the Subscription Instruction Deadline. In addition—

       if you elected to participate in the 4(a)(2) Rights Offering and are not a Commitment Party, you
        should coordinate with your Nominee with respect to payment of Purchase Price, so that it is
        received by the Subscription Agent by wire transfer of immediately available funds by the
        Subscription Instruction Deadline;

       if you elected to participate in the 4(a)(2) Rights Offering and are a Commitment Party, your
        Nominee should return your Commitment Party Addendum to the Subscription Agent by the
        Subscription Instruction Deadline, and you should pay the Purchase Price directly to the
        Subscription Escrow Account by the Subscription Escrow Funding Deadline.

Nominees delivering the 4(a)(2) Subscription Form and other documents referenced above by mail,
overnight courier or hand delivery, should return such form to:

                                       Bristow Group Inc. Offer Processing
                                              c/o Prime Clerk LLC
                                             One Grand Central Place
                                         60 East 42nd Street, Suite 1440
                                              New York, NY 10165

Nominees delivering the 4(a)(2) Subscription Form and other documents referenced above by electronic
mail should return such form to:

                                         bristowoffers@primeclerk.com
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 205 of 251




Nominees should only use ONE method of return.
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 206 of 251


                                                      ANNEX A

                                          CITIZENSHIP CERTIFICATION

Definitions:

For the purposes of this certification:

            A U.S. Citizen Share is a share legally and beneficially owned by a U.S. citizen;

             A U.S. citizen means (a) an individual who is a citizen of the U.S.; (b) a partnership in which each
    partner is a U.S. citizen; (c) a corporation which (i) is organized under the laws of the United States, the
    District of Columbia, or one of its states or territories, (ii) has a U.S. citizen as its President, (iii) two-thirds
    or more of its board of directors and other managing officers are U.S. citizens, (iv) at least 75 percent of its
    voting stock is owned and controlled by U.S. citizens and (subject to the Open-Skies note below) at least 51
    percent of its total equity is owned and controlled by U.S. citizens, and (v) is under the actual control of U.S.
    citizens.

        In regard to (ii) above, please note:

       “Partnership” includes general partnerships, limited partnerships (LPs), and limited liability companies
(LLCs) whose internal governance is analogous to a partnership’s governance.

         “Corporation,” in addition to its usual meaning, includes LLCs whose internal governance is analogous
to a corporation’s governance.

        “Open-Skies” Ownership interests held legally and beneficially by citizens of countries with which the
U.S. does not have a liberal aviation trade agreement (known as an “open-skies” agreement) may not exceed 25%
individually or in the aggregate. A list of countries with which the U.S. has open-skies agreements is available at
www.transportation.gov/policy/aviation-policy/open-skies-agreements-being-applied.

        “Actual control” includes all forms of control, whether actual or potential and whether exercised or not
exercised.

Instructions:

        The Certification set forth below must be completed and furnished to Subscription Agent by either (i) e-
mailing: [bristowcertification@primeclerk.com] or (ii) mailing to Bristow Group Inc., c/o Prime Clerk LLC, One
Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165. To complete this Certification:

        Select one (but not more than one) of box A, box B, box C, or box D as appropriate;

        Sign this Certification in the space provided; and

         If the person signing this certification is a stockbroker, bank manager, legal representative or other agent
for the prospective transferee, complete the Certification of Agent on page 3 hereof.

            A. □ I declare that I am an individual person who is a U.S. citizen and that the shares to be registered
                    in my name will be “U.S. Citizen Shares.”

            B. □ I/We declare that I am/we are partner(s) in a partnership (as defined above) organized and
                   existing under the laws of the United States or one of its states or territories, that each partner
                   in the partnership is a U.S. citizen as defined above, and that the shares to be registered in the
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 207 of 251


                      partnership’s name will be “U.S. Citizen Shares.”

              C. □ We declare that we are a corporation (as defined above) which (i) is organized under the laws
                    of the United States, the District of Columbia, or one of its states or territories; (ii) has a U.S.
                    citizen as its President; (iii) two-thirds or more of its board of directors and other managing
                    officers are U.S. citizens; (iv) at least 75 percent of its voting stock is owned and controlled
                    by U.S. citizens and (subject to the Open-Skies note above) at least 51 percent of its total
                    equity is owned and controlled by U.S. citizens; and (v) is under the actual control of U.S.
                    citizens (all as defined and explained above); and that the shares to be registered in the
                    corporation’s name will be “U.S. Citizen Shares.”

              D. □ If I am an individual person who is not a U.S. citizen and therefore have not selected box A,
                     above, I declare that I am a citizen of the following country: _______________. If we are a
                     partnership, corporation, LLC or any other entity (other than an individual person) that is not
                     a U.S. citizen and therefore have not selected box B or box C, above, we declare that the
                     ultimate beneficial ownership of the majority of the outstanding voting interest in the
                     partnership, corporation, LLC or other entity is held by an individual citizen or citizens of the
                     following country: _______________. (If majority of such ultimate beneficial ownership is
                     not held by an individual citizen or citizens of any one country, please include a list specifying
                     percentage of total outstanding voting interest by country of citizenship corresponding to
                     individuals holding ultimate beneficial ownership.) By checking this box D, I/we understand
                     that the shares to be registered in my or the partnership’s, corporation’s, LLC’s or other
                     entity’s name will not be “U.S. Citizen Shares.”

Date:

* If the Declarant is an individual, complete the following:

 Surname:

 First Name:

 Middle Name(s):


 Address:

 No. and Street:

 Town or City:

 Post Code:

 Country:

 Citizenship:

 Signature:


*Note: If the Declarant is a corporation, partnership, LLC or any entity other than an individual person, complete
the following:
          Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 208 of 251



 Name of Entity:

 Name of Authorized Signatory:

 Title:

 Signature:

        In the case of joint shareholders, ALL must sign. A corporation should complete the form under the hand
of a duly authorized official or agent who should state his or her capacity. Shares to be held by a nominee must
be considered held by the person for whom the nominee is acting if such person is the beneficial owner of such
shares or has an interest in such shares, as described above.

         If this Certification cannot otherwise be completed within 20 calendar days of receipt, this Certification
may be made by the stockbroker, bank manager, legal representative or by any other person duly authorized by
Power of Attorney, in every case acting as the agent of the transferee(s). In such cases, however, the following
certification must also be made:

         CERTIFICATION OF AGENT: I/We, being the person(s) making the Certification set out above as
agent(s) for the person(s) named in the Certification and whose name(s) is/are set out herein, represent and warrant
that person(s) on whose behalf the Certification is made is/are known to me/us and that I/we am/are duly
authorized to make the said Certification on behalf of such person(s) and that, having made reasonable inquiry
and exercised reasonable diligence regarding the statements contained in such Certification, such statements are
correct to the best of my/our knowledge and belief.


 Signature(s):

 Date:                                          Organization:
 If signed by a stockbroker, bank manager, legal representative or other individual duly authorized by Power of
 Attorney, give the name, address and telephone number of the person signing this form:

 Name: ________________________________________

 Address: ______________________________________

 Telephone: ____________________________________
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 209 of 251
                                                        Annex B

                                         INVESTOR CERTIFICATION

         The undersigned makes the appropriate Accredited Investor or Qualified Institutional Buyer certification (each, a
 “Certification” and, together, the “Certifications”) by filling out Section I or Section II below, as applicable.

    I. Accredited Investor Certification

   The undersigned certifies that the undersigned is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended (the “Securities Act”), because the
undersigned is (please check and initial by the appropriate box):

    ☐ A natural person whose individual net worth, or joint net worth with that person’s spouse, at the time of
    his or her purchase exceeds $1,000,000 USD (net worth includes total assets at fair market value, excluding
    one’s primary residence, less total liabilities, including home mortgages to the extent they exceed the fair
    market value of one’s primary residence);
    ☐ A natural person who had an individual income in excess of $200,000 USD in each of the two most
    recent calendar years (2016 and 2017) or joint income with that person’s spouse in excess of $300,000 USD
    in each of those years and has a reasonable expectation of reaching the same income level in the current
    calendar year (2018);
    ☐    An entity in which all of the equity owners are accredited investors.
    ☐ A corporation, limited liability company or partnership, with total assets in excess of $5,000,000 USD,
    not formed for the specific purpose of acquiring the securities offered;
    ☐ A trust, with total assets in excess of $5,000,000 USD, not formed for the specific purpose of acquiring
    the securities offered whose purchase is directed by a sophisticated person as described in Rule 506(b)(2)(ii)
    of Regulation D promulgated under the Securities Act;
    ☐ An employee benefit plan within the meaning of the Employee Retirement Income Security Act of
    1974, as amended (“ERISA”), if the investment decision is made by a plan fiduciary, as defined in Section
    3(21) of ERISA, which is either a bank, savings and loan association, insurance company, or registered
    investment adviser, or if the employee benefit plan has total assets in excess of $5,000,000 USD or, if a self-
    directed plan, with investment decisions made solely by persons that are accredited investors;
    ☐ A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and loan association or other
    institution as defined in Section 3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
    capacity;
    ☐ A broker or dealer registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
    amended;
    ☐    An insurance company as defined in Section 2(a)(I 3) of the Securities Act;
    ☐ An investment company registered under the Investment Company Act of 1940 or a business
    development company as defined in Section 2(a)(48) of that Act;
    ☐ Any Small Business Investment Company licensed by the U.S. Small Business Administration under
    Section 301(c) or (d) of the Small Business Investment Act of 1958;
    ☐ Any organization described in Section 501(c)(3) of the Internal Revenue Code, corporation,
    Massachusetts or similar business trust, or partnership, not formed for the specific purpose of acquiring the
    securities offered, with total assets in excess of $5,000,000 USD;
    ☐ Any private business development company as defined in Section 202(a)(22) of the Investment
    Advisers Act of 1940; or
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 210 of 251


   ☐ Any plan established and maintained by a state, its political subdivisions, or any agency or
   instrumentality of a state or its political subdivisions, for the benefit of its employees, if such plan has total
   assets in excess of $5,000,000 USD.


   IN WITNESS WHEREOF, the undersigned has executed this Certification on and as of the ___ day of
______ , 2019.
                     Name of Investor or Entity:

                                  __________________________________________________________
                                 By: _______________________________________________________
                                 Its: _______________________________________________________
                                 State or Country of Primary Residence: __________________________
                                 Address: __________________________________________________
                                 Fax: ______________________________________________________
                                 E-mail_____________________________________________________

   II. Qualified Institutional Buyer Certification

       The undersigned hereby certifies that it is a QIB (as defined in Rule 144A under the Securities Act),
because the undersigned (please check and initial by the appropriate box):

   A. Owned and/or invested for its own account or for the account of other QIBs on a discretionary basis
      eligible securities (excluding affiliate's securities, bank deposit notes and CD's, loan participations,
      repurchase agreements, securities owned but subject to a repurchase agreement, swaps and dealer's unsold
      allotment) and has the investment discretion with respect to each such account, and full power and
      authority to make the acknowledgements, representations and agreements on behalf of each owner of such
      account as described below:

       Date: ______________, _____ (must be on or after the close of its most recent fiscal year)

       Amount: $ __________; and
   B. The dollar amount set forth above is:
     a. ☐ Greater than $100 million and the undersigned is one of the following entities:

           ☐ An insurance company as defined in Section 2(13) of the Securities Act;

           ☐ An investment company registered under the Investment Company Act of 1940 (the “Investment
              Company Act”) or any business development company as defined in Section 2(a)(48) of the
              Investment Company Act;

           ☐ A Small Business Investment Company licensed by the U.S. Small Business Administration under
              Section 301(c) or (d) of the Small Business Investment Act of 1958;

           ☐ A plan established and maintained by a state, its political subdivisions, or any agency or
             instrumentality of a state or its political subdivisions, for the benefit of its employees;

           ☐ An employee benefit plan within the meaning of Title I of the Employee Retirement Income
             Security Act of 1974;

           ☐ A trust fund whose trustee is a bank or trust company and whose participants are exclusively plans
             of the types identified in paragraph (4) or (5) of this section, except trust funds that include as
             participants individual retirement accounts or H.R. 10 plans;
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 211 of 251


           ☐ A business development company as defined in Section 202(a)(22) of the Investment Advisers
             Act of 1940;

           ☐ An organization described in Section 501(c)(3) of the Internal Revenue Code, corporation (other
             than a bank as defined in Section 3(a)(2) of the Securities Act or a savings and loan association
             or other institution referenced in Section 3(a)(5)(A) of the Securities Act or a foreign bank or
             savings and loan association or equivalent institution), partnership or similar business trust;

           ☐ A U.S. bank, savings and loan association or equivalent foreign institution, which has an audited
             net worth of at least $25 million as demonstrated in its latest annual financial statements; or

           ☐ An investment adviser registered under the Investment Advisers Act.

     b.☐ Greater than $10 million and the undersigned is a dealer registered pursuant to Section 15 of the
       Securities Exchange Act of 1934 (the “Exchange Act”), acting for its own account or the accounts of other
       QIBs, that in the aggregate owns and invests on a discretionary basis securities of issuers that are not
       affiliated with the dealer;

     c. ☐ Less than $10 million, and the undersigned is a dealer registered under Section 15 of the Exchange Act
        with the SEC and will only purchase Rule 144A securities in transactions in which it acts as a riskless
        principal (as defined in Rule 144A);

     d.☐ Less than $100 million, and the undersigned is an investment company registered under the Investment
       Company Act, which, together with one or more registered investment companies having the same or an
       affiliated investment adviser, owns at least $100 million of eligible securities; or

     e. ☐ Less than $100 million, and the undersigned is an entity, all the equity owners of which are QIBs.

         Securities acquired in a transaction made pursuant to the provisions of Rule 144A are deemed to be
“restricted securities” within the meaning of Rule 144(a)(3).


   IN WITNESS WHEREOF, the undersigned has executed this Certification on and as of the ___ day of
______ , 2019.
                     Name of Investor or Entity:

                                __________________________________________________________
                               By: _______________________________________________________
                               Its: _______________________________________________________
                               State or Country of Primary Residence: __________________________
                               Address: __________________________________________________
                               Fax: ______________________________________________________
                               E-mail_____________________________________________________
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 212 of 251



                                     BRISTOW GROUP INC.

                1145 GENERAL UNSECURED CLAIM SUBSCRIPTION FORM
                            FOR 1145 RIGHTS OFFERING

                          FOR USE BY 1145 ELIGIBLE HOLDERS OF
                             GENERAL UNSECURED CLAIMS

                           IN CONNECTION WITH THE DEBTORS’
                          DISCLOSURE STATEMENT DATED [●], 2019

                          SUBSCRIPTION INSTRUCTION DEADLINE

The Subscription Instruction Deadline is 4:00 p.m. Central Time on [●], 2019.

Please note that your 1145 Subscription Form (with accompanying IRS Form W-9 or appropriate
IRS Form W-8, as applicable) must be received by Prime Clerk LLC (the “Subscription Agent”) at
or prior to the Subscription Instruction Deadline or the subscription represented by your 1145
Subscription Form will not be recognized, and you will be deemed forever to have relinquished and
waived your right to participate in the 1145 Rights Offering or to make the Unsecured Cash Out
Election (if applicable).

1145 Eligible Holders that are holders of General Unsecured Claims must deliver their 1145
Subscription Forms and the appropriate funding to the Subscription Agent by the Subscription
Instruction Deadline.

The 1145 Rights Offering Shares, other than Unsubscribed Shares purchased by the Commitment
Parties pursuant to the Backstop Commitment Agreement, are being distributed and issued by the
Debtors without registration under the Securities Act of 1933, as amended (the “Securities Act”), in
reliance upon the exemption provided in section 1145 of the Bankruptcy Code.

None of the 1145 Subscription Rights or the 1145 Rights Offering Shares issuable upon exercise of
such 1145 Subscription Rights, distributed to 1145 Eligible Holders that are not Commitment Parties
pursuant to the 1145 Rights Offering and Unsecured Cash Out Election Procedures in reliance upon
the exemption provided in Section 1145 of the Bankruptcy Code, have been or will be registered
under the Securities Act, nor any state or local law requiring registration for the offer or sale of a
security.

Please consult the Plan, the Disclosure Statement and the 1145 Rights Offering and Cash Out Election
Procedures (including the 1145 Rights Offering Instructions included herein) for additional
information with respect to this 1145 Subscription Form. Any terms capitalized but not defined
herein shall have the meaning as set forth in the Plan or the 1145 Rights Offering and Cash Out
Election Procedures.

If you have any questions, please contact the Subscription Agent via email at
bristowoffers@primeclerk.com (please reference “Bristow 1145 Rights Offering” in the subject line),
or at the following applicable phone number: (844) 627-6967 (domestic toll-free) or (347) 292-3534
(international toll).

SUBJECT TO THE TERMS AND CONDITIONS OF THE 1145 RIGHTS OFFERING AND
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 213 of 251



UNSECURED CASH OUT ELECTION PROCEDURES, ALL SUBSCRIPTIONS SET FORTH IN
THIS 1145 SUBSCRIPTION FORM ARE IRREVOCABLE.

Once completed, this 1145 Subscription Form should be returned to the Subscription Agent in
accordance with the below delivery instructions.

If delivering the 1145 Subscription Form by mail, overnight courier or hand delivery:

                                    Bristow Group Inc. Offer Processing
                                           c/o Prime Clerk LLC
                                          One Grand Central Place
                                      60 East 42nd Street, Suite 1440
                                           New York, NY 10165


If delivering the 1145 Subscription Form by electronic mail:
                                   bristowoffers@primeclerk.com



To subscribe, fill out Items 1 and 2, and read and complete Items 3, 4, 5 and 6 below.

Item 1. Amount of Claims and Calculation of Maximum Number of 1145 Rights Offering Shares.1

         The undersigned is the Holder of a General Unsecured Claim(s) in the following amount(s) and/or
that the person executing this form is an authorized signatory of that Holder. For purposes of this General
Unsecured Claim Subscription Form:

          A General Unsecured Claim is an Allowed General Unsecured Claim or an Asserted General
    Unsecured Claim.

          An Allowed General Unsecured Claim is an unsecured claim against a Debtor which, as of the
Subscription Commencement Date, (i) was listed on the Debtors’ Schedules of Assets and Liabilities and
not marked as “contingent” “disputed” or “unliquidated”, (ii) allowed by an order of the Bankruptcy Court,
or (iii) temporarily allowed pursuant to Bankruptcy Rule 3018 by an order of the Bankruptcy Court or a
stipulation with the Debtors.

        An Asserted General Unsecured Claim is an unsecured claim against a Debtor which is asserted in
a proof of claim. For the avoidance of doubt, an Asserted General Unsecured Claim with respect to an
executory contract or unexpired lease pending the rejection of such contract or lease is NOT an Allowed
General Unsecured Claim and may not participate in the 1145 Rights Offering.

          Eligible Holders of Allowed Note Claims should not use this form.




1
      Assumes a Rights Offerings Amount of $385,000,000 and no DIP Surplus Conversion; to the extent of
      modifications of the Rights Offerings Amount and any DIP Surplus Conversion, the Purchase Price and amount
      of Rights Offerings Shares offered will change.
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 214 of 251



         Insert amount of Allowed General Unsecured Claim(s) held (if you are unsure whether you have
 an Allowed General Unsecured Claim, please contact the Subscription Agent for assistance)



      __________________________             X         [•]2       =       _______________________________
      (Insert Allowed General                                             (Maximum Number of 1145 Rights
      Unsecured Claim Amount)                                             Offering Shares) (Round down to
                                                                          nearest whole number) (the
                                                                          “Maximum Participation Amount”)


 Item 2. Purchase Price, Unsecured Cash Out Election and Unsecured 4(a)(2) Distribution Cash
 Amount.

          2a By filling in the following blanks, you are indicating that the undersigned 1145 Eligible Holder
 is electing to purchase the number of 1145 Rights Offering Shares specified below (specify a number of
 1145 Rights Offering Shares, which is not greater than the Maximum 1145 Participation Amount calculated
 in Item 1 above), on the terms and subject to the conditions set forth in the 1145 Rights Offering and
 Unsecured Cash Out Election Procedures.


____________________                                                                    =      $_______________________
(Indicate the number of                                                                        Aggregate Purchase Price
1145 Rights Offering
Shares you elect to                                              $36.37
purchase—not to exceed                   X
the amount in Item 1
above)



         2b. 1145 Eligible Holders of General Unsecured Claims may make the Unsecured Cash Out
 Election to receive their pro rata share of the GUC Distribution Cash Amount in accordance with the Plan
 by checking the box below.

         You should NOT complete Item 1 or Item 2a-2b if you are making the Unsecured Cash Out
 Election.

        By checking the box below in this Item 2b, you are certifying that you have made the Unsecured
 Cash Election with respect to all the General Unsecured Claims that you hold.

         If you check the box below, then you will only receive a distribution of cash. You will NOT
 receive any 1145 Rights Offering Shares or New Common Stock under the Plan with respect to your
 General Unsecured Claims.

          I am an 1145 Eligible Holder of General Unsecured Claims and I hereby elect to receive my pro
           rata share of the GUC Distribution Cash in accordance with the Plan in lieu of New Common


 2
     This amount is based on the total amount of General Unsecured Claims claimed against the Debtor [TBD].
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 215 of 251



         Stock and 1145 Rights Offering Shares with respect to my General Unsecured Claims.


         2c. 1145 Eligible Holders of General Unsecured Claims that are not “accredited investors” or
“qualified institutional buyers” that have fully exercised their 1145 Subscription Rights will receive their
pro rata share of the Unsecured 4(a)(2) Distribution Cash Amount (up to a maximum of 7.6% of such
holder’s General Unsecured Claims) in accordance with the Plan. By checking the box below, you certify
that you are a holder of General Unsecured Claims, that you are not an “accredited investor” or a “qualified
institutional buyer” and that you have exercised your 1145 Subscription Rights with respect to ALL General
Unsecured Claims that you hold.

      I am an 1145 Eligible Holder of General Unsecured Claims that is not an “accredited investor”
       or “qualified institutional buyer,” and I have fully exercised my 1145 Subscription Rights with
       respect to all General Unsecured Claims that I hold.

Item 3. Payment and Delivery Instructions (only applicable to holders that did not check the box in
Item 2b above).

         Payment of the aggregate Purchase Price calculated in Item 2a above must be made by wire
transfer to the Subscription Agent no later than the Subscription Instruction Deadline ONLY in
accordance with the following instructions:

U.S. Wire Instructions:

  Account Name :
  Bank Account No.:
  ABA/Routing No.:
  Bank Name:
  Bank Address:
  Reference:

International Wire Instructions:

  Correspondent/Intermediary Bank SWIFT
  Correspondent/Intermediary Bank Name
  Correspondent/Intermediary Bank Address
  Beneficiary Account Number
  Beneficiary Name
  Beneficiary Address
  Memo, Special Instructions, Originator to
  Beneficiary Information, Bank to Bank
  Information
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 216 of 251



         Please note that the failure to include the claimant name or form number in the reference
field of any domestic or international wire payment may result in the rejection of the corresponding
rights offering submission. In addition, please also note that payments cannot be aggregated, and one
wire should be sent per 1145 Subscription Form submission.

Item 4. Certification.

         The undersigned hereby certifies that (i) the undersigned is the holder of the General Unsecured
Claims above (the “Holder”), or the authorized signatory (the “Authorized Signatory”) of such holder acting
on behalf of the Holder, (ii) the Holder has received a copy of the Plan, the Disclosure Statement and the
1145 Rights Offering and Unsecured Cash Out Election Procedures (including the 1145 Rights Offering
Instructions included therein) and (iii) the Holder understands that the exercise of the rights under the 1145
Rights Offering is subject to all the terms and conditions set forth in the Plan, the 1145 Rights Offering and
Unsecured Cash Out Election Procedures.

       The Holder (or the Authorized Signatory on behalf of such Holder) acknowledges that, by
executing this 1145 Subscription Form, the 1145 Eligible Holder named below (x) has elected to
subscribe for the number of 1145 Rights Offering Shares designated under Item 2 above and will be
bound to pay the aggregate Purchase Price listed under Item 2 above for the 1145 Rights Offering
Shares it has subscribed for or (y) has elected to make the Unsecured Cash Out Election (as
applicable)

Date: _________________________________

Name of 1145 Eligible Holder: _________________________________

U.S. Federal Tax EIN/SSN (optional): _________________________________

If non-U.S. person, check here and attach appropriate IRS Form W- 8 ☐

If U.S. person, check here and attach IRS Form W-9 ☐

Signature: _________________________________

Name of Signatory: _________________________________

Title: _________________________________

Telephone Number: _________________________________

Email: _________________________________


Item 5. Share Delivery Information.

A. Nominee information for receipt of the 1145 Rights Offering Shares:

      By completing the information in this Item 5(A), a holder may designate a broker, bank,
commercial bank, transfer agent, trust company, dealer, or other agent or nominee (as applicable, the
“Nominee”) to receive the 1145 Rights Offering Shares in accordance with the practices and procedures
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 217 of 251



of DTC, to be held by the Nominee in an account for the benefit of the holder.

DTC Participant Name:___________________________________________________________
DTC Participant Number:_________________________________________________________
Beneficial Holder Account Number Reference:________________________________________
DTC Participant Contact Name:___________________________________________________
DTC Participant Contact Telephone:________________________________________________
DTC Participant Contact Email:____________________________________________________


B. Registration Information for the direct registration of 1145 Rights Offering Shares.

If neither Item 5(A) or 5(B) is completed, the 1145 Rights Offering Shares will be registered in the
holder’s name reflected on the official claims register maintained by the Subscription Agent (in its
capacity as the Debtors’ noticing and claims agent; the “Claims Register”).

Registered Holder Name:3 _________________________________________________________

Registered Holder Name (continued from above, if necessary): __________________________

Address 1: ____________________________________________________________________

Address 2: ____________________________________________________________________

City, State, and Zip Code: ________________________________________________________

Foreign Country Name: __________________________________________________________

Telephone Number: _____________________________________________________________

E-Mail Address: ________________________________________________________________

U.S. Tax Identification Number: ___________________________________________________

Check here if non-US (no TIN) 

Please indicate the “account type” that may be used in connection with registration of your 1145 Rights
Offering Shares.

Please check only one box:

     INDIVIDUAL ACCOUNT;

     IRA ACCOUNT;

     CORPORATIONS (S-CORP): (ASSOCIATED, ASSOCIATES, ASSOCIATION, CO, CO. COMPANY, CORP,
      CORPORATE/PARTNER, ENTERPRISE(S), FUND, GROUP, INCORPORATED, INC, INTERNATIONAL,

3
    The name of the registered holder must be as it appears on the Claims Register.
 Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 218 of 251



   INTL, LIMITED, LTD, LIFETIME LIMITED COMPANY, LLC, L.L.C, PARTNER, PARTNERS, PLC,
   PUBLIC LIMITED COMPANY);

 PARTNERSHIP: (LP, L P, L.P., LLP, LIMITED PARTNERSHIP, LIFETIME LIMITED PARTNERSHIP);

 BANK;

 NOMINEE ACCOUNTS;

 THE NEW C-CORP;

 NON-PROFIT: (CEMETERY, CHURCH, COLLEGE, COMMISSION FOR CHILDREN WITH,
  COMMISSION FOR HANDICAPPED, COMMISSION MINISTRIES INC, COMMISSION OF PUBLIC
  WORKS, COMMISSION OF BANKING & FOUNDATIONS, HOSPITAL, SCHOOL, SYNAGOGUE,
  UNIVERSITY);

 FIDUCIARY ACCOUNT: (CUSTODIAN, CO-TRUSTEE, ESTATE, EXECUTOR, EXECUTRIX FBO, F/B/O,
  FAO, FIDUCIARY TRUST, ITF, LIFE TEN, PENSION PLAN, INDIVIDUAL NAME PROFIT SHARING
  PLAN, RETIREMENT PLAN, 401K PLAN, SELL TRANSFER PLEDGE , STATE UNIFORM TRANSFER
  RO MINOR’S ACT, TTEE, TTEES, UW, UTMA, UGMA, USUFRUCT, UNIFIED, UNIF GIFT MIN ACT,
  UNIF TRUST MIN ACT, UNIFIED GIFT TO MINORS ACT, UNIFORM GIFT TO MINORS, UNIFORM
  TRANSFER TO MINORS, GRANT (GRANTOR ANNUITY TRUST);

 TENANTS IN COMMON;

 TENANTS BY ENTIRETY: (TEN ENT, TENANTS ENT, TENANTS ENTIRETY, TENANTS BY ENTIRETY,
  TENANTS BY ENTIRETIES);

 JOINT TENANTS: (JT TEN, JT TEN WROS, JT WROS, J/T/W/R/S, JOINT TENANCY, JOINT TENANTS
  WITH RIGHT OF SURVIVORSHIP, JT OWNERSHIP, IF JT ACCOUNT WITH TOD); or

 COMMUNITY PROPERTY: (COM PROP, COMM PROP, COM PROPERTY, COMM PROPERTY,
  MARITAL PROPERTY, HWACP, HUSBAND & WIFE AS COMMUNITY PROPERTY).
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 219 of 251



Item 6. Wire Information.

        Wire transfer information in the event a refund is necessary (or, if the Unsecured Cash Out Election
is made and the Debtors determine to make the applicable payment via wire transfer).



 Account Name:


 Bank Account No.:

 ABA/Routing No.:

 Bank Name:

 Bank Address:

 Reference:



        U.S. citizens that are 1145 Eligible Holders who do not provide the Citizenship Certification
 attached as Annex A may be treated as a non-U.S. citizen and may not be issued New Common Stock
 under the Plan, including pursuant to the 1145 Rights Offering, if necessary for the Company to comply
 with applicable laws and regulations. Holders that have made the Unsecured Cash Out Election should
 not return the Citizenship Certification.


      ONCE COMPLETED, YOU MUST RETURN THIS 1145 SUBSCRIPTION FORM AND
 THE CITIZENSHIP CERTIFICATION TO THE SUBSCRIPTION AGENT BY THE
 SUBSCRIPTION INSTRUCTION DEADLINE. IN ADDITION, IF YOU ELECTED TO
 PARTICIPATE IN THE 1145 RIGHTS OFFERING YOU MUST MAKE PAYMENT OF
 PURCHASE PRICE, SO THAT IT IS RECEIVED BY THE SUBSCRIPTION AGENT BY WIRE
 TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY THE SUBSCRIPTION
 INSTRUCTION DEADLINE.
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 220 of 251


                                          CITIZENSHIP CERTIFICATION

Definitions:

For the purposes of this certification:

            A U.S. Citizen Share is a share legally and beneficially owned by a U.S. citizen;

             A U.S. citizen means (a) an individual who is a citizen of the U.S.; (b) a partnership in which each
    partner is a U.S. citizen; (c) a corporation which (i) is organized under the laws of the United States, the
    District of Columbia, or one of its states or territories, (ii) has a U.S. citizen as its President, (iii) two-thirds
    or more of its board of directors and other managing officers are U.S. citizens, (iv) at least 75 percent of its
    voting stock is owned and controlled by U.S. citizens and (subject to the Open-Skies note below) at least 51
    percent of its total equity is owned and controlled by U.S. citizens, and (v) is under the actual control of U.S.
    citizens.

        In regard to (ii) above, please note:

       “Partnership” includes general partnerships, limited partnerships (LPs), and limited liability companies
(LLCs) whose internal governance is analogous to a partnership’s governance.

         “Corporation,” in addition to its usual meaning, includes LLCs whose internal governance is analogous
to a corporation’s governance.

        “Open-Skies” Ownership interests held legally and beneficially by citizens of countries with which the
U.S. does not have a liberal aviation trade agreement (known as an “open-skies” agreement) may not exceed 25%
individually or in the aggregate. A list of countries with which the U.S. has open-skies agreements is available at
www.transportation.gov/policy/aviation-policy/open-skies-agreements-being-applied.

        “Actual control” includes all forms of control, whether actual or potential and whether exercised or not
exercised.

Instructions:

        The Certification set forth below must be completed and furnished to Subscription Agent by either (i) e-
mailing: [bristowcertification@primeclerk.com] or (ii) mailing to Bristow Group Inc., c/o Prime Clerk LLC, One
Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165. To complete this Certification:

        Select one (but not more than one) of box A, box B, box C, or box D as appropriate;

        Sign this Certification in the space provided; and

         If the person signing this certification is a stockbroker, bank manager, legal representative or other agent
for the prospective transferee, complete the Certification of Agent on page 3 hereof.

            A. □ I declare that I am an individual person who is a U.S. citizen and that the shares to be registered
                    in my name will be “U.S. Citizen Shares.”

            B. □ I/We declare that I am/we are partner(s) in a partnership (as defined above) organized and
                   existing under the laws of the United States or one of its states or territories, that each partner
                   in the partnership is a U.S. citizen as defined above, and that the shares to be registered in the
                   partnership’s name will be “U.S. Citizen Shares.”
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 221 of 251


              C. □ We declare that we are a corporation (as defined above) which (i) is organized under the laws
                    of the United States, the District of Columbia, or one of its states or territories; (ii) has a U.S.
                    citizen as its President; (iii) two-thirds or more of its board of directors and other managing
                    officers are U.S. citizens; (iv) at least 75 percent of its voting stock is owned and controlled
                    by U.S. citizens and (subject to the Open-Skies note above) at least 51 percent of its total
                    equity is owned and controlled by U.S. citizens; and (v) is under the actual control of U.S.
                    citizens (all as defined and explained above); and that the shares to be registered in the
                    corporation’s name will be “U.S. Citizen Shares.”

              D. □ If I am an individual person who is not a U.S. citizen and therefore have not selected box A,
                     above, I declare that I am a citizen of the following country: _______________. If we are a
                     partnership, corporation, LLC or any other entity (other than an individual person) that is not
                     a U.S. citizen and therefore have not selected box B or box C, above, we declare that the
                     ultimate beneficial ownership of the majority of the outstanding voting interest in the
                     partnership, corporation, LLC or other entity is held by an individual citizen or citizens of the
                     following country: _______________. (If majority of such ultimate beneficial ownership is
                     not held by an individual citizen or citizens of any one country, please include a list specifying
                     percentage of total outstanding voting interest by country of citizenship corresponding to
                     individuals holding ultimate beneficial ownership.) By checking this box D, I/we understand
                     that the shares to be registered in my or the partnership’s, corporation’s, LLC’s or other
                     entity’s name will not be “U.S. Citizen Shares.”

Date:

* If the Declarant is an individual, complete the following:

 Surname:

 First Name:

 Middle Name(s):


 Address:

 No. and Street:

 Town or City:

 Post Code:

 Country:

 Citizenship:

 Signature:


*Note: If the Declarant is a corporation, partnership, LLC or any entity other than an individual person, complete
the following:

 Name of Entity:
          Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 222 of 251



 Name of Authorized Signatory:

 Title:

 Signature:

        In the case of joint shareholders, ALL must sign. A corporation should complete the form under the hand
of a duly authorized official or agent who should state his or her capacity. Shares to be held by a nominee must
be considered held by the person for whom the nominee is acting if such person is the beneficial owner of such
shares or has an interest in such shares, as described above.

         If this Certification cannot otherwise be completed within 20 calendar days of receipt, this Certification
may be made by the stockbroker, bank manager, legal representative or by any other person duly authorized by
Power of Attorney, in every case acting as the agent of the transferee(s). In such cases, however, the following
certification must also be made:

         CERTIFICATION OF AGENT: I/We, being the person(s) making the Certification set out above as
agent(s) for the person(s) named in the Certification and whose name(s) is/are set out herein, represent and warrant
that person(s) on whose behalf the Certification is made is/are known to me/us and that I/we am/are duly
authorized to make the said Certification on behalf of such person(s) and that, having made reasonable inquiry
and exercised reasonable diligence regarding the statements contained in such Certification, such statements are
correct to the best of my/our knowledge and belief.


 Signature(s):

 Date:                                          Organization:
 If signed by a stockbroker, bank manager, legal representative or other individual duly authorized by Power of
 Attorney, give the name, address and telephone number of the person signing this form:

 Name: ________________________________________

 Address: ______________________________________

 Telephone: ____________________________________
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 223 of 251



                                     BRISTOW GROUP INC.

               4(a)(2) GENERAL UNSECURED CLAIM SUBSCRIPTION FORM
                             FOR 4(a)(2) RIGHTS OFFERING

                         FOR USE BY 4(a)(2) ELIGIBLE HOLDERS OF
                             GENERAL UNSECURED CLAIMS

                           IN CONNECTION WITH THE DEBTORS’
                          DISCLOSURE STATEMENT DATED [•], 2019

                          SUBSCRIPTION INSTRUCTION DEADLINE

The Subscription Instruction Deadline is 4:00 p.m. Central Time on [●], 2019.

Please note that your 4(a)(2) Subscription Form (with accompanying IRS Form W-9 or appropriate
IRS Form W-8, as applicable) must be received by Prime Clerk LLC (the “Subscription Agent”) at
or prior to the Subscription Instruction Deadline or the subscription represented by your 4(a)(2)
Subscription Form will not be recognized, and you will be deemed forever to have relinquished and
waived your right to participate in the 4(a)(2) Rights Offering.

4(a)(2) Eligible Holders that are holders of General Unsecured Claims must deliver their 4(a)(2)
Subscription Forms and the appropriate funding to the Subscription Agent by the Subscription
Instruction Deadline.

The 4(a)(2) Rights Offering Shares, including Unsubscribed Shares purchased by the Commitment
Parties pursuant to the Backstop Commitment Agreement, are being distributed and issued by the
Debtors without registration under the Securities Act of 1933, as amended (the “Securities Act”), in
reliance upon the exemption provided in section 4(a)(2) of the Securities Act and/or Regulation D
promulgated thereunder.

None of the 4(a)(2) Subscription Rights or the 4(a)(2) Rights Offering Shares issuable upon exercise
of such 4(a)(2) Subscription Rights distributed to 4(a)(2) Eligible Holders that are not Commitment
Parties pursuant to these 4(a)(2) Rights Offering Procedures in reliance upon the exemption provided
in Section 4(a)(2) of the Securities Act and/or Regulation D Promulgated thereunder have been or
will be registered under the Securities Act, nor any state or local law requiring registration for the
offer or sale of a security.

Please consult the Plan, the Disclosure Statement and the 4(a)(2) Rights Offering Procedures
(including the 4(a)(2) Rights Offering Instructions included therein) for additional information with
respect to this 4(a)(2) Subscription Form. Any terms capitalized but not defined herein shall have
the meaning as set forth in the Plan or the 4(a)(2) Rights Offering Procedures.

If you have any questions, please contact the Subscription Agent via email at
bristowoffers@primeclerk.com (please reference “Bristow 4(a)(2) Rights Offering” in the subject
line), or at the following applicable phone number: (844) 627-6967 (domestic toll-free) or (347) 292-
3534 (international toll).
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 224 of 251



SUBJECT TO THE TERMS AND CONDITIONS OF THE 4(a)(2) RIGHTS OFFERING
PROCEDURES, ALL SUBSCRIPTIONS SET FORTH IN THIS 4(a)(2) SUBSCRIPTION FORM
ARE IRREVOCABLE.

Once completed, this 4(a)(2) Subscription Form should be returned to the Subscription Agent in
accordance with the below delivery instructions.

If delivering the 4(a)(2) Subscription Form by mail, overnight courier or hand delivery:

                                    Bristow Group Inc. Offer Processing
                                           c/o Prime Clerk LLC
                                          One Grand Central Place
                                      60 East 42nd Street, Suite 1440
                                           New York, NY 10165


If delivering the 4(a)(2) Subscription Form by electronic mail:
                                    bristowoffers@primeclerk.com



To subscribe, fill out Items 1 and 2, and read and complete Items 3, 4, 5 and 6 below.

Item 1. Amount of Claims and Calculation of Maximum Number of 4(a)(2) Rights Offering
Shares.1

         The undersigned is the Holder of a General Unsecured Claim(s) in the following amount(s) and/or
that the person executing this form is an authorized signatory of that Holder. For purposes of this General
Unsecured Claim Subscription Form:

          A General Unsecured Claim is an Allowed General Unsecured Claim or an Asserted General
    Unsecured Claim.

          An Allowed General Unsecured Claim is an unsecured claim against a Debtor which, as of the
Subscription Commencement Date, (i) was listed on the Debtors’ Schedules of Assets and Liabilities and
not marked as “contingent” “disputed” or “unliquidated”, (ii) allowed by an order of the Bankruptcy Court,
or (iii) temporarily allowed pursuant to Bankruptcy Rule 3018 by an order of the Bankruptcy Court or a
stipulation with the Debtors.

        An Asserted General Unsecured Claim is an unsecured claim against a Debtor which is asserted in
a proof of claim. For the avoidance of doubt, an Asserted General Unsecured Claim with respect to an
executory contract or unexpired lease pending the rejection of such contract or lease is NOT an Allowed
General Unsecured Claim and may not participate in the 4(a)(2) Rights Offering.

          Eligible Holders of Allowed Note Claims should not use this form.



1
      Assumes a Rights Offerings Amount of $385,000,000 and no DIP Surplus Conversion; to the extent of
      modifications of the Rights Offerings Amount and any DIP Surplus Conversion, the Purchase Price and amount
      of Rights Offerings Shares offered will change.
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 225 of 251



         Insert amount of Allowed General Unsecured Claim(s) held (if you are unsure whether you have
 an Allowed General Unsecured Claim, please contact the Subscription Agent for assistance)



      __________________________             X         [•]2       =       _______________________________
      (Insert Allowed General                                             (Maximum Number of 4(a)(2) Rights
      Unsecured Claim Amount)                                             Offering Shares) (Round down to
                                                                          nearest whole number) (the
                                                                          “Maximum Participation Amount”)


 Item 2. Purchase Price.

         2a. By filling in the following blanks, you are indicating that the undersigned 4(a)(2) Eligible
 Holder is electing to purchase the number of 4(a)(2) Rights Offering Shares specified below (specify a
 number of 4(a)(2) Rights Offering Shares, which is not greater than the Maximum 4(a)(2) Participation
 Amount calculated in Item 1 above), on the terms and subject to the conditions set forth in the 4(a)(2) Rights
 Offering Procedures.


____________________                                                                    =      $_______________________
(Indicate the number of                                                                        Aggregate Purchase Price
4(a)(2) Rights Offering
Shares you elect to                                              $36.37
purchase—not to exceed                   X
the amount in Item 1
above)



        2b. By checking the box below in this Item 2b, you are certifying that you have NOT made the
 Unsecured Cash Out Election with respect to the General Unsecured Claims that you hold.


          I am a 4(a)(2) Eligible Holder of General Unsecured Claims, and I hereby elect to purchase the
           number of 4(a)(2) Rights Offering Shares specified in Item 2a above, on the terms and subject
           to the conditions set forth in the 4(a)(2) Rights Offering Procedures. I have not made the
           Unsecured Cash Out Election with respect to the General Unsecured Claims that I hold.


 Item 3. Payment and Delivery Instructions.

          Payment of the aggregate Purchase Price calculated in Item 2 above must be made by wire
 transfer to the Subscription Agent no later than the Subscription Instruction Deadline ONLY in
 accordance with the following instructions:

 U.S. Wire Instructions:


 2
     This amount is based on the total amount of General Unsecured Claims claimed against the Debtor [TBD].
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 226 of 251



  Account Name :
  Bank Account No.:
  ABA/Routing No.:
  Bank Name:
  Bank Address:
  Reference:

International Wire Instructions:

  Correspondent/Intermediary Bank SWIFT
  Correspondent/Intermediary Bank Name
  Correspondent/Intermediary Bank Address
  Beneficiary Account Number
  Beneficiary Name
  Beneficiary Address
  Memo, Special Instructions, Originator to
  Beneficiary Information, Bank to Bank
  Information



         Please note that the failure to include the claimant name or form number in the reference
field of any domestic or international wire payment may result in the rejection of the corresponding
rights offering submission. In addition, please also note that payments cannot be aggregated, and one
wire should be sent per 4(a)(2) Subscription Form submission.

Item 4. Certification.

         The undersigned hereby certifies that (i) the undersigned is the holder of the General Unsecured
Claims above (the “Holder”), or the authorized signatory (the “Authorized Signatory”) of such holder acting
on behalf of the Holder, (ii) the Holder has received a copy of the Plan, the Disclosure Statement and the
4(a)(2) Rights Offering Procedures (including the 4(a)(2) Rights Offering Instructions included therein)
and (iii) the Holder understands that the exercise of the rights under the 4(a)(2) Rights Offering is subject
to all the terms and conditions set forth in the Plan, the 4(a)(2) Rights Offering Procedures.

       The Holder (or the Authorized Signatory on behalf of such Holder) acknowledges that, by
executing this 4(a)(2) Subscription Form, the 4(a)(2) Eligible Holder named below has elected to
subscribe for the number of 4(a)(2) Rights Offering Shares designated under Item 2 above and will
be bound to pay the aggregate Purchase Price listed under Item 2 above for the 4(a)(2) Rights
Offering Shares it has subscribed for.

Date: _________________________________

Name of 4(a)(2) Eligible Holder: _________________________________
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 227 of 251



U.S. Federal Tax EIN/SSN (optional): _________________________________

If non-U.S. person, check here and attach appropriate IRS Form W- 8 ☐

If U.S. person, check here and attach IRS Form W-9 ☐


Signature: _________________________________

Name of Signatory: _________________________________

Title: _________________________________

Telephone Number: _________________________________

Email: _________________________________


Item 5. Share Delivery Information.

A. Nominee information for receipt of the 4(a)(2) Rights Offering Shares in the event such
securities are DTC eligible:

       By completing the information in this Item 5(A), a holder may designate a broker, bank,
commercial bank, transfer agent, trust company, dealer, or other agent or nominee (as applicable, the
“Nominee”) to receive the 4(a)(2) Rights Offering Shares in accordance with the practices and procedures
of DTC, to be held by the Nominee in an account for the benefit of the holder.

DTC Participant Name:___________________________________________________________
DTC Participant Number:_________________________________________________________
Beneficial Holder Account Number Reference:________________________________________
DTC Participant Contact Name:___________________________________________________
DTC Participant Contact Telephone:________________________________________________
DTC Participant Contact Email:____________________________________________________


B. Registration Information for the direct registration of 4(a)(2) Rights Offering Shares.

        If neither Item 5(A) or 5(B) is completed, the 4(a)(2) Rights Offering Shares will be registered in
the holder’s name reflected on the official claims register maintained by the Subscription Agent (in its
capacity as the Debtors’ noticing and claims agent; the “Claims Register”).

Registered Holder Name:3 _________________________________________________________



3
    The same of the registered holder must be as it appears on the Claims Register.
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 228 of 251



Registered Holder Name (continued from above, if necessary): __________________________

Address 1: ____________________________________________________________________

Address 2: ____________________________________________________________________

City, State, and Zip Code: ________________________________________________________

Foreign Country Name: __________________________________________________________

Telephone Number: _____________________________________________________________

E-Mail Address: ________________________________________________________________

U.S. Tax Identification Number: ___________________________________________________

Check here if non-US (no TIN) 

Please indicate the “account type” that may be used in connection with registration of your 4(a)(2) Rights
Offering Shares.

Please check only one box:

     INDIVIDUAL ACCOUNT;

     IRA ACCOUNT;

     CORPORATIONS (S-CORP): (ASSOCIATED, ASSOCIATES, ASSOCIATION, CO, CO. COMPANY, CORP,
      CORPORATE/PARTNER, ENTERPRISE(S), FUND, GROUP, INCORPORATED, INC, INTERNATIONAL,
      INTL, LIMITED, LTD, LIFETIME LIMITED COMPANY, LLC, L.L.C, PARTNER, PARTNERS, PLC,
      PUBLIC LIMITED COMPANY);

     PARTNERSHIP: (LP, L P, L.P., LLP, LIMITED PARTNERSHIP, LIFETIME LIMITED PARTNERSHIP);

     BANK;

     NOMINEE ACCOUNTS;

     THE NEW C-CORP;

     NON-PROFIT: (CEMETERY, CHURCH, COLLEGE, COMMISSION FOR CHILDREN WITH,
      COMMISSION FOR HANDICAPPED, COMMISSION MINISTRIES INC, COMMISSION OF PUBLIC
      WORKS, COMMISSION OF BANKING & FOUNDATIONS, HOSPITAL, SCHOOL, SYNAGOGUE,
      UNIVERSITY);

     FIDUCIARY ACCOUNT: (CUSTODIAN, CO-TRUSTEE, ESTATE, EXECUTOR, EXECUTRIX FBO, F/B/O,
      FAO, FIDUCIARY TRUST, ITF, LIFE TEN, PENSION PLAN, INDIVIDUAL NAME PROFIT SHARING
      PLAN, RETIREMENT PLAN, 401K PLAN, SELL TRANSFER PLEDGE , STATE UNIFORM TRANSFER
      RO MINOR’S ACT, TTEE, TTEES, UW, UTMA, UGMA, USUFRUCT, UNIFIED, UNIF GIFT MIN ACT,
      UNIF TRUST MIN ACT, UNIFIED GIFT TO MINORS ACT, UNIFORM GIFT TO MINORS, UNIFORM
      TRANSFER TO MINORS, GRANT (GRANTOR ANNUITY TRUST);

     TENANTS IN COMMON;
 Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 229 of 251



 TENANTS BY ENTIRETY: (TEN ENT, TENANTS ENT, TENANTS ENTIRETY, TENANTS BY ENTIRETY,
  TENANTS BY ENTIRETIES);

 JOINT TENANTS: (JT TEN, JT TEN WROS, JT WROS, J/T/W/R/S, JOINT TENANCY, JOINT TENANTS
  WITH RIGHT OF SURVIVORSHIP, JT OWNERSHIP, IF JT ACCOUNT WITH TOD); or

 COMMUNITY PROPERTY: (COM PROP, COMM PROP, COM PROPERTY, COMM PROPERTY,
  MARITAL PROPERTY, HWACP, HUSBAND & WIFE AS COMMUNITY PROPERTY).
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 230 of 251



Item 6. Wire Information.

        Wire transfer information in the event a refund is necessary (or, if the Unsecured Cash Out Election
is made and the Debtors determine to make the applicable payment via wire transfer).



 Account Name:


 Bank Account No.:

 ABA/Routing No.:

 Bank Name:

 Bank Address:

 Reference:



        U.S. citizens that are 4(a)(2) Eligible Holders who do not provide the Citizenship Certification
 attached as Annex A may be treated as a non-U.S. citizen and may not be issued New Common Stock
 under the Plan, including pursuant to the 4(a)(2)Rights Offering, if necessary for the Company to comply
 with applicable laws and regulations. Holders that have made the Unsecured Cash Out Election should
 not return the Citizenship Certification.


      ONCE COMPLETED, YOU MUST RETURN THIS 4(a)(2) SUBSCRIPTION FORM AND
 THE CITIZENSHIP CERTIFICATION TO THE SUBSCRIPTION AGENT BY THE
 SUBSCRIPTION INSTRUCTION DEADLINE. IN ADDITION, IF YOU ELECTED TO
 PARTICIPATE IN THE 4(a)(2)RIGHTS OFFERING YOU MUST MAKE PAYMENT OF
 PURCHASE PRICE, SO THAT IT IS RECEIVED BY THE SUBSCRIPTION AGENT BY WIRE
 TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY THE SUBSCRIPTION
 INSTRUCTION DEADLINE.
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 231 of 251
                                                       Annex A
                                          CITIZENSHIP CERTIFICATION

Definitions:

For the purposes of this certification:

            A U.S. Citizen Share is a share legally and beneficially owned by a U.S. citizen;

             A U.S. citizen means (a) an individual who is a citizen of the U.S.; (b) a partnership in which each
    partner is a U.S. citizen; (c) a corporation which (i) is organized under the laws of the United States, the
    District of Columbia, or one of its states or territories, (ii) has a U.S. citizen as its President, (iii) two-thirds
    or more of its board of directors and other managing officers are U.S. citizens, (iv) at least 75 percent of its
    voting stock is owned and controlled by U.S. citizens and (subject to the Open-Skies note below) at least 51
    percent of its total equity is owned and controlled by U.S. citizens, and (v) is under the actual control of U.S.
    citizens.

        In regard to (ii) above, please note:

       “Partnership” includes general partnerships, limited partnerships (LPs), and limited liability companies
(LLCs) whose internal governance is analogous to a partnership’s governance.

         “Corporation,” in addition to its usual meaning, includes LLCs whose internal governance is analogous
to a corporation’s governance.

        “Open-Skies” Ownership interests held legally and beneficially by citizens of countries with which the
U.S. does not have a liberal aviation trade agreement (known as an “open-skies” agreement) may not exceed 25%
individually or in the aggregate. A list of countries with which the U.S. has open-skies agreements is available at
www.transportation.gov/policy/aviation-policy/open-skies-agreements-being-applied.

        “Actual control” includes all forms of control, whether actual or potential and whether exercised or not
exercised.

Instructions:

        The Certification set forth below must be completed and furnished to Subscription Agent by either (i) e-
mailing: [bristowcertification@primeclerk.com] or (ii) mailing to Bristow Group Inc., c/o Prime Clerk LLC, One
Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165. To complete this Certification:

        Select one (but not more than one) of box A, box B, box C, or box D as appropriate;

        Sign this Certification in the space provided; and

         If the person signing this certification is a stockbroker, bank manager, legal representative or other agent
for the prospective transferee, complete the Certification of Agent on page 3 hereof.

            A. □ I declare that I am an individual person who is a U.S. citizen and that the shares to be registered
                    in my name will be “U.S. Citizen Shares.”

            B. □ I/We declare that I am/we are partner(s) in a partnership (as defined above) organized and
                   existing under the laws of the United States or one of its states or territories, that each partner
                   in the partnership is a U.S. citizen as defined above, and that the shares to be registered in the
                   partnership’s name will be “U.S. Citizen Shares.”
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 232 of 251


              C. □ We declare that we are a corporation (as defined above) which (i) is organized under the laws
                    of the United States, the District of Columbia, or one of its states or territories; (ii) has a U.S.
                    citizen as its President; (iii) two-thirds or more of its board of directors and other managing
                    officers are U.S. citizens; (iv) at least 75 percent of its voting stock is owned and controlled
                    by U.S. citizens and (subject to the Open-Skies note above) at least 51 percent of its total
                    equity is owned and controlled by U.S. citizens; and (v) is under the actual control of U.S.
                    citizens (all as defined and explained above); and that the shares to be registered in the
                    corporation’s name will be “U.S. Citizen Shares.”

              D. □ If I am an individual person who is not a U.S. citizen and therefore have not selected box A,
                     above, I declare that I am a citizen of the following country: _______________. If we are a
                     partnership, corporation, LLC or any other entity (other than an individual person) that is not
                     a U.S. citizen and therefore have not selected box B or box C, above, we declare that the
                     ultimate beneficial ownership of the majority of the outstanding voting interest in the
                     partnership, corporation, LLC or other entity is held by an individual citizen or citizens of the
                     following country: _______________. (If majority of such ultimate beneficial ownership is
                     not held by an individual citizen or citizens of any one country, please include a list specifying
                     percentage of total outstanding voting interest by country of citizenship corresponding to
                     individuals holding ultimate beneficial ownership.) By checking this box D, I/we understand
                     that the shares to be registered in my or the partnership’s, corporation’s, LLC’s or other
                     entity’s name will not be “U.S. Citizen Shares.”

Date:

* If the Declarant is an individual, complete the following:

 Surname:

 First Name:

 Middle Name(s):


 Address:

 No. and Street:

 Town or City:

 Post Code:

 Country:

 Citizenship:

 Signature:


*Note: If the Declarant is a corporation, partnership, LLC or any entity other than an individual person, complete
the following:

 Name of Entity:
          Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 233 of 251



 Name of Authorized Signatory:

 Title:

 Signature:

        In the case of joint shareholders, ALL must sign. A corporation should complete the form under the hand
of a duly authorized official or agent who should state his or her capacity. Shares to be held by a nominee must
be considered held by the person for whom the nominee is acting if such person is the beneficial owner of such
shares or has an interest in such shares, as described above.

         If this Certification cannot otherwise be completed within 20 calendar days of receipt, this Certification
may be made by the stockbroker, bank manager, legal representative or by any other person duly authorized by
Power of Attorney, in every case acting as the agent of the transferee(s). In such cases, however, the following
certification must also be made:

         CERTIFICATION OF AGENT: I/We, being the person(s) making the Certification set out above as
agent(s) for the person(s) named in the Certification and whose name(s) is/are set out herein, represent and warrant
that person(s) on whose behalf the Certification is made is/are known to me/us and that I/we am/are duly
authorized to make the said Certification on behalf of such person(s) and that, having made reasonable inquiry
and exercised reasonable diligence regarding the statements contained in such Certification, such statements are
correct to the best of my/our knowledge and belief.


 Signature(s):

 Date:                                          Organization:
 If signed by a stockbroker, bank manager, legal representative or other individual duly authorized by Power of
 Attorney, give the name, address and telephone number of the person signing this form:

 Name: ________________________________________

 Address: ______________________________________

 Telephone: ____________________________________
         Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 234 of 251
ANNEX B

                                         INVESTOR CERTIFICATION

         The undersigned makes the appropriate Accredited Investor or Qualified Institutional Buyer certification (each, a
 “Certification” and, together, the “Certifications”) by filling out Section I or Section II below, as applicable.

    I. Accredited Investor Certification

   The undersigned certifies that the undersigned is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended (the “Securities Act”), because the
undersigned is (please check and initial by the appropriate box):

    ☐ A natural person whose individual net worth, or joint net worth with that person’s spouse, at the time of
    his or her purchase exceeds $1,000,000 USD (net worth includes total assets at fair market value, excluding
    one’s primary residence, less total liabilities, including home mortgages to the extent they exceed the fair
    market value of one’s primary residence);
    ☐ A natural person who had an individual income in excess of $200,000 USD in each of the two most
    recent calendar years (2016 and 2017) or joint income with that person’s spouse in excess of $300,000 USD
    in each of those years and has a reasonable expectation of reaching the same income level in the current
    calendar year (2018);
    ☐    An entity in which all of the equity owners are accredited investors.
    ☐ A corporation, limited liability company or partnership, with total assets in excess of $5,000,000 USD,
    not formed for the specific purpose of acquiring the securities offered;
    ☐ A trust, with total assets in excess of $5,000,000 USD, not formed for the specific purpose of acquiring
    the securities offered whose purchase is directed by a sophisticated person as described in Rule 506(b)(2)(ii)
    of Regulation D promulgated under the Securities Act;
    ☐ An employee benefit plan within the meaning of the Employee Retirement Income Security Act of
    1974, as amended (“ERISA”), if the investment decision is made by a plan fiduciary, as defined in Section
    3(21) of ERISA, which is either a bank, savings and loan association, insurance company, or registered
    investment adviser, or if the employee benefit plan has total assets in excess of $5,000,000 USD or, if a self-
    directed plan, with investment decisions made solely by persons that are accredited investors;
    ☐ A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and loan association or other
    institution as defined in Section 3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
    capacity;
    ☐ A broker or dealer registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
    amended;
    ☐    An insurance company as defined in Section 2(a)(I 3) of the Securities Act;
    ☐ An investment company registered under the Investment Company Act of 1940 or a business
    development company as defined in Section 2(a)(48) of that Act;
    ☐ Any Small Business Investment Company licensed by the U.S. Small Business Administration under
    Section 301(c) or (d) of the Small Business Investment Act of 1958;
    ☐ Any organization described in Section 501(c)(3) of the Internal Revenue Code, corporation,
    Massachusetts or similar business trust, or partnership, not formed for the specific purpose of acquiring the
    securities offered, with total assets in excess of $5,000,000 USD;
    ☐ Any private business development company as defined in Section 202(a)(22) of the Investment
    Advisers Act of 1940; or
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 235 of 251


   ☐ Any plan established and maintained by a state, its political subdivisions, or any agency or
   instrumentality of a state or its political subdivisions, for the benefit of its employees, if such plan has total
   assets in excess of $5,000,000 USD.
   IN WITNESS WHEREOF, the undersigned has executed this Certification on and as of the ___ day of
______ , 2019.
                     Name of Investor or Entity:

                                  __________________________________________________________
                                 By: _______________________________________________________
                                 Its: _______________________________________________________
                                 State or Country of Primary Residence: __________________________
                                 Address: __________________________________________________
                                 Fax: ______________________________________________________
                                 E-mail_____________________________________________________

   II. Qualified Institutional Buyer Certification

       The undersigned hereby certifies that it is a QIB (as defined in Rule 144A under the Securities Act),
because the undersigned (please check and initial by the appropriate box):

   A. Owned and/or invested for its own account or for the account of other QIBs on a discretionary basis
      eligible securities (excluding affiliate's securities, bank deposit notes and CD's, loan participations,
      repurchase agreements, securities owned but subject to a repurchase agreement, swaps and dealer's unsold
      allotment) and has the investment discretion with respect to each such account, and full power and
      authority to make the acknowledgements, representations and agreements on behalf of each owner of such
      account as described below:

       Date: ______________, _____ (must be on or after the close of its most recent fiscal year)

       Amount: $ __________; and
   B. The dollar amount set forth above is:
     a. ☐ Greater than $100 million and the undersigned is one of the following entities:

           ☐ An insurance company as defined in Section 2(13) of the Securities Act;

           ☐ An investment company registered under the Investment Company Act of 1940 (the “Investment
              Company Act”) or any business development company as defined in Section 2(a)(48) of the
              Investment Company Act;

           ☐ A Small Business Investment Company licensed by the U.S. Small Business Administration under
              Section 301(c) or (d) of the Small Business Investment Act of 1958;

           ☐ A plan established and maintained by a state, its political subdivisions, or any agency or
             instrumentality of a state or its political subdivisions, for the benefit of its employees;

           ☐ An employee benefit plan within the meaning of Title I of the Employee Retirement Income
             Security Act of 1974;

           ☐ A trust fund whose trustee is a bank or trust company and whose participants are exclusively plans
             of the types identified in paragraph (4) or (5) of this section, except trust funds that include as
             participants individual retirement accounts or H.R. 10 plans;
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 236 of 251


           ☐ A business development company as defined in Section 202(a)(22) of the Investment Advisers
             Act of 1940;

           ☐ An organization described in Section 501(c)(3) of the Internal Revenue Code, corporation (other
             than a bank as defined in Section 3(a)(2) of the Securities Act or a savings and loan association
             or other institution referenced in Section 3(a)(5)(A) of the Securities Act or a foreign bank or
             savings and loan association or equivalent institution), partnership or similar business trust;

           ☐ A U.S. bank, savings and loan association or equivalent foreign institution, which has an audited
             net worth of at least $25 million as demonstrated in its latest annual financial statements; or

           ☐ An investment adviser registered under the Investment Advisers Act.

     b.☐ Greater than $10 million and the undersigned is a dealer registered pursuant to Section 15 of the
       Securities Exchange Act of 1934 (the “Exchange Act”), acting for its own account or the accounts of other
       QIBs, that in the aggregate owns and invests on a discretionary basis securities of issuers that are not
       affiliated with the dealer;

     c. ☐ Less than $10 million, and the undersigned is a dealer registered under Section 15 of the Exchange Act
        with the SEC and will only purchase Rule 144A securities in transactions in which it acts as a riskless
        principal (as defined in Rule 144A);

     d.☐ Less than $100 million, and the undersigned is an investment company registered under the Investment
       Company Act, which, together with one or more registered investment companies having the same or an
       affiliated investment adviser, owns at least $100 million of eligible securities; or

     e. ☐ Less than $100 million, and the undersigned is an entity, all the equity owners of which are QIBs.

         Securities acquired in a transaction made pursuant to the provisions of Rule 144A are deemed to be
“restricted securities” within the meaning of Rule 144(a)(3).


   IN WITNESS WHEREOF, the undersigned has executed this Certification on and as of the ___ day of
______ , 2019.
                     Name of Investor or Entity:

                                __________________________________________________________
                               By: _______________________________________________________
                               Its: _______________________________________________________
                               State or Country of Primary Residence: __________________________
                               Address: __________________________________________________
                               Fax: ______________________________________________________
                               E-mail_____________________________________________________
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 237 of 251



                             Exhibit 9(a)

                          Debtor Cover Letter
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 238 of 251




                                                  August ___, 2019

     Via First Class Mail

     RE:      In re Bristow Group Inc., et al.,
              Chapter 11 Case No. 19-32713 (DRJ) (Jointly Administered)


TO ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN:

       Bristow Group Inc. and its affiliated debtors and debtors in possession (collectively, the
“Debtors”)1 each filed a voluntary petition for relief under chapter 11 of title 11 of the United
States Code in the United States Bankruptcy Court for the Southern District of Texas (the
“Court”) on May 11, 2019.

        You have received this letter and the enclosed materials because you are entitled to vote
on the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and Its Debtor
Affiliates (as modified, amended, or supplemented from time to time, the “Plan”).2 On
August ___, 2019, the Court entered an order (the “Disclosure Statement Order”), among other
things: (a) authorizing the Debtors to solicit acceptances for the Plan; (b) conditionally
approving the Amended Disclosure Statement for the Amended Joint Chapter 11 Plan of
Reorganization of Bristow Group Inc. and Its Debtor Affiliates (the “Disclosure Statement”); (c)
approving the solicitation materials and documents to be included in the solicitation packages
(the “Solicitation Package”); and (d) approving procedures for soliciting, receiving, and
tabulating votes on the Plan, and for filing objections to the Plan.

        YOU ARE RECEIVING THIS LETTER BECAUSE YOU ARE ENTITLED TO
        VOTE ON THE PLAN. THEREFORE, YOU SHOULD READ THIS LETTER
         CAREFULLY AND DISCUSS IT WITH YOUR ATTORNEY. IF YOU DO
           NOT HAVE AN ATTORNEY, YOU MAY WISH TO CONSULT ONE.

             In addition to this cover letter, the enclosed materials comprise your Solicitation Package,
    and were approved by the Court for distribution to Holders of Claims in connection with the
    solicitation of votes to accept the Plan. The Solicitation Package consists of the following:

1
      The Debtors in these Chapter 11 cases, along with the last four digits of each debtor's federal tax identification
      number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
      Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd.
      (9764), and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the
      Debtors listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
2
      Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan.
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 239 of 251



       a.      the Disclosure Statement, as conditionally approved by the Court (with all exhibits
               thereto, including the Plan);
       b.      the Disclosure Statement Order (without exhibits);
       c.      the Solicitation Procedures;
       d.      the Combined Hearing Notice;
       e.      the applicable form of Ballot for each Voting Class in which such Holder or
               Nominee holds a Claim, in substantially the forms of the Ballots annexed as
               Exhibits 3(a)-(f) to the Disclosure Statement Order, as applicable;
       f.       a pre-addressed, postage pre-paid reply envelope;
       g.      the Creditors’ Committee Cover Letter; and
       h.      any supplemental documents that the Debtors may file with the Court or that the
               Court orders to be made available.

        Bristow Group Inc. (on behalf of itself and each of the other Debtors) has approved the
filing of the Plan and the solicitation of votes to accept the Plan. The Debtors believe that the
compromises contemplated under the Plan are fair and equitable, maximize the value of the
Debtors’ estates, provide the best recovery to stakeholders under the circumstances, and will
enable to Debtors to achieve their goal of de-levering their balance sheet and right-sizing their
aircraft fleet, without any material impact on their customers, employees or operations. The
Debtors believe that the acceptance of the Plan is in the best interests of their estates and all
other parties in interest. Moreover, the Debtors believe that any alternative other than
confirmation of the Plan could result in extensive delays and increased administrative expenses,
which, in turn, likely would result in smaller distributions (or no distributions) or recoveries on
account of Claims asserted in the Chapter 11 Cases.

              THE DEBTORS STRONGLY URGE YOU TO PROPERLY AND TIMELY
            SUBMIT YOUR BALLOT CASTING A VOTE TO ACCEPT THE PLAN.
            THE VOTING DEADLINE IS 4:00 PM PREVAILING CENTRAL TIME
                           ON SEPTEMBER 23, 2019.

         The materials in the Solicitation Package are intended to be self-explanatory. If you
 should have any questions, however, please feel free to contact Prime Clerk, LLC, the
 Solicitation Agent retained by the Debtors in the Chapter 11 Cases (the “Solicitation Agent”),
 by: (a) visiting the Debtors’ restructuring website at https://cases.primeclerk.com/Bristow; (b)
 writing to Solicitation Agent at Prime Clerk, Bristow Group Inc. Ballot Processing, c/o Prime
 Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165;
 (c) emailing bristowballots@primeclerk.com; and/or (d) calling the Debtors’ restructuring
 hotline at the following number:

                         US/CANADA TOLL FREE: (844) 627-6967
                            INTERNATIONAL: (347) 292-3534
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 240 of 251



    ARTICLE VIII OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND
  INJUNCTION PROVISIONS, AND ARTICLE VIII.C CONTAINS A THIRD-PARTY
                              RELEASE.

        ALL HOLDERS OF CLAIMS THAT DO NOT FILE AN OBJECTION
WITH THE BANKRUPTCY COURT IN THE CHAPTER 11 CASES THAT EXPRESSLY
  OBJECTS TO THE INCLUSION OF SUCH HOLDER AS A “RELEASING PARTY”
 UNDER THE PROVISIONS CONTAINED IN ARTICLE VIII OF THE PLAN OR OPT
OUT OF THE RELEASES PURSUANT TO THE INTSTRUCTIONS SET FORTH IN THE
   BALLOT WILL BE DEEMED TO HAVE EXPRESSLY, UNCONDITIONALLY,
   GENERALLY, INDIVIDUALLY, AND COLLECTIVELY CONSENTED TO THE
RELEASE AND DISCHARGE OF ALL CLAIMS AND CAUSES OF ACTION AGAINST
              THE DEBTORS AND THE RELEASED PARTIES.

THIS LETTER IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE PLAN
 OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO OBTAIN
     ADDITIONAL INFORMATION, CONTACT THE SOLICITATION AGENT.

        Copies of certain orders, notices, and pleadings, including copies of this letter, the Plan and
the Disclosure Statement, as well as other information regarding these chapter 11 cases are
available     for   inspection     free     of    charge     on    the    Debtors’       website      at
https://cases.primeclerk.com/Bristow. You may also obtain copies of any pleadings filed in the
Chapter 11 Cases for a fee via PACER at: http://www.txs.uscourts.gov.


                                                       Sincerely,



                                                       Bristow Group Inc. on its own behalf and
                                                       for each of the Debtors
Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 241 of 251



                             Exhibit 9(b)

                        Committee Cover Letter
        Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 242 of 251



                THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF
                             BRISTOW GROUP INC., ET AL.

TO:                 All Holders of Class 8 Unsecured Notes Claims and Class 12 General Unsecured
                    Claims against Bristow Group Inc. and its debtor affiliates (the “Debtors”)

FROM:               The Official Committee of Unsecured Creditors of Bristow Group Inc., et al. (the
                    “Creditors’ Committee”)1


        You are receiving this letter because you are an unsecured creditor of the Debtors and are
entitled to vote on the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc.
and Its Debtor Affiliates [Dkt. No. 574] proposed by the Debtors, as such Plan may be amended,
modified or supplemented from time to time (the “Plan”)2. As further described in the Amended
Disclosure Statement for the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group
Inc. and Its Debtor Affiliates (the “Disclosure Statement”) [Dkt. No. 576], the Creditors’
Committee supports the confirmation and consummation of the Plan and believes that the Plan
provides the best possible recovery for unsecured creditors for the reasons described below.
Accordingly, the Creditors’ Committee, which acts as a fiduciary body representing the
interests of all unsecured creditors in the Debtors’ chapter 11 bankruptcy cases, recommends
that you vote to ACCEPT the Plan by completing and returning your official Ballot enclosed
with your solicitation materials prior to the Voting Deadline.

       Holders of Trade Claims have been separately classified in Class 11 and will be receiving
payment in full and in cash. Such holders are deemed to accept the Plan and are not entitled to
vote. Therefore, Holders of Trade Claims need not, and should not, submit a ballot. To the extent
you have received this letter and a Ballot and believe that you have been improperly classified as
a holder of a Class 12 General Unsecured Claim, please immediately contact the Debtors. You
may need to file an objection to protect your rights.

       You should carefully read all materials that accompany this letter, including the Plan,
Disclosure Statement, and instructions for completing and mailing your ballot and subscription
forms. A short summary of the Plan and certain key deadlines is set forth below.

I.         Executive Summary

        The Plan effectuates a financial restructuring of the Debtors’ through the equitization of
the majority of the Debtors’ unsecured debt. As a result (and with some exceptions), unsecured
creditors will receive equity on account of their unsecured claims as well as the right to participate
in Rights Offerings to purchase additional equity at a discount to the value ascribed to the equity
for Plan confirmation purposes. As discussed in more detail below, certain unsecured creditors
may elect to receive a lower recovery in the form of all cash (the “Unsecured Cash Out Election”)

1
  The current members of the Creditors’ Committee are: (a) General Electric Company; (b) HeliFleet 2013-01, LLC;
(c) Infosys Limited; (d) Mill Hill Credit Opportunities Master Fund LP; and (e) Speedcast Communications, Inc.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan.



                                                          -1-
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 243 of 251



in lieu of equity distributions and the rights to participate in the Rights Offerings. Those cash
distributions will be funded through a cash pool of $6.75 million (subject to adjustment as
described herein) (the “GUC Cash Distribution Amount”).

        As part of the Plan, two separate rights offerings will be conducted: (i) an 1145 Rights
Offering which will be made available to all unsecured creditors who do not make the Unsecured
Cash Out Election and will be governed by the 1145 Rights Offering and Unsecured Cash Out
Election Procedures, and (ii) a 4(a)(2) Rights Offering which will be made available only to
unsecured creditors who are accredited investors or qualified institutional buyers and which will
be governed by the 4(a)(2) Rights Offering Procedures. The 1145 Rights Offering and Unsecured
Cash Out Election Procedures and the 4(a)(2) Rights Offering Procedures (described further herein
and in the Disclosure Statement) will be separately mailed to you. The deadline to return the forms
required to participate in the Rights Offerings and the Unsecured Cash Out Election is October
10, 2019, at 4:00pm (Prevailing Central Time).

II.    The Plan Reflects a Global Settlement of Numerous Issues

        As described in detail in the Disclosure Statement, the Plan embodies a global settlement
that was achieved after extensive arms’-length negotiations between various parties including
(i) the Debtors, (ii) the Creditors’ Committee, (iii) holders of nearly 100% of the Secured Notes,
(iv) holders of over 73% of the Unsecured Notes, and (v) holders of 100% of the 2019 Term Loan
Facility (collectively, the “Plan Support Parties”). At the outset of these Chapter 11 Cases, the
Debtors entered into a prepetition restructuring support agreement with certain holders of the
Secured Notes which would have provided the holders of the Secured Notes with the vast majority
of the reorganized equity, leaving Unsecured Creditors with what the Creditors’ Committee
believed would be only a small amount of reorganized equity sufficient solely to satisfy the best
interests test, which requires a recovery at least equal to a recovery in a hypothetical chapter 7
liquidation. It became apparent that, unless the Company could raise adequate cash to fund
operations and pay off secured creditors in full, unsecured creditors would be left with very little
recoveries, if any.

        Rather than accept that unsatisfactory treatment, the Ad Hoc Unsecured Noteholder Group
negotiated a revised deal structure embodied in the Amended Plan, under which certain holders of
the Unsecured Notes and the Secured Notes are investing $535 million of new money into the
Company through (i) $385 million of fully backstopped Rights Offerings and (ii) the equitization
of the $150 million DIP Facility. Of that $535 million of new money financing, $460 million will
come from Unsecured Creditors. The proceeds of that new money financing will be used to make
distributions under the Plan and to provide the Reorganized Debtors with adequate working
capital. The Creditors’ Committee does not believe that the Company could raise that amount of
capital from third parties on better terms.

        Upon reaching the inter-noteholder settlement, the parties focused on the resolution of
issues raised by the Committee. The Committee’s goal of maximizing value for unsecured
creditors focused on, among other things: (a) unimpairment of trade creditors; (b) mechanics to
ensure wide and fair participation in the Rights Offering; (c) enhancing liquidity of the New Stock
issued by the Reorganized Debtors to unsecured creditors; and (d) the availability, amount and
mechanics of the Unsecured Cash Out Election. The Committee was successful in obtaining


                                               -2-
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 244 of 251



significant improvements to the deal negotiated by the Debtors and its ad hoc creditor groups.
These improvements include:

           Holders of Unsecured Notes Claims and General Unsecured Claims (both accredited
            and unaccredited) will be able to participate pro rata in the Unsecured Equity Pool and
            the rights offering for the Unsecured 1145 Rights Offering Stock;
           Holders of Unsecured Notes Claims and General Unsecured Claims, in each case, who
            do not make the Unsecured Cash Out Election and are not accredited investors, and
            who fully exercise their Unsecured 1145 Subscription Rights, will also receive their
            pro rata share of $250,000 (up to a maximum recovery of 7.6% of such Holder’s
            Allowed claims) to compensate for their ineligibility to participate in the 4(a)(2) Rights
            Offering, with any unused amounts being added to the GUC Distribution Cash Amount;
           Holders of Unsecured Notes Claims who are not accredited investors and Holders of
            General Unsecured Claims can make the Unsecured Cash Out Election to receive their
            pro rata share of the GUC Distribution Cash Amount, which is a $6.75 million cash
            pool, in lieu of receiving New Stock and rights to purchase Unsecured Rights Offering
            Stock; and
           Holders of Trade Claims will be unconditionally paid in full and in cash in the ordinary
            course of business.
        The modified Plan provides for material recoveries to unsecured creditors that the
Creditors’ Committee believes exceeds recoveries unsecured creditors would have received in a
liquidation or any available alternative plan of reorganization. In light of these distributions, the
Creditors’ Committee believes that confirmation of the Plan is in the best interests of all unsecured
creditors. Moreover, the Creditors’ Committee believes that the settlement of the various issues
embodied in the Plan constitutes a reasonable compromise of complex disputes, will avoid the
significant expense and delay that would have been incurred had any of the disputed issues been
litigated, and will allow the Debtors to exit bankruptcy efficiently and without the uncertainty
attendant to litigation of these disputes.

III.    Unsecured Creditors’ Plan Consideration

        The Plan provides for three separate classes of unsecured claims: (i) Trade Claims;
(ii) Unsecured Notes Claims; and (iii) General Unsecured Claims. As discussed herein, as part of
the integrated, global settlement, the Plan also settles issues relating to the allocation and
distribution of value among holders of Secured Notes Claims, Unsecured Notes Claims, and
General Unsecured Claims, thereby avoiding complex, protracted, and costly litigation of these
issues that would have otherwise reduced the available distributions for all creditors. Based on
this settled allocation of value, estimated claims in each creditor class, and the valuation of the
Debtors, the Disclosure Statement includes estimates of projected recoveries on each class
members’ allowed claims. The distributions provided under the Plan will be in full and final
satisfaction, release, discharge, and settlement of such claims against the Debtors. More
specifically, the Disclosure Statement projects the following estimated percentage recoveries for
each class of Unsecured Claims:




                                                -3-
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 245 of 251




                             Class                                          Estimated Recovery
         Class 7 – Trade Claims                                                   100%
         Class 8 –Unsecured Notes Claims                                        25.7%-28.5%3
         Class 12 – General Unsecured Claims                                    11.3%-26.6%4

        Holders of unsecured claims that are eligible to, but do not timely make the Unsecured
Cash Out Election and fail to exercise their rights to purchase additional equity through the Rights
Offering, will receive only their pro rata share of the Unsecured Equity Pool. As a result, such
holders will forgo their pro rata share of the value of the rights associated with the Rights Offerings.
As described in more detail in the Disclosure Statement, the Debtors have valued the rights to
participate in the Rights Offerings at $84.2 million in the aggregate.

       Article II.D of the Disclosure Statement contains a detailed description of the treatment of
each class of claims. Please reference the Disclosure Statement for a more detailed summary of
the mechanics for distributions to unsecured creditors under the Plan, the facts and assumptions
behind these predictions and projections, and for information relating to the Debtors and these
chapter 11 cases. Each estimate and projection in this letter is taken from the Disclosure Statement
and qualified by all of the information in the Disclosure Statement.



3
 Projected recoveries for Class 8 creditors assume that no unaccredited holders of Unsecured Notes Claims make the
Unsecured Cash Out Election and that all holders of Unsecured Notes Claims exercise their Subscription Rights.
Actual recoveries may be more or less than the range depending upon the amount of Class 8 and Class 12 Claims held
by holders that make the Unsecured Cash Out Election. To the extent a holder of Unsecured Notes Claims does not
exercise its Subscription Rights (and, if eligible, does not make the Unsecured Cash Out Election), such holder will
receive only its Pro Rata Share of the Unsecured Equity Pool for which projected recoveries may range from 14.1%
to 15.6% of its Unsecured Notes Claims. To the extent an unaccredited holder of Unsecured Notes Claims timely
makes the Unsecured Cash Out Election, such holder will receive an amount of cash for which estimated projected
recoveries may range from 11.3% to 16.9% of their Unsecured Notes Claims (assuming that the actual aggregate
amount of General Unsecured Claims and Unsecured Notes Claims that are the subject of the Unsecured Cash Out
Election remains within the Debtors’ $40-60 million General Unsecured Claims estimate). Recoveries based on New
Stock and Subscription Rights are based on the Plan Enterprise Value (as defined in the Restructuring Support
Agreement) and may differ materially to the extent actual value differs from Plan Enterprise Value.
4
  Projected recoveries for Class 12 creditors assume that no unaccredited holders of Unsecured Notes Claims make
the Unsecured Cash Out Election. Actual recoveries may be more or less than the range depending upon the amount
of Class 8 and Class 12 Claims held by holders that make the Unsecured Cash Out Election. To the extent a holder
of General Unsecured Claims does not exercise its Subscription Rights (and does not make the Unsecured Cash Out
Election), such holder will receive only its Pro Rata Share of the Unsecured Equity Pool for which estimated projected
recoveries may range from 14.1% to 15.6% of its General Unsecured Claims. To the extent that all holders of General
Unsecured Claims timely make the Unsecured Cash Out Election, each such holder will receive an amount of cash for
which estimated projected recoveries may range from 11.3% to 16.9% of their General Unsecured Claims (assuming
that the actual aggregate amount of General Unsecured Claims and Unsecured Notes Claims that are the subject of
the Unsecured Cash Out Election remains within the Debtors’ $40-60 million General Unsecured Claims estimate).
Recoveries based on New Stock and Subscription Rights are based on the Plan Enterprise Value (as defined in the
Restructuring Support Agreement) and may differ materially to the extent actual value differs from Plan Enterprise
Value.



                                                        -4-
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 246 of 251



         A.       Class 8 Unsecured Notes Claims

        Under the Plan, holders of Allowed Unsecured Notes Claims will receive in full and final
satisfaction of their Unsecured Notes Claims:

                  1.        if you are a 4(a)(2) Eligible Holder (i.e., an accredited investor or qualified
                            institutional buyer),

                                a. your Pro Rata5 share of (x) the Unsecured Equity Pool, (y) the
                                   Unsecured 1145 Subscription Rights and (z) the Unsecured 4(a)(2)
                                   Subscription Rights; or

                  2.        if you are not a 4(a)(2) Eligible Holder, either:

                                a. (x) if you do not timely make the Unsecured Cash Out Election
                                   (including the failure to timely return an election notice), your Pro
                                   Rata share6 of (A) the Unsecured Equity Pool, (B) solely if you fully
                                   exercise the Unsecured 1145 Subscription Rights, the Unsecured
                                   4(a)(2) Distribution Cash Amount (up to a maximum of 7.6% of
                                   your Unsecured Notes Claims), and (C) the Unsecured 1145
                                   Subscription Rights; or

                                b. (y) if you do timely elect in accordance with the Unsecured Cash
                                   Out Election Procedures, your Pro Rata7 share of the GUC
                                   Distribution Cash Amount.




5
  For the treatment set forth in Section III.B.8.i of the Plan, the Pro Rata amounts shall be calculated as follows: for
the treatment set forth in (x) and (y), the Pro Rata amounts shall be calculated as the Pro Rata share of all Allowed
Unsecured Notes Claims and all Allowed General Unsecured Claims, in each case, that do not make the Unsecured
Cash Out Election (including the failure to timely return an election notice), and for the treatment set forth in (z), the
Pro Rata amount shall be calculated as the Pro Rata share of all Allowed Unsecured Notes Claims and all Allowed
General Unsecured Claims, in each case, that are held by 4(a)(2) Eligible Holders and that do not make the Unsecured
Cash Out Election (including the failure to return an election notice).
6
  For the treatment set forth in Section III.B.8.b.ii.x of the Plan, the Pro Rata amounts shall be calculated as follows:
for the treatment set forth in (A) and (C), the Pro Rata amount shall be calculated as the Pro Rata share of all Allowed
Unsecured Notes Claims and all Allowed General Unsecured Claims, in each case, that do not make the Unsecured
Cash Out Election (including the failure to timely return an election notice); and for the treatment set forth in (B), the
Pro Rata amount shall be calculated as the Pro Rata share of all Allowed Unsecured Notes Claims and all Allowed
General Unsecured Claims, in each case, that are not held by 4(a)(2) Eligible Holders and that do not make the
Unsecured Cash Out Election (including the failure to timely return an election notice).
7
 For the treatment set forth in Section III.B.ii.y of the Plan, the Pro Rata amounts shall be calculated as the Pro Rata
share of all Allowed Unsecured Notes Claims held by Holders that are not a 4(a)(2) Eligible Holder and Allowed
General Unsecured Claims, and, in each case, that timely make the Unsecured Cash Out Election.



                                                          -5-
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 247 of 251



                                  Summary of Class 8 Form of Recoveries

                      Unsecured          Unsecured           Unsecured          Unsecured 4(a)(2)          GUC
                      Equity Pool          1145               4(a)(2)           Distribution Cash       Distribution
                                        Subscription        Subscription             Amount             Cash Amount
                                          Rights              Rights

                                                4(a)(2) Eligible Holder

    No Cash Out           Yes                Yes                 Yes                    No                    No
    Election
    Option

                                             Non-4(a)(2) Eligible Holder

    Does Not Make         Yes                Yes                  No               Yes, solely if             No
    the Unsecured                                                                Unsecured 1145
    Cash Out                                                                    Subscription Rights
    Election                                                                    are fully exercised

    Does Make the          No                No                   No                    No                    Yes
    Unsecured
    Cash Out
    Election




       To determine whether you are a 4(a)(2) Eligible Holder, please review the subscription
forms carefully to properly assert your eligibility and please contact your financial and legal
advisors with any questions regarding such status.

       Section X of the Disclosure Statement contains the procedures governing the Rights
Offerings. Holders of Unsecured Notes Claims and General Unsecured Claims should review
those procedures, as well as the solicitation form and instructions included in the solicitation
packages, for more information as to how to participate in the Rights Offerings or Unsecured Cash
Out Election, as applicable.

          B.        Class 12 General Unsecured Claims

        Under the Plan, holders of Allowed General Unsecured Claims will receive in full and final
satisfaction of their General Unsecured Claims:

                       1. if you are a 4(a)(2) Eligible Holder, either:

                                a. (x) if you do not timely make the Unsecured Cash Out Election,
                                   your Pro Rata8 share of (A) the Unsecured Equity Pool, (B) the
8
  For the treatment set forth in Section III.B.12.b.i.x of the Plan, the Pro Rata amounts shall be calculated as follows:
for the treatment set forth in (A) and (B), the Pro Rata amount shall be calculated as the Pro Rata share of all Allowed
Unsecured Notes Claims and all Allowed General Unsecured Claims, in each case, that do not make the Unsecured
Cash Out Election (including the failure to timely return an election notice), and for the treatment set forth in (C), the
Pro Rata amount shall be calculated as the Pro Rata share of all Allowed Unsecured Notes Claims and all Allowed


                                                          -6-
       Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 248 of 251



                                     Unsecured 1145 Subscription Rights, and (C) the Unsecured 4(a)(2)
                                     Subscription Rights; or

                                b. (y) if you do timely elect in accordance with the Unsecured Cash
                                   Out Election Procedures, your Pro Rata9 share of the GUC
                                   Distribution Cash Amount.

                       2. if you are not a 4(a)(2) Eligible Holder, either:

                                a. (x) if you do not timely make the Unsecured Cash Out Election,
                                   your Pro Rata share10 of (A) the Unsecured Equity Pool, (B) solely
                                   if you fully exercise the Unsecured 1145 Subscription Rights, the
                                   Unsecured 4(a)(2) Distribution Cash Amount (up to a maximum of
                                   (7.6% of such Holder’s General Unsecured Claims), and (C) the
                                   Unsecured 1145 Subscription Rights; or

                                b. (y) if you do timely make the Unsecured Cash Out Election, your
                                   Pro Rata11 share of the GUC Distribution Cash Amount.

                                  Summary of Class 12 Form of Recoveries

                      Unsecured          Unsecured           Unsecured          Unsecured 4(a)(2)          GUC
                      Equity Pool          1145               4(a)(2)           Distribution Cash       Distribution
                                        Subscription        Subscription             Amount             Cash Amount
                                          Rights              Rights

                                                4(a)(2) Eligible Holder

    Does Not Make         Yes                Yes                 Yes                    No                    No
    the Unsecured
    Cash Out
    Election




General Unsecured Claims, in each case that are held by 4(a)(2) Eligible Holders and that do not make the Unsecured
Cash Out Election (including the failure to timely return an election notice).
9
 For the treatment set forth in Section III.B.12.b.i.y of the Plan, the Pro Rata amounts shall be calculated as the Pro
Rata share of all Allowed Unsecured Notes Claims held by Holders that are not a 4(a)(2) Eligible Holder and Allowed
General Unsecured Claims, in each case, that timely make the Unsecured Cash Out Election.
10
  For the treatment set forth in Section III.B.12.b.ii.x of the Plan, the Pro Rata amounts shall be calculated as follows:
for the treatment set forth in (A) and (C), the Pro Rata amount shall be calculated as the Pro Rata share of all Allowed
Unsecured Notes Claims and all Allowed General Unsecured Claims, in each case, that do not make the Unsecured
Cash Out Election (including the failure to timely return an election notice); and for the treatment set forth in (B), the
Pro Rata amount shall be calculated as the Pro Rata share of all Allowed Unsecured Notes Claims and all Allowed
General Unsecured Claims, in each case, that are not held by 4(a)(2) Eligible Holders and that do not make the
Unsecured Cash Out Election (including the failure to timely return an election notice).
11
  For the treatment set forth in Section III.B.12.b.ii.y of the Plan, the Pro Rata amounts shall be calculated as the
Pro Rata share of all Allowed Unsecured Notes Claims held by Holders that are not a 4(a)(2)Eligible Holder and all
Allowed General Unsecured Claims and, in each case, that timely make the Unsecured Cash Out Election).



                                                          -7-
      Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 249 of 251



                     Unsecured      Unsecured        Unsecured       Unsecured 4(a)(2)        GUC
                     Equity Pool      1145            4(a)(2)        Distribution Cash     Distribution
                                   Subscription     Subscription          Amount           Cash Amount
                                     Rights           Rights

 Does Make the           No            No                No                  No                Yes
 Unsecured
 Cash Out
 Election

                                       Non-4(a)(2) Eligible Holder

 Does Not Make          Yes            Yes               No             Yes, solely if         No
 the Unsecured                                                        Unsecured 1145
 Cash Out                                                            Subscription Rights
 Election                                                            are fully exercised

 Does Make the           No            No                No                  No                Yes
 Unsecured
 Cash Out
 Election




       To determine whether you are a 4(a)(2) Eligible Holder, please review the subscription
forms carefully to properly assert your eligibility and please contact your financial and legal
advisors with any questions regarding such status.

       Section X of the Disclosure Statement contains the procedures governing the Rights
Offerings. Holders of Unsecured Notes Claims and General Unsecured Claims should review
those procedures, as well as the solicitation form and instructions included in the solicitation
packages, for more information as to how to participate in the Rights Offerings or Unsecured Cash
Out Election, as applicable.

IV.    Important Deadlines
       The Disclosure Statement also contains a number of important record dates and deadlines,
including (but not limited to) the following:

                     August 21, 2019 is the record date for voting. You can only vote claims you
                      held on August 21, 2019.

                     September 10, 2019 is the commencement of Solicitation for the Rights
                      Offering.

                     September 23, 2019 at 4:00 p.m. (Prevailing Central Time) is the deadline
                      for the Debtors’ balloting agent to receive ballots from all creditors and
                      objections to the Plan.

                     October 3, 2019 at 1:00 p.m. (Prevailing Central Time) is the date for the
                      hearing on the confirmation of the Plan.


                                                  -8-
     Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 250 of 251



                    October 10, 2019 at 4:00 p.m. (Prevailing Central Time) is the deadline to
                     return the Subscription Forms to participate in the Rights Offering and the
                     Unsecured Cash Out Election.

          Please review the Disclosure Statement for other dates and deadlines that may be important
to you.

V.        Conclusion

        The Creditors’ Committee recommends each holder of a claim receiving this letter vote to
ACCEPT the Plan and return its ballot indicating such acceptance in accordance with the voting
instructions described in the Disclosure Statement and Ballot.

        You should carefully read the Disclosure Statement and the Plan in their entirety and may
wish to consult your own legal or financial advisors. This letter is not offered as legal advice as
to any specific claim or treatment under the Plan. It is for informational purposes only.

       The Rights Offerings and the Unsecured Cash Out Election will be governed by separate
procedures and subscription forms, which you should carefully review and which will be mailed
separately. The Creditors’ Committee expresses no view and is not making any recommendations
as to whether you should exercise any of your rights to purchase New Stock in connection with
the Rights Offerings or whether you should make the Unsecured Cash Out Election. You may
wish to consult your own legal or financial advisors before making any decisions.

        By this letter, the Creditors’ Committee is expressing its support for the Plan. This letter
does not purport to reflect the views of the Bankruptcy Court and does not constitute findings of
facts or conclusions of law endorsed by the Bankruptcy Court; nor does it necessarily reflect the
views of any individual Creditors’ Committee member, which reserve any and all of their rights.

     If you have questions or require additional information, please call the Creditors’
Committee hotline at 212-715-3282.

                                             Very truly yours,

                                             The Official Committee of Unsecured Creditors of
                                             Bristow Group Inc.., et al.

THE CREDITORS’ COMMITTEE’S RECOMMENDATION THAT UNSECURED
CREDITORS VOTE TO ACCEPT THE PLAN SHOULD NOT SERVE AS A
SUBSTITUTE FOR EACH UNSECURED CREDITOR’S OWN CAREFUL READING
AND CONSIDERATION OF THE DISCLOSURE STATEMENT, PLAN, AND RELATED
DOCUMENTS DISSEMINATED THEREWITH, AND CONSULTATION WITH
COUNSEL OR OTHER PROFESSIONAL ADVISORS.

THIS LETTER MAY NOT BE RELIED UPON FOR ANY PURPOSE OTHER THAN THE
CREDITORS’ COMMITTEE’S VIEWS ON HOW TO VOTE ON THE PLAN, AND THE


                                                 -9-
   Case 19-32713 Document 599 Filed in TXSB on 08/26/19 Page 251 of 251



INFORMATION CANNOT BE RELIED UPON FOR ANY OTHER PURPOSE. THE
CREDITORS’ COMMITTEE DOES NOT GUARANTEE ANY PARTICULAR RESULT
IN THE DEBTORS’ BANKRUPTCY CASES.

THE BANKRUPTCY COURT’S APPROVAL OF THIS SOLICITATION LETTER TO BE
INCLUDED AS PART OF THE SOLICITATION PACKAGE DOES NOT CONSTITUTE
AN ENDORSEMENT BY THE BANKRUPTCY COURT OF THE MERITS OF THE
PLAN OR THE ACCURACY OR COMPLETENESS OF THE INFORMATION
CONTAINED HEREIN.

THIS COMMUNICATION DOES NOT CONSTITUTE, AND SHALL NOT BE
CONSTRUED AS, A SOLICITATION BY THE CREDITORS’ COMMITTEE OR BY
ANY INDIVIDUAL MEMBER OF THE CREDITORS’ COMMITTEE.




                                  - 10 -
